          Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 1 of 183



                              UNITED STATES DISTRICT COURT
                                           for the
                                 DISTRICT OF CONNECTICUT
_________________________________________
                                                 :
 Joseph Strauch and Timothy Colby,               :
 and on behalf of themselves and all those       :
 similarly situated                              :       CIVIL NO.:
                                                 :       3:14-cv-956 (JBA)
                                                 :
        Plaintiffs,                              :
v.                                               :
                                                 :
Computer Sciences Corporation                    :
                                                 :
        Defendant                                :
                                                 :       JUNE 17, 2019
_________________________________________ :

                          DEFENDANT CSC’S OBJECTIONS TO
                  SPECIAL MASTER’S REPORT AND RECOMMENDATION

I.      PRELIMINARY STATEMENT

        Pursuant to this Court’s order appointing the Special Master (Dkt. 491) and Rule 53 of the

Federal Rules of Civil Procedure, Defendant Computer Sciences Corporation (“Defendant” or

“CSC”) hereby objects to the Special Master Report and Recommendation (“R&R”) (Dkt. 503),

specifically with regard to Layer Data (Sec. III(4)), Legal Entities other than Defendant (III(6)), and

FLSA Opt-in Class Notice (Sec. III(7)). CSC also objects to the Role of Plaintiffs’ Expert (III(2)) as

it relates to Plaintiffs’ expert’s fees.

        This could, and should, have been an easy process to resolve the data transfer errors that

created duplicates and the other limited gaps in the data. CSC proposed the need to address the data

transfer error to the Court, and Plaintiffs vehemently opposed the exercise, even though it was clear

that there was a data transfer error that wrongly skewed the damages for a subset of System

Administrators who had certain time entries duplicated multiple times and appeared to “work” more

than 24 hours in a day. See January 18, 2019, Transcript, attached as Exhibit A. As proof that CSC’s

                                                  1
           Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 2 of 183



request—and the Court’s order—to examine and rectify this discrete data issue was well warranted,

the nine people identified in the declaration of Stephanie McFarlane’s declaration dated January 16,

2019 had a combined reduction in overtime wages of over $3.3 million in the recently completed

calculations submitted with the R&R.         In direct contradiction of the Court’s clear order and

instructions, the Special Master allowed Plaintiffs to greatly expand, direct, control the entire process,

and engage in post-trial discovery.

       As a result, the R&R is flawed in three major regards. First, the R&R failed to incorporate all

the new facts and issues discovered in this process. Because the Special Master allowed Plaintiffs to

expand the scope and analyze data that had never been analyzed in this lawsuit before, that data

revealed that the certified classes in this case include people who were not employed by CSC, the

only named Defendant in this lawsuit. That new information further undermines this Court’s class

certification orders and raises standing problems. The R&R wrongly orders that the employees of

non-CSC legal entities be included in the class. Second, on other facts and issues, the R&R issues

recommendations that have no basis in the law. Specifically, the R&R wrongly directs that this Court

expand the classes and issue new FLSA notices. The Special Master lacks the authority to expand

the certified Rule 23 classes to include previously unidentified people after trial or direct new FLSA

notices be issued to individuals who do not fit within the Court’s FLSA collective and start a new

lawsuit.

       Finally, CSC objects to paying all of iDS’s fees and seeks direction from this Court on how

this issue should be briefed.

II.    Relevant Procedural Background

       The relevant procedural background demonstrates that the narrow process contemplated

and ordered by this Court was expanded into full blown post-trial discovery by Plaintiffs.



                                                    2
         Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 3 of 183



       The Court ordered this case to the Special Master with clear instructions that Defendant

should do just two things. First, “Defendant CSC shall expeditiously determine whether it can

retrieve the original timekeeping data, free from the ’anomalies’ that it claims mar the data

previously produced to Plaintiffs and the class.” Dkt. 487. Second, “[i]n conjunction with this

process, Defendant shall ascertain whether there are any data, for class members with incomplete

job title layer data, indicating change in job title prior to the time periods covered by the currently

produced layer data for those class members.” Dkt. 487 (emphasis added). On the call with the

Court, Plaintiffs identified a small subset of individuals with potential “gaps” in their layer data.

This original list included approximately 89 individuals. See Ex. A, at pp. 42-45.

       During the process, CSC demonstrated to Plaintiffs and the Special Master what it had

previously explained to this Court: there was an error that caused the duplication of records for a

subset of class members. This error was an inadvertent error that occurred when database tables

were joined as part of the original extraction process.

       However, in addition to the data transfer error and job titling issue, the Special Master

allowed the process to expand to encompass not only the entire class of 990 people, but also the

entire putative class of over 4,000 people. After the damages were re-calculated based on the newly

extracted data, Plaintiffs’ damages calculations dropped from over $32 million to approximately

$18.75 million. The reductions in damages were largely attributed to the duplication of hours

records and Plaintiffs’ inaccurate assumptions of the time periods that class and collective members

should be included in their respective classes. The analysis of newly extracted data revealed facts

and issues that cannot be ignored and were wrongly addressed by the Special Master in the R&R.




                                                    3
           Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 4 of 183



III.      OBJECTIONS TO R&R

          Findings of fact and conclusions of law made or recommended by the Special Master must be

reviewed de novo. See Rule 53(f)(3)-(4). All portions of the R&R that have been objected to shall

be reviewed de novo, where as those portions not objected to are assessed for clear error.

See CA, Inc. v. Simple.com, Inc., 2009 U.S. Dist. LEXIS 25241, *3-4 (E.D.N.Y. March 5, 2009).

Here, Defendant specifically objects to various portions of the Special Master’s R&R and these

subsections must therefore be reviewed de novo.

          The R&R failed to incorporate all the new facts and issues that were discovered in the

post-trial damages process. Specifically, the Court should rule that individuals who worked for

non-CSC legal entities be excluded from the class. In addition, the Special Master’s expansion of the

certified Rule 23 classes is contrary to law and must be rejected. Moreover, the Special Master’s

direction that new FLSA notices be issued to start a new lawsuit is flawed. All three of these aspects

of the R&R must be reversed. Finally, the R&R findings as related to the iDS fees should be reversed

and reserved for the Court.

       A. System Administrators Who Worked for Separate Legal Entities Other Than CSC Lack
          Standing to Benefit from Any Judgement

          The R&R wrongly recommends that individuals who did not work for the sole Defendant,

CSC, remain in the class. See Dkt. 503, Section III(6), pp. 12-13. The expanded data extraction and

review process revealed that a segment of the class did not work for CSC, the only defendant in this

lawsuit. Pursuant to the law, those facts cannot be ignored. To the extent there are multiple

companies at issue, it is Plaintiffs’ burden to establish joint employment, which they have failed to

do. The R&R wrongly shifts that burden to CSC and should be rejected.

          It is a well-established principle that a representative plaintiff must have individual standing to

assert claims against the defendant in the case, because the plaintiff’s right to represent a class is



                                                      4
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 5 of 183



dependent on his eligibility to sue in his own right. See also Simon v. Eastern Kentucky Welfare Rights

Organization, 426 U.S. 26, 40 n. 20 (1976) (“[t]hat a suit may be a class action, however, adds nothing

to the question of standing, for even named plaintiffs who represent a class must allege and show that

they personally have been injured, not that injury has been suffered by other, unidentified members of

the class to which they belong and which they purport to represent” [internal quotation marks

omitted]), quoting Warth v. Seldin, 422 U.S. 490, 502 (1975); Ramos v. Patrician Equities Corp.,

765 F.Supp. 1196, 1199 (S.D.N.Y.1991) (“[a] plaintiff, including one who is seeking to act as class

representative, must have individual standing to assert the claims in the complaint against each

defendant being sued by him”); Akerman v. Oryx Communications, Inc., 609 F.Supp. 363, 376

(S.D.N.Y.1984) (“Membership in a plaintiff class is similarly insufficient to mitigate a lack of

individual standing. The fact that plaintiffs seek certification as representatives of a class at least one

of whose members most probably will have purchased from each of the proposed [defendants] in no

way alters the fundamental requirement that each plaintiff have standing to sue each defendant.”).

           In addition, “[i]t is axiomatic that the federal courts lack jurisdiction over a lawsuit unless a

plaintiff alleges a concrete and particularized injury-in-fact that is fairly traceable to a defendant’s

wrongful conduct and redressable by a court order.” Flynn v. DirectTV, LLC, 2018 WL 3970913,

at *3 (Aug. 20, 2018) (emphasis added) (citing Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016);

Crupar-Weinmann v. Paris Baguette Am., Inc., 861 F.3d 76, 79 (2d Cir. 2017)).1 Put simply, in the

absence of an employment relationship, a plaintiff will not have standing to sue for a wage claim.

Consequently, any judgment against CSC cannot apply to System Administrators who worked for

other corporate entities.




1
    Unreported cases are attached as Exhibit B.

                                                      5
           Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 6 of 183



         Here, as a result of Plaintiffs’ expert’s requirement that all data for everyone in the covered

job codes be extracted from the P42, P44 and Workday systems, CSC discovered that data for foreign

companies would be extracted. To identify only US-based employees, the extractions were limited

to employees who worked for US-based Company Codes. The Company Codes identify operating

units, and in some cases, separate legal entities. The inclusion of Company Codes in the extractions

from all three systems made it apparent that employees for legal entities other than Defendant

Computer Sciences Corporation were included even though they did not work for CSC.

         It is undisputed that there is, and always has been, only one defendant in this case: Computer

Sciences Corporation. It is the only legal entity served with the lawsuit and, thus, has been the only

defendant entity through this litigation from its inception and through trial. By definition, only those

individuals who worked for CSC can be class and collective members. That fact cannot be ignored.

The data extractions during the Special Master process identified the following Company Codes2 that

are separate organizational units within CSC:

                                 Computer Sciences Corp. Company Codes
                             Company Code                        Organization Name
                                1010                        CSC Corporate
                                1200                        FSG-Computer Sciences Cor
                                1203                        FSG - Mynd Corp.
                                1571                        Global Outsourcing Svcs
                                4100                        Federal Sector - HQ's
                                4107                        Federal - Civil
                                4114                        Federal - Defense
                                4145                        Federal Sector NORCO
                                4528                        Federal - NYMMIS


2
  The newly extracted data also showed that the Named Plaintiffs in this lawsuit, Joseph Strauch, Timothy Colby,
Vernon Carre, and Charles Turner worked only for Company Code 1571, Global Outsourcing. Thus, Plaintiffs do not have
standing to represent individuals from the non-CSC Company Codes. Equally significant, all ten Plaintiffs who testified at
trial worked for Company Code 1571. In short, the only evidence from class members who Plaintiffs presented at trial
were from System Administrators employed by company code 1571. Plaintiffs presented no evidence from any of their
testifying witnesses who worked for the other company codes.



                                                            6
          Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 7 of 183



        However, there are three company codes that are not separate organizational units, but instead

are separate legal entities:

                                        Separate Legal Entities
        Company
         Code                     Company Name                           Legal Entity
          1285                         ATS US                       CSC Covansys Corporation
          4113                 Federal - Eagle Alliance                  Eagle Alliance
          4138                     Federal - CSR                   Computer Sciences Raytheon


        Throughout the Special Master process, company code 1285 was inquired about extensively

after the initial extractions of layer data from P44, one of CSC’s previous HRIS systems. Company

Code 1285 is CSC Covansys Corporation, a separate legal entity, incorporated in Michigan.

Employees of that company are therefore employees of a different legal entity than the one entity

named in this lawsuit. The same is true of the other two entities. The employees of these non-CSC

entities received W-2s from the company that employed them, not CSC. Anyone who worked for a

Company Code that is associated with a different U.S. corporate entity not named in the present

lawsuit should therefore not be part of the class because they were not employed by the defendant in

this lawsuit. Despite the law and evidence, the “Special Master recommends that the employees of

the ‘non-CSC’ legal entities be included in the class . . . .” See Section III(6), p. 13. However, to

reach that conclusion, the Special Master flipped the burden of proof to Defendant to prove that CSC

was not a joint employer or part of a single enterprise. See Section III(6), p. 13. It is Plaintiffs’ burden

to establish that the non-CSC entities jointly employed the worker and whether any individuals from

those companies should be part of the class or collective, as articulated by case law the Special Master

uses in support of his R&R. See, e.g., Juarez v. 449 Rest., Inc., 29 F. Supp. 3d 363, 370 (S.D.N.Y.

2014) (“the Court must focus on whether Plaintiff has provided sufficient evidence that employees at

all three Moonstruck Diners were, in fact, subject to the same unlawful policies.”). Notably, the



                                                     7
           Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 8 of 183



Special Master himself acknowledges these individuals are employees of “non-CSC” entities, yet still

recommends they remain in the class. See id., at pp. 12-13. Defendant objects to this recommendation

as it is contrary to case law. Furthermore, the Special Master’s recommendation, in this respect, will

open the possibility that Defendant will need to file before the Court a renewed Motion for

Decertification and/or a Motion to Dismiss for subject matter jurisdiction based on Article III standing

as a result of allowing employees who are now identified as not working for CSC to be considered

class members. Defendant further maintains its objection to the propriety of the class and collective

certification notwithstanding the Special Master’s improper rulings.

    B. The R&R Wrongly Expands the Rule 23 Classes, Which Is Contrary to the Law of the
       Case and Case Law

         The R&R wrongly recommends that the Connecticut and California classes should be

expanded. See Dkt. 503, Section III(4), pp. 11-12. The Special Master claims that his report is not

expanding the class, but that is exactly what the R&R does. Specifically, the R&R recommends

adding individuals to the Connecticut and California Rule 23 classes who had never received notice

to opt-out and who were not part of the classes that went to trial. The R&R essentially orders that

five Connecticut individuals and 28 California individuals, who did not receive Rule 23 class notice,

should be added to the classes post-trial3.

         In coming to this conclusion, the R&R wrongly ignores the law of the case and existing case

law. This Court was very clear on this point: “The Court agrees with Defendant that Plaintiffs

cannot expand the class now.” See Dkt. 476 (emphasis added). Given that this Court has already

ruled on this issue, the “law of the case doctrine” applies and the Court’s holding that the class cannot

be expanded now, post-trial, should be adhered to. See New York City Dep’t of Finance, et al. v. Twin




3
 Only two of the Connecticut individuals have damages, so the other three do not meet the class definition. Similarly, in
California, only 16 of the 28 people have damages and one of those individuals was an FLSA opt-in.

                                                           8
         Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 9 of 183



Rivers, Inc., et al., No. 95 CIV. 1389 HB HBP, 1997 WL 299423 (S.D.N.Y. June 5, 1997) (defining

the “law of the case doctrine” as “when a court decides upon a rule of law, that decision should

continue to govern the same issues in subsequent stages of the same case).

       The Court’s order was sound in this regard given that, at this post-trial juncture, case law is

clear that the class simply cannot be expanded. The Rules Enabling Act embodies the requirements

of due process by providing that federal procedural rules “shall not abridge, enlarge, or modify any

substantive right.” 28 U.S.C. § 2072. Rule 23 provides no shortcut to recovery for absent class

members or the named representatives: Each plaintiff remains obligated to provide “the requisite

proof,” and Rule 23 gives the court “no power to define differently the substantive right of individual

plaintiffs as compared to class plaintiffs.” State of Alabama v. Blue Bird Body Co., Inc.,

573 F.2d 309, 318 (5th Cir. 1978). Similarly, “a class cannot be certified on the premise that [the

defendant] will not be entitled to litigate its statutory defenses to individual claims.” Wal-Mart Stores,

Inc. v. Dukes, 131 S. Ct. 2541, 2561 (2011). Consequently, CSC has the due process right to challenge

every element of every plaintiff's claim. While the Court may decrease the size of a class post-trial,

see Garcia v. Tyson Foods, Inc., 890 F. Supp. 2d 1273, 1298, 2012 U.S. Dist. LEXIS 118965, *85,

2012 WL 3594212 (D. Kan. Aug. 21, 2012), a class should not be expanded post-trial. See, e.g.,

Garrett v. Hamtramck, 503 F.2d 1236, 1246 (6th Cir. 1974) (explaining the district court could not

expand the classes certified at the same time it entered its dispositive order because that deprived the

defendants of the ability to challenge the expanded classes); see also EEOC v. Detroit Edison Co.,

515 F.2d 301, 310-11 (6th Cir. 1975) (overruled in part on other grounds). Consequently, the R&R

wrongly recommends that the Connecticut and California classes should be expanded and should be

reversed, which is yet another basis for a renewed motion for decertify the classes.




                                                    9
         Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 10 of 183



    C. The Special Master Wrongly Ordered That Additional FLSA Notices Be Issued
       Post-Trial to Individuals Who Are Not in the Putative Collective in This Case So Those
       Individuals Can Bring Claims in Another Case

        The R&R wrongly recommends that a new FLSA notice should be issued to a subset of

38 individuals who are not part of the FLSA collective so they can bring an FLSA claim in another

case. See Dkt. 503, Section III(7), pp. 13-15. This extraordinarily unprecedented recommendation

is flawed and must be rejected for the following reasons.

        First, CSC is not aware of any precedent supporting this extraordinary remedy recommended

by the Special Master. The purpose of an FLSA notice is to inform plaintiffs of their rights to file a

consent in this case, not to serve as attorney advertising for a second case to be filed. The FLSA

limitations period measures two or three years from the date written consent is filed with the court.

See 29 U.S.C. §§ 255, 256(b). Thus, unlike a traditional class action, where the statute of limitations

is tolled for putative class members when the complaint is filed, the filing of an FLSA collective

action complaint does not toll the statute of limitations of a putative class member’s FLSA claims.

See Partlow v. Jewish Orphans’ Home, 645 F.2d 757, 758 (9th Cir. 1981). In fact, while ruling on

Plaintiffs’ Motion for Conditional Certification, the Court in this case outlined this fundamental

concept in collective actions: “The FLSA provides employees with a right to sue on behalf of

themselves and ‘other employees similarly situated’ for claimed violations of the FLSA; such a joint,

or ‘collective,’ action requires potential plaintiffs to ‘opt in’ to the suit in order to benefit from

any judgment.” Strauch v. Comput. Scis. Corp., No. 3:14CV956 JBA, 2015 WL 3727804, at *2

(D. Conn. June 9, 2015) (citing 29 U.S.C. § 216(b)). It is well settled that “plaintiffs become members

of the collective only after they affirmatively consent to join it.” Glatt v. Fox Searchlight Pictures,

Inc., 811 F.3d 528, 540 (2d Cir. 2015) (emphasis added, citations omitted). Thus, whether or not any

individuals identified through this process received notice, if they did not opt in, they cannot be found

to be part of the collective.


                                                   10
        Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 11 of 183



       Second, the protective order in this case makes clear that information gathered in this lawsuit

was to be used for this lawsuit only. See Dkt. 4 (requiring that confidential information is “solely for

use in connection with the action, in which this Order issued”). In addition to the Standing Order,

Plaintiffs agreed to, and iDS employees signed, a Confidentiality Agreement referencing the Standing

Protective Order and agreeing that they would not use the confidential information gathered in the

Special Master process “for any purpose other than this litigation.” See Confidentiality Agreements

signed by Plaintiffs’ experts, attached hereto as Exhibit C. Thus, any information gathered within

this Special Master process is subject to this Court’s own Protective Order and cannot be used for

notice issued for any intended future action. The R&R wrongly contradicts those protective orders.

       Third, this Court already correctly rejected a similar tactic by Plaintiffs in this lawsuit, and

that prior holding should remain intact. This is not the first time that Plaintiffs attempted to attract

potential clients for cases beyond the instant one. Specifically, Plaintiffs sought to use an FLSA

consent form whereby opt-ins would simultaneously opt in to future actions outside of the present

lawsuit. In a Joint Status Report regarding this reminder notice, CSC’s position was that the provision

“constitutes an improper attempt on the part of Plaintiffs’ counsel to solicit plaintiffs for unknown

and unfiled future actions against not only CSC, but also against other unidentified ‘entities or

persons.’” See Dkt. 189, Joint Status Report, p. 8. This Court agreed and consequently struck from

Plaintiffs’ proposed reminder notice the following language: “I also consent to join any separate or

subsequent action to assert my claims against CSC, and/or any related entities or persons potentially

liable.” Dkt. 201 (Aug. 14, 2015). In other words, the Court has already appropriately rejected similar

notice efforts, which would improperly solicit individuals to bring or join a separate lawsuit against

CSC outside of the present action.

       Fourth, the R&R wrongly states as justification for this extraordinary remedy that it was due

to “Defendant’s failure to provide complete and accurate data in 2015.” See Dkt. 503, p. 14. That

                                                  11
         Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 12 of 183



statement is wrong.     The following facts demonstrate there was no error or failure by CSC.

Conditional certification of the FLSA collective was granted here on June 9, 2015. See Strauch,

2015 WL 3727804. The order expressly stated that notice was to be mailed to “all persons who were,

are, or will be employed by CSC nationwide from July 1, 2011 to the present” in relevant positions

and classified as exempt. Id., *7 (emphasis added). Consequently, the people who should have

received notice were those in the position up through the date of the order, June 9, 2015. It would

be impossible for CSC to send Plaintiffs the list of employees on the day of the Court’s order. Indeed,

the Court ordered that CSC had “21 days” to provide Plaintiffs with a class list. See id. Pursuant to

that order, on June 30, 2015, CSC provided Plaintiffs with a class list that contained contact

information for 3,057 potential FLSA opt-ins. The latest date of hire or termination in that list was

June 20, 2015, beyond the June 9, 2015 date of the order. In other words, CSC’s list was overinclusive

and included people outside the scope of the certified collective. Because some individuals were

mistakenly left off the original list, CSC provided Plaintiffs’ counsel a supplemental list on July 16,

2015. The latest date of hire or termination in that second, supplemental list was also June 20, 2015.

In short, Defendant provided an accurate class list pursuant to the Court’s order requesting data up to

the “present,” which, at the time, was June 9, 2015.

       If that was not enough, the Special Master further recommends that any claims resulting from

this improper new notice be equitably tolled. See Dkt. 503, Section III(7), p. 15. This, too, is improper

and contrary to case law and the law of this case. “[E]quitable tolling is considered a drastic remedy

applicable only in rare and exceptional circumstances.” Contrera v. Langer, 278 F. Supp. 3d 702,

723 (S.D.N.Y. 2017), citing A.Q.C. ex rel. Castillo v. United States, 656 F.3d 135, 144 (2d Cir. 2011).

“The Supreme Court has made clear, however, that the conditions for applying the doctrine are strict.

‘Generally, a litigant seeking equitable tolling bears the burden of establishing two elements: (1) that

he has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his

                                                   12
         Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 13 of 183



way.’” Id. The second prong of the equitable tolling test “is met only where the circumstances that

caused a litigant’s delay are both extraordinary and beyond its control.” Knox v. John Varvatos

Enters., 282 F. Supp. 3d 644, 658 (S.D.N.Y. 2017), citing Menominee Indian Tribe of Wis. v. United

States, 136 S. Ct. 750, 756 (2016). Plaintiffs previously requested equitable tolling, and the Court

has already denied equitable tolling in its order on remedies. See Dkt. 479, p. 11-13 (denying

equitable tolling acknowledging that Plaintiffs’ had a high burden that they failed to meet in this case).

Here, Plaintiffs had the putative class list showing the cut-off date of June 20, 2015. If Plaintiffs

wanted a second notice to issue for SAs who became SAs after June 20, 2015, Plaintiffs could have

requested to do so. It is far too late now.

       Thus, the Special Master’s R&R has gone beyond the Court’s prior orders, has no basis in the

law, has no basis in the facts or procedural history of the case, and should be rejected.

   D. Plaintiffs’ Experts’ Bills Are Excessive, Outside the Scope of the Process Ordered by the
      Court, and Involve Tasks Beyond the “Auditing” Per Court Order

       CSC objects to the Special Master’s recommendations related to the role of Plaintiff’s expert

and their fees, as recommended in the Special Master’s R&R at Section III(2), on the grounds that

such recommendations are outside of the Special Master’s role and are reserved for the Court, that it

is not Defendant’s burden to establish reasonableness of expert’s fees, and that Defendant can only

be ordered to pay Plaintiffs’ expert “reasonable” fees upon the Court’s order and evaluation of the

same. Plaintiffs recently requested a status conference with the Court to discuss the briefing regarding

the expert fees. See Dkt. 507. CSC reserves its rights to object to the expert fees and seeks direction

from the Court on the briefing of this issue. In the meantime, CSC offers the following to inform the

Court’s determination on the process.

       First, CSC objects to the entirety of the Special Master’s recommendation as to Plaintiffs’

counsel’s expert fees. See Dkt. 503, Section III(2), pp. 8-11. Determining whether Plaintiffs’ expert



                                                   13
         Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 14 of 183



fees are unreasonable is an issue that is traditionally left for the District Court. See Reit v. Post Props.,

No. 09 Civ. 5455(RMB)(KNF), 2010 WL 4537044, *2 (S.D.N.Y. Nov. 4, 2010) (instructing in

context of expert fees for deposition that “[t]he determination of a reasonable fee and for what

services, including preparation, falls solely within [the court’s] province.”) (internal quotations and

citations omitted). Moreover, this is not an issue that the District Court empowered the Special Master

to decide. (Dkts. 487; 491.)

        Second, the R&R improperly flips onto CSC the Plaintiffs’ burden to establish the

reasonableness of iDS’s fees. The law is clear that the party seeking reimbursement bears the

burden of demonstrating the reasonableness of the fees sought. See, e.g, Carafino v. Forester,

No. 03 Civ. 6258(PLK) (DF), 2005 WL 1020892, at *1 (S.D.N.Y. Apr. 29, 2005) (citation omitted).

“Where the party seeking reimbursement fails to meet its burden, the court may exercise its

discretion to determine a reasonable fee.” Id. at *2 (citations omitted); see also The Mark Andrew of

the Palm Beaches v. GMAC Commercial Mortgage Corp., 01 Civ. 1812(JGK) (MHD),

2003 U.S. Dist. LEXIS 13217, at *3 (S.D.N.Y. July 31, 2003) (holding that “[T]he party that seeks

reimbursement bears the burden . . . of demonstrating the reasonableness of the amounts claimed”).

        Third, CSC should be required to pay only for iDS’s “reasonable” fees. The law is clear that

“[w]hile a party may contract with any expert it chooses, the court will not automatically tax the

opposing party with any unreasonable fees charged by the expert.” Almonte v. Averna Vision &

Robotics Inc., No. 11-CV-1088S, 2014 WL 287586, at *3 (W.D.N.Y. Jan. 24, 2014) (quoting Reit v.

Post Props., Inc., No. 09 Civ. 5455, 2010 WL 4537044, at *2 (S.D.N.Y. Nov. 4, 2010)). There was

nothing in the Court’s order that contradicts this well-established rule. Indeed, there was nothing in

the Court’s order that instructs CSC to pay all of Plaintiffs’ expert’s fees, regardless of whether they

are reasonable or not. (Dkt. 487.) There was nothing in the Court’s order that instructs CSC to pay

all of Plaintiffs’ expert’s fees, regardless of whether it was work that should have been performed, or

                                                     14
         Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 15 of 183



regardless of whether it was billed at too high a rate for the Connecticut market. (Dkt. 487.) In short,

there is nothing in the Court’s order that gave Plaintiffs and iDS a blank check to perform any work

it wanted to perform and bill that work at whatever rate it wanted to bill the work. That is not the

law. That is not reasonable.

       Similarly, there is nothing in the Court’s order indicating that CSC must pay iDS’s fees

pursuant to the same 60-day schedule that the Court required the Parties to pay the Special Master’s

fees. (Compare Dkt. 487 and Dkt. 491.) Indeed, if the Court wanted CSC to pay iDS’s fees and costs

pursuant to a 60-day schedule or some other timetable, the Court could have indicated such in the

Court’s order. (Dkt. 487.) The Court’s choice not to include a scheduled timeline clearly indicates

that the reasonableness and timing of iDS’s fees should be determined pursuant to the Rules of Civil

Procedure and established case law interpreting those rules. To be clear (and to rebut one of Plaintiffs’

anticipated straw-man arguments), CSC does not intend to object to iDS’s entire bill with the goal of

paying $0.00 to iDS. CSC intends to comply with the Court’s order that it is obligated to pay iDS’s

fees for the process. CSC, however, still has the right—and intends to exercise its right pursuant to

well-settled law—to object to iDS’s fees. CSC should be required to pay only for iDS’s “reasonable”

fees as determined by the Court, not by the Special Master.

       Finally, the law is clear that an expert “may not insist on advance payment, and may not set

a flat fee before he knows what he will be called upon to do; he may instead charge only a reasonable

hourly fee.” Johnson v. Spirit Airlines, Inc., No. CV 07-1874, 2008 WL 1995117, at *1

(E.D.N.Y. May 6, 2008); Conte v. Newsday, Inc., No. CV 06-4859, 2011 WL 3511071, at *3

(E.D.N.Y. Aug. 10, 2011) (citing Fed. R. Civ. P. 26(b)(4)(E) and stating that the Rule does not entitle

the plaintiff “to payment in advance” for his expert). As the court explained in Conte, Defendants’

counsel retained the expert and therefore it is “his responsibility to pay [the expert].”

2011 WL 3511071, at *3. While the Court’s order and Rule 26 entitles Plaintiffs’ counsel to

                                                   15
         Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 16 of 183



reimbursement for “reasonable fees” in connection with iDS’s time for this process, CSC is under no

obligation to advance those fees or pay the expert’s bills prior to the Court’s order. See id.

       Again, CSC seeks direction from the Court as to how these fee issues should be raised and

briefed by the Parties.

IV.    CONCLUSION

       CSC respectfully objects to the Special Master’s Report and Recommendation and requests

that the Court thereby reject Special Master’s Report and Recommendation as argued herein.

                                                       Respectfully submitted,

                                                     DEFENDANT,
                                                     COMPUTER SCIENCES CORPORATION

                                                       By its attorneys,

                                                       /s/ William J. Anthony
                                                       JACKSON LEWIS P.C.
                                                       William J. Anthony (ct 17865)
                                                       Kristi Rich Winters (ct 28066)
                                                       677 Broadway, 9th Floor
                                                       Albany, New York 12207
                                                       Telephone: 518-512-8700
                                                       Anthonyw@jacksonlewis.com
                                                       Kristi.Winters@jacksonlewis.com

                                                       David R. Golder (ct 27941)
                                                       David C. Salazar-Austin (ct 25564)
                                                       Alexa M. Farmer (ct 30052)
                                                       90 State House Square, 8th Floor
                                                       Hartford, CT 06103
                                                       Tel: (860) 522-0404
                                                       Fax: (860) 247-1330
                                                       golderd@jacksonlewis.com
                                                       david.salazar-austin@jacksonlewis.com




                                                  16
Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 17 of 183



                                    Brett M. Anders*
                                    220 Headquarters Plaza
                                    East Tower, 7th Floor
                                    Morristown, NJ 07960
                                    Tel: (973) 538-6890
                                    andersb@jacksonlewis.com

                                    Cary G. Palmer*
                                    Nathan W. Austin*
                                    400 Capitol Mall, Suite 1600
                                    Sacramento, CA 95814
                                    Tel: (916) 341-0404
                                    palmerc@jacksonlewis.com
                                    AustinN@jacksonlewis.com

                                    * admitted pro hac vice




                               17
          Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 18 of 183



                                 CERTIFICATION OF SERVICE

         The undersigned hereby certifies that, on June 17, 2019, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by email to all parties of record by operation of the Court’s electronic filing system or by

mail to anyone unable to accept electronic filing. Parties may access this filing through the Court’s

system.



                                              /s/ William J. Anthony
                                              William J. Anthony




4814-0625-0904, v. 9




                                                   18
Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 19 of 183




 EXHIBIT A
Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 20 of 183

                                                                    1

                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


   - - - - - - - - - - - - - -      x
   JOSEPH STRAUCH, ET AL.,          |
                  Plaintiffs,       | No: 3:14-CV-00956 (JBA)
   v.                               |
   COMPUTER SCIENCES CORP.,         |
                   Defendant.       | January 18, 2019
   - - - - - - - - - - - - - -      x 11:11 a.m.



                                  141 Church Street
                                  New Haven, Connecticut


                       TELEPHONIC STATUS CONFERENCE



   B E F O R E:

               THE HONORABLE JANET BOND ARTERTON, U.S.D.J.




                                            Official Court Reporter:
                                            Tracy L. Gow, RPR
                                            tracy_gow@ctd.uscourts.gov
                                            203.910.0323
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 21 of 183

                                                                     2

 1   A P P E A R A N C E S:

 2   For Plaintiffs:
          TODD JACKSON, ESQ.
 3        Feinberg, Jackson, Worthman & Wasow LLP
          383 4th Street, Suite 201
 4        Oakland, CA 94607
          510.269.7998
 5        Fax: 510.269.7994
          Email: todd@feinbergjackson.com
 6
     For Defendant:
 7        WILLIAM J. ANTHONY, ESQ.
          DAVID R. GOLDER, ESQ.
 8        Jackson Lewis, P.C.
          90 State House Square, 8th Floor
 9        Hartford, CT 06103-3708
          860.522.0404
10        Fax: 860.274.1330
          Email: anthonyw@jacksonlewis.com
11               golderd@jacksonlewis.com

12        NATHAN W. AUSTIN, ESQ.
          Jackson Lewis, P.C. - Sacramento,CA
13        801 K Street
          Suite 2300
14        Sacramento, CA 95814
          916-341-0404
15        Fax: 916-341-0141
          Email: austinn@jacksonlewis.com
16

17

18

19

20

21

22

23

24

25
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 22 of 183

                                                                        3

 1             (Teleconference commenced, 11:11 a.m.)

 2             THE COURT:     Good morning, Counsel.     This is Strauch

 3   v. Computer Sciences Corporation, 14-CV-956.         May I have

 4   appearances, please, starting with plaintiff?

 5             MR. JACKSON:     Todd Jackson, Your Honor, on behalf of

 6   plaintiff and the classes.      I will be doing -- there are a

 7   number of colleagues here today.         I will be doing most of the

 8   talking and any colleagues who speak, as we've done in the

 9   past, will introduce themselves.         It is possible that

10   Mr. Ranahan will speak, as well, as necessary.

11             MR. GOLDER:     Good morning, Your Honor.      This is

12   David Golder for the defendant.         Also on the line is William

13   Anthony and Nate Austin.      I will be doing most of the

14   speaking on the call this morning, but my colleagues might

15   join in, as well; and to the extent that they do, they'll

16   introduce themselves.

17             THE COURT:     That's fine.    I was surprised to hear

18   that we have at least one of these disputes -- there seem to

19   be two, but I do congratulate you on having worked

20   assiduously to narrow where your differences are.

21             The first is with respect to what happens when the

22   defendant's time records show multiple entries on the same

23   day.   And the other is, what happens when you don't have

24   layer data for a class member showing that class member, at

25   least for a period of time, to be a class member, so -- but
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 23 of 183

                                                                         4

 1   let's start with the first one, because when I read your

 2   status reports I thought that it really boiled down to we

 3   should be using the E-TES and MyTime data that was provided

 4   to the plaintiffs, and that's been a source of some rocky

 5   road in the past, or we should have individualized damages

 6   hearings, which you might imagine is not something I would

 7   favor.

 8             So we had a stipulation that kept the plaintiff from

 9   using all sorts of other ways of analyzing the hours.           It had

10   all the appeal of time-keeping records that would be

11   attributable to the defendant and meet its obligations under

12   Anderson v. Mt. Clemens Pottery.       But we now have a

13   submission from the defendants that I don't quite understand,

14   about why what Stephanie McFarlane found from her analysis of

15   two weeks of, I think it was nine employees, should be at

16   such odds with what the time records provided to the

17   plaintiffs should show.

18             So maybe I'll ask Mr. Golder to explain to me how

19   you can get these variations from what was provided to the

20   plaintiffs.

21             MR. GOLDER:    Sure, Your Honor.     And before I get to

22   that, Your Honor, I just want to take a step back and just

23   note, because the Court mentioned Mt. Clemens, and say, as we

24   have to this Court before, that Mt. Clemens is a

25   burden-shifting case if someone proves that time records
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 24 of 183

                                                                          5

 1   don't exist or if time records are inaccurate.          It's not

 2   intended for plaintiffs to get a windfall.         It's not intended

 3   for plaintiffs to get triple what they worked or more than

 4   what they worked.

 5             The stipulation in this case that Your Honor just

 6   mentioned is somewhat consistent with getting accurate

 7   information and trying to get accurate damages for the

 8   plaintiffs.    If you look at the stipulation, it says

 9   specifically that damages would be based on the hours of work

10   that plaintiffs recorded in CSC's time-keeping systems.

11             And at the time of the stipulation, the issue that

12   was proposed, we had a 23(f) appeal pending to the Court,

13   Second Circuit court, and one of the issues related to the

14   individualized damages that would apply here in this case.

15   And plaintiffs proposed, in agreement for us to withdraw that

16   piece of our 23(f) petition, that they would not seek

17   individualized damages or off-the-clock time, that they would

18   just have damages go as to the e-TES records, okay.

19             And the stipulation clearly says that damages are

20   based on those records, and, specifically, work that

21   plaintiffs recorded, okay.      The stipulation does not say the

22   damages equal the time records.       It doesn't say damages equal

23   the time records if there's evidence that there are data

24   problems that demonstrate legal impossibilities like

25   employees working for more than 24 hours in a day.          That's
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 25 of 183

                                                                         6

 1   not what the stipulation contemplated.        That's not what the

 2   stipulation says.

 3             To Your Honor's question about what happened with

 4   the data, we're still trying to figure out what problem

 5   exists and how it existed.      But for the vast majority of the

 6   data that we provided -- 88 percent -- we don't think there

 7   was any issue with it.     For a small section of the data,

 8   there was a problem, and we've been trying to uncover that

 9   problem, and we're showing the Court that there is a problem,

10   and we're showing the plaintiffs that there is a problem, and

11   we're just trying to figure out what is accurate.

12             THE COURT:    So my question is, Mr. Golder, isn't

13   this a little late in the game to be doing that?

14             MR. GOLDER:    Well, Your Honor, damages did not come

15   up until after the jury verdict, and we did not realize that

16   this was a problem.     I assume that plaintiffs did not realize

17   that the data showed that their clients were tracking more

18   than 24 hours in a day.      If they did, they never raised that

19   issue to us.    But once we uncovered the problem, we're

20   looking into the problem and trying to figure out what that

21   problem is and getting the information so that we can figure

22   out, again, based on the stipulation, based on what Mt.

23   Clemens says, what is the actual time that these plaintiffs

24   worked and what is the actual time these plaintiffs recorded

25   in CSC's time-keeping system.       Again, not what was the data
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 26 of 183

                                                                           7

 1   problem that doubled or tripled their time.

 2             And, also, Your Honor, just to note what plaintiffs

 3   filed last night, our position still is that the time records

 4   are accurate, and the testimony from the plaintiffs are the

 5   time records are accurate.      That's the testimony.      What's

 6   going on is there's clearly a data-transfer issue that

 7   happened that skewed the data in a way that there are some

 8   people, a small segment of the group -- again, there are

 9   thousands and thousands of weeks of data here that we're

10   talking about -- but for this small segment, there was a

11   problem and it's grossly skewing the damages in a way that's

12   not appropriate.

13             THE COURT:    So the stipulation said that we would be

14   making the damages determination, quote, "based on the hours

15   of work that plaintiffs recorded in CSC's time-keeping

16   system, largely e-TES and a successor system called MyTime."

17             When you produced to the plaintiffs the data that

18   showed the hours of work that the plaintiffs recorded, A,

19   when was that done?     And, B, what care was taken to ensure

20   that the representation that it was accurate was accurate?

21             MR. GOLDER:    Your Honor, I can't answer that

22   question, and I don't even know if my colleague, Nate Austin,

23   can answer that question, in terms of when it was done.             But

24   in terms of the accuracy, I don't know everything that our

25   client did to determine whether the information was accurate
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 27 of 183

                                                                          8

 1   or not, but they went through a process, I'm sure, to try to

 2   make sure that the information that we were turning over was

 3   accurate.   And for the vast majority of the information that

 4   was turned over, we believe close to 88 percent, it was

 5   accurate.

 6             You know, the reason why this small percentage --

 7   it's just about 12 percent -- is inaccurate, we're not sure

 8   why and we're note sure how it became a problem.          But it's

 9   clear that it's a problem, and we're looking to uncover it so

10   we can figure out what is the time that plaintiffs recorded

11   in CSC's time-keeping system.

12             THE COURT:    So the stipulation is from October 2017.

13   And between that time and the present, the plaintiff says

14   that defendant said the plaintiffs had all the data that

15   would be used, that there were no errors, argued for no more

16   evidence or discovery; Dr. Breshears' report was excluded

17   after oral argument and by agreement on that condition; and

18   no challenges to the data was going to be permitted.

19             So I guess what concerns me is that, even if you

20   believe -- and I don't think Ms. McFarlane's submission

21   exactly is the tightest scientific evidence -- but even if

22   you believe, because there are some 26-hour-day entries, that

23   there's something wrong, I am very concerned that that is

24   being raised at this point.

25             MR. GOLDER:    Well, Your Honor, we are raising the
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 28 of 183

                                                                              9

 1   issue and dealing with the issue in due time.         And if we knew

 2   it was an issue, you know, two years ago, we would have dealt

 3   with it back then, Your Honor.         But, again, the stipulation

 4   clearly says it's based on the hours of work that plaintiffs

 5   recorded.     Not what it shows.      What plaintiffs recorded.

 6              THE COURT:    I agree.

 7              MR. GOLDER:    So if someone has 24 hours, but they

 8   only recorded eight, the stipulation says they only get eight

 9   hours.     And that's what Mt. Clemens would say, too.          Mt.

10   Clemens specifically says within the decision that only when

11   time records accurately reflect the period worked can they be

12   used in an appropriate measure of the hours worked.             That's

13   what it says.     And it's clear, if someone who has 26 hours in

14   a day, that is not accurate.

15              THE COURT:    Right.     No, I agree.

16              MR. GOLDER:    And if someone clocked in at 24 hours,

17   and it was because their time got tripled, as opposed to the

18   times that, quote, "plaintiff recorded," that's not what the

19   stipulation says.

20              THE COURT:    All right.     We got a verdict in December

21   of 2017.     This is now January of 2019.      I'm just not

22   persuaded that appropriate diligence has been attended to in

23   the defendant's production of data that is supposed to meet

24   the definition of hours of work that the plaintiffs recorded.

25   That's one concern.
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 29 of 183

                                                                      10

 1             The other is the trial testimony included

 2   significant testimony about "on call."        And when people would

 3   be on call, they could legitimately claim 24 hours a day for

 4   the period of time that they were on call.         They were

 5   required to be available, they were at CSC or the client's

 6   disposal 24/7 for the period of time they were on call.         That

 7   would produce a 24-hour-a-day hours, and that would seem

 8   appropriate.    26, I agree, says something's wrong.

 9             Let me ask you two things:       How many 26-hour-a-day

10   entries are there?

11             MR. GOLDER:    I can't speak to that, Your Honor

12   specifically.    But let me just respond to what the Court just

13   said about "on call" time.      There was no testimony, Your

14   Honor -- and I know the Court knows that there's a specific

15   requirement for "on call" time to be considered working time.

16   You can be on call and not be considered working, and there

17   was no testimony in court regarding meeting the burden of

18   establishing that this "on call" time was considered working

19   time.   There was no instruction to the jury that "on call"

20   time was working time.     There was no issue about

21   off-the-clock work in the trial.       In fact, the issue of

22   off-the-clock work was taken off the table by plaintiffs

23   raising that issue with us, and us -- and defendant entering

24   into a stipulation with the Court.

25             So I don't think the Court can say 24 hours means
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 30 of 183

                                                                         11

 1   this individual was working off the clock.         There was no

 2   testimony to support that at all.       Certainly no

 3   representative testimony at all about this issue.          So I don't

 4   think that would be appropriate.

 5             Again, the stipulation says plaintiffs -- time that

 6   plaintiffs recorded.      And the testimony that we've gotten in

 7   deposition is that the time that they worked they recorded in

 8   e-TES and MyTime.      They weren't working off the clock.        They

 9   were working -- when they were working, they were clocking

10   for it.   That's the testimony we have.       That's what the

11   stipulation says.      So I think it would be inappropriate if

12   the Court all of a sudden decided that individuals testifying

13   who -- these individuals who testified in court -- I think it

14   might have been one person -- Vernon Carre.         I don't think

15   Vernon Carre has this bad issue.       So he's not representative.

16   He was not a representative plaintiff.        He's not

17   representative of anything going on in this California having

18   to do with this data problem.       So we just think that would be

19   highly inappropriate for the Court to do.

20             THE COURT:    Was he the person who testified about

21   when he was assigned to "on call" he would go out shopping

22   and stock up on all of the food he would need for the week he

23   was going to have to be available 24/7 for the defendant?

24   Was that Mr. Carre?

25             MR. GOLDER:    I believe that was, Your Honor.
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 31 of 183

                                                                       12

 1             MR. ANTHONY:     Yes, Your Honor.

 2             THE COURT:     And I'm not quite sure -- Mr. Golder,

 3   are you saying that he wouldn't be entitled to record having

 4   worked 24 hours a day?

 5             MR. GOLDER:     Mr. Carre, if he was working 24 hours

 6   in a day, he can record it.       But he didn't record 24 hours in

 7   a day.    Again, the Court is bringing up an "on call" issue.

 8   There's a specific legal test that needs to be met to

 9   determine whether or not you're "on call" is considered

10   working time, and it goes through the various factors of

11   control and the ability to not take a call and how often it

12   happens and the like.      And that was not an issue in this

13   case.    That was not even testimony that was supposed to come

14   out in this case, because we had stipulated on that

15   plaintiffs are not seeking any off-the-clock time.

16             THE COURT:     Okay.   But why are you calling that

17   off-the-clock time?      If they recorded it as 24 hours a day

18   when they were required to be available all the time -- they,

19   therefore, couldn't take alternative work -- they had an

20   obligation to do this to the exclusion of anything else, and

21   then the type of testimony that Mr. Carre gave.          Why do you

22   call this off-the-clock time when they were required to be on

23   duty?

24             MR. GOLDER:     Your Honor, it's off-the-clock time,

25   Your Honor, if it's not recorded in our time-keeping
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 32 of 183

                                                                         13

 1   systems.

 2              THE COURT:    Okay.

 3              MR. GOLDER:    I don't believe -- and I don't have

 4   Vernon Carre's time records in front of me, but I don't think

 5   -- I appreciate how he testified in court to engender

 6   sympathy, but I don't think he ever tracked 24 hours in a day

 7   on his time-keeping reports, and I don't think he would have

 8   even testified that he was working 24 hours in a day.

 9              And, again, Your Honor, this is not the problem

10   we're talking about.      We're talking about a data problem and

11   we are not talking about "on the clock" or "off the clock."

12              I don't know if the Court is going to somehow assume

13   that people working 26 hours in a day somehow maybe they

14   would be working off the "on call," but there was no

15   testimony regarding this.        There is no evidence regarding

16   this.

17              THE COURT:    I think we can accept, Mr. Golder, that

18   there are not 26 hours in the day --

19              MR. GOLDER:    I'm just making sure.

20              THE COURT:    -- that could have been recorded by a

21   plaintiff in the defendant's time-keeping system.          That's

22   fine.

23              Where, however, are the 24-hour days in the data

24   coming from, other than the plaintiffs having recorded that

25   time?   I mean, you talk about stuff being doubled or -- I
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 33 of 183

                                                                       14

 1   mean, I don't understand.        I certainly understand and agree

 2   that there is something fluky by coming up with entries that

 3   are 26 hours a day.     And that's easy to just winnow those

 4   out.   But I think you're also applying this to those entries

 5   that are 24 hours a day, and where do those come from?

 6             MR. GOLDER:    That's part of the issue that we're

 7   looking to uncover, and that's part of the issue that

 8   Stephanie McFarlane, who gave note to the Court.          We haven't

 9   looked at every single of these multiple time data issues.

10   But, again, Your Honor, we are just trying to do what's

11   consistent with the stipulation and what's consistent with

12   Mt. Clemens, which is figure out the time that plaintiffs

13   recorded in CSC's time-keeping system, not with that doubled

14   or tripled.

15             THE COURT:    That's what I'm trying -- I'm trying to

16   explore that with you.     If your system reflects entries by

17   the plaintiffs from time to time of 24 hours a day, then

18   that's consistent with the stipulation, even though you think

19   it reflects a data flaw.

20             MR. GOLDER:    Okay.    I see what the Court is saying.

21   So, Your Honor, the difference is, our time-keeping system

22   does not show 24 hours in a day.        If you look at our

23   time-keeping system, which is what Stephanie McFarlane did,

24   it would show, for example, that that person worked only

25   eight hours and only put eight hours of time in the system a
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 34 of 183

                                                                          15

 1   day.   But what happened was, there was an issue with the

 2   transfer of the data -- we're not sure why, we're not sure

 3   how -- an issue with the data that it was double- or

 4   triple-counted.

 5             And, again, to the extent this Court doesn't want to

 6   adopt the position that we had in our status statements to

 7   the Court, then an alternative would be for the parties to

 8   continue to meet and confer and figure out this issue like we

 9   have figured out other issues, as the Court noted earlier in

10   the call, and get it right and figure out what the hours of

11   work that plaintiffs recorded -- again, that's a quote

12   directly from the stipulation and that's consistent with what

13   Mt. Clemens would say, as well -- get accurate information.

14   Not a windfall, not giving plaintiffs more than what they

15   worked for, merely because there was a data issue for a

16   small, small segment of this population.

17             THE COURT:    When you say "a small, small segment,"

18   you seem to say you think it's 12 percent.         That's not so

19   small; is it?

20             MR. GOLDER:    I think 12 percent is pretty small.

21   Your Honor, we did massive amounts of data transfer and

22   massive amounts of data collection in this case.          The fact

23   that there could be at some point along the line some sort of

24   computer error or some kind of human error that caused a

25   problem with 12 percent, I don't think that's surprising,
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 35 of 183

                                                                      16

 1   Your Honor.

 2              THE COURT:    So you think that where there are

 3   multiple entries on a day, that that's where your data

 4   retrieval system is doubling or tripling?

 5              MR. GOLDER:    Yes, Your Honor.    And, again, Your

 6   Honor, it might be that two entries on a day might be okay or

 7   not.     But we know that, at least for the employees that

 8   Stephanie McFarlane looked at, there was a problem and they

 9   were double- and triple-counted.       So we're just trying to

10   figure out what the plaintiffs recorded in our time-keeping

11   systems so we can be true to the stipulation and true to Mt.

12   Clemens.

13              THE COURT:    How many individuals does your estimate

14   of 12 percent multiple entries translate into in?

15              MR. GOLDER:    We're still figuring that out, Your

16   Honor.     I think we initially thought it was around 50, but I

17   might be more than that.      We're still trying to determine

18   that, Your Honor.

19              THE COURT:    And do you have an actual listing of who

20   those individuals are?

21              MR. GOLDER:    Not in front of me, Your Honor, but we

22   could --

23              THE COURT:    No, no, but --

24              MR. GOLDER:    Again, once we figure out who

25   this -- everyone who is affected by this issue, we can get a
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 36 of 183

                                                                          17

 1   list and send it to the plaintiffs, Your Honor.

 2              THE COURT:    So if it's only 50 employees, that error

 3   drives the multimillion-dollar discrepancy that the parties

 4   have?

 5              MR. GOLDER:    Yes, Your Honor.    Because when you're

 6   working 24 hours in a day, seven days a week -- and, again,

 7   if the Court recalls, these are not low-wage earners.            These

 8   are individuals making 70, $80,000, when you're tracking at

 9   24/7 for weeks on time, that adds up very quickly.          And we

10   put in our status report for the Court about how, even if you

11   just lop off the -- just look at the top 17 people, it

12   accounts for 62 percent of the California overtime in double

13   damages.    So 17 people account for 4.4 million.        The top

14   person is over $600,000.         And if you look at the average for

15   the California class, it's $16,000.

16              So it's clearly an outlier problem.       Clearly a

17   problem -- obviously there's not more than 24 hours in a day.

18   There's a data problem.      This is not hours worked.

19              THE COURT:    Okay.    I'm not bowled over by your

20   single-entry data average as a solution, but let me hear from

21   the plaintiff on why -- on whether they have a basis for

22   disputing that this is a data problem, without regard to when

23   this problem was found -- was discovered.         Mr. Jackson.

24              MR. GOLDER:    I apologize.    This is David Golder.

25   Mr. Jackson, I apologize for jumping in, but I just wanted to
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 37 of 183

                                                                         18

 1   point one thing out before plaintiff spoke, which my

 2   colleague informed me that it's roughly 260 employees over

 3   7100 weeks.

 4             THE COURT:     Not 50.

 5             MR. GOLDER:     It's more than 50.

 6             THE COURT:     It's 271?

 7             MR. GOLDER:     It's roughly 260 employees over about

 8   7000 weeks.    You know, the --

 9             THE COURT:     And that's what the 12 percent is?

10             MR. GOLDER:     Yes, Your Honor.

11             THE COURT:     Okay.     All right.    Mr. Jackson.

12             MR. JACKSON:     Your Honor, I think that latest

13   interchange points out precisely why we entered the

14   stipulation and precisely why the records that CSC gave us 14

15   months ago and have vouched for repeatedly ought to be

16   enforced as written.      CSC had the chance to fix whatever it

17   now claims are errors a long time ago, and let me tell you

18   why precisely that is the case.

19             Mr. Golder just told you that there were 50

20   individuals who were affected by this so-called data error.

21   He then said it was 260 individuals.            We do not know what the

22   next answer will be, neither does Mr. Golder, as he has

23   repeatedly stated they don't know what happened or why.

24             The time to know what happened or why, or whether

25   their data was accurate, was when they produced it 14 months
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 38 of 183

                                                                         19

 1   ago and made it the basis of a stipulation that was entered

 2   for multiple reasons.     Those reasons include knowability of

 3   the damages, speed, and the mechanical nature of the damages.

 4   All of which would have been achieved had CSC honored the

 5   stipulation and done proper due diligence to give us data

 6   that was accurate.

 7             They have given us data that they say is accurate.

 8   They have given us data that they have repeatedly vouched

 9   for, including in front of this court, where they very

10   explicitly said they didn't want us to be able to do any

11   discovery.   They now disavow that in a way that absolutely

12   necessitates discovery on our part if we are, in fact, to

13   protect the class from completely unverified statements about

14   a database that we've never seen when we've been given

15   records which were said to be the hours records 14 months ago

16   and then they were vouched for multiple, multiple times.

17             As to how it cannot be a data entry error, Your

18   Honor, I believe the Court has it exactly right.          There may

19   be some people who entered all of their "on call" time.            That

20   could reflect up to a 168 hours in a week.         And, in fact,

21   depending on how they recorded it -- that is to say, if they

22   worked a shift in some cases, and there's evidence that they

23   did work longer than a 24-hour shift, if somebody worked,

24   say, a 40-hour shift and they recorded that as 40 hours in

25   one lump, then that might show 40 hours on one day, but, in
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 39 of 183

                                                                       20

 1   fact -- or multiple entries on one day adding up to 40, but

 2   that might be time that was really worked over several days.

 3              So even the seemingly anomalous more than 24 hours a

 4   day could, in fact, be accurate.       But we know that the "on

 5   call" -- and you are correct.       Mr. Carre said he said goodbye

 6   to his friends for the weeks that he was working -- that he

 7   was working "on call" -- that could be a 168-hour week.

 8              And, so, it is entirely plausible that these hours

 9   are correct.    More importantly, defendants stipulated they

10   would give us the hours.      They then gave us those hours over

11   a year ago.    They then multiply confirmed that they were

12   correct.    They had an expert report or a report very clearly

13   laying out the way in which we calculated damages from those

14   records in February, and yet didn't say a word -- February of

15   last year -- didn't say a word about these now newly-found

16   so-called data errors.

17              And, so, what we have is a process where they are

18   only late in the game when it saves them substantial amounts

19   of overtime owing to a class which has a jury verdict in

20   December of 2017, only then do they say that there's an error

21   and that they essentially cannot honor their stipulation,

22   that they can't cabin how big the error is, they can't say

23   who it applies to, how it happened or how they will unwind

24   it.   They simply say that we should meet and confer some more

25   in order to come up with something which isn't the records
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 40 of 183

                                                                          21

 1   they gave us, presumably absent discovery.         That's not

 2   appropriate.     The hours should be calculated from the data

 3   that CSC gave us.      If it is not calculated --

 4             THE COURT:     Mr. Jackson, when you received data --

 5             MR. JACKSON:     Your Honor, if it's not -- I'm sorry,

 6   Your Honor, I can't -- I didn't hear you.

 7             THE COURT:     I'm sorry.    This doesn't allow the other

 8   person to know that the first person is speaking.          My

 9   question is --

10             MR. JACKSON:     Yes.    My apologies.

11             THE COURT:     My question is:    The records that you

12   received, did those records anywhere reflect recording more

13   than 24 hours in a single day?

14             MR. JACKSON:     Yeah.    And what we did with those,

15   Your Honor, as we laid out way back in -- a long time ago,

16   and what we've done with them is we have limited overtime in

17   any given day to 24 hours.         If, say, there was an entry of 30

18   hours, we assumed that that was worked time, but worked time

19   from multiple days that was recorded on a single day.           We

20   then moved that to the weekly column.

21             And the only cap that we did is, because legally

22   we're not sure you can have more than 168 hours in a week

23   under the law, although CSC could have chosen in its record

24   to pay someone for more than 168, and perhaps that's what the

25   records reflect, but we capped the week at 168 hours.           So
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 41 of 183

                                                                     22

 1   those may be people who are recording their hours, all of

 2   their "on call" hours.     It's a minuscule number of records

 3   that are over 24, in our estimation.        It's somewhere around

 4   300 out of somewhere around 28,000 records -- I'm sorry,

 5   weeks.   300 weeks out of 27,500-some-odd weeks.

 6             So we could lop off the 24.       The way we dealt with

 7   it was to assume that they were worked, and then just move

 8   them to the weekly column because we agree there can't be

 9   more than 24 hours in a day.      There could, however, be

10   multiple days recorded on a single day.

11             But back to the nut.      If, in fact -- and Mr. Golder

12   laid it out.    He said you use the records if they accurately

13   reflect the hours, under Mt. Clemens.        What CSC is now saying

14   is that their records they believe don't accurately reflect,

15   so they don't want to honor the stipulation to use the

16   records they provided.     And if that is the case, then each

17   and every member of the class has a right, under Anderson v.

18   Mt. Clemens, to come and set forth the hours they worked.

19   They get the rebuttal presumption under Mt. Clemens, and CSC

20   will have a chance to say why the hours that each and every

21   individual worked are wrong.

22             If what we're looking for is to not honor the

23   stipulation, to not have the damages calculation be what the

24   parties agreed to, which is knowable, speedy, mechanical.

25   If, in fact, what we're looking for is that each and every
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 42 of 183

                                                                          23

 1   person have the right to come in and say exactly the hours

 2   they worked, we can do that.      We have done that before.      I

 3   would note that in the instance where we did it, in the

 4   Farmer's case, we reached agreement on -- of about a thousand

 5   people, we reached agreement on about 990 of them and had

 6   hearings for ten of them, which took about two hours a piece

 7   and somewhere around 15 to 20 hours totals.

 8              So we can do that process.      It will require

 9   discovery.     It will require the records of each and every

10   class member.     It will require that we get their individual

11   HR jacket.     It will require some hearings.      It will require

12   thousands of hours of attorney time.        But if we're not

13   honoring the stipulation, that is, in fact, the alternative,

14   an order of a Special Master in order to run through each and

15   every person.     We can do it.   We will do it, if necessary.

16   But we think the proper course is to honor the agreement that

17   was reached.

18              They had a duty to provide us with the hours that

19   they had recorded.     They had sole access.      CSC had sole

20   access to its own records that it is now claiming that it

21   failed in its due diligence with multiple stops where it

22   could have corrected the so-called errors, including a very

23   clear statement by plaintiff of how we were using those

24   records.     And with that very clear statement, we asked

25   repeatedly that CSC just show its work, that it tell us what
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 43 of 183

                                                                          24

 1   it was doing so that we could understand and get this process

 2   right quickly and appropriately.       It took a court order that

 3   the parties meet and confer for us to even meet and confer

 4   where we solved the vast majority of the very minor data

 5   issues.    And really the thing left is this hours left, which

 6   CSC says we do not want to use the records that we've

 7   provided and vouched for.

 8              If that is not going to be the process, then the

 9   process has to be individualized damages determinations.             As

10   I noted, we entered the stipulation as a compromise.            We

11   planned a trial around it.       We planned our evidence around

12   it.   And we did it for knowability, speed and in order to

13   make this process mechanical and straight-forward.          It's not

14   a stipulation that doesn't reflect compromise on our part.                I

15   assume it reflects compromise on CSC's part.

16              THE COURT:     So let me understand -- let me

17   understand what you're saying.       There is a large bulk of the

18   class, for which there is not a data problem.         In other

19   words --

20              MR. JACKSON:     I don't know that that's the case.

21              THE COURT:     Well, if there are -- what did you tell

22   me, 27,000 class members?       They say only 12 percent had

23   multiple entries of hours per person per day.         That leaves

24   the others that we can just -- you can just use the data that

25   you have, because there's no challenge to it.
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 44 of 183

                                                                       25

 1              If, in fact -- and I really do find it very

 2   surprising that the defendant doesn't know whether its 50

 3   people or 260 people who constitute this number of 12

 4   percent.     But if, in fact, it is either of those, that is a

 5   more -- is that not a more doable universe, to send out to

 6   those individuals a copy of the weekly -- their weekly

 7   entries into the e-TES or MyTime system and ask them to --

 8              MR. JACKSON:     Your Honor --

 9              THE COURT:     -- confirm or refute?

10              MR. JACKSON:     Your Honor, I would note that there

11   are about -- so it's a huge number of individuals.          I'm

12   hearing 260 individuals.       And it should not be limited to

13   just those individuals, because, in fact, what we're hearing

14   is there may have been data errors up and down the line.          We

15   don't know what due diligence was done.

16              And, in fact, the only data error that CSC is

17   raising is one that saves them ten million dollars in owed

18   wages.     There may, in fact, be errors in the earlier data,

19   which we are unable to fully test.          We agreed to it by

20   stipulation as a matter of expedience for the class and for

21   the individuals, in order to get their decision made and to

22   get them their money in their pocket as soon as possible.

23              If, in fact, CSC -- it can't disavow only the data

24   which costs it money.       If its data is not good, then the

25   stipulation has not been honored.       That they waited 14 months
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 45 of 183

                                                                          26

 1   and only when it saves them a vast amount of money is simply

 2   deeply prejudicial and not appropriate.

 3             If we're going to throw out CSC's data, then it

 4   should be thrown out and each and every individual -- and let

 5   me give you the example of Vernon Carre.         Mr. Golder said

 6   Mr. Carre did not record his "on call" time, so that he is

 7   actually not being paid under the stipulation for all of the

 8   time that is not recorded and not requested in their data.

 9   So, presumably, CSC agrees that that is accurate.          That,

10   however, may not be accurate.

11             It is, in fact, the case that Mr. Carre may want to

12   be paid for that time, but agreed, in order to make things

13   work, that there be this stipulation, which is knowable,

14   mechanical and fact.     Once it is not that, then Mr. Carre has

15   every bit of right to challenge his finding based on their

16   data as everyone else, because that data is, according to

17   CSC, unreliable, and, more importantly, CSC has actually

18   repudiated the stipulation that it made as a compromise.

19             They can't have only the benefit of that compromise

20   and none of the downside of it.       That simply is unfair.        It

21   deeply would prejudice plaintiffs.       It deeply changed how we

22   tried the case.    It deeply changes a number of things.

23             And, so, no, we don't think that that makes it more

24   doable.   That's not something we think is appropriate.            You

25   either throw out the data and Mr. Carre gets to come in and
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 46 of 183

                                                                           27

 1   talk about his 168-hour week where he didn't see his friends

 2   and he stayed waiting to do the work that CSC required of

 3   him, and he is paid for all that time.        Not just the people

 4   who recorded that time that they're now claiming is a data

 5   entry.

 6             So either we go back and look at all these records

 7   and look at all of the accuracy of the individuals.             Mt.

 8   Clemens says where they're not reliable records -- and CSC is

 9   facially telling you these records are not reliable.             We

10   don't know why, but they're not reliable.         That applies to

11   all of CSC's data, not just the data that saves them money.

12             MR. GOLDER:    Your Honor, could I --

13             THE COURT:    Let me ask a question.      Mr. Golder, I am

14   looking back at Ms. McFarlane's affidavit, and I don't see

15   any date on which she performed this sampling.          She signs her

16   affidavit January 16, but, surely, since the issue of damages

17   has been in play at a minimum since December of 2017, work

18   had been done on this database.

19             When did you put Ms. McFarlane on the task of

20   looking at these entries for -- what was it nine people?

21             MR. GOLDER:    Yes, Your Honor.     It was recent.      The

22   individual who we were connecting with at CSC is no longer

23   with the company.

24             Your Honor, I need to respond to a few things that

25   Mr. Jackson said.      In terms of defendant knowing whether it's
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 47 of 183

                                                                            28

 1   50 or 260, we do know.     I, Your Honor, do not know.          Nate

 2   Austin has been more involved with the data collection issue,

 3   so he knows the answer, which is why I said 260.

 4             Also, Your Honor, we are not saying that the e-TES

 5   records -- we're not saying that the e-TES time and the

 6   MyTime is inaccurate.     What we are saying is that there was a

 7   problem with the data transfer.       That's what we're saying.

 8   We're not disavowing the stipulation.        We are -- the

 9   stipulation says it's based on the hours of work that

10   plaintiffs recorded, recorded in the system.         Not duplicate

11   entries, not something that happened in a data transfer

12   issue.

13             We are honoring the stipulation.        We are honoring

14   Mt. Clemens.    We are not saying the e-TES and MyTime is

15   inaccurate.    We're saying that for a small percentage of the

16   data that got transferred to plaintiffs, it's inaccurate and

17   we're looking to resolve the issue to determine what is

18   accurate so the individuals can get time worked.

19             Mr. Jackson presents this Court with a false

20   choice -- either we accept the stipulation and people are

21   working 26 hours in a day or we have individualized damages

22   hearings and trials for 260 people.        And that's not the case,

23   Your Honor.    We would object to that, because, again, part of

24   the issue with the stipulation was plaintiffs were getting

25   away from the individualized damages issue that threatened
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 48 of 183

                                                                         29

 1   the class.   And if we go back to that, then we would argue

 2   that the class is not proper for that reason.         But, in any

 3   event, the issue can be resolved by us reviewing the

 4   information with our client and continuing to meet and

 5   confer.

 6             And I know the Court and plaintiffs have said it's

 7   been a long time since the trial, but we are still here today

 8   dealing with issues, going back and forth and making sure

 9   that we're getting the information right.         Just because this

10   problem is something that has a huge monetary consequence

11   doesn't mean it shouldn't be on the list of things that we're

12   trying to figure out and trying to figure out in doing right.

13             THE COURT:     So when are you going to reach an end

14   point when you can say, Okay, we got it all figured out, this

15   is the data, we'll just run with this data?         When is that end

16   point going to come?

17             MR. GOLDER:     I'm sorry, Your Honor.     I didn't mean

18   to cut you off.    But we've been talking with our client and

19   we're hopeful that this process -- we can figure this out in

20   the next 30 to 60 days.      But, again, we're working with our

21   client to make this happen.

22             THE COURT:     So when you say --

23             MR. JACKSON:     Your Honor --

24             THE COURT:     -- the problem is a data transfer, that

25   suggests to me that you can go back a generation or two in
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 49 of 183

                                                                          30

 1   what your work has been and get the original data that would

 2   constitute the hours of work that the plaintiffs recorded.             I

 3   realize that sounds a little simplistic, but what's wrong

 4   with it?

 5              MR. GOLDER:     I think that's -- I'm not entirely sure

 6   what the Court is saying, but I think that's what we're

 7   trying to do, Your Honor, is we're going back to the

 8   time-keeping systems and figuring out what it was that these

 9   individuals recorded; again, to figure out what it is that

10   they actually worked.

11              THE COURT:     What does that look like?     I mean, I

12   gather that the employees enter online their hours each week,

13   that that is then recorded and compiled, and then we advance

14   several generations to how that data is massaged.          Can you go

15   backwards?

16              MR. GOLDER:     I believe so, Your Honor.     And that's

17   what we're trying to do with our client.

18              MR. JACKSON:     Your Honor, Todd Jackson here.      In

19   February -- on the 16th of February, 2018, in Document 452

20   filed before this Court, CSC last's line on page 3 of that,

21   before the signature, is:       "CSC is investigating some SAs who

22   have unusually high damages awards to determine if there's

23   any reason for these anomalies that is causing an improper

24   overpayment."

25              That is a year ago, Your Honor, and not a peep.           And
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 50 of 183

                                                                      31

 1   there is something fundamentally wrong with the idea that

 2   they can go back into records, which we have never had a

 3   chance to understand what they are now doing.         If they are,

 4   in fact, to go back in records, we have to do discovery on

 5   every step of that, in order to do the proper step by our

 6   clients.    And we have to do it for all of the data in all of

 7   its iterations.

 8              So, for instance, there were lower hours in some

 9   earlier data.     And is that correct and why?      And what process

10   did they use in that?     And was there a data transfer there.

11   We have to go through with a fine-tooth comb every single

12   data transfer if we are altering the stipulation.

13              Let me note this:    While they say it's not a big

14   number of people, there are 683 individuals that we have

15   damages for.    The so-called "data issue" we're now hearing

16   covers 260 of them.     We think it may be somewhere in there;

17   but, again, we can't see.      We're like, What is the data error

18   and how did it happen?     They're telling us that approximately

19   more than a third of the class -- something like maybe 40

20   percent of the class -- has a data error.         That is only the

21   data error, in their estimation, that affects the damages in

22   an upward manner.

23              We have a right, for the remaining 60 percent of the

24   class, to figure out if they made other data errors that

25   harmed that class.     If, in fact, their data is not reliable,
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 51 of 183

                                                                        32

 1   then the only appropriate thing to do is do the process that

 2   they are describing, because it's going to take a long time

 3   for them to unwind whatever mistake they claimed they made,

 4   and it's going to take us a long time to make sure that they

 5   didn't unwind -- that they didn't in different ways make a

 6   bunch of other errors.

 7             If we're doing that with all of this data and not

 8   just the data that benefits them by saving them money, then

 9   we should do it for everyone.         That will be a long discovery

10   period.   We will be another year out.         The core of the

11   stipulation, which was knowability and it being mechanical

12   and fast will have been lost at that point.          And at that

13   point it is more effective and probably even more efficient

14   to simply do damages for each and every one of the 683

15   people.   Where, in fact, there is strong evidence that their

16   data is reliable for any of those people, or accurately

17   records hours, et cetera, but then we would use -- that

18   data will probably get used.       If not --

19             THE COURT:     I'm sorry.    Could you just back up and

20   repeat that last sentence?

21             MR. JACKSON:     Yes.   February 16th of 2018, Document

22   452, the sentence was:      "In addition, CSC is investigating

23   some SAs who have unusually high damages awards to determine

24   if there is any reason for these anomalies that is causing an

25   improper overpayment."
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 52 of 183

                                                                          33

 1             That, presumably, is this issue.        They knew about

 2   that a year ago.    Why it wasn't solved then just a few months

 3   after they provided the data, we do not know.         We do now

 4   deeply wonder if there are other errors in this data that

 5   have not come to light.      We can't see into that data.       So

 6   they have known, and they have done nothing and now suggest

 7   that we should revisit only that data which costs them money.

 8             THE COURT:    Okay.   All right.    Counsel, we're

 9   getting a little repetitive here.

10             MR. GOLDER:    Yeah, Your Honor.     This is David

11   Golder.   I''d like to respond, if I may, to a couple

12   things.

13             THE COURT:    Not repetitively.

14             MR. GOLDER:    First, Your Honor, again, we're not

15   looking to alter the stipulation.       We are not saying that

16   e-TES time and MyTime is inaccurate.         That's not what we're

17   saying.   And, again, what we're hearing is questions of

18   diligence but not actually saying that their clients are

19   working 26 hours in a day.

20             Again, Your Honor, we can look at this information,

21   and we might be even able to look at everyone, if plaintiffs

22   are looking for us to do that.       And, again, we shouldn't let

23   the tail wag the dog here, Your Honor, meaning we appreciate

24   that it's a very large number, but we should also appreciate,

25   Your Honor, that there is clearly a problem here.          Clearly a
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 53 of 183

                                                                       34

 1   problem that runs counter to what the stipulation says,

 2   counter to what Mt. Clemens says, and it's a problem that we

 3   should uncover and figure out what happened and get it right.

 4             Again, just like we're figuring out these other

 5   damages issues at this late stage in the game, we can

 6   continue to do that with this.       We're close to resolving all

 7   these issues, and we think we can resolve all these issues

 8   cooperatively.

 9             I don't think it's appropriate at this late stage of

10   the game, when we're in the midst of resolving all these

11   issues, to say, Okay, that's it, we've had enough time, we

12   should say 24 hours for these people who clocked less than

13   that but had duplicate entries.

14             THE COURT:    So here's what I think we should do.      I

15   think that if this "identified but mysterious" data transfer

16   error is one that can be uncovered, and the original data can

17   be retrieved and run again without whatever the transfer

18   error was, this may well work out.       This is apart from why

19   it's only happening now.

20             If, in fact -- can I take 45 days as halfway between

21   30 and 60? -- 45 days the defendant is ready to show

22   plaintiffs' expert how they got back to the original data,

23   then we can see if we have a solution that is consistent with

24   the stipulation.

25             The expert from the plaintiff will have to be given
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 54 of 183

                                                                         35

 1   access through whoever the defendant is using to identify the

 2   data transfer error and reset the clock.         I think it's only

 3   fair that that expert chosen by the plaintiff be paid for by

 4   the defendant.

 5              I think that sounds to me as if it represents a

 6   feasible way to not have an identified data problem distort

 7   the damages picture.      At the same time, it does not reward

 8   the defendant for its lack of diligence in discovering this

 9   problem, but it allows us a time frame in which it seems

10   plausible that we can bring the issue to closure.

11              Mr. Golder, how does that appear to you?

12              MR. GOLDER:    Your Honor, I believe -- I'm not

13   entirely sure what the Court is saying.        Are we reintroducing

14   experts?    For Breshears, we had him as an expert and you

15   denied our Motion to Strike and then they withdraw his

16   report, although they're just using all his inferences

17   anyway.    So, are we re-engaging experts?

18              THE COURT:    No, not "experts" plural.      I am

19   permitting the plaintiff to designate an expert who will work

20   with and in conjunction with whoever is doing this data

21   roll-back for you, to be able to ensure that it is being done

22   in a technologically or scientifically satisfactory way.            Not

23   new experts.     This is not inviting a counter-expert.         It is

24   providing the plaintiff and the Court with a way to be

25   assured that whatever more data manipulation that's going on
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 55 of 183

                                                                       36

 1   is done in an accountable way so that we can get back to the

 2   point that we should have been a year ago.

 3              And I don't see why the plaintiff should have to pay

 4   for that.    Whether it's Breshears or whoever it's going to

 5   be, it's going to be somebody who knows how to analyze the

 6   data feed from a run to see where the duplication or

 7   triplication seems to have occurred, such that you can go

 8   back and eliminate it and have a clean run.

 9              What this does is, it means we are not looking back

10   at all the data for all the employees.        That does not seem to

11   be at all a good idea, because if, in fact, we have, as a

12   result of this process, a database that shows the hours of

13   work that the plaintiffs recorded, we're home.          So that's my

14   purpose.

15              MR. GOLDER:     I think that process is fine, Your

16   Honor.

17              THE COURT:     Okay.

18              MR. GOLDER:     Again, we'll find out if we can

19   complete the process within 45 days.        I hope the Court would

20   allow us -- if it turns out that it takes longer than we

21   think or hope, we could report back to the Court in that

22   regard.

23              THE COURT:     What I'm going to do is --

24              MR. JACKSON:     Your Honor --

25              THE COURT:     -- I'm going to give you 60 days.     And I
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 56 of 183

                                                                     37

 1   am inclined to appoint a Special Master for you to oversee

 2   this.   This Special Master may not have to lift a finger.

 3   This Special Master may be involved in a very complex

 4   retrieval system.     I don't know.

 5             But I would invite recommendations of a Special

 6   Master that you would propose, and along with that, get their

 7   hourly rate that they would be willing to do this work for.

 8             I just -- I think it is not going to be productive

 9   beyond now, because it's going to be very technical to come

10   back to the Court directly without having this interim

11   process take place.

12             Mr. Jackson, you wanted to be heard?

13             MR. JACKSON:    Your Honor, yes.     A couple of really

14   key issues for why we don't think this process likely to work

15   well.   And at a minimum, we would like -- because this is new

16   to us, we would like some time to think about it and provide

17   a filing to the Court as to why we're concerned about it, but

18   let me start with the most obvious.

19             We have heard multiple times from defendants that

20   they have, in fact, changed time-keeping systems and that

21   they don't have the original data.       If they do not have the

22   original data, there is no way this process could come

23   anywhere close to being accurate; and, so -- there's huge

24   spoliation issues here.

25             If, in fact, they don't have their original data in
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 57 of 183

                                                                      38

 1   its original form and the expert that you're talking about is

 2   a data forensic expert who will have to crawl back through

 3   every iteration of this data and how it came to be, to make

 4   sure that forensic expert is back to the base data as base

 5   entered, we have very strong reason to believe that data

 6   doesn't exist, according to what defendants have told us so

 7   far.   That's issue one.

 8              Issue two is, we do believe we have to do it for all

 9   the data, because we need to know whether the base data

10   exists, whether that original source entry -- so I think

11   we're talking about a source entry that we don't even know if

12   it exists.    They have databases that they may believe

13   represent those source entries, but we don't -- I'm pretty

14   sure they don't have them, of course that's if what they've

15   told us so far, and we should have the ability to note that.

16   So there's huge spoliation issues.       There are huge issues

17   with whether all of the data is correct.         And if some of it

18   is spoiled, the inference has to be that all of it is

19   spoiled.

20              We actually don't think the data is necessarily

21   wrong, and we think that there's a very simple solution,

22   which Your Honor referred to, which is lop off hours over 24

23   in a day, if you'd like, and then we just use the data that

24   they've vouched for multiple times.        That is an appropriate

25   response to the conduct by defendant, and it is appropriate,
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 58 of 183

                                                                     39

 1   given their multiple, clear statements that this data is

 2   complete and accurate.

 3             It's even more so that they've known for over a year

 4   if there was an error and they have not -- after February of

 5   2018, they're still telling the Court this data is exactly

 6   right.

 7             The second part is that we have to have

 8   on-the-record deposition ability to test whatever they do.

 9             The third is this:     We've spent over a year

10   wrangling this data in the dark, wrangling it without any

11   response from defendants.      We have spent hundreds upon

12   hundreds of attorneys hours, maybe thousands, and tons and

13   tons of time and money manipulating data which they are now

14   disclaiming.

15             At a minimum, in addition, if we have to go through

16   this process, we should be paid for all of our time and all

17   of the expenses that we have incurred.        It simply is

18   outrageous, the conduct, and it harms our clients and really

19   affects their possible due process rights.

20             So we think it's ultimately going to be faster to

21   simply do individual determinations.        Or the Court can, with

22   one order today, just say, Use the hours that are recorded,

23   that have been provided.      We will run that calculation, and

24   you have damages.     Defendants can claim whatever they want

25   after that.
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 59 of 183

                                                                       40

 1              But we are deeply concerned about spoliation.        We're

 2   deeply concerned about this process leading to a dead end,

 3   more delay.    And it really has to be all of the data, in

 4   order for us to understand what's happening.         We also have to

 5   have discovery on how they're doing this, because they have

 6   been facially saying they're making errors, without being

 7   subject to explaining those under oath.

 8              MR. GOLDER:    Your Honor, this is David Golder.      Mr.

 9   Jackson just gave a parade of hypothetical horribles that may

10   or may not happen, and I think the Court's process puts in

11   place a system whereby, if issues come up, that those issues

12   can be raised at the time when they come up.

13              There's no evidence that there's any spoliation

14   issue or anything like that.       And I'm kind of confused that

15   Mr. Jackson thinks it's faster to have individualized damages

16   trials than go through the process that the Court just

17   aligned.

18              THE COURT:    Okay.   Here's what we're going to do.

19   In 60 days, we're going to have the results submitted to the

20   Court from the process that I have proposed that I'm

21   directing the parties to engage in.        The ultimate goal of

22   that process is to find a way back to reasonably trustworthy

23   databases, such that a correct description of hours -- thus,

24   damages -- for the class members can be prepared.

25              We don't need to anticipate that the data is all
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 60 of 183

                                                                         41

 1   gone.     We don't have to anticipate that there has been

 2   spoliation.     We don't have to anticipate that depositions or

 3   other discovery is needed.      That will -- if ever -- become

 4   evident from what the plaintiffs' expert, who is essentially

 5   accompanying the surgeons in the operating room and seeing

 6   what they're doing and being able to recount for the Court

 7   whether the process is one that has reasonable reliability.

 8   The forensic expert is, in other words, something like an

 9   auditor.

10              And I think that this process, which will cost the

11   plaintiffs nothing in expenses or fees -- for now -- is

12   reasonably time-effective, hopefully substantively effective,

13   and we'll see in 60 days whether this idea has been a

14   productive one.

15              That means you need to get me, immediately, your

16   proposed Special Master.      I know you won't agree on that

17   either.     I'm going to ask you -- this is hard -- to try to do

18   it by the end of the day.      And the reason is that I'm going

19   to be unable to attend to your case for about three weeks and

20   I'd like to get this moving.      Okay?

21              Now, the second question that came up is one that

22   related to the records that don't pick up tier information, I

23   gather, immediately from the first evidence of a job title

24   that would show that employee to be a qualified class member.

25   It seems to me this presents a very different issue.            This is
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 61 of 183

                                                                       42

 1   not one that relates to the issue of time-keeping for the

 2   hours of work but the data that shows what was the job title

 3   for the person for whom these entries were being made.

 4              This full -- this layer data that you talk about is

 5   something I am very surprised to hear about from the

 6   plaintiff, because whether or not you've gotten accurate data

 7   in the past, you would have been able to pick up gaps in how

 8   you ascertain who is in the class, which, presumably, you do

 9   from the layer data.

10              So why is this just coming up at this point, when

11   job titles is something that has been in play since the

12   motion for class certification?

13              MR. JACKSON:   We have -- so, after the motion for

14   class certification -- and the answer is, it's not just

15   coming up.     It came up the moment we received underlying

16   data.   The motion for class certification, the information we

17   had there was for the FLSA opt-ins, not for the class

18   members.     We didn't receive all the data around the class

19   members until November of 2017, and then we didn't receive

20   all the hours until shortly after that, in early 2018.

21              So we raised that immediately that -- and this

22   actually goes to the same data issues that have come up.

23   This is not our data; it's CSC's.       CSC, in fact, has this

24   layer data somewhere -- or they've lost it; it's one of the

25   two -- but they have not provided that layer data.          We have
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 62 of 183

                                                                         43

 1   been asking for it for over a year, and they simply have

 2   refused to cooperate.     There's been total silence on that

 3   until very recently.

 4              And, so, our concern is, they're saying they don't

 5   have certain layer data for people, that they didn't keep the

 6   underlying databases.     So this should be subject to the same

 7   forensic accounting system.      Either we find the data or, if

 8   CSC's records are not reliable on the layer data, then we

 9   make an inference that where we have layer data showing

10   they're in the class, that it be used.

11              To put a very clear point on how long we have been

12   pursuing this without any response from defendants, we

13   briefed it in February of 2018.       We briefed this exact issue.

14   We briefed that we were concerned about it.         We've raised it

15   for a long, long time.     There has been a refusal to cooperate

16   in that.     And, so, only after all of that refusal to

17   cooperate and provide that information did we ultimately say

18   we have to make an inference that where we have some layer

19   data showing class membership and overtime hours for those

20   persons the Court should infer that they were members of the

21   class.     Again, that inference can be made right now.         All of

22   these issues can be resolved with two orders right now.

23              But this isn't just coming up.      This is CSC's data

24   that they have refused to clarify, provide or engage with us

25   about until very, very recently, and we briefed it fully to
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 63 of 183

                                                                          44

 1   the Court a year ago.

 2             This, I think, highlights why we need to be able to

 3   do a forensic analysis of all the data.        There have been

 4   multiple issues that we've raised that they have not

 5   responded to.     It's only now that they're disavowing their

 6   own data under stipulations that they've entered.          So, in

 7   that 60 days, we hope that the forensic accountant will be

 8   able to find the source data for these issues.

 9             MR. GOLDER:     Your Honor, this is David Golder from

10   the defendant.     I want to respond to a couple things,

11   hopefully to help the Court understand the scope of what's

12   going on.     Mr. Jackson portrayed a picture, again, that the

13   sky is falling.     But for this issue, we're only dealing with

14   27 people.

15             MR. JACKSON:     It's more than that, Your Honor.      I

16   can -- if Your Honor wants, I can -- it's more than that.

17             Again, the shifting numbers and things involved just

18   highlights that defendants haven't taken a hard look at this

19   data until now and they're gathering advantage from

20   on-the-fly, where they've had notice of these issues for over

21   a year.     And, so, if we're going to subject this to a process

22   of a forensic analysis of the underlying data, then we will

23   do that and we will look at all the data.

24             THE COURT:     So is there some way to take -- you've

25   identified who these 27 people are, Mr. Golder, to the
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 64 of 183

                                                                          45

 1   plaintiffs?

 2             I didn't hear what you said, Mr. Jackson.

 3             MR. JACKSON:     I said we identified them a long time

 4   ago.   Over a year ago.     We briefed it to the Court in

 5   February.     But it's more than that, I believe.       We need to

 6   figure out the exact number.      We're trying to do that now,

 7   Your Honor, but it's more people than that.

 8             And, again, that limited scope just means that they

 9   should have answered this question a long time ago so the

10   Court didn't have to make an inference.

11             THE COURT:     So if we have 27 identifiable people,

12   then as you go through this process, this forensic data

13   analysis, couldn't you keep an eye out for those 27 people to

14   ascertain whether there is anything in that data showing some

15   kind of a change before the system starts picking them up as

16   whatever they're qualifying job title was, so that you can

17   tell --

18             MR. JACKSON:     We could, Your Honor, and will.

19   There's 89 of them, is what we believe.        It's not 27.     Again,

20   we're deeply concerned about the shifting numbers from

21   defendant on this.      But we will keep an eye out on all of the

22   data, because we'll have to go through all of the data as

23   part of the forensic process to figure out --

24             THE COURT:     All right.

25             MR. GOLDER:     Your Honor, I just want to make a note.
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 65 of 183

                                                                          46

 1   I appreciate Mr. Jackson is trying to paint a picture of us

 2   in a poor light, but I'll remind the Court that they

 3   proceeded to trial with the data that showed this issue of

 4   whether people were in or out of the class and didn't raise

 5   it until after the case was over -- the trial was over.

 6              THE COURT:   Okay.    What we have now is an imperfect

 7   database from which to calculate, A, hours worked, and, B,

 8   membership in the class.        This forensic analysis that is

 9   going on, that the defendant says it's already started to

10   figure out why some anomalies have shown up, can just as well

11   include the examination, once you get back to the original

12   database, of anything that shows a change for these

13   people -- 89 or 27 or some other number -- because if, in

14   fact, there is an unbroken line of an employee logging in

15   hours per day, and then at some point the job title, clicking

16   into the database but no other change in status being noted,

17   then maybe the plaintiffs' inference is a fair one.             I have

18   no way to know.

19              So let's be sure that you include that task, which

20   is -- I am assuming a personnel record reflects personnel

21   changes.    So if a person is moving from one job category to

22   another job category, it would show up.        And if it doesn't

23   show up in the class period, then we'll entertain the concept

24   of the inference that that person, who at some point is in

25   the -- is a class member, was a class member when there is no
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 66 of 183

                                                                         47

 1   other personnel activity to indicate to the contrary.

 2             So put that in the task at hand.        And I would like

 3   to have from you a report by March 25.         That report can be

 4   the parties, the experts, the Special Masters -- all or some

 5   of the above -- but it will give the Court an understanding

 6   of what has been determined and what cannot be determined,

 7   and we'll make our decisions going forward on how we'll

 8   calculate damages based on that.

 9             Okay.    Anything else?

10             MR. JACKSON:     What was the date on that, Your Honor?

11             THE COURT:     March 25.    Okay?   Anything else that we

12   can take up?      If not, I will leave you to scurrying around to

13   give me Special Master names, which we can act on before the

14   end of the day.      That's a pretty pressured project, I know,

15   but please do your best.      Okay?    Anything else?

16             MR. GOLDER:     Nothing from the defendant, Your

17   Honor.

18             THE COURT:     From the plaintiff?

19             MR. JACKSON:     Not at this time.     Thank you, Your

20   Honor.

21             THE COURT:     Thank you very much.     Have a nice day.

22             Goodbye.

23             (Teleconference concluded, 12:34 p.m.)

24

25
 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 67 of 183

                                                                     48

 1               COURT REPORTER'S TRANSCRIPT CERTIFICATE

 2   I hereby certify that the within and foregoing is a true and

 3   correct transcript taken of the proceedings in the

 4   above-entitled matter.

 5

 6                                /s/ Tracy L. Gow
                                  Tracy L. Gow, RPR
 7                                Official Court Reporter

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 68 of 183




  EXHIBIT B
            Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 69 of 183


Almonte v. Averna Vision & Robotics Inc., Not Reported in F.Supp.3d (2014)
2014 WL 287586



                                                             compensation for personal injuries sustained in a
                2014 WL 287586                               workplace accident in Medina, New York on November
  Only the Westlaw citation is currently available.          19, 2008. Dkt. # 1. The defendant removed the matter to
           United States District Court,                     this Court based upon diversity jurisdiction. Dkt. # 1.
                 W.D. New York.                              Defendant is a Canadian corporation. Dkt. # 1.

        Cristino ALMONTE, Plaintiff,                         In accordance with the Court's Case Management Order,
                    v.                                       plaintiff disclosed his expert witnesses on October 23,
 AVERNA VISION & ROBOTICS INC., Defendant.                   2012. Dkt. # 25.
                No. 1.1.—CV-1088S(Sr).                       By e-mail dated December 2, 2013, defendant's counsel
                                                             requested proposed dates for the depositions of plaintiff's
                     Jan. 24, 2014.                          occupational safety expert, John Coniglio, and plaintiff's
                                                             vocational rehabilitation expert, Alan Winship. Dkt. # 29,
Attorneys and Law Firms                                      p. 12. Mr. Coniglio is charging plaintiff an hourly rate of
                                                             $315 for his services and demands $2,520 per day for an
David R. Addelman, Addelman & Marszalkowski, PC,             eight hour deposition, payment required in advance. Dkt.
Buffalo, NY, for Plaintiff.                                  # 26-2 & Dkt. # 31, ¶ 10. Mr. Winship completed a
                                                             vocationallearning capacity evaluation and report of
Eric Samuel Bernhardt, Jeffrey F. Baase, Rupp, Baase,        plaintiff at a cost of $4,200 and demands $1900 for 3.5
Pfalzgraf, Cunningham & Coppola LLC, Buffalo, NY, for        hours of deposition—an hourly rate of more than
Defendant.                                                   $540—with an additional $1900 charged should the
                                                             deposition extend beyond 3.5 hours, payment required in
                                                             advance. Dkt. # 25; Dkt. # 26-2 & Dkt. # 31,1[1111, 13 &
                                                             16.

                                                             On December 17, 2013, following discussions regarding
                                                             availability, defendant noticed Alan Winship's deposition
                                                             for January 16, 2014 and John Coniglio's deposition for
              DECISION AND ORDER                             January 20, 2014. Dkt. # 29, pp. 24 & 26. On December
                                                             19, 2013, Alan Winship's deposition was rescheduled to
H. KENNETH SCHROEDER, JR.,               United   States     January 15, 2014. Dkt. # 29, p. 32.
Magistrate Judge.
                                                             13y e-mail dated December 20, 2013, plaintifr s counsel
*1 This matter was referred to the undersigned by the        requested advance payment of the deposition fees charged
Hon. William M. Skretny, in accordance with 28 U.S.C. §      by Mr. Coniglio and Mr. Winship. Dkt. # 29, p. 35.
636(b), for all pretrial matters, including hearing and
disposition of all nondispositive motions. Dkt. # 6.         By letter dated December 20, 2013, counsel for defendant
                                                             objected to advance payment and to the payment of a flat
Currently before the Court is plaintiff's motion for an      fee. Dkt. # 29, p. 37. Specifically, counsel noted that Mr.
order directing the reasonable scheduling and                Winship's flat fee for a half day equated to an hourly rate
compensation of plaintiff's expert witnesses for             of $475,' while the hourly rate Mr. Winship charged
deposition. Dkt. # 26.                                       plaintiff was $250. Dkt. # 29, p. 37. Defendant proposed
                                                             payment in advance of one hour of the hourly rate the
                                                             expert charged plaintiff, with the remainder invoiced at
                                                             that hourly rate for time actually expended. Dkt. # 29, p.
                                                             37.
                                                                    It appears that defense counsel calculated Mr.
                                                                    Winship's hourly rate by dividing $1900 by 4 hours.
                   BACKGROUND

Plaintiff commenced this personal injury action in New
York State Supreme Court, Erie County, seeking               By e-mail dated December 30, 2013, Mr. Coniglio's
                                                             deposition was rescheduled to January 10, 2014. Dkt. #
 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         1
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 70 of 183


Almonte v. Averna Vision & Robotics Inc., Not Reported in F.Supp.3d (2014)
2014 WL 287586

29, ¶ 28. In that e-mail, plaintiff's counsel objected to                   I am not asking you to guarantee
defendant's demand that plaintiff's expert witnesses                        when you will finish the
reserve time for a deposition without confidence that the                   depositions. I understand that you
time reserved would be compensated. Dkt. # 29, pp.                          can't provide a guarantee. But there
44-45. Plaintiff's counsel suggested a commitment of two                    is a difference between asking for a
hours with an agreement to reschedule if additional time                    guarantee ... and asking you to
was needed. Dkt. # 29, p. 45. By e-mail dated January 2,                    allow me to tell the witnesses how
2014, plaintiff's counsel reiterated: "I am willing to                      much of their time is going to be
address your request with the witnesses that payment be                     required and whether they should
made within 30 days, but before I do, I am seeking an                       expect to be paid for the scheduled
acknowledgment that you are going to pay them for the                       time. Your refusal to address this
time you ask that they reserve." Dkt. # 29, p. 51. By letter                specific concern leaves Plaintiff on
dated January 2, 2014, plaintiff's counsel reiterated that if               the hook for the difference between
defendant did not wish to pay a flat fee, defendant's                       what the witnesses charge and what
counsel should commit to payment for the number of                          you eventually agree to pay them. I
hours it expected the deposition would require, with the                    will try to schedule the witnesses
understanding that additional time could be scheduled                       for whatever time you request, 2
should that estimate prove insufficient, and requested                      hours, 3 hours, whatever, I just
confirmation that defendant would pay the expert within                     need you to commit to paying for
30 days of the deposition. Dkt. # 26-4.                                     that time.

*2 By e-mail dated January 2, 2014, counsel for
defendant responded:
                                                                Dkt. # 29, p. 58. By letter dated January 3, 2014, counsel
                                                                for defendant reiterated agreement to pay plaintiff's
                                                                expert witnesses their usual hourly rates for the time spent
            I cannot guarantee how long the                     in preparation for and during deposition, but refused to
            depositions will go. However,                       pay a flat fee; to pay in advance; or to pay for time set
            because you continue to demand                      aside, but not utilized, for deposition. Dkt. # 26-3, p. 2.
            that I do so, I estimate that Mr.                   Defense counsel requested the appearance of Mr.
            Coniglio's deposition will last 3-4                 Coniglio and Mr. Winship at their depositions as
            hours, Mr. Winship's 2-3 hours....                  scheduled. Dkt. # 26-3, p. 2.
            These estimates are made in good
            faith, but we do not agree to be                    On January 9, 2014, plaintiff's counsel advised
            bound by them. If we cannot                         defendant's counsel that plaintiff's expert witnesses
            complete the depositions in the                     would not appear for deposition until the fee issue was
            time estimated, we would expect to                  resolved. Dkt. # 29, ¶ 28. Mr. Winship demanded $500 as
            continue the       depositions or                   a cancellation fee, which plaintiff's counsel requests that
            reschedule them within the                          defendant be ordered to pay. Dkt. # 31, ¶ 18.
            constraints    of    the    existing
            scheduling order. We also will not
            agree to pay for unused time.
            Finally, we will pay for reasonable
            preparation time as required under
            the FRCP, and we have never
            indicated otherwise.                                            DISCUSSION AND ANALYSIS

                                                                Plaintiff argues that it is unreasonable to expect retained
                                                                witnesses to reserve a day for deposition, thereby
Dkt. # 29, p. 56.                                               forgoing other business opportunities, without a guarantee
                                                                of compensation for the time reserved. Dkt. # 30. Plaintiff
By e-mail dated January 3, 2014, plaintiff's counsel            notes that he cannot compel the experts to appear for
advised:                                                        deposition and risks a motion to preclude if they do not
                                                                appear because of uncertainty as to payment. Dkt. # 30, p.
                                                                2. Plaintiff explains that his experts request advance

 WESTLAW        © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 71 of 183


Almonte v. Averna Vision & Robotics Inc., Not Reported in F.Supp.3d (2014)
2014 WL 287586

payment because of prior difficulty obtaining                 is entitled." Id. at 375 (internal quotation omitted). "By its
reimbursement following depositions. Dkt. # 31,1] 16.         nature, a flat fee runs counter to this principle." Id.
                                                              However, "the expert certainly should be reimbursed for
Defendant objects to the expert witnesses' demand for         any time during which he was unavailable to do other
advance payment and payment of a flat fee or payment for      work." McHale v. Westcott, 893 F.Supp. 143, 151
time reserved, but not utilized, for deposition. Dkt. # 29.   (N.D.N.Y.1995). Accordingly, the Court agrees that
In addition, defendant believes that this motion is           defendant should be required to compensate plaintiff's
premature, arguing that "plaintiff's experts should be        expert witness for the amount of time the expert witness is
deposed, they should submit invoices for their time, and      asked to reserve for the deposition. As defense counsel
then, only if there is a dispute about the fees, a motion     recognizes, the expert should also be compensated for
should be filed." Dkt. # 29, p. 4.                            time spent preparing for a deposition. Solvent Chem. Co.,
                                                              210 F.R.D. at 471. The Court will not direct advance
*3 Fed.R.Civ.P. 26(b)(4)(A) provides that "[a] party may      payment. See Johnson v. Spirit Airlines, Inc., No. CV
depose any person who has been identified as an expert        07-1874, 2008 WL 1995117 (E.D.N.Y.2008) (expert
whose opinions may be presented at trial." Fed.R.Civ.P.       witness "may not insist on advance payment, and may not
26(b)(4)(E) provides that                                     set a flat fee before he knows what he will be called upon
                                                              to do; he may instead charge only a reasonable hourly
                                                              fee."). Moreover, the Court will not direct payment of a
                                                              cancellation fee given that the cancellation was nearly a
            Unless manifest injustice would                   week before the deposition and was occasioned by the
            result, the court must require that               need for court intervention in a bona fide dispute.
            the party seeking discovery: (i) pay
            the expert a reasonable fee for time              "While a party may contract with any expert it chooses,
            spent in responding to discovery                  the court will not automatically tax the opposing party
            under Rule 26(b)(4) (A) ...                       with any unreasonable fees charged by the expert." Reit v.
                                                              Post Props., Inc., No. 09 Civ. 5455, 2010 WL 4537044, at
                                                              * (S.D.N.Y. Nov. 4, 2010). Courts consider the following
"The rule and the case law makes it clear that the parties    factors in assessing the reasonableness of a requested fee:
seeking court intervention to determine a reasonable fee      (1) the witness's area of expertise; (2) the education and
for    an     expert    deposition    should     do     so    training that is required to provide the expert insight that
retrospectively—that is, after the deposition has taken       is sought; (3) the prevailing rates for other comparably
place." Conte v. Newsday, Inc., No. CV 06-4859, 2011          respected available experts; (4) the nature, quality and
WL 3511071, at *3 (E.D.N.Y. Aug. 10, 2011). In the            complexity of the discovery responses provided; (5) the
instant case, however, the expert witnesses' demands for      cost of living in the particular geographic area; (6) any
advance      payment     require   4.1 111f1  intervention    other fgetor likely to be of cissistgnce to the court in
prospectively.                                                balancing the interests implicated by Rule 26; (7) the fee
                                                              being charged by the expert to the party who retained
The underlying purpose of Rule 26(b)(4)(E) "is to             him; and (8) fees traditionally charged by the expert on
compensate experts for their time spent participating in      related matters. Broushet v. Target Corp. ., 274 F.R.D.
litigation and to prevent one party from unfairly obtaining   432, 433 (E.D.N.Y.2011). Absent explanation as to the
the benefit of the opposing party's expert's work free        disparity, and assuming the veracity of defense counsel's
from cost." New York v. Solvent Chemical Co., Inc., 210       statement that Mr. Winship charged $250 per hour for
F.R.D. 462, 468 (W.D.N.Y.2002), quoting Goldwater v.          work performed on behalf of plaintiff, the Court finds
Postmaster General, 136 F.R.D. 337, 339 (D.Conn.1991).        unreasonable Mr. Winship's hourly deposition rate of
"In implementing this rule, courts aim to calibrate the fee   more than $540. See Solvent Chem. Co., 210 F.R.D. at
so that [parties] will not be hampered in efforts to hire     468 (party seeking to be reimbursed bears the burden of
quality experts, while [their adversaries] will not be        demonstrating that the fee sought is reasonable). The
burdened by unfairly high fees preventing feasible            Court declines to set a reasonable rate absent additional
discovery and resulting in windfalls to the expert."          submissions addressing the factors set forth above and
Mannarino v. United States, 218 F.R.D. 372, 374               encourages the parties to resolve this issue without further
(E.D.N.Y.2003) (internal quotation omitted).                  Court involvement.

"Courts expect some reasonable relationship between the
services rendered and the renumeration to which an expert

 WESTLAW       © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 72 of 183


Almonte v. Averna Vision & Robotics Inc., Not Reported in F.Supp.3d (2014)
2014 WL 287586

                     CONCLUSION
                                                                     SO ORDERED.
*4 For the reasons set forth above, plaintiffs motion
(Dkt.# 26), is granted in part and denied in part.
Depositions of Mr. Coniglio and Mr. Winship shall be                 All Citations
completed by March 28, 2014. Dispositive motions shall
be filed by May 16, 2014. If no dispositive motions are              Not Reported in F.Supp.id, 2u14    WL, 115 /Mb
filed, the parties shall appear before the undersigned for a
status conference on May 29, 2014 at 10:00 a.m.
End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW        © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 73 of 183
              Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 74 of 183


    Neutral
As of: June 17, 2019 7:25 PM Z


                                            CA, Inc. v. Simple.com, Inc.
                                 United States District Court for the Eastern District of New York
                                          March 5, 2009, Decided; March 5, 2009, Filed
                                                   02 Civ. 2748 (DRH) (MLO)

Reporter
2009 U.S. Dist. LEXIS 25241 *

CA, INC., Plaintiff, - against - SIMPLE.COM, INC., WIRED          GALE R. PETERSON, ESQ., Special Master, San Antonio,
SOLUTIONS, LLC., a revoked Nevada LLC, Defendants.                Texas.

Subsequent History: Objection denied by, in part, Objection       Judges: Denis R. Hurley, United States Senior District Judge.
granted by, in part, Summary judgment granted, in part,
summary judgment denied, in part by CA, Inc. v. Simple,           Opinion by: Denis R. Hurley
Inc., 780 F. Supp. 2d 196, 2009 U.S. Dist. LEXIS 25242
(E.D.N.Y., Mar. 5, 2009)                                          Opinion
Prior History: CA, Inc. v. Simple.com, Inc., 2009 U.S. Dist.
LEXIS 25240 (E.D.N.Y., Mar. 5, 2009)
                                                                  MEMORANDUM & ORDER
Case Summary
                                                                  HURLEY, Senior District Judge

Overview
In this patent infringement action, the court construed the       INTRODUCTION
disputed claim terms. The court construed "content" to mean
                                                                  Plaintiff CA Inc. ("CA"), formerly known as Computer
"any form of digital data stream that may be supplied or sent
                                                                  Associates International Inc. filed this action for declaratory
to a computing system such as a personal computer."
                                                                  relief claiming that United States Patents Nos. 6,272,493,
Additionally, the court construed the phrase "a layer acts
                                                                  6,434,563 and 6,535,882 (the '493, '563, and '882 Patents
independently of other content within a particular HTML
                                                                  respectively) are invalid, unenforceable and not infringed.
document" to mean that the activity associated with a layer,
                                                                  (Pl.'s 2d Am. Compl.(Dkt. No. 46), at 2-3, 5-6; 3d Am.
such as moving or resizing, does not depend on other content
                                                                  Compl. (Dkt. No. 631), at P 34.) Defendants Simple.com, Inc.
within a particular HTML document.
                                                                  and Wired Solutions, L.L.C. (collectively "Simple")
Outcome                                                           counterclaimed, charging CA with infringing the '493, '563,
Disputed claim terms construed.                                    [*2] and '882 Patents. (Am. Answer & Countercl. (Dkt. No.
                                                                  43), at PP 11-25 & Prayer for Relief P 5.).
Counsel: [*1] For Plaintiff: Samuel F. Ernst, Esq., Robert D.
                                                                  By Order dated March 31, 2004, in response to an application
Fram, Esq., Michael M. Markman, Esq., & Leonard Joseph
                                                                  by Plaintiff, the Court determined that the appointment of a
Martiniak, Esq., COVINGTON & BURLING, San Francisco,
                                                                  special master was warranted in the instant case and directed
California.
                                                                  the parties to provide a joint list of three suggested masters.
For Defendants: John P. McEntee, Esq. & David A. Scheffel,        From that list, the Court, pursuant to Rule 53 of the Fed. R. of
Esq., FARRELL FRITZ, P.C., Uniondale, New York.                   Civ. Proc., appointed Gale R. Peterson, Esq. as Special
                                                                  Master by Order dated June 2, 2004. That Order provides in
For Defendants: John E. Lynch, Esq. & Joseph P. Zammit,
                                                                  relevant part:
Esq., FULBRIGHT & JAWORSKI LLP, Minneapolis,
Minnesota.                                                             In addition to such non-dispositive matters, any summary
For Defendants: Celeste M. Butera, Esq. & Stephen J. Smirti,           judgment motion shall first be presented to the master for
Jr., Esq., RIVKIN RADLER LLP, Uniondale, New York.                     a report and recommendation. Moreover, as the instant
              Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 75 of 183Page 2 of 38
                                              2009 U.S. Dist. LEXIS 25241, *2

    case involves patent infringement, all hearings consistent    Inc., 52 F.3d 967, 983-84 (Fed. Cir. 1995) (en banc), aff'd,
    with Markman v. Westview Instruments., 517 U.S. 370,          517 U.S. 370, 372, 116 S. Ct. 1384, 134 L. Ed. 2d 577 (1996).
    384, 116 S. Ct. 1384, 134 L. Ed. 2d 577 (1996), will be       A court must determine the meaning of disputed claim terms
    held before this master. After such hearing, the master       "from the perspective of one of ordinary skill in the pertinent
    shall issue a report and recommendation regarding all         art at the time of filing," and in doing so may rely upon a
    disputed patent claims. In all of these functions, the        patent's claim language, specification, prosecution history and
    master shall stand in the stead of the magistrate judge.      extrinsic evidence. Chamberlain Group, Inc. v. Lear Corp,
    See Fed. R. Civ. P. 53(g). . . . Review of and appeal from    516 F.3d 1331, 1335 (Fed. Cir. 2008); Phillips v. AWH Corp.,
    all orders and recommendations, as well as the                415 F.3d 1303, 1324 (Fed. Cir. 2005) (en banc). Due to their
    appropriate standard of review [*3] shall be governed by      enhanced reliability and the fact that they were made in direct
    Federal Rule of Civil Procedure 72 and the associated         contemplation of the invention, the claim language and patent
    case law. See Fed. R. Civ. P. 53(b)(2)(D). The timing of      specification [*5] are accorded the greatest significance,
    such reviews and appeals shall also be governed by Rule       followed by the prosecution history and extrinsic evidence. Id.
    72 and the associated case law. See id.                       at 1318-19.
(Order dated June 2, 2004 (Dkt. No. 152), at 2-4.)
                                                                  Claims are the focal point of a patent because they "define the
The purpose of this Memorandum and Order is to address the        invention to which the patentee is entitled the right to
Special Master's work product from one of his multiple case-      exclude." Innova/Pure Water, Inc. v. Safari Water Filtration
related tasks, viz. his March 2, 2006 Report and                  Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004). The
Recommendation Regarding Claim Construction (Dkt. No.             interpretation of disputed terms begins with the claim
559) ("R& R"). Some portions of the Claim Construction R &        language itself and its plain meaning to one of ordinary skill
R have not been objected to by the parties. As to those, the      in the art. Phillips, 415 F.3d at 1312-13; see also Amgen Inc.
Court's review has been for clear error and, having found         v. Hoechst Marion Roussel, Inc., 457 F.3d 1293, 1301 (Fed.
none, those portions are adopted. Benicorp Ins. Co. v. Nat'l      Cir. 2006) ("claim construction must begin with the words of
Med. Health Card Sys., 447 F. Supp. 2d 329, 331 (S.D.N.Y.         the claims themselves"). However, claims do not stand alone;
2006) (citing Fed. R. Civ. P. 72(b); Thomas v. Arn, 474 U.S.      they must be read in light of the accompanying specification
140, 149, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985)); Johnson       and claim terms should "normally" be used consistently
v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999) ("If no     throughout the patent. Markman, 52 F.3d at 979; Phillips, 415
objection or only partial objection is made, the district court   F.3d at 1314.
judge reviews those unobjected portions for clear error.")
(citing Goffman v. Gross, 59 F.3d 668, 671 (7th Cir. 1995);       Although the specification is "the single best guide to the
Campbell v. United States Dist. Court, 501 F.2d 196, 206 (9th     meaning of a disputed term," a court may not import
Cir. 1974)).                                                      "limitations into a claim from the written description."
                                                                  Chamberlain Group, Inc., 516 F.3d at 1335; see also E.I. du
Before [*4] addressing the portions of the R& R which have        Pont de Nemours & Co. v. Phillips Petroleum Co., 849 F.2d
been objected to, the applicable standard of review and           1430, 1433 (Fed. Cir. 1988) [*6] (holding that it is improper
pertinent legal principles will be presented together with an     to read a limitation "into a claim from the specification
overview of the patents in suit.                                  wholly apart from any need to interpret what the patentee
                                                                  meant by particular words or phrases in the claim"); Vitronics
                                                                  Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir.
APPLICABLE LAW                                                    1996) (stating that the specification is usually "dispositive[,] .
                                                                  . . the single best guide to the meaning of a disputed term").
                                                                  Moreover, although a claim is not necessarily limited to
I. Standard of Review                                             embodiments disclosed in the specification, "repeated and
                                                                  definitive remarks in the written description" can be used to
All portions of the R&R that have been objected to shall be       refine claim language. Computer Docking Sta. Corp. v. Dell,
reviewed de novo. Fed. R. Civ. P. 72(b); Thomas E. Hoar,          Inc., 519 F.3d 1366, 1374 (Fed. Cir. 2008) (citing Watts v. XL
Inc. v. Sara Lee Corp., 900 F.2d 522, 525 (2d Cir. 1990).         Sys., 232 F.3d 877, 882 (Fed. Cir. 2000) which states that
                                                                  "repeated and definitive remarks in the written description
                                                                  could restrict a claim limitation to a particular structure"). In
II. Claim Construction Standard                                   fact, when a patentee gives a "special definition . . . to a claim
                                                                  term . . . that differs from the meaning it would otherwise
The construction of patent terms is a question of law
                                                                  possess . . ." the patentee's "lexicography governs." Phillips,
determined by the court. Markman v. Westview Instruments,
              Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 76 of 183Page 3 of 38
                                               2009 U.S. Dist. LEXIS 25241, *6

415 F.3d at 1316; CCS Fitness, Inc. v. Brunswick Corp., 288        description and prosecution history, it may also use extrinsic
F.3d 1359, 1366 (Fed. Cir. 2002) ("A claim term will not           evidence to interpret disputed claim language. "Extrinsic
receive its [*7] ordinary meaning if the patentee acted as his     evidence consists of all evidence external to the patent and
own lexicographer and clearly set forth a definition of the        prosecution history, including expert and inventor testimony,
disputed claim term in either the specification or prosecution     dictionaries, and learned treatises." Markman, 52 F.3d at 980.
history."); Vitronics Corp., 90 F.3d at 1582 ("The                 It can be used to inform the court of the technology,
specification acts as a dictionary when it expressly defines       background and nuances related to the disputed claim terms.
terms used in the claims or when it defines terms by               Phillips, 415 F.3d at 1318; Vitronics, 90 F.3d at 1644.
implication.") (citing Markman, 52 F.3d at 979); cf. Symantec      However, extrinsic evidence is often flawed because it: (1) is
Corp. v. Computer Assocs. Int'l, Inc., 522 F.3d 1279, 1291         not contemporaneous with the patent; (2) may not reflect the
(Fed. Cir. 2008) (stating that if a patent "specification does     understanding of one skilled in the art; or (3) may be biased or
not reveal any special definition for . . . [a term, it must be    generated for the purpose of litigation. See Phillips, 415 F.3d
construed] according to [its] . . . ordinary meaning").            at 1318. In fact, "expert testimony at odds with the intrinsic
Moreover, unless an embodiment disclosed in the                    evidence must be disregarded." Network Commerce, Inc. v.
specification was "clearly" disclaimed or found to be              Microsoft Corp., 422 F.3d 1353, 1361 (Fed. Cir. 2005)
"inconsistent with unambiguous language in the patent's             [*10] (citing Phillips, 415 F.3d at 1318).
specification or prosecution history," it should usually be
included when determining claim scope. Oatey Co. v. IPS
Corp, 514 F.3d 1271, 1276-77 (Fed. Cir. 2008) (citations           OVERVIEW OF PATENTS IN SUIT
omitted); Sinorgchem Co., Shandong v. Int'l Trade Comm'n,
511 F.3d 1132, 1138-39 (Fed. Cir. 2007); see also id. at 1138
(eliminating one of twenty-one "preferred" embodiments             I. Summary of the Technology at Issue
disclosed among two patent specifications because it was
 [*8] inconsistent with the unambiguous language of the            The technology claimed in the '493, '563, and '882 Patents is
patent specifications) (citations omitted); see generally PSN      meant to provide, what the patentees term, a windowed
Ill., LLC v. Ivoclar Vivadent, Inc., 525 F.3d 1159, 1166 (Fed.     content manifestation environment ("CME") within one web
Cir. 2008) (limiting Oatey, stating: "Oatey is not a panacea,      browser session on a personal computer. In effect, a CME
requiring all claims to cover all embodiments. . . . Likewise,     allows multiple window objects (commonly referred to as
during prosecution, an applicant may have cancelled pending        windows) to be displayed and used at the same time on one
claims but not amended the specification to delete disclosure      web browser screen. An exemplary CME is displayed below
relevant only to the cancelled claims.").                          in Figure 2B, 1 from the '493 and '882 Patents. 2

In addition to the patent claims and the written description, a    A CME is created when a user accesses a web page, which
court may consult the prosecution history while construing         then transfers content, including data and software, over the
disputed claim terms. See Phillips, 415 F.3d at 1317. The          Internet to the user's personal computer. This content [*11] is
prosecution history can "often inform the meaning of the           then processed to create a CME, such as the one shown below
claim language by demonstrating how the inventor                   in Figure 2B, of the '493 and '882 Patents. The CME can also
understood the invention and whether the inventor limited the      be created by loading software onto the personal computer,
invention in the course of prosecution." Id. Moreover, "a          via a CD-ROM for example, and then accessing a web page. 3
statement made by the patentee during [the] prosecution
history of a patent in the same family as the patent-in-suit
can" further elucidate disputed claim language or "operate as      1 The Court attempted to ensure that the figures reproduced herein
a disclaimer." Verizon Servs. Corp. v. Vonage Holdings             are clear images. Nonetheless, many of the figures contained in this
Corp., 503 F.3d 1295, 1306 (Fed. Cir. 2007) (citing Microsoft      Memorandum are best viewed electronically, i.e. on a computer
Corp. v. Multi-tech Sys., Inc., 357 F.3d 1340, 1350 (Fed. Cir.     screen, as certain features and colors may not be easily perceptible
2004)). [*9] However, since the prosecution history merely         when reproduced in black and white.
represents "an ongoing negotiation between the [United States      2 The '493 and '882 Patents contain identical versions of Figure 2B.
Patent and Trademark Office] . . . and the applicant," it "often   In fact, the specifications of the two patents are nearly identical.
lacks the clarity [and probative value] of the specification."     Figure 2B is also reproduced below at page 17.
Phillips, 415 F.3d at 1317.                                        3A   CD-ROM is a compact disc used to store data such as software
Although a court should attach greater value to intrinsic          files. Software companies routinely use CD-ROMs to store their
                                                                   large programs. Customers then purchase these CD-ROMS and
evidence, which includes the patent's claims, written
                                                                   download the software onto their computers.
                Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 77 of 183Page 4 of 38
                                                 2009 U.S. Dist. LEXIS 25241, *11

                                                                       CME or be tiled. Tiled windows are windows that are
                                                                       adjacent to but can not overlap other windows.

                                                                       Module controls appear within a control section and let users
                                                                       close, minimize or otherwise operate on windows. The control
                                                                       section usually appears on the top portion of a window and is
                                                                       visually analogous to the top bound portion of a legal pad. In
                                                                       Figure 2B, the control section of the TRAVEL window is the
                                                                       bar/strip at the top of item 203. The left portion of the control
                                                                       section contains the "TRAVEL" title used to identify the
                                                                       window, and the right section contains module controls. As its
                                                                       name indicates, the control section would allow a user to alter
                                                                       window objects using the module controls or move them
Figure 2B of the '493 and '882 Patents.                                around by clicking on the control section with a [*14] mouse
                                                                       and then dragging the window to a desired location within the
A CME is everything shown on the web browser screen in
                                                                       CME. What follows is a detailed analysis of the '493, '563,
Figure 2B above as item 201. 4 The CME shown in Figure 2B
                                                                       and '882 Patents.
allows a user to have more than one movable or stationary
window within a web browser screen. 5 According to Simple,
this is an improvement over the prior art because the claimed          II. The Shared Prosecution History of the Patents in Suit
invention lets one open, view, and otherwise use multiple
windows on the same web browser screen, without requiring              The '493 Patent, entitled "System And Method For
content updates over the Internet and without having to go             Facilitating A Windows Based Content Manifestation
back and forth from one web page to another. For example, a            Environment Within A WWW Browser," was filed for on
user could hypothetically open the "NEWS" and "TRAVEL"                 January 21, 1999, and issued on August 7, 2001. As initially
windows, shown above, in the same web browser screen as                filed, the '493 Patent contained 47 claims. During prosecution,
well as another window featuring [*12] stock quotes.                   claims 1 to 13 were granted while the remaining claims were
According to the patentees, this would previously have                 canceled and a "continuation type application" was
required multiple web browsers and/or content updates over             subsequently directed to the canceled subject matter. (Dkt.
the Internet.                                                          No. 366, Ex. 4, Supplemental Amendment to Application No.
                                                                       09/234,297, at SIM006199, 006081.)
Windows, appearing within a CME, deliver content and can
be manipulated by the user. Examples of windows include the            The '563 Patent, entitled "WWW Browser Configured To
"NEWS" and "TRAVEL" boxes, items 203 and 204 in Figure                 Provide A Windowed Content Manifestation Environment," is
2B, as well as item 208. Users can also scroll through, close,         a continuation-in-part of the '493 Patent. The '563 Patent was
resize and minimize windows depending upon which module                filed for on December 9, 1999, and issued on August 13,
controls, or "MCs," [*13] they select or how they interact             2002. 7
with the window. 6 Windows can be freely moved within the
                                                                       The '882 Patent [*15] is a continuation of the '493 Patent and
                                                                       is also entitled "System And Method For Facilitating A
4A  web browser is a program that lets one access web pages over the   Windows Based Content Manifestation Environment Within
Internet on a personal computer, laptop or mobile communication        A WWW Browser." The '882 Patent was filed for on April 26,
device. Examples of web browsers include Microsoft's Internet          2001, and issued on March 18, 2003. All three patents have a
Explorer, Netscape's Navigator and Mozilla's FireFox. Web browsers     related prosecution history and both the '563 and '882 Patents
are distinguishable from operating systems because web browsers
run on top of operating systems, usually with other software
                                                                       entitled "RENT A CAR" within the CME by clicking on the "RENT
programs like word processors, email programs and even another
                                                                       A CAR" logo or link in the TRAVEL window, item 203 in Figure
web browser. Word Perfect and Microsoft Word are examples of
                                                                       2B. A user could also scroll up and down a window by clicking on
word processing programs and Lotus Notes is an example of an
                                                                       the scroll bar, such as the one located on the right side of the
email package.
                                                                       TRAVEL and NEWS windows in Figure 2B.
5 Thepatents in suit refer to windows as window objects. However,      7 The '563 Patent incorporates application number 09/252,076 by
to enhance the clarity of this section, the Court will use the term
                                                                       reference. Application 09/252,076 matured into United States Patent
windows instead of window objects.
                                                                       No. 6,321,209 (the '209 Patent), which incorporates the '493 Patent
6 For   example, one could hypothetically launch another window,       by reference.
              Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 78 of 183Page 5 of 38
                                               2009 U.S. Dist. LEXIS 25241, *15

are subject to terminal disclaimers which cause them to expire      such as draggable modules ("DMODs") and tiled modules
on the same day as the '493 Patent. (Dkt. No. 366, Ex. 5, File      ("TMODs"), as well as layers, such as content display layers.
Wrapper for the '563 Patent, SIM-006395; Dkt. No. 366, Ex.
6, File Wrapper for the '882 Patent, SIM-006950).
                                                                    A. Window Objects Are a Critical Component of the
                                                                    Content Manifestation Environment Described by the
III. The Patents in Suit Share Many Similarities                    Patents in Suit

The patents in suit describe nearly the same subject matter.        Window objects and their behavior within a windowed
All three patents are directed to enabling a windows based          content manifestation environment lie at the heart of the
content manifestation environment within one screen of a web        subject matter claimed by '493, '563, and '882 Patents.
browser. In fact, the '493 and '882 Patents have identical          Window objects manifest content and are capable of having
specifications apart from their abstracts. (See Markman Tr.         "control attributes." E.g., '563 Patent, Cl.1, 6. These control
80:10-13.) Notably, the '493, '563, and '882 Patents differ         attributes allow a user to, among other things, move, resize,
only somewhat in claim scope. The '493 Patent claims an             minimize and maximize a window object or act upon the
entire system, the '563 Patent claims a specially configured        content manifested therein. [*18] See, e.g., '563 Patent, Cl.1,
network client and the '882 patent claims a network client, a       6. Window objects can also dynamically "manifest" content
system and an apparatus. See '493 Patent Cl. [*16] 1                and be acted upon without requiring a refresh of the windows
(claiming a "system"); '563 Patent Cl. 1 (claiming a "network       based content manifestation environment. See, e.g., '563
client"); '882 Patent Cl. 1 (claiming a "network client"), Cl. 16   Patent, Cl.1, 6. In this context, "refresh" means updating "the
(claiming a "system"), Cl. (claiming an "apparatus"). Notably,      displayed web page with the newest content." (R&R at 173.)
the first 15 claims of the '882 Patent are very similar to the
claims of the '563 Patent and claims 16 and 17 of the '882
Patent are very similar to claim 1 of the '493 Patent.              B. How Windows Based Content Manifestation
                                                                    Environments Are Delivered to a User
Most of the technology described by the patents in suit is
similar and stems from the '493 Patent. Accordingly, the            The purpose of the system shown below is to produce or
Court will discuss these common elements first and then             facilitate a "windowed content manifestation environment,"
discuss the distinct components found in the '493, '563, and        like the ones shown in Figures 2B and 2A of the '493 and '882
'882 Patents as necessary, to place the disputed patent claims      Patents, reproduced infra at 17 and 22 respectively, and
in context.                                                         Figure 2 of the '563 Patent, reproduced infra at 20, in a
                                                                    "CLIENT SYSTEM" ("client system"). See, e.g., '493 Patent
                                                                    col. 6, ll. 60-64. One example of a client system would be a
IV. Content Transfer Processes Utilized by the Patents in           computer used at home or in the office.
Suit

Figure 1A, reproduced at 14, appears in the '493 and '882
Patents while another almost identical version of Figure 1A
appears in the '563 Patent. In all three patents, Figure 1A
illustrates the overall system in which server side personnel
create content, which is then transferred over an electronic
data network, such as the Internet, to a user. Once transferred,
the content is processed to facilitate a windows based content
manifestation environment in accordance [*17] with the
patents in suit. The transferred content may include: (1) entire
software systems, or portions thereof, used to create windows
based content manifestation environments according to the
'493, '563, and '882 Patents; (2) software files used to
customize "window objects" in accordance with the patents in
suit; or (3) data to be delivered to an end user utilizing a
windows based content manifestation environment
contemplated by the patents in suit. Within the context of the      Figure 1A of the '493 and '882 Patents.
patents in suit, the term window object includes modules,
              Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 79 of 183Page 6 of 38
                                               2009 U.S. Dist. LEXIS 25241, *18

The "SVR SYSTEM" ("server system") in Figure 1A, above,              access a network site (e.g., a web site, etc.) to download a
may contain or be associated with a "DATA STORE" ("data              windows definition." E.g., '493 Patent col. 7, ll. 26-41. An
store"). E.g., '493 Patent col. 6 ll. 54-60. This data store is      example of a "windows definition" would be "a file or set of
used to house "HTML documents and other associated files"            files that initialize a set of modules that are displayed within a
used to facilitate a "windows based content manifestation            windows based CME." E.g., '493 Patent col. 7, ll. 26-41.
 [*19] environment." 8 E.g., '493 Patent col. 6, ll. 64-67, col.
11, ll. 19-25, 49-67. Once a particular web site is accessed by
a user, certain content files within the data store are              V. Embodiments of the Claimed Content Manifestation
transmitted to the client system over the Internet, and then         Environment
utilized, viewed or executed in a web browser such as
Microsoft's Internet Explorer. E.g., '493 Patent col. 7, ll. 1-25.   Figures 2B and 2A, reproduced infra at 17 and 22
                                                                     respectively, appear in the '493 and '882 Patents while Figure
The specific content transferred from the data store to the          2, reproduced infra at 20, appears in the '563 Patent. All three
client system depends on the claimed invention. While the            figures represent "preferred" embodiments of the windows
data store in the '493 Patent may house and transfer the entire      based content manifestation environment claimed by the
software system necessary to provide a windows based                 patents in suit.
content manifestation environment, the data store described
by the '563 Patent merely stores and transfers HTML files
necessary to deliver data content and construct the appearance       A. Figure 2B, A Windows Based Content Manifestation
of certain window objects in a content manifestation                 Environment Featuring DMODs
environment. Compare '493 Patent col. 7, ll. 1-25 with '563
Patent col. 9, ll. 29-53. This is because the '563 Patent details    A visual representation of a preferred embodiment of the '493
the use of a customized [*20] browser that already has the           and '882 Patents is provided below in Figure 2B. E.g., '493
source code for certain components of a windows based                Patent fig. 2B, col. 5, ll.1-5, col. 10, ll. 33-60. Figure 2B is
content manifestation environment in place while the '493            discussed first since it utilizes draggable DMODs, which are
Patent requires that an entire software system be downloaded         preferred [*22] over the tile TMODs shown in Figure 2A,
from the server system. Compare '493 Patent fig. 1A, item            reproduced infra at 22. E.g., '493 Patent col. 8, ll. 32-34.
106 with '563 Patent fig. 1A, item 106; see also '563 Patent
col. 9, ll. 29-41 ("[T]he present invention provides a complete
console solution. . . . Although, some web code may be
downloaded at startup of [a] client system . . . to determine
the contents of button bars, etc., the same is parsed for
relevant data only . . . ."). On the other hand, the content
transferred from the server system to the network client will
differ on a claim by claim basis for the '882 Patent. E.g., '882
Patent Cl. 1 (claiming a network client), Cl. 16 (claiming a
system).

The embodiments shown in Figures 2B and 2A, reproduced
infra at 17 and 22 respectively, can be facilitated by software
which is locally loaded or sent over the Internet. According to      Figure 2B of the '493 and '882 Patents.
the '493 and '882 Patents, a windows based content
manifestation environment may also be "operated by loading           The numerically labeled items in Figure 2B will be further
a local version of a software package" via "CD-ROM." E.g.,           described below, as necessary. As shown above, the user has
'493 Patent col. 7, ll. 26-41. [*21] The locally loaded              accessed a web site with the URL "www.windows-
software would "include HTML [files] and scripts" capable of         website.com." Once at this web site, the server system
enabling "a windows based CME within a WWW browser                   housing its content and the software files necessary to
client" and "configured to cause the WWW browser client to           implement a windows based content manifestation
                                                                     environment transmits the necessary data over the Internet to
                                                                     the user's web browser client. See, e.g., '493 Patent fig. 1A,
8 HTML  is a programming language used to develop web pages. In      col 6, ll. 50 - 67; col. 7, ll. 1-26. Immediately thereafter, a user
combination with other programs, such as JavaScript and DHTML,       can view, move, resize, maximize or minimize items 203, and
HTML can be used to create the windowed content manifestation        204, the "travel related content" and "dynamic news feed"
environment claimed by the patents in suit.
              Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 80 of 183Page 7 of 38
                                               2009 U.S. Dist. LEXIS 25241, *22

windows, without requiring a "refresh" of www.windows-               content within DMOD type window modules that may be
website.com. (Simple's Supp. Amendment to Application No.            freely moved within the . . . [content manifestation
09/234,927 at SIM-006199; Examiners Reasons For                      environment]." '563 Patent col. 9, ll. 54-59. Figure 2 is quite
Allowance at SIM-006225; see also, e.g., '493 Patent fig. 5A         similar to Figure 2B from the '493 and '882 Patents. As shown
and 5B, col. 57, ll. 24-65 (illustrating and describing "a           below, the user has accessed a web site with the URL,
process to facilitate window type operations within a WWW            "www.simple.com." Once at the web site, the custom
browser client")). Items 203 and 204 are DMODs which can             configured web browser client loads the relevant data files
be freely [*23] moved within the content manifestation               from [*25] the server system and creates the windows based
environment of a "WWW browser client." '493 Patent, col. 6,          content manifestation environment in Figure 2.
ll. 21-24, col. 10, ll. 17-32.

Along with travel related content and dynamic news feed
windows, Figure 2B also shows "a content display layer" and
a "set of web site" control and navigation buttons, items 208
and 210 respectively. E.g., '493 Patent col. 9, ll. 2-6, col. 10,
ll. 21-32. The content display layer, can be: (1) a "static,
always visible window . . . positioned within a WWW
browser" content manifestation environment or (2) it can
"pop-up," and/or be "draggable." E.g., '493 Patent col. 10, ll.
34-51. In any of these embodiments, the content display layer
can be utilized "whenever content not destined for
manifestation within a particular window module is to be
presented." E.g., '493 Patent col. 10, ll. 34-51. This pop-up
functionality is comparable to: (1) "a dialog box [that] pops        Figure 2 of the '563 Patent.
up in an operating system screen environment when an error
                                                                     Item 202 above contains DMODs for: (1) accessing email; (2)
condition is realized" or (2) an advertisement that pops up
                                                                     displaying a "city guide . . . feed"; and (3) displaying a
when a particular web page is accessed. See, e.g., '493 Patent,
                                                                     "telephone white pages content source," items 204, 206 and
col. 9, ll. 39-44.
                                                                     208 respectively. '563 Patent col. 9, ll. 59-65. These DMODs
Content display layers can also be scrolled through. Scrolling       are taught in almost the same manner as the DMODs in the
is necessary to "allow [for the] management [*24] of content         '493 Patent. Compare '563 Patent cols. 6-10 with '493 Patent
that extends beyond a bottom edge of a visible area." See,           cols. 6-9. For instance, item 210, the "SPONSORS" window,
e.g., '493 Patent col. 9, ll. 7-20 (describing the scroll function   is taught in accordance with the '209 Patent, which
in modules).                                                         incorporates the '493 Patent by reference. '563 Patent col. 9,
                                                                     ll. 65-67, col. 10, ll. 1-12; '209 Patent col. 5, ll. 50-60. As a
The control and navigation buttons shown below in item 210           result, items 204, 206, 208, and 210 have a content display
are used "to control the appearance and operation of a web           area and a control section. They can also receive dynamic
site . . . ." E.g., '493 Patent col. 9, ll. 57-60. For example, if   data feeds and be acted upon without requiring a refresh of
one were to click on the "$" symbol shown below, a new               the content manifestation environment.
window object displaying financial data could emerge within
the content manifestation environment, without requiring a
refresh of the web site.                                             C. Figure 2A, a Windows Based CME Featuring TMODs

                                                                     Figure 2A, shown below, depicts a windows based content
                                                                     manifestation environment featuring TMODs, tiled modules,
                                                                     "arranged in [a] table fashion." E.g., '493 Patent col. 9, ll. 52-
                                                                     56. The parties [*26] have agreed that the term "tiled" means
B. Figure 2, a Preferred Embodiment of the '563 Patent               arranged to be adjacent and non-overlapping. (R&R at 82;
Featuring DMODs                                                      Defs.' Mem. of Law in Supp. of Summ. J. on Claim
                                                                     Construction (Dkt. No. 365), at 12; Decl. of Chris Martinak in
Figure 2, of the '563 Patent, shown below, depicts a content         Supp. of the Claim Construction Br. of Pl. CA (Dkt. No. 326),
manifestation environment "provided within a customized              at Ex. 9, Microsoft Press Computer Dictionary (stating that to
WWW browser . . . that has been configured to manifest               tile is to "fill adjacent blocks of pixels on the screen with a
              Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 81 of 183Page 8 of 38
                                               2009 U.S. Dist. LEXIS 25241, *26

design or pattern without allowing any blocks to overlap")).




Figure 2A of the '493 and '882 Patents.

The TMODs in Figure 2A feature a "content display section,"
item 242, and a set of "Module Controls." The module
controls allow TMODs to be acted upon by the user without
requiring a refresh. However, Simple asserts that TMODs
cannot be moved freely because they must remain in a tabled
structure of rows and columns. The exact behavior of TMODs
is in dispute and will be further discussed below. The Court        Figure 1D of the '493 and '882 Patents.
will now describe the modules shown above.
                                                                    The definition of a "control section" is disputed by the parties
                                                                    and will be discussed in greater detail below. What follows is
D. DMOD's and TMOD's Are Used to Embody the                         a brief description of module controls and content display
Window Objects Critical to Facilitating a CME                       sections.

Both DMODS and TMODS have "(1) a control section, and               Module controls, as shown below, are found in a control
(2) a related content display section." E.g., '493 Patent col. 6,   section and appear in both DMODs and TMODs. Module
ll. 13-17. However, [*27] DMODs represent the "preferred"           controls, when operated on by "mouse clicks, mouse-overs,
embodiment of a module because they can "act like any other         double clicks, etc." can cause their associated module to
window such as those within a windows based operating               minimize, close, maximize, resize, or launch a help window.
system desktop environment" and can be moved freely                 E.g., '493 Patent col. 6, ll. 37-44.
throughout a content manifestation environment. See, e.g.,
'493 Patent col. 8, ll.29-34. An exemplary window module is
displayed below in Figure 1D of the '493 and '882 Patents. 9



                                                                    For example, if one were to click on the "X" button above, the
                                                                    window object it controlled [*28] would close.

                                                                    Both DMODs and TMODs also have content display sections,
                                                                    as shown above in item 122 of Figure 1D, which can be
                                                                    minimized or restored. In addition, content display sections
                                                                    may also be equipped with "scroll controls," as shown above
                                                                    in item 126 of Figure 1D. Scroll controls may be contained
                                                                    within a "scroll bar," item 128 above. '493 Patent col. 9, ll. 6-
                                                                    21. This scrolling functionality, just as it does in a layer,
9 The
                                                                    allows a user to view and manage "content that extends
       '563 Patent contains a version of Figure 1D that is almost
                                                                    beyond a bottom edge of a visible area." See, e.g., '493 Patent
identical to the one appearing in the '493 and '882 Patents.
                Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 82 of 183Page 9 of 38
                                                 2009 U.S. Dist. LEXIS 25241, *28

col. 9, ll. 7-20.                                                      In construing the disputed claim terms, the Court will first
                                                                       present the Special Master's construction of the term and then
                                                                       summarize the parties' objections or counter arguments, as
VI. Why the Patents in Suit Are Claimed to be an                       necessary. Next, the Court will provide its own analysis of the
Improvement Over Prior Art                                             disputed term. Unless stated otherwise, the Court's analysis
                                                                       will construct the disputed claim term by referring: (1) to the
According to Simple, the claimed subject matter of the '493,           applicable claim language; (2) to the remainder of the
'563, and '882 Patents is an improvement over prior art                specifications and other relevant intrinsic evidence such as the
because it allows a user to manipulate window objects                  prosecution history of the patents in suit; and [*31] (3) if
displaying dynamic content without causing a web site to               necessary, to the relevant extrinsic evidence.
refresh or stop running. '493 Patent, col. 3, ll. 64-67, col. 4, ll.
1-7; '563 Patent col. 4, ll. 2-22; '882 Patent col. 3, ll. 58-67 -     Unlike the parties and the Special Master, the Court will
col. 4, ll. 1-15; Resp. & Amendment to Application No.                 address the term "content" before construing any other
09/234,297 at SIM006245. User actions do not trigger a                 disputed term. The Court finds this sequence to be
refresh because the patents in suit do not deliver content             analytically consistent with the '493, '563, and '882 Patents
through the use of static [*29] code. Static code is limited           since one cannot define a "window object" without knowing
because it merely presents graphically-bordered screen                 the meaning of "content." Specifically, a "window object is a
sections within a web browser content manifestation window             Module or a Layer," and a "layer acts independently of other
that display content but must be completely re-drawn each              content." E.g., '493 Patent col.5, l. 64, col, 6, ll. 7-8 (emphasis
time a user-selectable screen-related operation is selected. See       added). Since understanding exactly what "content" means
Resp. & Amendment to Application No. 09/234,297 at                     within the context of the patents in suit informs the definition
SIM006243-47; e.g., '493 Patent col. 3, ll. 25-40. Instead, the        of a "layer," and subsequently, a "window object," the Court
'493, '563, and '882 Patents describe a web browser client             finds it advantageous to construe the term "content" first. The
equipped with "program objects that continuously execute               Court will address the remaining disputed terms in the order
within a browser content manifestation environment." (Resp.            in which they are addressed in the R&R.
& Amendment to Application No. 09/234,297 at
SIM006246). Some of these program objects, specifically
window objects, can be configured to display other window              I. "[C]ontent"
objects within their content display sections. E.g., '493 Patent
col. 6, ll. 16-21. These program objects and their functionality
are facilitated by the use of "technologies provided by . . .          A. The Special Master's Recommended Construction
DHTML (dynamic HTML) [and the] [J]avascript . . ."
programming languages. (Response and Amendment to                      The Special Master recommended that the term "'content' . . .
Application No. 09/234,297 at SIM006243).                              should have the meaning provided in the glossary, namely,
                                                                       'any form of digital data stream that may be supplied or sent
                                                                       to a computing system such as a personal computer,' and may
DISCUSSION                                                             include window object [*32] size and position information."
                                                                       (R&R at 140 (emphasis added to reflect the language added
The parties have raised various objections to the R&R. CA              by the Special Master)); see also, e.g., '493 Patent col. 5 ll 46-
objects to the Special Master's construction of the following          48. The Special Master also interpreted the intrinsic evidence
terms: (1) "acts [*30] independently"; (2) "content"; (3)              to exclude, from the scope of "content," data that was not sent
"network client"; (4) "executes within"; and (5) "control              from a server to the client computer system. (See R&R at 137-
section." (CA's Objections to Special Master's Report &                38 (stating "the patentees have used the term 'content' to
Recommendation Regarding Claim Construction (Dkt. No.                  broadly connote most if not all data sent from the server to the
573) (CA's Claim Construction Objections), at 1-3.) For its            client").) Accordingly, under the Special Master's proposed
part, Simple asserts that the following terms were improperly          construction of the term, any "size and position information
construed:(1) "window object"; (2) "content"; (3)                      provided by a user via module controls does not appear to be
"continuously manifested"; and (4) "solely contained within."          'content.'" (Id.)
(Defs.' Mem. in Supp. of Their Objections to Special Master's
Report & Recommendation Regarding Claim Construction
(Dkt. No. 568) ("Simple's Claim Construction Objections"), at          B. The Parties' Objections
1.) Each disputed term will be addressed below.
                                                                       The parties object to the Special Master's proposed
              Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 83 of 183
                                                                              Page 10 of 38
                                               2009 U.S. Dist. LEXIS 25241, *32

construction and propose greatly varying interpretations of the     determine the appearance of the window object itself. E.g.,
term "content." CA "proposes 'content' be construed to mean         '493 Patent col. 11, l. 48- col. 12, l. 27. Claims 4, 5, and 6 of
'any form of digital data stream that may be supplied or sent       the '493 Patent, and claims 9, 10, and 11 of the '563 and '882
to a computing system such as a personal computer,                  Patents all indicate that "information . . . manifested within [a]
regardless of the source of that data.'" (CA's Claim                . . . [*35] window object" as well as the source address of
Construction Objections at 10.) In essence, though CA agrees        that information fall within the scope of "content" sent to a
with the Special Master's adoption of the glossary definition       network client over an electronic data network. For example,
of the term "content," they disagree with [*33] the Special         claim 4 of the '493 Patent claims:
Master's additional restriction that "content" does not include
"'size and position information provided by a user via module            The system according to claim 1, wherein said associated
controls.'" (Id. at 9-10 (quoting R&R at 138).)                          content includes at least one address of a network
                                                                         content source that is configured to download
Simple asserts that the meaning attributed to "Content" in its           information to said data processing system via said
patent glossary should not be applied consistently throughout            electronic data network, said information to be
the entire patent. Instead Simple would have the Court apply             manifested within said at least one window within said
the glossary definition of "content" only to instances where             content manifestation environment.
the capitalized term "Content" is used and apply "its ordinary
and customary meaning in the context of the specification"          '493 Patent Cl.4 (emphasis added). The emphasized claim
every time the un-capitalized term "content" is used. (Simple's     language clearly indicates that "content" is more than the
Claim Construction Objections at 4-5). Specifically, Simple         information displayed on screen. A step-by-step analysis of
urges that "content" be limited to "text, graphics, or 'media       claim 4 indicates that: (1) a user on a network client receives
information such as news, data, weather, sports, and the like .     "content" from a remote server system over the Internet, as
. . , things that are displayed within a window object.'"           per claim 1; (2) this "content" includes the "address of a
(Simple's Claim Construction Objections at 5-6.) Having             network content source" and other information that may be
summarized the Special Master's proposed construction and           displayed on screen; (3) the network client accesses said
the parties' corresponding objections, the Court will put forth     address and downloads information; and finally (4) the
its own analysis.                                                   received information is then displayed within a window
                                                                    object. Having reviewed the claim language of the patents in
                                                                    suit, the [*36] court will supplement its construction of the
C. Analysis                                                         term "content" by referring to the specifications of the '493,
                                                                    '563, and '882 Patents.
The Court's analysis of the term "content" will entail the
following steps: (1) constructing the term based upon a
review of the claim [*34] language and the specifications of        2. According to the Specifications of the Patents in Suit,
the patents in suit; (2) addressing the Special Master's            the Term "content" Cannot Be Limited to the
additional language and modification of the term to exclude         Information Displayed on Screen
size and position information provided by a user; and (3)
addressing the arguments raised by the parties.                     The specifications of the '493, '563, and '882 Patents indicate
                                                                    that: (1) "content" should not be limited to information
                                                                    "displayed within a window object" and (2) it can be received
1. According to the Claim Language of the Patents In Suit,          from any source. The specifications of the patents in suit state
the Term "content" Cannot Be Limited to the                         that "content" can include "window object instructions,
Information Displayed on Screen                                     content, data, and content stream data." '493 Patent col.7, ll.
                                                                    64-67; '563 Patent col. 7, ll. 31-40; '882 Patent col.7, ll. 64-67.
The claim language of the patents in suit clearly establishes       The specifications of the '493, '563, and '882 Patents also state
that content must include: (1) window object attributes such        that "content" can be "received via an electronic data network,
as size and location; (2) the address of a network client           from a local hard disk, etc." '493 Patent col. 8, ll. 57-59; '563
source; and of course, (3) information displayed in a content       Patent col. 8, ll. 30-32; '882 Patent col. 8, ll. 57-59. The use of
manifestation environment. According to claim 1 of the '493         the term "etc." is noteworthy because it indicates that the
Patent, "content" is processed to produce a window object. In       patentees' list was not meant to be exhaustive. Consequently,
this context, "content" includes the attributes of a window         content can be received from other sources besides "an
object such as size and window position which have been             electronic data network . . . [or] a local hard disk." An
loaded into the host database and then sent to the client side to    [*37] example of this additional source would be "a stream of
              Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 84 of 183
                                                                              Page 11 of 38
                                               2009 U.S. Dist. LEXIS 25241, *37

position data coming from a mouse interface while the user           to exclude data supplied by a user. (R&R at 137-38; Special
moves the mouse to drag a . . . [window object]" around the          Master's Report and Recommendation Regarding Anticipation
claimed content manifestation environment. (See CA's Claim           and Obviousness (Dkt. No. 592) ("Anticipation and
Construction Objections at 10.) Having reviewed the relevant         Obviousness R&R"), at 76.) According to the Special Master,
intrinsic evidence, the Court will define the term "content."        "the patents-in-suit indicate that size and position information
                                                                     provided by a user, e.g., through minimizing and resizing, is
3. "[C]ontent" Defined                                               not 'content' . . . [because it's] size and position information
                                                                     from a user is not part of 'a digital data stream that may be
The intrinsic evidence before the Court, compels the adoption
                                                                     supplied or sent to a computing system such as a personal
of the glossary definition of "content," specifically, "any form
                                                                     computer.'" (Anticipation and Obviousness R&R at 76
of digital data stream that may be supplied or sent to a
                                                                     (quoting '493 Patent col.5, ll. 46-48); R&R at 137-38.) The
computing system such as a personal computer." E.g., '493
                                                                     Special Master also seems to narrow his definition of
Patent col. 5 ll 46-48. According to the patents in suit,
                                                                     "content" to data sent from a server to a client over an
"content" includes but is not limited to: (1) information
                                                                     electronic data network. (R&R at 137 (stating [*40] "the
delivered to a user; (2) window object attributes such as size
                                                                     foregoing demonstrates that the patentees have used the term
and location; (3) the address of a network client source; and
                                                                     'content' to broadly connote most if not all data sent from the
(4) window object instructions. In fact, the claim language of
                                                                     server to the client").) However, the Special Master's focus on
the '493, '563, and '882 Patents indicates that information
                                                                     an electronic data network as a source of content directly
displayed on screen is merely a part of what is considered
                                                                     contradicts statements in the specifications of the '493, '563,
"content." Additionally, "content" can be received from
                                                                     and '882 Patents, which provide that "content" can be
various sources including, but not limited to, an electronic
                                                                     "received via an electronic data network, from a local hard
data network and "a local hard disk." E.g., [*38] '493 Patent
                                                                     disk, etc." '493 col. 8, ll. 57-59; '563 Patent col. 8, ll. 30-32;
col. 8, ll. 57-59. Since the foregoing descriptors fall within the
                                                                     '882 Patent col. 8, ll. 57-59.
glossary definition of "content" found in the '493, '563, and
'882 Patents, the Court will let the patentees' lexicography         The use of the phrase "received via an electronic data
stand. Having construed the term "content," the Court will           network, from a local hard disk, etc." is critical because it
discuss why it disagrees, in part, with the Special Master's         demonstrates that the patentees did not intend to limit the
recommended construction and address the parties' objections.        sources from which "content" could be received by the
                                                                     network client described by the patents in suit. First, the
                                                                     patents in suit clearly state that "content" can be received
4. The Special Master Unnecessarily Added Language to                from "a local hard drive." If "content" originates from a local
the Patentees' Glossary Definition of "content" and Then             hard drive, it is already on the host client/computer and need
Incorrectly Modified His Definition of "content" to                  not have been transferred over an electronic data network.
Exclude Data Supplied By a User                                      Rather, the "content" could have arrived on the local hard
                                                                     drive: (1) as a result of data entry; (2) after being transferred
The Special Master was correct in adopting the glossary
                                                                     from a CD [*41] ROM or other data storage device; or (3) as
definition of "content" but his use of clarifying language is
                                                                     a result of certain data processing functions performed on the
superfluous and raises the possibility of confusion. The
                                                                     local hard drive. 10 The foregoing list is in no way exhaustive
Special Master recommended that the term "'Content' . . .
                                                                     and could include numerous other entries. In short, "content"
should have the meaning provided in the glossary, namely,
                                                                     found on a local hard disk, as used in the context of the
'any form of digital data stream that may be supplied or sent
                                                                     patents in suit, need not be transferred over an electronic data
to a computing system such as a personal computer,' and may
                                                                     network, such as the Internet. In addition, the word "etc."
include window object size and position information." (R&R
                                                                     indicates that: (1) the patentees did not list every source from
at 140 (emphasis added).) Although the Court agrees that the
                                                                     which "content" can be received and (2) it is possible for
term "content" should have the meaning provided by the
                                                                     "content" to be "supplied" by a user action such as dragging a
identical glossaries found in the '493, [*39] '563, and '882
                                                                     window object across its content manifestation environment
Patents, the additional phrase "and may include window
object size and position information" is counterproductive
because it could be misconstrued as limiting the glossary
definition of the term "content." Indeed, the phrase "any form
of digital data" already includes "window object size and            10 An example of this data processing could be when calculations are
position information."                                               performed, which produce a great deal of coordinates and data points
                                                                     as output. These coordinates and data [*42] points could then be
The Special Master also improperly limited the term "content"        displayed on screen as a graph or chart.
                Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 85 of 183
                                                                                Page 12 of 38
                                                   2009 U.S. Dist. LEXIS 25241, *42

or even resizing it. 11 As the Court has just shown, explicitly           Special Master's construction of the term "content," but will
listing every source from which "content" can be received                 not go so far as to stray from the patentees' lexicography. CA
would likely be an exercise in futility. As such, the Court               is correct in asserting that "content:" (1) can include any form
finds that the Special Master incorrectly limited the scope of            of digital data stream and (2) can be sent from any source.
"content" by indicating that it must be sent over an electronic           (CA's Claim Construction Objections at 9-10.) However,
data network and that it can not be supplied by a user.                   adding the phrase "regardless of the source of that data" is
                                                                          unnecessary since it is already subsumed within the glossary
According to the Special Master, "the patents-in-suit indicate            definition of "any form of digital data stream that may be
that size and position information provided by a user, e.g.,              supplied or sent to a computing system such as a personal
through minimizing and resizing, is not 'content' . . . [because]         computer." E.g., '493 Patent col. 5, ll. 46-48.
size and position information from a user is not part of 'a
digital data stream that may be supplied or sent to a
computing system such as a personal computer.'"                           6. Simple's Arguments
(Anticipation and Obviousness R&R at 75-76 (citing '493
Patent col.5, ll. 46-48) (emphasis in original); R&R at 137-              Simple's assertion that "content" should be defined differently
38.) The Court sees no reason to find that the position and               when it is capitalized is inconsistent with the'493, '563, and
size information attributed to a particular window object is no           '882 Patents. To wit, the capitalized term "Content" is only
longer "content" once it is altered by a user. (Contra                    used four times in the '493 Patent. One instance is the
Anticipation and Obviousness R&R at 76 (stating that ". . .               glossary entry for "Content" and another instance is the
[S]ize and position information from a user, such as dragging             glossary definition of "Content Manifestation Environment."
and resizing based on the window element controls, is not                 The other two instances are as the first word of a sentence.
'content.' However, it appears that window element size and               However the [*45] un-capitalized term "content" is used
position information not input by a user should be considered             hundreds of times throughout the '493 Patent. This pattern of
'content.'").) Indeed, position and size information is still             usage is also consistent with the '563 and '882 Patents. Were
"supplied" by a user when she drags a window object across                the Court to apply Simple's reasoning, the only time "content"
its content manifestation environment. Having assessed the                would have the meaning assigned to it would be the entry in
Special Master's construction of the term "content," the Court            the patent glossary which defines it. In other instances, one of
 [*44] now turns to the parties' objections and arguments.                ordinary skill in the art would be left to guess whether
                                                                          "content" had its ordinary meaning or the special definition
                                                                          ascribed to it in the patent specification.
5. CA's Arguments and Proposed Construction
                                                                          In support of their assertion that the term "content" should be
The Court agrees, almost entirely, with CA's objections to the            treated differently when it is capitalized, Simple cites
                                                                          Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d
                                                                          1243, 1249 (Fed. Cir. 1998), for the proposition that
11 Dragging   a window object across its content manifestation            "'[w]ithout an express intent to impart a novel meaning to
environment would produce a string of coordinates, indicating its         claim terms, an inventor's claim terms take on their ordinary
new position. The coordinates would change for every new location         meaning.'" (Simple's Claim Construction Objections at 5.)
of the window object. Accordingly, dragging a window object can           However, this reliance is misplaced because Renishaw
produce a stream of "content" in the form of multiple position            expressly provides that "where there are several common
coordinate values. For example, a window object can initially be          meanings for a claim term, the patent disclosure serves to
positioned at a value of 100 on the "X" or horizontal axis and 100 on     point away from the improper meanings and toward the
the "Y" or vertical axis. If the new X and Y coordinates were 50 and
                                                                          proper meaning." 158 F.3d at 1250. Indeed as Simple has
50, the act of dragging a window object across a screen would
                                                                          acknowledged, [*46] Renishaw also states that a patentee's
produce coordinate position values from 100 down to 50 for both the
                                                                          own lexicography should govern when she has defined a term
X and Y axises.
                                                                          "'with reasonable clarity, deliberateness, and precision.'"
In addition, when a user resizes a window object, its size information    (Simple's Claim Construction Objections at 5 (citing
changes. For example, if a window object has size values of: (1)          Renishaw, 158 F.3d at 1249)); see also Phillips, 415 F.3d at
length = 10 and (2) width = 10, these values would be altered every       1316; Durel Corp. v. Osram Sylvania Inc., 256 F.3d 1298,
time a user adjusted the size of a window object. However, a user         1303-04 (Fed. Cir. 2001); Sinorgchem, 511 F.3d at 1136-39;
will not likely be able to instantly shrink the size from values of (1)   Abraxis Bioscience, Inc. v. Mayne Pharma Inc., 467 F.3d
length = 10 and (2) width = 10, to values of (1) length = 5 and (2)       1370, 1376 (Fed. Cir. 2006); PC Connector Solutions LLC v.
width = 5. Rather the data values will likely change incrementally
                                                                          SmartDisk Corp., 406 F.3d 1359, 1363 (Fed. Cir. 2005). In
 [*43] from 10 to 5.
                  Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 86 of 183
                                                                                  Page 13 of 38
                                                2009 U.S. Dist. LEXIS 25241, *46

this instance, the patentees have clearly defined their terms in          etc. A layer has its own properties including, but not
a glossary. As such, the Court must look to this definition               limited to, a name, etc. within an HTML rendition model
when faced with the "several common meanings" which can                   such as those defined by DHTML standards.
be attributed to "content."                                               Additionally, a layer acts independently of other
                                                                          content within a particular HTML document.

D. The Court's Ruling on the Term "content"                          E.g., '493 Patent col. 5, l. 65 - col.6, l. 8 (emphasis added).
                                                                     Accordingly, construing the phrase "a layer acts
CA's objection to the Special Master's construction of               independently of other content within a particular HTML
"content" is granted in part while Simple's objection is denied.     document," directly impacts every claim in the '493, '563, and
The Court defines "content" exactly as the glossaries of the         '882 Patents. Having placed the disputed phrase in the context
'493, '563, and '882 Patents do, to wit, "any form of digital        of the patents in suit, the Court will review its proposed
data stream that may be supplied or sent to a computing              constructions.
system such as a personal computer." E.g. '493 Patent col.5,
ll.46-48.
                                                                     A. The Special Master's Recommended Construction

II. "[W]indow [*47] object"                                          According to the Special Master, "'a layer acts independently
                                                                     of other content within a particular HTML document' means
Simple objects to the Special Master's construction of the           that the activity associated with [*49] a layer, such as moving
term "window object," but only as part of its objection to the       or resizing, does not depend on other content within a
Special Master's construction of the term "a layer acts              particular HTML document." (R&R at 139-40.) The Special
independently of other content within a particular HTML              Master's recommended construction was built upon an
document." (Simple's Claim Construction Objections at 1).            extensive analysis which included the following steps: (1)
For reasons discussed in the following section dealing with          construing the term "window object" according to the claim
the phrase "a layer acts independently of other content within       language and specifications of the '493, '563, and '882
a particular HTML document," 12 the Court adopts the                 Patents; (2) describing the relevant technical background of a
Special Master's construction of "window object," as a               "layer" in the context of HTML and DHTML standards; (3)
"module or a layer." (R&R at 139.)                                   defining the attributes of a layer within the context of the
                                                                     specifications of the patents in suit; and (4) analyzing the
                                                                     source code disclosed in the '493 Patent in order to determine
III. "[A] layer acts independently of other content within a         how certain embodiments of the claimed invention would
particular HTML document"                                            operate in light of the requirement that a layer act
                                                                     independently of other content in the same HTML document.
The phrase "a layer acts independently of other content within       (Id. at 90-137.)
a particular HTML document" is not found in any claim but
remains critical to defining the scope of the patents in suit        After framing the term "window object" in the context of the
because it defines an embodiment of a "Window Object." The           of the claim language of the patents in suit, the Special Master
term "Window Object" ("window object") appears in every              turned to their specifications. (See id. at 90-97 (construing the
independent claim of the '493, '563, and '882 Patents. "A            term "window object" according to claim 1 of the '493, '563,
window object is a Module or a Layer." E.g. '493 Patent col.         and '882 Patents).) Based on the identical glossaries found in
5, l. 64. A "Layer" ("layer") is defined in identical glossaries     the specifications of the '493, '563, [*50] and '882 Patents,
found in the '493, '563, and '882 Patents [*48] as follows:          the Special Master defined a "window object" as a "Module or
                                                                     Layer." (Id. at 98 (citing '493 Patent col. 5, l. 64; CCS Fitness,
         A Layer is a WWW browser content display section            228 F.3d at 1366).) Combining the teachings of the
         produced within a content manifestation environment         specifications with the requirements of the claim language of
         (CME) including, but not limited to, any object within an   the patents in suit, the Special Master determined that, at the
         HTML document that may be scaled, dragged, or               least, DMODs and TMODs were layers which had to "act
         otherwise operated upon such as an IMG object, a SPAN       independently of other content." Next, the Special Master,
         object, a DIV object, a form element, etc. and which may    construed the term "layer."
         be associated with program logic such as within a script,
                                                                     As an initial matter, the Special Master established that the
                                                                     patentees' glossary definition of the term "layer" would
12 See   infra § C.3.                                                control. (R&R at 99.) What remained was to resolve the
                Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 87 of 183
                                                                                Page 14 of 38
                                                   2009 U.S. Dist. LEXIS 25241, *50

parties' dispute over exactly how the glossary definition was             and TMODs "acted independently" as contemplated by the
to be interpreted. In analyzing the definition of the term                patents in suit.
"layer," the Special Master noted that a "layer" can be placed
in the context of "HTML" and have properties as defined by                The Special Master pointed out that there was little dispute
"'DHTML standards.'" (Id. at 99-100.) 13 According to the                 over the behavior of DMODs which could be "moved
Special Master, associating the properties of a "layer" with              independently ('freely') within the browser CME, i.e., without
DHTML allows a window object to: (1) execute scripts that                 constraint by other content." (Id. at 118.) 15 However, the
allow for their "dynamic" modification and (2) be acted upon              truly debatable issue was whether TMODs "acted
without necessarily impacting other portions of a content                 independently." (Id.) As the Special Master pointed out, the
manifestation environment. [*51] 14 (Id. at 111; see also id.             parties agreed that "tiled" means "arranged to be adjacent and
at 106-11 (citations omitted).) Having provided a technical               non-overlapping" (Id. at 119.) In light of the patents in suit,
overview of HTML and DHTML, as they relate to the patents                 the Special Master proceeded to find that, as a verb, "tile"
in suit, the Special Master turned to the specifications of the           would be understood as follows by one skilled in the art: "'
'493, '563, and '882 Patents to analyze the characteristics of a          [i]n an environment with multiple windows, to rearrange and
"layer." (See id. at 100-11 (discussing the HTML and                      resize all open windows so that they appear fully on the
DHTML standards which informed his recommended                            screen without any overlap.'" (Id. (citation omitted).) In
construction).)                                                           laymen's terms, window objects that remain tiled could be
                                                                          adjacent to each other but could not be placed or positioned so
In order to construe the disputed phrase, "a layer acts                   that they overlap each other. The next step was to determine
independently of other content within a particular                        the behavior of TMODs when they were moved.
 [*52] HTML document," the Special Master first determined
the acts a layer was capable of performing and then                       The Special Master concluded that, according to the
determined the scope of the term "independently" as intended              specifications of the patents in suit, TMODs can be defined
by the patents in suit. According to the Special Master, the              "'much like a tiled type window provided within an operating
claim language and specifications of the patents in suit clearly          system environment,'" such as "'Microsoft Windows.'" (Id. at
indicate that the acts of a "layer" include: (1) scaling; (2)             119-20 (citing '493 Patent col. 6, ll. 25-26, col. 9, ll. 1-6, col.
dragging; (3) resizing; (4) minimizing; (5) maximizing; (6)               11, ll. 26-35).) This is significant because of the way in which
being made to pop up; (7) being closed; and (8) manifesting               windows could be "tiled" in Microsoft Windows. (Id. at 120.)
and refreshing content such as text, video or sound. (Id.                 Specifically, "in the Microsoft Windows environment, tiled
at114-15.) However, the Special Master indicated that it was              windows may be tiled or untiled by the user, and also dragged
unclear as to whether or not the acts of a layer included                 about the screen." 16 (Id. (citation omitted).) This led the
"refreshing or reloading content." (Id. at 115-17.) Next, upon            Special Master to find that the specifications of the patents in
consideration of the relevant intrinsic evidence and the acts a
"layer" is capable of performing, the Special Master noted
that "the word 'independent' in the context in which it is used           15 Once again, in this context, "independently" means "not subject to
appears to mean just that -- 'not dependent.'" (Id. at 117.)              control by other content, [*54] or . . . not requir[ing] or rely[ing] on
Accordingly, the Special Master determined that "the phrase               other content." (R&R at 118.)
'a layer acts independently of other content' merely connotes             16 TheSpecial Master detailed how windows were tiled in the
that the acts of a layer are not subject to control by other              Microsoft Windows Operating System as follows:
content, or do not require or rely on other content." (Id.)
 [*53] Next, the Special Master determined whether DMODs                       There seems to be no dispute over how Microsoft Windows
                                                                               worked at the time of invention. Mr. Goodman, for example,
                                                                               has explained that "[i]n Microsoft Windows you can place your
13 HTML  and DHTML are programming languages used to develop                   cursor on a blank portion of the task bar (the bar with the 'Start'
web pages. In combination with other programs including                        button), right click, and select 'Tile Windows Vertically.' If you
JavaScript, HTML and DHTML can be used to create the windowed                  run Excel, Word, and Adobe Acrobat applications, and select
content manifestation environment claimed by the patents in suit.              'Tile Windows Vertically,' you will end up with a screen * * *
14 "Dynamic"
                                                                               showing Excel, Word, and Adobe Acrobat windows tiled
               modification includes but is not limited to user actions
                                                                               across the screen. You can drag and resize any window
such as moving, resizing, closing and minimizing window objects
                                                                               independently of anything else on the screen." Goodman CC
within their content manifestation environments. In the context of the
                                                                               Decl. at P 26. That is, in the Microsoft Windows environment,
patents in suit, the patentees claim that dynamic modification can be
                                                                               tiled windows may be tiled or untiled by the user, and also
done without triggering a "refresh." In essence, DHTML contributes
                                                                               dragged about the screen.
to the ability of a user to manipulate a window object without
causing the content manifestation to be reloaded or redrawn.              (R&R at 120.)
                 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 88 of 183
                                                                                 Page 15 of 38
                                                    2009 U.S. Dist. LEXIS 25241, *54

suit did not "require or even suggest" that TMODs snap into                snap was only implied. However, there was no direct
predetermined rows and columns. 17 (Id.) In essence TMODs                  indication or proof of this on the record. (Id. at 120-30.)
could only behave as tiled windows in the Microsoft                        Accordingly, the Special Master found that:
Windows operating system, if they were to "act independently
of other content," since snapping would require that the                        Overall, . . . the specification does not per se disclose or
movement of a window object be constrained by other content                     require "snapping" by TMODs, whether in the glossary,
such as position information or other window objects in the                     description, figures or code. The specification only
same content manifestation environment. The Special                             provides inferences, at best. Nor has Simple pointed to
 [*55] Master then reinforced his conclusion by analyzing the                   anything [*58] in the prosecution histories of the
specifications fo the patents in suit.                                          patents-in-suit that requires TMODs to "snap." In short,
                                                                                the glossary's requirement that a "layer" "act
The Special Master found that according to the specifications                   independently * * *" is not inconsistent with the
of the '493, '563, and '882 Patents, one need only conclude                     specification's disclosure of TMODs.
that TMODs are "'arranged in table fashion,' [but] not that
[they] . . . are actually arranged in a table or grid." (Id. at            (Id. at 130.) Since the Court has already discussed the Special
122.) The Special Master reviewed the relevant portions of                 Master's proposed construction of the term "content," it will
the specification, the relevant figures, such as Figure 2A of              not do so again. Building upon his analysis of the term
the '493 and '882 Patents, supra at 22, the relevant source                content, the Special Master concluded that "[t]he phrase 'a
code,      such      as     the      "module_draw.js"      and             layer acts independently of other content within a particular
"positioning_function.js" files, and questioned Simple's expert            HTML document' means that the activity associated with a
witness as to how the patents in suit specifically showed how              layer, such as moving or resizing, does not depend on other
TMODs could be made to snap into a grid formation. (Id. at                 content within a particular HTML document." (Id. at 139-40.)
120-30.) Taking the foregoing evidence into account, the                   The parties however, disagree, and propose their own
Special Master found that, at best, the ability of TMODs to                constructions.



17 The
                                                                           B. The Parties' Objections
         Special Master defined the term "snapping" as follows:
                                                                           CA's "proposed construction would require the acts of the
     Although the parties do not explicitly say what "snapping" is,
                                                                           window object neither be affected by nor affect other
     they appear to have a common understanding of that term,
     namely, that automatic alignment into rows and columns, or at         content." (CA's Claim Construction Objections at 1.) Simple,
      [*56] least with respect to other tiled elements, when moved or      for its part, attacks the Special Master's definition on various
     resized so that all of the elements remain tiled. None of the         fronts. First, Simple asserts that the Special Master
     references at hand define "snapping" per se; nevertheless, it         improperly imported a limitation from the specification into a
     seems clear that "snapping" perhaps implies the existence of an       claim term by incorporating the glossary definition [*59] of a
     invisible "table" or grid arrangement into which window               "layer" into his construction of the term "window object."
     objects are forced to avoid overlap with other windows when           (Simple's Claim Construction Objections at 2.) Simple further
     dragged about and imprecisely dropped by user. The                    contends that the Special Master improperly excluded a
     MICROSOFT COMPUTER DICTIONARY (4th ed. 1999)                          preferred embodiment of the claimed subject matter,
     defines "drag-and-drop" as a verb:
                                                                           TMODS, by (1) incorrectly broadening the definition of the
             2. [T]o perform operations in a graphical user interface by   term "content" and then (2) requiring that "the activity
             dragging objects on the screen with the mouse. For            associated with a layer, such as moving or resizing, . . . not
             example, to delete a document, a user can drag the            depend on other content within a particular HTML
             document icon across the screen and drop it on the            document." (Id. at 6 (emphasis added).) In addition, Simple
             trashcan icon (Macintosh OS) or in the Recycle Bin            asserts that the Special Master failed to consider the acts of
             (Windows).
                                                                           refreshing or reloading in reaching his determination. (Id. at
(R&R at 118 n. 55.) Indeed, this comports with Simple's                    13.)
understanding of the term as applied to TMODs. "According to
Simple, '[b]y definition, tiled window objects cannot be 'freely
moved' independently of other window objects,' but rather ''snap' into     C. Analysis
a column and row of a table of window objects,' which
sometimes''causes other window objects in a 'column' to be moved.'"        Since the parties have not objected to the Special Master's
(Id. at 86-87 (quoting Defs.' Mem. of Law in Supp. of Summ.                interpretation of "a particular HTML document" the Court
 [*57] J. on Claim Construction (Dkt. No. 365), at 23).)                   need only interpret the phrase "a layer acts independently of
               Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 89 of 183
                                                                               Page 16 of 38
                                                2009 U.S. Dist. LEXIS 25241, *59

other content." Defining exactly what a "layer" is and how it         following passage: "'By the term 'edetate' we mean
may "act" form the crux of the matter. The Court's analysis of        ethylenediaminetetraacetic acid (EDTA) and derivatives
the phrase "a layer acts independently of other content within        thereof . . . .'" 467 F.3d at 1376 (citation omitted).
a particular HTML document" will entail the following steps:
(1) defining the terms "window object" and "layer"; (2)               In the case at bar, the answer is obvious. The patentees have
identifying the "acts" which can be performed by or upon              gone so far as to use a glossary to clearly define a window
 [*60] a "layer"; (3) defining the term "independently" in the        object as a "Module or a Layer" and then provide a separate
context of the patents in suit; (4) defining the phrase "a layer      definition for the term "layer." E.g., '493 Patent col. 5, l. 64 -
acts independently of other content"; and (5) addressing the          col. 6, l. 8. This level of clarity goes well beyond the
parties' objections and arguments.                                    quotation marks and the term "is" used in Sinorgchem.
                                                                      Accordingly, a window object must act as either a layer or
                                                                      module would. Having established that a window object is a
1. The Patentees' Glossary Definitions of "window object"             "module or a layer," and that a "layer" will be understood as
and "layer" Control                                                   defined by the patentees' glossary, the Court will further
                                                                      inform its interpretation of the term "layer."
Federal Circuit precedent and the intrinsic evidence before the
Court require that: (1) a "window object" be defined as a
"Module or a Layer," and similarly (2) a "layer" be defined           2. Identifying the "acts" of a "layer"
according to the glossaries in the '493, '563, and '882 Patents.
Phillips, 415 F.3d at 1316; CCS Fitness, Inc., 288 F.3d at            In order to construe the disputed phrase "a layer acts
1366; Durel Corp., 256 F.3d at 1303-04; Sinorgchem, 511               independently," the Court must first identify the qualities and
F.3d at 1136-39; Abraxis Bioscience, Inc., 467 F.3d at 1376;          "acts" of a "layer." In order to define the acts of a "layer," the
PC Connector Solutions LLC, 406 F.3d at 1363; '493 Patent             Court will first identify exactly which "window objects" and
col. 5, l. 64 (stating that "A window object is a Module or a         embodiments fall [*63] under the scope of the term "layer."
Layer."), col. 5, l. 65 - col. 6, l. 8 (defining a layer); '563       According to the specifications of the patents in suit, a layer
Patent col. 5, l. 50, col. 6, ll. 1-13; '882 Patent col. 5, l. 67,    can refer to a DMOD, TMOD, "Fixed Layer," or "Content
col. 5, ll. 51-61. Indeed, it is well established that a patentee's   Manifestation Layer" used to display information within a
own lexicography will govern claim construction, when she             content manifestation environment in accordance with the
has clearly set out to define a term. E.g., Phillips, 415 F.3d at     patents in suit. See, e.g., '493 Patent col. 5, l. 65 - col. 6, l. 8,
1316. With identical glossaries in the '493, [*61] '563, and          col. 6, ll. 22-36. "Layers," as understood by the patents in suit,
'882 Patents, it is abundantly clear that the patentees sought to     include DMODs and TMODs because a "Module" is simply a
provide their own specialized definitions for the terms               "layer" with a control section and content display section.
"window object" and "layer."                                          E.g., '493 Patent col. 6, ll. 13-21. Accordingly, the acts and
                                                                      properties of a "module" fall under the ambit of the term
The glossaries of the patents in suit fit well within the             "layer." (See generally Markman Tr. at 74:3-15.)
boundaries of instances where the Federal Circuit has found           Consequently, a "layer" can, among other things, be: (1)
that a patentee's own lexicography will determine the                 scaled; (2) dragged; (3) minimized; (4) maximized; (5)
meaning of a disputed term. For example, in Sinorgchem, the           restored; (6) made to-pop up; (7) display content; or (8) made
patent specification in question stated that a "'controlled           to display content or host a module based on user or module
amount' of protic material is an amount up to that which              operations. E.g., '493 Patent col. 5, l. 65 - col. 6, l. 8, col. 6, ll.
inhibits the reaction of aniline with nitrobenzene, e.g., up to       27-30, col. 10, ll. 33-51, col. 26, ll. 41-47. Having listed the
about 4% H[2]O based on the volume of the reaction mixture            acts of a layer, the Court will construe the term
when aniline is utilized as the solvent." 511 F.3d at 1136            "independently" in the context of those actions.
(emphasis added). According to the Federal Circuit, setting
the term apart in quotation marks and following it with the           3. "[I]ndependently" Cannot Be Interpreted [*64] in an
word "is" was enough to "clearly, deliberately, and precisely .       Absolute Sense Because Actions in One Window Object
. . [define] the term 'controlled amount' of protic material as       Can Impact Other Window Objects in a Content
'an amount up to that which inhibits . . . , e.g., up to about 4%     Manifestation Environment
. . .'" and require that the patentee be bound to this definition.
                                                                      The intrinsic evidence before the Court makes it clear that a
Id. (emphasis and bracketed text added). Similarly, in Abraxis
                                                                      layer can be impacted by or affect other window objects, but
Bioscience, Inc., the Federal Circuit found that the patentee's
                                                                      need not have a "global" impact on every other element in a
lexicography [*62] trumped ordinary usage because a patent
                                                                      content manifestation environment provided in accordance
specification clearly defined the term "edetate" in the
                                                                      with the '493, '563, and '882 Patents. Any definition of "acts
              Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 90 of 183
                                                                              Page 17 of 38
                                               2009 U.S. Dist. LEXIS 25241, *64

independently" can not require absolute autonomy on the part        performed regardless of the other content within a particular
of all layers at all times since: (1) actions in one window         HTML document but may have an impact upon other content
object can cause a new layer to "pop-up"; (2) actions in one        or window objects within a particular HTML document. (See
window object can lead directly to the display of information       also id. at 117 (stating "the phrase 'a layer acts independently
in another layer; and (3) certain layers are used to display        of other content' merely connotes that the acts of a layer are
information not destined for other window objects in a              not subject to control by [*67] other content, or do not
content manifestation environment. E.g., '493 Patent col. 6, ll.    require or rely on other content.").) 18 In short, the Special
27-30, col. 10, ll. 33-52. For example, one embodiment of a         Master's recommended construction is fully supported by the
"layer" is a "Content Manifestation Layer or CML." E.g., '493       evidence before the Court. Having defined the relevant
Patent col. 6, ll. 32-36. CMLs can be made to "pop-up"              phrase, the Court will address the parties' objections and
"based on operations occurring within a[nother] Module" in          arguments below.
the same content manifestation environment, such as when a
user clicks on a link or scrolls her mouse over a [*65] certain
portion of an active module. See id. Another embodiment of a        5. CA's Argument Is Inconsistent with the Specifications
layer is a "Fixed layer or FL," which is a "static, always          of Patents in Suit
visible" layer used to display information not destined for
other window objects within the same content manifestation          CA's assertion that the "acts of . . . [a] window object neither
environment. '493 Patent col.6, ll. 27-32, col. 10, ll. 33-52.      be affected by nor affect other content" is inconsistent with
For example, a FL, as described by the patents in suit, could       the specifications of the patents in suit. In light of the fact that
possibly be made to display flight schedules, weather reports       the specifications of the '493, '563, and '882 Patents establish
or other travel related information if a user were to scroll over   that a layer can be made to display content, host another
the "BOOK A FLIGHT" link in item 203, the "TRAVEL"                  window object or even pop-up based on user actions or
module, in Figure 2B, supra at 17. Accordingly, it is clear that    merely because other window objects are active within
one layer can be impacted by acts performed in another               [*68] a content manifestation environment, it is clear that a
window object.                                                      window object is affected by other content. E.g., '493 Patent
                                                                    col. 5, l. 65 - col. 6, l. 8., col. 6, ll. 27-36, col. 9, ll. 39-43, col.
The specifications of the patents in suit also point out that       10, ll. 33-51, col. 26, ll. 41-47. However, it is critical to note
when a module control is acted upon, it "need not have a            that one can move, resize, scroll through, close, or otherwise
global effect on the entirety of the CME in which [a] module .      act upon a layer regardless of the other content within a
. . is displayed." E.g., '493 Patent col. 8, ll. 46-48.             particular HTML document. In short, though a layer can be
Accordingly, the Court recognizes that a user can minimize,         impacted by user actions upon other window objects in the
maximize, close, restore, scroll through, or request a help         same content manifestation environment, the acts of a layer
screen from one window object without affecting every other         cannot be constricted by other content in an HTML document.
window object in a CME. The Court also recognizes that a            Having addressed CA's objection, the Court turns to the
user can move, minimize, maximize, resize, [*66] or                 various issues raised by Simple.
otherwise perform the acts of a layer, without being
constricted by or depending on other "content" in the same
HTML document. Having identified the functions and                  6. The Special Master Correctly Applied the Glossary
properties of a layer according to the specifications of the        Definition of the Term Window Object as Required By the
'493, '563, and '882 Patents, the Court will define the phrase      Specifications of Each Patent in Suit
"a layer acts independently of other content within a particular
HTML document."                                                     Simple's argument that the Special Master improperly
                                                                    imported a limitation from the specification into a claim term
4. "[A] layer acts independently of other content within a          by incorporating the glossary definition of a "layer" into his
particular HTML document" Defined                                   construction of the term "window object" is without merit.

The Court adopts the Special Master's recommendation and
finds that the phrase "'a layer acts independently of other         18 The Court also agrees with the Special Master's interpretation of
content within a particular HTML document' means that the           the claim language and specifications of the '493, '563, and '882
activity associated with a layer, such as moving or resizing,       Patents as to the acts which a layer can perform. These acts, as
does not depend on other content within a particular HTML           previously mentioned, include: (1) scaling; (2) dragging; (3)
document." (R&R at 139-40.) This definition is consistent           resizing; (4) minimizing; (5) maximizing; (6) being made to pop up;
with the Court's finding that the acts of a layer can be            (7) being closed; (8) manifesting content such as text; and (9)
                                                                    playing sound. (R&R at 114-15.)
              Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 91 of 183
                                                                              Page 18 of 38
                                               2009 U.S. Dist. LEXIS 25241, *68

(See Simple's Claim Construction Objections at 2.) The '493,        If the Court were to apply Simple's rationale, one of ordinary
'563, and '882 Patents contain identical glossaries. [*69] Each     skill in the art would be forced to guess whether the patentees
glossary states that "[a] window object is a Module or a            meant for the term "layer" to have its specially defined
Layer." E.g., '493 Patent col.5 l. 64. Additionally, a "module"     meaning or its ordinary meaning in the art. For example, the
is merely a "layer" with a control section and an associated        capitalized term "Layer" is used four times in the
content display section that can host other window objects.         specification of the '493 Patent. '493 Patent col. 5, ll. 64-66
E.g., '493 Patent col. 6, ll. 13-21. As such, any embodiment of     ("A window object is a Module or a Layer. . . . A Layer is a
a window object, as claimed by the patents in suit, must have       WWW browser content display section"), col. 6, ll. 30-31 ("A
the properties of a layer. Indeed, the Special Master would be      Fixed Layer or FL is a layer having the same behavior as a
wrong in not requiring that a window object act as a layer.         FSR."); col. 6, l. 32 ("A Content Manifestation Layer or CML
See, e.g., Phillips, 415 F.3d at 1316; CCS Fitness, Inc., 288       is a pop-up type layer much like a pop-up dialog box that can
F.3d at 1366; Durel Corp., 256 F.3d at 1303-04; Sinorgchem,         manifest . . . ."). The un-capitalized term "layer" is used 19
511 F.3d at 1136-39; Abraxis Bioscience, Inc., 467 F.3d at          times, five of which correlate to instances where the term
1376; PC Connector Solutions LLC, 406 F.3d at 1363. In yet          "layer" is used to help define other terms within the glossary
another attempt to circumvent the cannons of claim                  of the '493 Patent. See, e.g., '493 Patent col. 5, l. 65 - col. 6, l.
construction and the plain language of the '493, '563, and '882     8 (quoted supra, at 50). As shown below, the glossary entry
Patents, Simple argues that the term "layer" should not be          for the term "module" also contains a reference [*72] to the
interpreted consistently throughout any of the patents in suit.     un-capitalized term "layer."

                                                                         A Module (also referred to herein as a Window Module)
7. The Term "Layer" Should Be Given the Same Meaning                     is a layer having (1) a control section, and (2) a related
Regardless of Whether or Not it Is Capitalized                           content display section which may be manifested within
                                                                         a CME. A module may be recursively referenced in that
Simple's argument that the Court should ascribe a different              a particular module provided in accordance with the
definition to "Layer" when it is not capitalized finds no                present invention may include other modules. In other
support in [*70] the intrinsic evidence before the Court. (See           words, the present invention makes it possible to have
Simple's Claim Construction Objections at 2.) In fact, the               window objects within window objects.
patentees' glossary informs its definition of the term "Layer"
by referring to it in an un-capitalized format. Specifically, the   E.g., '493 Patent col. 6, ll. 13 - 21 (emphasis added). This
glossary provides that:                                             pattern of usage is consistent with the '563 and '882 Patents as
                                                                    well. Needless to say, the Court will once again decline
     A Layer is a WWW browser content display section               Simple's request to add uncertainty to the art of claim
     produced within a content manifestation environment            construction.
     (CME) including, but not limited to, any object within an
     HTML document that may be scaled, dragged, or
     otherwise operated upon such as an IMG object, a SPAN          8. Since TMODs Are Not Explicitly Disclosed and
     object, a DIV object, a form element, etc. and which may       Contradict the Unambiguous Language of the Patents in
     be associated with program logic such as within a script,      Suit, Certain Unproven Aspects of Their Behavior May Be
     etc. A layer has its own properties including, but not         Excluded when Determining the Scope of Patent Claim
     limited to, a name, etc. within an HTML rendition model        Language
     such as those defined by DHTML standards.
     Additionally, a layer acts independently of other content      Simple asserts that the Special Master's interpretation of "acts
     within a particular HTML document.                             independently" excludes the embodiment shown above in
                                                                    Figure 2A, supra at 22, featuring TMODs. According to
E.g., '493 Patent col. 5, l. 65 - col. 6, l. 8 (emphasis added to   Simple, TMODs must "snap into a column and row of a table
identify each time the term "layer" is used). The Court finds it    of window objects." (Highly Confidential Expert
implausible that the patentees would choose to refer to a            [*73] Report of Richard A. Belgard (Dkt. No. 366) ("HC
different meaning of the term "layer" in the very paragraph         Belgard Expert Report"), at ex. 36 P 101.) Simple's expert
they were using to define the term. Indeed, the intrinsic           witness also asserted that this snapping action may cause
evidence before the [*71] Court critically undermines               "other window objects in a 'column' to be moved" so as to
Simple's argument. In short, the patentees have defined the         keep a tiled appearance. (Id.) However, in light of this expert
term "layer" in a glossary within the patents in suit and this      report and the specifications of the patents in suit, the Court
lexicography will govern.                                           sees no way in which a window object can remain tiled and
              Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 92 of 183
                                                                              Page 19 of 38
                                               2009 U.S. Dist. LEXIS 25241, *73

act independently of other content in the same HTML                 embodiment was inconsistent with the unambiguously defined
document. Moreover, even if it were necessary for a TMOD            term "controlled amount" and could thus be excluded from
to remain "tiled," the Court, like the Special Master, finds no     the scope of the claimed invention.
express proof of this behavior in the record. The Court
provides its rationale below.                                       Simple's interpretation of how TMODs act is not directly
                                                                    shown or taught by the '493, [*76] '563, or '882 Patents and
When patent specifications disclose multiple embodiments,           would run counter to the consistently stated definition of the
claims may be interpreted to exclude embodiments which are          terms "content" and "layer." Accordingly, the embodiment of
"inconsistent with unambiguous language in the patent's             a content manifestation environment featuring TMODs that
specification or prosecution history." Sinorgchem, 511 F.3d at      remain "tiled" is inconsistent with the unambiguous language
1138 (citing Telemac Cellular Corp. v. Topp Telecom, Inc.,          of the patents in suit and may be excluded when determining
247 F.3d 1316, 1326 (Fed. Cir. 2001); N. Am. Container, Inc.        the claim scope of the patents in suit. Indeed, an analysis of
v. Plastipak Packaging, Inc., 415 F.3d 1335, 1347 (Fed. Cir.        the relevant intrinsic evidence and Simple's expert testimony
2005)); see also Wang Labs., Inc. v. Am. Online, Inc., 197          only reinforces this finding.
F.3d 1377, 1383 (Fed. Cir.1999) (the designation of a
particular [*74] embodiment as "preferred" does not of itself       The term "layer" can refer to both TMODs and DMODs.
broaden the claims beyond their support in the specification).           SPECIAL MASTER PETERSON: Now, let's look at this
Though the Court acknowledges that "'[a] patent claim should             definition of layer: '… a layer acts independently of other
be construed to encompass at least one disclosed embodiment              content ….' A layer may be either a DMOD or a TMOD,
in the written description portion of the patent specification,'"        right, or include a TMOD or a DMOD?
it is undeniable that the patents in suit fail to disclose TMODs         THE WITNESS [Mr. Richard A. Belgard, Simple's
that remain tiled. See Sinorgchem, 511 F.3d at 1138 (citing              expert witness]: Well, actually a layer is the primitive of
Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1355                DHTML that a TMOD or a DMOD can be constructed
(Fed. Cir. 1998)) (emphasis added). Moreover, the Court has              of.
already construed the disputed claim terms to encompass a                SPECIAL MASTER PETERSON: All right. Point being
content manifestation environment featuring DMODs, one of                that a layer can refer to both?
the preferred embodiments described in the '493, '563, and               THE WITNESS: Correct.
'882 Patents.
                                                                    Markman Tr. at 74:3-15; see also, e.g., '493 Patent col. 6 ll
The Federal Circuit's recent decision in Sinorgchem is highly       13-26. Moreover, the specifications of the patents in suit
analogous to the case at bar. At issue in Sinorgchem, was the       distinguish DMODs from TMODs by stating that, a TMOD
definition of the term "controlled amount" as it pertained to       must be "tiled" while a DMOD must be draggable [*77] and
the quantity of "protic material" necessary to inhibit a reaction   freely movable. See, e.g., '493 Patent, col. 6, ll. 21-26, col. 10,
of aniline with nitrobenzene. Id. at 1136. According to the         ll. 17-32. Yet, there is no mention that TMODs must remain
patent at issue in Sinorgchem, a "'controlled amount' of protic     tiled after they are moved. In fact, the specifications of the
material is an amount up to that which inhibits the reaction of     patents in suit make no reference to modules that "snap" into
aniline with nitrobenzene, e.g., up [*75] to about 4% H[2]O         a pre-aligned grid to remain tiled at all times. Moreover, as
based on the volume of the reaction mixture when aniline is         Mr. Belgard admits, the patents in suit fail to disclose the
utilized as the solvent." Id. (quotations omitted). In a ruling     programming source code necessary to create an executable
that was vacated and remanded by the Federal Circuit, the           embodiment of the claimed subject matter featuring TMODs
United States International Trade Commission held this              that remain "tiled." (Markman Tr. at 71:14 - 73:25, 83:24 -
definition was not controlling for two reasons, the most            84:11.) Indeed, for TMODs such as those described by
relevant being that it was countered by an example of a             Simple to exist, they would potentially have to be
"preferred" embodiment. However, the preferred embodiment           repositioned every time they were moved so as to remain
was actually one of many disclosed "preferred" examples in          adjacent while not overlapping other window objects. Yet,
two related patent specifications. The example in question          there is no express showing that the source code disclosed in
related to a reaction of "aniline, nitrobenzene" and another        the '493 Patent will even perform this repositioning, as
compound under specified conditions, but failed to explicitly       evinced by the following excerpt from the Markman hearing.
disclose the amount of water necessary to facilitate said                 Q. [Questions posed by Mr Fram, CA's attorney, on
reaction. Id. at 1139. Due to this omission, one of ordinary              cross examination] Before, you said there were missing
skill in the art would have to perform a calculation to                   parts of the code?
determine the proper amount of water used in the reaction. Id.            A. [Answers provided by Mr. Belgard] Yes.
The Federal Circuit reasoned that this inadequately described
                 Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 93 of 183
                                                                                 Page 20 of 38
                                                 2009 U.S. Dist. LEXIS 25241, *77

        Q. And some of that missing parts of the code affects, as      HTML document." Indeed, other window objects would
        you understood it, the parts [*78] of the code concerning      potentially have to be repositioned and the layer being moved
        the TMODs that we were looking at; isn't that right?           would be constrained to snap into a specific location since
        A. Well, it concerns both. It concerns positioning of the      something that is always "tiled" can be adjacent to but may
        window objects on the screen.                                  not overlap other window objects. If TMODs were to snap,
        Q. So when something is moving one way or the other            the independent acts of a layer would be limited to refreshing
        positioning, that's what -- that's part of the code that's     since resizing, minimizing, moving and maximizing functions
        missing?                                                       would all be constrained by an invisible grid or the placement
        A. Yes, some of that code is missing.                          of other window objects. (HC Belgard Expert Report P 104.)
                                                                       However, the intrinsic evidence makes it clear that a layer can
(Id. at 83:24 -84:11.) In fact, a detailed analysis of the source      do more than be refreshed. In fact, the Special Master
code referred to by Mr. Belgard, Simple's expert witness,              correctly points out that "the patentees consistently described
merely hints that repositioning may occur. E.g., '493 Patent           refreshing content as something unnecessary and something
cols. 41-48, 53-58; see also Markman Tr. at 71:10-14 ("[T]his          that the layers did not cause." (R&R at 115.) In sum, Simple's
is the outer JavaScript that draws the modules on the screen or        argument that the Special Master's construction of the phrase
helps to draw the modules on the screen, and it calls ancillary        "a layer acts independently of other content" is incorrect
routines throughout. It's not -- It would be nice if it was fully      because it excludes a preferred [*81] embodiment of the
contained here, but it's not." 19) As Mr. Belgard, Simple's            patents in suit and is inconsistent with the evidence before the
expert, admits, there are certain JavaScript functions and             Court.
"routines" which are not disclosed by the '493 Patent but are
necessary to position TMODs in a tiled format. (Markman Tr.
at 71:10-14.) In short, there is nothing on the record which           D. The Court's Ruling on the Phrase "a layer acts
expressly shows that TMODs must remain tiled or snap into a            independently of other content"
grid of rows and columns when moved, as suggested by
Simple.                                                                Having considered the intrinsic evidence, Markman hearing
                                                                       transcripts, expert witness reports and technical dictionaries
The assumption that TMODs snap into place would directly               associated with the '493, '563, and '882 Patents, in addition to
contradict the definition of a layer which must act                    the parties' objections and counter arguments, the Court
independently of other "content" in a particular HTML                  concludes that the phrase "a layer acts independently of other
document. The '493, '563, and '882 Patents all state that              content within a particular HTML document" means that the
"content" includes the positioning information of a window             acts of a layer can be performed regardless of the other
object. Ensuring that a TMOD did not overlap but remained              content within a particular HTML document but may have an
adjacent to another window object would require that the act           impact upon other content or window objects within a
of moving one layer be constrained by the position                     particular HTML document. Accordingly, the Court adopts
information of another window object. In the case at bar, just         the Special Master's recommended construction of "a layer
as in Sinorgchem, an inadequately disclosed "preferred"                acts independently of other content within a particular HTML
embodiment must be excluded from the scope of a claimed                document" and interprets the phrase, as he does, to mean "that
invention. In sum, TMODs which remain tiled are not fully              the activity associated with a layer, such as moving or
disclosed and run counter to repeated and clearly stated               resizing, does not depend on other content within a particular
language found throughout the patents in suit.                         HTML document." (R&R at 139-40.) In sum, for a layer to
                                                                       act independently, its acts cannot be constricted by other
Even assuming that [*80] the TMODs disclosed in the '493,
                                                                       content in an HTML document.
'563, and '882 Patents could "snap" into position after being
moved, this would contradict the definition of a layer which
must act "independently of other content within a particular           IV. [*82] "[C]ontinuously manifested"

                                                                       The next contested term is "continuously manifested." At
19 Inthe testimony [*79] excerpt above, Mr. Belgard is referring to    issue are the phrases: "said information to be dynamically and
the JavaScript source code that is used to "draw modules" as they      continuously manifested within said at least one window
appear in the claimed content manifestation environment. (See          object," which appear in the '493 and '882 Patents, and "said
Markman Tr. at 71:10-14.) However, as Belgard points out, the          information to be dynamically and continuously manifested
JavaScript included in the specification of the '493 Patent is         within said at least one corresponding window object," which
incomplete because it does not disclose the source code necessary to   appears in the '563 Patent. See '493 Patent Cl. 5; '882 Patent
implement TMODs that remain tiled.
              Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 94 of 183
                                                                              Page 21 of 38
                                              2009 U.S. Dist. LEXIS 25241, *82

Cl. 10; '563 Patent Cl. 10. The relevant claim language is              displayed therein. Put another way, the information is to
provided below:                                                         be manifested within the window object while the
                                                                        content display section is visible.
     5. The system according to claim 1, wherein said
     associated content includes at least one address of a         (Id. (footnotes omitted).) Based on this analysis, the Special
     network content source that is configured to download         Master required that information in a content display section
     information to said data processing system via said           be "visible to the user" in order for it to be manifested. (Id. at
     electronic data network, said information to be               142-43.) Having summarized the Special Master's
     dynamically and continuously manifested within said at        recommended construction of "continuously manifested," the
     least one window object within said content                   Court will summarize the parties' corresponding objections
     manifestation environment.                                    and counter arguments.
'493 Patent Cl. 5.

    10. The network client according to claim 6, wherein           B. Simple's Objection and CA's Counter Argument
    said content includes at least one address of a network
    content source that is configured to download                  Simple asserts that the Special Master "improperly limits the
    information to said data processing system via said            'continuously manifested' [*85] requirement on a durational
    electronic data network, said information to be                basis to the period while the content display section is visible
    dynamically and continuously [*83] manifested within           without any explicit support in the intrinsic record." (Simple's
    said at least one corresponding window object within           Claim Construction Objections at 15.) Simple goes on to
    said content manifestation environment.                        argue that the proper definition of "continuously manifested"
'563 Patent Cl. 10. In short, the Special Master's                 should be "displayed without interruption." (Id. at 16.)
recommended construction of the phrase "continuously               Conversely, CA argues that the Special Master's
manifested" is at issue.                                           recommended construction is supported by (1) the plain
                                                                   meaning of the terms at issue and (2) the specifications of the
                                                                   patents in suit. (CA's Resp. to Simple's Objections to Claim
A. The Special Master's Recommended Construction                   Construction R&R (Dkt. No. 583) ("CA's Claim Construction
                                                                   Response"), at 16-17.) Having summarized the parties
The Special Master recommended that "'said information to          arguments, the Court will put forth its own analysis.
be dynamically and continuously manifested within said * *
* window object'" be interpreted to mean "that the display of
information or content changes over time and . . . [that]          C. Analysis
information is displayed without interruption within 'said * *
* window object' while the 'content display section' of the        The Court's analysis of the phrase "continuously manifested"
'window object' is visible." (R&R at 143 (emphasis added).)        will entail the following steps: (1) constructing the term based
The Special Master interpreted the relevant intrinsic evidence     upon a review of the claim language and the specifications of
to mean that information is to be "manifested" within the          the patents in suit; (2) addressing the deficiencies in the
content display sections found in window objects. (Id. at 142.)    Special Master's interpretation of the phrase; and (3)
The Special Master then used a common dictionary definition        addressing the arguments raised by the parties. The Court will
of "manifest" as being "'readily perceived by the senses and       focus its analysis on whether the Special Master correctly
especially by the sight.'" (Id. at 143 n.58. (using an Internet    emphasized the visual aspect of content [*86] manifestation.
based dictionary to define the term "manifest").) Although the     Indeed, this issue lies at the heart of resolving Simple's
dictionary used by the Special Master did not explicitly limit     objection.
 [*84] manifestation to visual perception, the Special Master
chose to do so. (Id. at 143.)
                                                                   1. The Intrinsic Evidence Before the Court Indicates That
     'Manifest,' of course, simply means 'readily perceived by     Manifestation Should Not Be Limited to a User's Visual
     the senses and especially by the sight,' and in the context   Perception
     of the claim, the information is to be displayed, i.e.,
     visually manifested to the user. For the information to be    A step-by-step analysis of claim 5 of the '493 Patent indicates
     displayed, the 'content display section' must be visible to   the following process: (1) a user on a client side network
     the user. To meet that particular limitation of the claim,    client receives content from a remote server system over the
     therefore, (1) the 'content display section' of the 'window   Internet; (2) this content includes the address of a network
     object' must be visible, and (2) the information must be      content source; (3) the network client accesses said address
              Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 95 of 183
                                                                              Page 22 of 38
                                               2009 U.S. Dist. LEXIS 25241, *86

and downloads information; and finally (4) said information         patents in suit. Accordingly, the concept of content delivery
or a portion thereof is continuously manifested within a            as opposed to a mere visual representation is more appropriate
window object. None of the relevant claim language makes            in the context of the '493, '563, and '882 Patents.
any mention of whether or not information must be seen to be
manifested. Accordingly, the Court must turn to the
specifications of the patents in suit to determine whether or       D. [*89] The Court's Ruling on the Term "continuously
not information or content must be seen to be manifested.           manifested"

The manifestation of information should not be confined to          Simple's objection is granted in part because the Special
visual perception since: (1) user actions may lead to the           Master's construction seems to limit content manifestation to
manifestation of sound; (2) the parties do not dispute that         visual perception. The Special Master's application of the
window objects can manifest sound (see R&R at 115 (citation         dictionary definition of "manifest" is countered by the patent
omitted)); and (3) window objects are equipped [*87] to             specifications, which should be given greater weight in claim
manifest content which may extend beyond what can be                construction. Phillips, 415 F.3d at 1316, 1318. Nonetheless,
shown at one specific moment. The specifications of the '493,       instead of adopting Simple's proposed construction, the Court
'563, and '882 Patents state that the "manifestation of content     will use the term "delivered" because the specifications of the
is a broader concept than simple screen display." E.g., '493        '493, '563, and '882 Patents indicate that the manifestation of
Patent col. 9, ll. 22-30. For example, a window object may          content is more than what appears on screen. Indeed, content
display a hyper-link within its content display section, "to        delivery better comports with this conception of manifestation
invite a user click to cause sound to be manifested." Id. Since     than the visual emphasis placed on the term by the Special
neither party disputes this finding, it also follows that a         Master or the term "display," as suggested by Simple.
window object can deliver sound as content. See id.
Additionally, the specifications of the '493, '563, and '882
Patents all describe window objects equipped with a scrolling       V. "[C]ontrol section"
functionality that allows for the manifestation of content
which may extend beyond the visible portion of a content            Claim 2 of the '563 and '882 Patents utilizes the term "control
display area. E.g., '563 Patent col. 8, ll. 55 - 61 (specifically   section." The term is also described in the specification of
mentioning the use of "OCX files and systems to derive a            each patent in suit. E.g., '493 Patent col. 8, ll. 25-47. Having
customized WWW browser. . . [capable of supporting] an              placed the disputed term in context, the Court will summarize
'overflow:auto' CSS (cascading style sheet) property which          the Special Master's proposed construction as well as his
applies to facilitate scroll bars, . . . to allow management of     rationale.
content that extends beyond a bottom edge of a visible area of
a selected module"). In short, the specifications of the '493,
 [*88] '563, and '882 Patents clearly indicate that                 A. The Special [*90] Master's Recommendation
manifestation is more than what is seen.
                                                                    Based on his analysis of the relevant claim language and
2. "[C]ontinuously manifested" Defined                              portions of the specifications of the patents in suit, the Special
                                                                    Master recommended that a "control section" be defined as "a
The Court interprets the phrase "continuously manifested" to        portion of a window module that includes at least one module
mean: delivered without interruption. Accordingly, the phrase       control." (R&R at 152.) In essence, the Special Master found
"said information to be dynamically and continuously                that the relevant claim language required that a "control
manifested within said * * * window object" will be                 section" have at least one module control, and that this
interpreted to mean that the display of information or content      interpretation was consistent with the specifications of the
changes over time and that information is delivered without         patents in suit, which mentioned or described "control
interruption within "said * * * window object." This                sections." Although the Special Master found that: (1)
construction is based on the fact that content need not be seen     DMODs "act like any other window such as those within a
to be manifested. The patents in suit indicate that content is      windows based operating system desktop environment"; (2)
"any form of digital data." See '493 Patent col. 5, ll. 46-48;      the patents in suit identify Windows 98 as an example of such
'563 Patent col. 5, ll. 32-34; '882 Patent col. 5, ll. 49-51. To    a "windows based operating system desktop environment";
assume that: (1) content cannot include audio as well as visual     and (3) "the windows in Windows 98 could be dragged . . . by
media and (2) that content must be seen to be delivered,            placing the cursor of a mouse on the control section of the
would contradict the term's clearly established glossary            window, depressing the mouse button, moving the mouse to
definition as well as the scrolling functionality taught by the     drag the window to a different location on the screen, and
               Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 96 of 183
                                                                               Page 23 of 38
                                                2009 U.S. Dist. LEXIS 25241, *90

releasing the mouse button," he determined that it would be           of one skilled in the art; and (4) addressing the deficiencies in
inappropriate to ascribe this functionality to control sections       the Special Master's proposed construction and the parties
 [*91] in the context of the patents in suit because the relevant     arguments.
claim language was silent regarding the matter. (Id. at 151-
52.) Having summarized the Special Master's reasoning and
recommended construction of the term "control section," the           1. The Patents in Suit Indicate That "control sections"
Court turns to CA's corresponding objection and Simple's              Can Be Used to Move Window Objects
counter arguments.
                                                                      Claims 1 and 2 of the '563 and '882 Patents indicate that
                                                                      window objects can be moved and contain a control section.
B. CA's Objection and Simple's Counter Arguments                      As shown by the excerpted claim language below, claim 1 of
                                                                      the '563 and '882 Patents indicates that a window object can
CA objects to the Special Master's recommended construction           be moved as a result of a "moving operation" performed on a
of "control section" because it obscures the fact that a user         controllable attribute. Specifically, claim 1 of the '563 Patent
may place a cursor, controlled by a mouse, over the "control          claims:
section" of a window object and then move said window                      1. A network client . . . comprising:
object to a different location on screen by depressing the                 a content retrieval module . . . ; and
mouse button and moving said mouse. (See CA's Claim                        a processing engine coupled to said content retrieval
Construction Objections at 20.) For its part, Simple agrees                module configured to provide a content manifestation
with the Special Master's analysis and recommended                         environment within the data processing system, to
construction and argues that it is consistent with the claim               process said content to produce at least one
language and specifications of the '563 and '882 Patents.                  corresponding window object . . . ,
(Simple's Resp. to CA's Objections to the Claim Construction
R&R (Dkt. No. 586) ("Simple's Reply to CA Objection"), at                  said at least one corresponding window object is
16-17.) Simple further argues that CA's proposed construction              associated with a controllable attribute, said
ignores the relevant claim language of the '563 and '882                   controllable attribute configured to permit said at least
Patents which requires that [*92] a control section include at             one corresponding window [*94] object to be controlled
least one module control. (Id. at 17.) Having summarized the               as a result of performing at least one of a moving
parties' objections and counter arguments, the Court will                  operation, a resizing operation, a minimizing operation,
conduct its own analysis of the term "control section."                    or a maximizing operation within said content
                                                                           manifestation environment.
                                                                      '563 Patent Cl. 1 (emphasis added). Claim 1 of the '882 Patent
C. Analysis                                                           claims:
                                                                           1. A network client . . . comprising:
As the Special Master points out, a "control section" is not               a content retrieval module . . . ; and
expressly defined by the intrinsic evidence found in the '493,
'563, and '882 Patents, but claim 2 of the '563 and '882 Patents           a processing engine . . . , to process said content to
clearly states that a "'control section' is . . . a portion of a           produce at least one window object within said content
window object . . . associated with control of the window                  manifestation environment, said at least one window
object." (R&R at 146.) Specifically, claim 2 of the '563 Patent            object is associated with a controllable attribute, said
states that a control section includes "a set of at least one              controllable attribute configured to permit at least one
control corresponding to a set of attributes which operate to              window object to be controlled as a result of performing
affect manifestation of said at least one window object and at             at least one of a moving operation, a resizing operation,
least a portion of said content within said content display                a minimizing operation, or a maximizing operation
section." Id.; see also '882 Patent Cl. 2. Indeed the real                 within said content manifestation environment.
dispute between the parties is over "whether the 'control
                                                                      '882 Patent Cl. 1 (emphasis added). Claim 2 of the '563 and
section' itself -- apart from the 'control' and 'attributes' -- may
                                                                      '882 Patents "depends" from claim 1 of said patents. 20
be used to control the 'window object.'" (R&R at 146.)

The Court's analysis of term "control section," will entail the
following steps: (1) construing the relevant claim language;          20 The following may be of assistance in deciphering the meaning of
 [*93] (2) analyzing the relevant portions of the specifications      the term "depends": 35 U.S.C. § 112 P 2 and 37 C.F.R. § 1.75(a)
of the '563 and '882 Patents; (3) accounting for the knowledge        require that a patent's specification conclude with one or more
                                                                      claims. See Landis on the Mechanics of Patent Claim Drafting § 2:1.
               Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 97 of 183
                                                                               Page 24 of 38
                                                  2009 U.S. Dist. LEXIS 25241, *94

Accordingly, the window object referenced in claim 2 of the                   portion of said content therein, said control section
'563 and '882 Patents can be movable. Claim 2 of the '563 and                 including a set of controls corresponding to a set of
'882 Patents further refines window objects to include a                      attributes which operate to affect manifestation of said at
content display section and a control section. As provided                    least one window object and at least a portion of said
below, Claim [*95] 2 of the '563 Patent claims:                               content within [*96] said content display section.
                                                                        '882 Patent Cl. 2 (emphasis added). As shown above, claim 2
     2. The network client according to claim 1, wherein said           of the '563 and '882 Patents refers to a window object, which
     processing engine is further configured to process said            may be movable and contains a control section, which is
     content to produce a control section and a content                 distinct from its content display section. Having analyzed the
     display section within said at least one corresponding             claim language of the '563 and '882 Patents, the Court will
     window object, said content display section configured to          turn to their specifications to further inform its construction of
     manifest at least a portion of said content therein, said          the term "control section."
     control section including a set of at least one control
     corresponding to a set of attributes which operate to              According to the specifications of the '493, '563, and '882
     affect manifestation of said at least one window object            Patents, "control sections" allow for the manipulation of
     and at least a portion of said content within said content         modules through the use of "Module Controls." 21 The
     display section.                                                   identical glossaries found in each of the patents in suit state
'563 Patent Cl. 2 (emphasis added). For its part, claim 2 of the        that a module is a layer "having (1) a control section, and (2)
'882 Patent claims:                                                     a related content display section." E.g., '563 Patent col. 6, ll.
                                                                        1-4. The "control section" hosts "Module Controls," which
     2. The network client according to claim 1, wherein said           "control objects . . [*98] . associated with screen icons." E.g.,
     processing engine being further configured to process              '563 Patent col. 6, ll. 25-30. By reacting "to events, . . . [such
     said content to produce a control section and a content            as] mouse clicks, mouse-overs, double-clicks, etc," said
     display section within said at least one window object,            objects allow a user to control certain attributes of a module,
     said content display section configured to at least a              such as "minimization, maximization, closure, resizing, etc."
                                                                        Id. This description correlates with the ability of a "control" to
There are three types of claims: (1) independent; (2) dependent; and    affect the manifestation of a window object as specified in
(3) multiple dependent. Id. § 2:10. Since the '493, '563, and '882      claim 2 of the '563 and '882 Patents. However, if the role of
Patents only have independent and dependent claims, the Court need      "control sections" were to end there, there would be no way in
not discuss multiple dependent claims.                                  which a user would be able to move a module type window
                                                                        object such as a DMOD. This deficiency is critical since it is
An independent claim, is one that "stands alone, includes all its       undisputed that certain embodiments of window objects, such
necessary limitations, and is not dependent upon and does not
                                                                        as DMODs, are movable. As the following analysis of the
include limitations from any other claim to make it complete." Id.
                                                                        relevant extrinsic evidence shows, control sections also allow
Independent claims are usually the broadest claims in a patent. See
                                                                        users to move windows in windows based content
generally id. [*97] In essence, they contain the fewest limitations
and claim the most subject matter. See generally id.                    manifestation environments.

Dependent claims depend from a single independent claim and
incorporate an additional limitation. See 35 U.S.C. § 112 P 4. For      2. A User Cannot Move a Module Without Utilizing its
example independent claim 1 Could read as follows:                      "control section"
     We Claim:
                                                                        When evaluating disputed claim [*99] terms, it is critical to
     1. A car with four wheels, four doors, and an engine that runs     note that: (1) claim interpretation is performed "from the
     on gasoline.                                                       perspective of one of ordinary skill in the pertinent art at the
                                                                        time of filing"; (2) claims do not stand alone and must be read
Dependent claim 2 would read:
                                                                        in light of their accompanying specifications; and (3) it is not
     2. The car according to claim 1 wherein said engine also runs      improper to refine a claim term in light of consistent
     on electricity.

In actuality, claim 2 covers: A car with four wheels, four doors, and
an engine that runs on gasoline and electricity. As one may already     21 The operation of module controls in TMODS and DMODS is
have deduced, a dependent claim includes every limitation found in      described above in § V.D, supra, entitled "DMOD's and TMOD's
the independent claim, from which it depends, and another limitation    Are Used to Embody the Window Objects Critical to Facilitating a
or limitations.                                                         CME."
               Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 98 of 183
                                                                               Page 25 of 38
                                                  2009 U.S. Dist. LEXIS 25241, *99

definitive remarks within a patent specification. See                   as Windows 98. The ability to move a module window object
Chamberlain Group, Inc., 516 F.3d at 1335; Computer                     cannot be separated from the definition of a control section.
Docking Station Corp., 519 F.3d at 1374; Markman, 52 F.3d               Having defined the term "control section," the Court will
at 979; Phillips, 415 F.3d at 1314. In light of the                     discuss the deficiencies in the definitions proposed by the
specifications of the '563 and 882 Patents, one of ordinary             Special Master and CA.
skill in the art at the relevant time period would understand
that control sections also allow users to move window objects.
The patentees and CA agree, in accordance with the relevant             4. The Special Master Incorrectly Narrowed the Meaning
intrinsic evidence, that window objects such as DMODs can               of the term "control section"
be dragged and acted upon "like any other window such as
those within a windows based operating system desktop                   In the context of defining a "control section," the Court
environment." See, e.g., '563 Patent col. 7, l. 65 - col. 8, l. 18,     disagrees [*102] with the Special Master's overly narrow
col. 8, ll. 4-6; '882 Patent col. 8, ll. 25 - 46, col. 9, ll. 1-6;      interpretation of claims 1 and 2 of the '563 and '882 Patents.
Decl. of Danny Goodman in Supp. of the Claim Construction               Although it is irrefutable that the patentees intended for
Brief of CA (Dkt. No. 326) ("Goodman Claim Construction                 certain embodiments of modules to be movable, the Special
 [*100] Declaration"), at Attach. 22 P 28. CA's expert, Mr.             Master stated that such a "method of control[, via the control
Goodman, stated that Microsoft Windows, Apple Macintosh                 section,] is simply not addressed in the claims or
and "almost every windowed operating system environment"                specification." (R&R at 152.) The Special Master rested his
allow users to drag a window by placing a cursor over the title         finding on the language of claims 1 and 2 of the '563 and '882
bar region, clicking and dragging. (Goodman Claim                       Patents. (Id. at 145-46, 151-52.) However, in doing so, the
Construction Declaration P 28.) One of ordinary skill in the            Special Master gave insufficient consideration to statements
art would know this while interpreting the function of a                made consistently throughout the specifications of the patents
control section within a window object.                                 in suit and ignored the knowledge of one skilled in the art. To
                                                                        that point, the Special Master does not seem to dispute that:
Indeed, Figure 2B, supra at 17, in the '493 and '882 Patents as         (1) window objects are movable; (2) window objects can be
well as Figure 2, supra at 20, in the '563 Patent all display           and are meant to be moved like windows in the Windows 98
DMODs with titles imbedded into their control sections. '882            operating system; e.g., '882 Patent col. 9, ll. 1-6, (3) windows
Patent fig. 2B, items 203 and 204, col. 8, ll. 25 - 56, col. 10,        in Windows 98 operating system are moved by clicking on
ll. 13-28; '563 Patent fig. 2, items 204, 206, 208 and 210 col.         their "title bar regions" and dragging; (4) the control sections
9, l. 54 - col. 10, l2. In this context, one of ordinary skill in the   in the DMODs disclosed in the patents in suit are functionally
art would understand that control sections are analogous to             similar to these title bar regions; (5) one skilled in the art
the title bar sections referred to by Mr. Goodman. In light of          would [*103] know of the Windows 98 operating system;
the undisputed facts that DMODs are movable and intended                and (6) the patents in suit disclose no other way of moving
to act like windows in a "windows based operating system,"              DMODs, apart from the inherently known method of clicking
the intrinsic evidence before the Court leads to the conclusion         on the control section and dragging. (See generally R&R at
that control sections can be clicked on and dragged in order to         151-52.) Accordingly, any construction of the term "control
move a window [*101] object. Having analyzed the term                   section" must also account for the user's ability to drag a
control section in light of the intrinsic evidence before the           DMOD type window object and the only way to move a
Court as well as the knowledge of one skilled in the art, it is         DMOD would be by clicking on its "control section" and
clear that a control section not only contains a module control,        dragging.
but must also enables a user to move a movable window
object.
                                                                        5. The Court Agrees, in Part, with CA but Declines to
3. "[C]ontrol section" Defined                                          Adopt Its Proposed Construction

The Court defines a "control section" as a portion of a                 Although the Court agrees with some of CA's arguments, it
window object that contains a module control and enables                declines to adopt their recommended construction in its
user control. The Court finds that one of ordinary skill would          entirety. CA correctly points out that the Special Master's
interpret the intrinsic evidence found in the '493, '563, and           recommended construction of "control section" obscures the
'882 Patents to mean that control sections allow users to               fact that a user may move a window object by placing a
manipulate and control window objects. Necessarily included             mouse over its "control section" and dragging. Indeed there is
in this functionality is the ability to move a window object,           ample support for this view in the specifications of the patents
which acts like a window in a standard operating system, such           in suit although it may not be explicitly stated in the language
               Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 99 of 183
                                                                               Page 26 of 38
                                                 2009 U.S. Dist. LEXIS 25241, *103

of claim 2 of the '563 and '882 Patents. However, since CA's            According to the Special Master, a "network client" is a web
proposed construction does not explicitly state that a control          browser. Specifically, the relevant claim language starts out
section contains a module control, the Court will decline               with a web browser and then customizes it to create a
 [*104] to adopt it.                                                    "customized web browser." (Id. at 158; see also '563 Patent
                                                                        Cl. 6.) In order to facilitate his analysis, the Special Master
                                                                        formatted [*106] claim 6 of the '563 Patent as shown below.
6. Simple's Argument's Parallel the Special Master's                         6. A network client configured [1] to operate within a
Analysis and are Rejected for the Same Reasons                               data processing system and [2] to receive content from a
                                                                             remote server system [3] to facilitate a windowed content
The thrust of Simple's response to CA's objection aligns with                manifestation environment therein, comprising:
the Special Master's recommended construction of the term                    [A] a content retrieval module configured to receive
"control section." Accordingly, the Court rejects Simple's                   content from a network server system via an electronic
arguments for the same reasons it declines to adopt the                      data network; and
Special Master's recommended construction of the term                        [B] a processing engine [i] coupled to said content
"control section." Having conducted its analysis, the Court                  retrieval module [ii] configured [(a)] to instantiate a
will rule on the term "control section."                                     content manifestation environment within the data
                                                                             processing system, [(b)] to process said content to
                                                                             produce at least corresponding window object within
D. The Court's Ruling on the Term "control section"                          said content manifestation environment,
                                                                             [C] said at least one corresponding window object [i]
CA's objection is granted in part and the Court defines a
                                                                             associated with a set of at least one controllable attribute
"control section" as a portion of a window object that contains
                                                                             and [ii] configured to manifest at least a portion of said
a module control and enables user control.
                                                                             content therein,

                                                                             [D] said set of at least one controllable attribute [i]
VI. "[N]etwork client"                                                       configured to affect manifestation of said at least one
                                                                             corresponding window object by the network client
The term "network client . . . appears in all of the claims of
                                                                             within said content manifestation environment [ii] by
the '563 [P]atent and in claims 1-15 of the '882 [P]atent."
                                                                             permitting said at least one corresponding window object
(R&R at 152.) The term also appears in the specifications of
                                                                             to be controlled as a result of performing at least one
the patents in suit. See, e.g., '493 Patent col. 8, ll. 7-13 (stating
                                                                              [*107] of [1] a moving operation, [2] a resizing
that the term "network client" includes web browsers); '563
                                                                             operation, [3] a minimizing operation, or [4] a
Patent col. 4, ll. 26 - 27 (stating that the term "network client"
                                                                             maximizing operation within said content manifestation
includes customized web browsers). As further discussed
                                                                             environment      without      requiring   said   content
below, the issue in construing [*105] the term "network
                                                                             manifestation environment to be refreshed.
client" turns on whether it can be defined as a web browser or
a customized web browser.                                               (R&R at 154-55 (quoting '563 Patent Cl. 6 with the addition
                                                                        of clarifying text within brackets).) 22 According to the
                                                                        Special Master, claim 6 covers and starts out with a "network
A. The Special Master's Recommendation                                  client," comprised of a "content retrieval module" coupled to
                                                                        a "processing engine," that is then configured to "perform
The Special Master laid the foundation for his analysis of the
                                                                        three functions, namely, '[1] to operate within a data
term "network client" with a thorough dissection of claim 6 of
                                                                        processing system and [2] to receive content from a remote
the '563 Patent. (R&R at 154-56.) He then determined that a
                                                                        server system [3] to facilitate a windowed content
"network client" in accordance with the '493, '563, and '882
                                                                        manifestation environment therein.'" (Id. at 155 (brackets in
Patents resides within a personal computer, receives content
from the Internet and processes it to produce a content
manifestation environment which contains a window object.               22 The bracketed text was added by the Special Master to: (1) help
(Id.) According to the Special Master, these functions are akin
                                                                        organize claim 6 into its base elements and (2) make an analysis of
to those performed by a web browser that has been                       the relevant claim language easier to follow. As can be seen, the
customized by the subject matter claimed in the '493, '563,             Special Master's reasoning directly parallels the relevant
and '882 Patents. Having summarized the Special Master's                 [*109] claim language because the focus of claim construction, as
reasoning, the Court will explain his analysis of the relevant          always, starts with the plain language of the claim. Innova/Pure
claim language in greater detail.                                       Water, Inc., 381 F.3d at 1115.
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 100 of 183
                                                                             Page 27 of 38
                                              2009 U.S. Dist. LEXIS 25241, *109

original).) The Special Master then pointed out that the                 MICROSOFT COMPUTER DICTIONARY at 308 ("A
"content retrieval module" is simply defined as being                    group of computers and associated devices that are
configured to receive content from a network system over an              connected by communications facilities."). A "client" is
electronic data network. (Id.) Next, the Special Master                  "[t]he client part of a client-server [network]
described the "processing engine," as configured "'[(a)] to              architecture," e.g., "an application that runs on a personal
instantiate a content manifestation environment within the               computer or workstation and relies on a server to
data processing system, [and (b)] to process said content to             perform some operations." See COMPUTER &
produce at least [one] corresponding [*108] window object                INTERNET DICTIONARY at 94. See also
within said content manifestation environment.'" (Id.                    MICROSOFT COMPUTER DICTIONARY at 88 ("3.
(brackets in original) (emphasized text added).) According to            On a local area network or the Internet, a computer that
the Special Master, claim 6 further provides that the window             accesses shared network resources provided by another
object must have at least one "control attribute" capable of             computer (called a server).").
affecting its manifestation ". . . within said content
manifestation environment" via "the network client . . . ." (Id.         The term "network client" per se thus appears to have a
at 156 (discussing '563 Patent Cl. 6).) In essence, the Special          readily-discerned ordinary and customary meaning, and
Master explained and examined each element of claim 6 of                 connotes a range of applications possible within the
the '563 Patent to show that a network client is a web browser           client-server network architecture. The term "network
that is customized, as described by the claim language, to               client" per se does not connote a "customized
provide a windows based content manifestation environment                 [*111] WWW browser." Additional attributes and
according to the patents in suit. Having discussed the Special           requirements of the "network client," though, are
Master's analysis of the relevant claim language, the Court              expressly set out in the claims. Those additional
now turns to his analysis of the specifications of the patents in        requirements may make the "network client" as defined
suit as well as the relevant objective extrinsic evidence. (See          by the claim language as a whole a "customized web
id. at 156-57.)                                                          browser."

According to the Special Master, the specifications of the          (Id.) Consistent with his interpretation of the claim language
patents in suit and relevant objective extrinsic evidence           and the specifications of the patents in suit, the Special Master
indicate that the term "network client" be defined as a web         found that a "network client" is best construed as a web
browser. The Special Master found that "network client" is an       browser that can be customized. Having detailed the Special
open ended term, which according to the specifications of the       Master's reasoning and recommended construction, the Court
patents in suit can include a web browser or a customized web       will summarize CA's objections and Simple's corresponding
browser. (Id. (citing '493 Patent col. 6, l. 53 - col. 7, l. 9).)   counter arguments.
According to the Special Master, the specifications of the
'493, '563, and '882 Patents indicate that a web browser is just
one example of a "network client." (Id.) The Special Master         B. CA's Objections and Simple's Counter Arguments
then concluded that the "patentees appear to have used the
                                                                    According to CA, the relevant claim language and portions of
term 'network client' in the subject claims according to its
                                                                    the specifications indicate that a "network client" can only be
ordinary and customary meaning in the context of client-
                                                                    a customized web browser. CA argues that: (1) the use of the
server network architecture." (Id. at 157.)
                                                                    term "network client" in the claim language of the '563 and
As further support for his recommended construction, the            '882 Patents indicate that it should be defined only as a "web
Special Master used technical dictionaries to construe the          browser designed to provide window objects without
term "network client." (See id. at 157-58 (citing Computer &        requiring the download of a software system for that
Internet   Dictionary     (3d      ed.   1999);     Microsoft       purpose"; and (2) a "network client" is not a web browser
 [*110] Computer Dictionary (4th ed. 1999))). Finding that          because claims 1 and 6 of the '563 Patent merely
the term "network client" was not "per se" defined, the              [*112] require that "content" be downloaded to enable a
Special Master construed the term by defining the words             content manifestation environment featuring window objects,
"network" and "client" separately, as shown below. (Id. at          as opposed to the "software system" referred to in claim 1 of
157-58.)                                                            the '493 Patent. (See CA's Claim Construction Objections at
                                                                    11-13.) According to CA, since the specifications of the '563
     A "network" is, for example, "a group of two or more           Patent consistently use the term "network client" to refer to a
     computer systems linked together." See COMPUTER &              customized web browser, the Special Master's recommended
     INTERNET DICTIONARY at 374. See also                           construction has no basis in the '563 Patent. (Id. at 13-16.) CA
              Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 101 of 183
                                                                              Page 28 of 38
                                             2009 U.S. Dist. LEXIS 25241, *112

also objects to what it calls the Special Master's inappropriate
use of extrinsic evidence when constructing the term               1. The Claim Language of the Patents in Suit Indicates
"network client." (Id. at 16-17 ("Stringing Together               That a "network client" is a Web Browser, Capable of
Dictionary Definitions Cannot Trump The Consistent                 Being Customized
Teaching Of The Specification").)
                                                                   Quite simply, the relevant claim language of the '563 and '882
CA also argues that "'network client' has a different meaning      Patents, starts out with a "network client" or web browser and
in the '882 patent than it does in the '563 [P]atent" because of   then custom configures it to facilitate a windows based
"sloppy patent prosecution." (Id. at 17-19.) In "the first         content manifestation environment. As such, concluding that
application that was filed in the prosecution of the '882          a "network client" is already customized would make the
[P]atent, claims 1-13 were identical to claims 1-13 of the '493    associated claim language redundant. The Court's analysis of
[P]atent." (Id. at 18 (comparing '882 Prosecution History          the relevant claim language leads [*115] to the same
(Dkt. No. 366), Ex. 3 at SIM-007016-18 with '493 Patent, Cls.      conclusion reached by the Special Master, namely that a
1-13).) The first 13 claims of application [*113] number           "network client" is a web browser that can be customized
09/843,130, which matured into the '882 Patent, were then          according to the relevant claim language of the patents in suit.
canceled since they had already issued in the '493 Patent. (Id.    Accordingly, the Court adopts the Special Master's proposed
(citing '882 Prosecution History at SIM-007244).) In their         construction of the term "network client" and directly
place, the patentees inserted claims that were "substantially      incorporates his reasoning as it pertains to the intrinsic
identical to" those found in the '563 Patent, "as claims 1         evidence before the Court. (See generally R&R at 156 ("With
through 15 of the '882 patent." (Id.) In light of this             the foregoing in mind, it is difficult to see what further
prosecution history, CA concluded that the Special Master          'construction' of 'network client' is necessary.").) The Special
incorrectly interpreted the term "network client" so as to         Master correctly concluded that, though a "network client"
preserve the validity of the '882 Patent, which failed to meet     should be construed as a web browser, a "network client" as
the written description requirement of 35 U.S.C. § 112 P 1.        refined by the relevant claim language becomes a
(Id. at 18.)                                                       customized web browser. (Id. at 158; see also, e.g., '563
                                                                   Patent Cl. 6.) In other words, a customized web browser is
In response, Simple argues that the Special Master correctly       still a web browser. Having discussed the relevant claim
construed a "network client" as a web browser. (Simple's           language, the Court's analysis turns to the specifications of the
Reply to CA's Objections at 12.) According to Simple, the          patents in suit.
Special Master's recommended construction was properly
based on the claims of the '563 and '882 Patents, which
"strongly imply that the customization of the 'network client' .   2. The Specifications of the Patents in Suit Indicate That
. . [was] not an inherent feature." (Id. at 13 (citing Phillips,   the Term "network client" Should Be Broadly Construed
415 F.3d at 1309-10 (for the proposition that the "claim           as a Web Browser
language 'steel baffles' strongly implies baffles are not
inherently made of steel")).) Simple further argues                According to the specifications of the patents in suit, a
 [*114] that the Special Master's proposed construction is         "network client" is broadly defined as a [*116] web browser.
supported by the specifications of the '563 and '882 Patents as    The specifications of the '493, '563, and '882 Patents use the
well as relevant extrinsic evidence. (Id.) Finally, Simple         open ended phrase "such as" when stating that a "network
argues that CA "did in fact agree that the 'network client'        client" can be a web browser or a customized web browser.
could be construed as a web browser." (Id. at 14 (quoting          Innova/Pure Water, Inc., 381 F.3d at 1117 ("claims will not
Markman Tr. at 230:8-19).) Having summarized the parties'          be read restrictively unless the patentee has demonstrated a
objections and counter arguments, the Court will conduct its       clear intention to limit the claim scope using words or
analysis of the disputed term.                                     expressions of manifest exclusion or restriction.") (internal
                                                                   quotations omitted). For example: (1) the '493 and '882
                                                                   Patents provide: "Client system 108 is configured to operate
C. Analysis                                                        in accordance with an operating system such as MICROSOFT
                                                                   WINDOWS 98 . . . which may be operated in accordance
The Court's analysis of the term "network client" will entail:     with a network client application such as Internet Explorer
(1) constructing the term based upon a review of the claim         version 4.x, Netscape Communicator 4.x, etc." and (2) the
language and the specifications of the patents in suit and (2)     '563 Patent describes "a network client, such as a customized
addressing the arguments raised by the parties.                    WWW browser client or application, which is configured to
                                                                   operate within a data processing system and to receive content
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 102 of 183
                                                                             Page 29 of 38
                                               2009 U.S. Dist. LEXIS 25241, *116

from a remote server system to facilitate a windowed content         whether customized, enhanced or reconfigured, is still a web
manifestation environment." '493 Patent col. 8, ll. 7-13; '882       browser. Having construed the term "network [*119] client,"
Patent col. 8, ll. 7-13; '563 Patent col. 4, ll., 24-30 (emphasis    the Court turns to CA's objections.
added). Accordingly, the specifications of the '493,
 [*117] '563, and '882 Patents indicate that the term "network
client" should be defined as a web browser, which, as the            4. CA's Proposed Construction of "network client"
patents in suit clearly indicate, can be customized.                 Ignores the Relevant Intrinsic Evidence

The '493 and '882 Patents teach that a network client such as a      CA's objections to the Special Master's recommended
web browser can be customized to provide the claimed                 construction of the term "network client" inappropriately
invention. In the following excerpt, the '493 and '882 Patents       focus on narrowly limiting a "network client" to the end
list a WWW/web browser as an example of a network client             product of the relevant claim language found in the '563 and
that can use files downloaded over an electronic data network        '882 Patents and ignoring the specifications of the '882 Patent.
to facilitate a windows based content manifestation                  The Court has already stated that the relevant claim language
environment.                                                         of the '563 and '882 Patents starts out with a "network client"
                                                                     that is merely a conventional web browser and then proceeds
     Such files are generated in accordance with the present         to customize it according to claim elements therein. This point
     invention to facilitate a windows based content                 has been well discussed by the Special Master and need not
     manifestation environment on or within network clients          be analyzed again.
     such as WWW browsers that may be used to download
     the same and to display content therein.                        CA seeks to improperly limit the construction of the term
     ...                                                             "network client" by selectively using language found in the
                                                                     specifications of the '563 Patent and ignoring the '493 and
     At a client side . . . a client system 108 is outfitted with    '882 Patents. (See CA's Claim Construction Objections at 13-
     appropriate network client software to access an                16.) CA cites the following portion of the '563 Patent
     electronic data network . . . . Accordingly, client system      specification as proof that a network client must be a
     108 is configured to access and download HTML                   "customized WWW browser client." (Id. at 14.)
     documents such as HTML documents and other related
     files 106 which may be generated and stored in data store            Accordingly, the present invention solves the
     104.                                                                 aforementioned [*120] problems to deliver the above-
                                                                          described benefits by providing a network client, such as
'493 Patent col. 6, l. 60 - col. 7, l. 9 (emphasis added.); see           a customized WWW browser client, which is configured
also '563 Patent col. 4, ll. [*118] 24-30; '882 Patent col. 8, ll.        to operate within a data processing system and to receive
7 - 16. Indeed, as the '493 and '882 Patents go on to point out,          content from a remote server system to facilitate a
the aforementioned HTML files are subsequently loaded onto                windowed content manifestation environment (CME).
the network client/web browser to "facilitate a windows based
content manifestation environment." E.g., '882 Patent col. 7,        (Id. (citing '563 Patent col 4, ll. 24-30).) CA then argues that
ll. 9-12 (stating "It is the HTML documents and the related          the specification of the '882 Patent, which directly contradicts
files as discussed herein which facilitate a windows based           its own proposed construction, should be ignored since it is
content manifestation environment within a client system             merely the product of "sloppy" prosecution. (Id. at 17-18.)
such as within client system 108."). Since the intrinsic             Both arguments fail to account for the fact that the phrase
evidence at hand is sufficient to define a "network client," the     "such as" does not connote an exclusive relationship. Rather,
Court finds it unnecessary to refer to technical dictionaries in     the foregoing passage merely conveys that a customized
defining the term.                                                   WWW browser is one example of a network client. This is
                                                                     consistent with the finding that, a network client can be both a
3. "[N]etwork client" Defined                                        web browser and a customized web browser since a web
                                                                     browser remains a web browser even after it is customized.
The intrinsic evidence before the Court indicates that a
                                                                     See, e.g., '882 Patent col. 8, ll. 7-13. CA's argument, that the
"network client" is a web browser. This construction
                                                                     specifications of the '882 Patent should be ignored, fails if one
comports with: (1) the claim language of the patents in suit,
                                                                     were to construe a "network client" to be a web browser. This
which starts out with a web browser and then customizes it;
                                                                     is because CA's argument that the '882 Patent [*121] is
(2) the portions of the specifications of the patents in suit
                                                                     invalid and its specifications should be ignored hinges on
which state that a network client can be a web browser or a
                                                                     construing a network client as a customized web browser.
customized web browser; and (3) the fact that a web browser,
                                                                     Accordingly, the Court is unpersuaded by CA's arguments.
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 103 of 183
                                                                             Page 30 of 38
                                               2009 U.S. Dist. LEXIS 25241, *121

The Court now turns to CA's objection to the Special Master's        "Solely contained within" is found in claim 1 of the '493
use of extrinsic evidence.                                           Patent and claim 16 of the '882 Patent. Claim 1 of the '493
                                                                     Patent is representative and covers:
CA's assertion that the Special Master inappropriately applied            1. A system for facilitating a windowed content
extrinsic evidence when constructing the term "network                    manifestation environment within a web browser,
client" is incorrect. (CA's Claim Construction Objections at              comprising:
16-17.) Although the Special Master augmented his analysis                a server system . . . ; and
with extrinsic evidence, he defined "network client" according
to intrinsic evidence found in the '493, '563, and '882 Patents.          a web browser client . . . coupled to said server system . .
Indeed, the Special Master indicated that, after his analysis of          . having a content manifestation environment, said web
claim 6 of the '563 Patent, it was "difficult to see what further         browser client . . . to process said software system and
'construction' of 'network client'" was necessary. (R&R at                said associated content to produce window objects solely
156.) Having addressed the deficiencies in CA's objections,               contained within said content manifestation
the Court will address Simple's counter arguments.                        environment, each window object of said window
                                                                          objects is associated with a set of controllable attributes
                                                                          and is . . . [configured] to . . . manifest at least a portion
5. Simple's Counter Arguments                                             of said associated content therein, said controllable
                                                                          attributes configured to affect manifestation of said each
Simple correctly agrees with the Special Master's                         window object by said web browser client within said
recommended construction of a "network client" as a web                   content manifestation environment, wherein said each
browser and seems to endorse much of his logic. However,                  window object executes within and is directly
Simple also argued that CA agreed with the Special Master                  [*124] controlled by said web browser client which
"that the 'network client' [*122] could be construed as a web             operates within said data processing system, . . . .
browser." (Simple's Reply to CA's Objections at 14 (quoting          '493 Patent Cl. 1 (emphasis added). Having placed the
Markman Tr. at 230:8-19).) The Court is underwhelmed by              disputed term within the context of the patents in suit, the
this argument since reference to the Markman Transcript              Court will discuss the Special Master's recommended
clearly shows that this was not the case. (Markman Tr. at 231-       construction, Simple's objection and CA's corresponding
37.) Having addressed the parties' arguments, the Court will         counter-arguments.
issue its ruling on the term "network client."

                                                                     A. The Special Master's Recommended Construction
D. The Court's Ruling on the Term "network client"
                                                                     The Special Master recommended that "'window objects
CA's objection to the Special Master's recommended                   solely contained within said content manifestation
construction of the term "network client" is denied. Rather,         environment' means that the window objects only appear
the Court adopts the Special Master's recommended                    inside the boundaries of the content manifestation
construction and rules that a "network client" is a web              environment." (R&R at 162.) The Special Master arrived at
browser. The intrinsic evidence before the Court shows that          his conclusion in a three step process. First, he used a
the term "network client" includes a web browser as well as a        dictionary to define "within" as "inside." (Id. at 161.) Second,
customized web browser. See, e.g., '493 Patent col. 8, ll. 7-13      the Special Master used a dictionary to define "contain" as
(stating that the term "network client" includes web                 "'to keep within limits.'" (Id.) Finally, the Special Master
browsers); '563 Patent col. 4, ll. 26-27 (stating that the term      interpreted the glossary definition of a content manifestation
"network client" includes customized web browsers).                  environment which stated that "a CME is a 'controllable
Specifically, the relevant claim language of the '563 and '882       WWW browser content display window,'" to conclude that
Patents shows that a "network client" is a web browser               "solely contained within" dealt with the visual appearance of
capable of being customized to produce a content                     a window object within the boundaries of a content
manifestation environment featuring window [*123] objects.           manifestation environment. [*125] (Id.)
E.g., '882 Patent Cl. 1; '563 Patent Cls. 1, 6. Indeed, the entire
purpose of claim 6 of the '563 Patent is to start out with a web
browser, and then customize it.                                      B. Simple's Objection and CA's Counter Argument

                                                                     Simple argues that the "proper construction [of solely
VII. "[S]olely contained within"                                     contained within] is [that] '. . . window objects are only kept
              Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 104 of 183
                                                                              Page 31 of 38
                                            2009 U.S. Dist. LEXIS 25241, *125

inside the boundaries of the content manifestation
environment.'" (Simple's Claim Construction Objections at         1. The Phrase "solely contained within" Should Be
17.) According to Simple's statements during the Markman          Construed so as to Comport with the Functional Aspects
hearings as well as its expert testimony, for a window object     of Window Objects and the Claimed Content
to be solely contained within a content manifestation             Manifestation Environment
environment: (1) a user must not be able to drag the entire
window object out of the content manifestation environment        The Court does not base its interpretation of "solely contained
and (2) no portion of the window object can be displayed          within" solely on visual parameters because window objects
outside the content manifestation environment. (Markman Tr.       can deliver content without it being seen by a user. The Court
23:2-23; HC Belgard Expert Report P 167 (referring to a           takes care to note that a window object can be "solely
representation of CA "Portal Components," p. 44 fig. 1).)         contained within" a content manifestation environment even
     SPECIAL MASTER PETERSON: . . . And the full                  when part of it cannot be seen because: (1) window objects,
     phrase is . . . -- quote, "… to process said software        particularly DMODs, "act like any other window such as
     system and said associated content to produce window         those within a windows based operating system desktop
     objects solely contained within said content                 environment" and (2) the specifications of the '493, '563, and
     manifestation environment,…."                                '882 Patents clearly establish that content manifestation is
                                                                  more than what appears on screen. See, e.g., '493 Patent col.
       MR. UNGERMAN: [on behalf of Simple] And that's as          8, ll. 29-34, col. 9, ll. 7-20. Indeed, windows within a
       opposed to window objects which might move outside         windows based operating system desktop environment can be
       the content manifestation environment. That's the          moved partially out of the viewable display area but still be
       limitation that it's getting [*126] at.                    solely contained within a windows desktop operating
       SPECIAL MASTER PETERSON: All right. Jumping to             environment. For example, even if one were to move a
       the bottom line, what you're saying is that that means     window object such that [*128] only its control section could
       you could not drag one of those windows outside the        be seen, the window object would still be contained solely
       CME?                                                       within a content manifestation environment despite the fact
       MR. UNGERMAN: Correct, and still be within the             that part of it was hidden. This is analogous to window
       limitations of the claim.                                  objects equipped with scroll bars to "allow [for the]
       SPECIAL MASTER PETERSON: So if a software                  management of content that extends beyond a bottom edge of
       system allowed you to drag a window outside the CME,       a visible area." E.g., '493 Patent col. 9, ll. 7-20 (describing the
       that would take it outside the scope of the claim as you   scroll function in modules); see also, e.g., '493 Patent fig. 1D.
       interpret it?                                              At this point, a working example may be in order.
       MR. UNGERMAN: Right, Your Honor.
       SPECIAL MASTER PETERSON: Okay.                             Indeed, CA's own implementation of the source code
(Markman Tr. at 23:3-23.) For its part, CA argues that the        disclosed in the '493 Patent shows that a window object can
Special Master correctly placed a visual emphasis on content      be solely contained within a content manifestation
manifestation. (CA's Claim Construction Response at 17-18         environment without being seen. (Supplemental Decl. of
("As the Special Master correctly concludes, so long as the       Danny Goodman in Supp. of CA's Objections to the Special
window object does not appear outside the CME it does not         Master's R&R as to Anticipation & Obviousness (Dkt. No.
violate the requirement of being 'solely contained within'        620) ("Second Goodman Supplemental Anticipation and
it.").) Having summarized the Special Master's proposed           Obviousness Decl."), at 2-3.) CA's expert, Mr. Goodman,
construction of the term as well as the parties' corresponding    "was asked. . . to reconstruct the browser page of . . . the '493
objections and counter arguments, the Court will put forth its    Patent . . . from the source code . . . displayed within the
own analysis.                                                     patent's text." (Id. P 2.) Although certain typographical errors
                                                                  needed to be corrected and some source code was missing,
                                                                  such as the [*129] "d&d.js [file necessary] for dragging and
C. Analysis                                                       dropping operations," Goodman was able to "reconstruct the
                                                                  rest of the HTML and JavaScript files to . . . load the page
The Court's analysis of the disputed phrase "solely contained     into Microsoft Internet Explorer 4." (Id.)
within" will focus on the 84 functional aspects of window
objects within the context of the patents in suit and then        In addition to completing his reproduction, Goodman
 [*127] address the deficiencies in the Special Master's          provided the Court with two screen illustrations. (Id. at 2-3.)
proposed construction.                                            The first screen illustration shows a content manifestation
                                                                  environment     displaying     "three    window       objects"
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 105 of 183
                                                                             Page 32 of 38
                                             2009 U.S. Dist. LEXIS 25241, *129

corresponding to the "News, Homepage, and Chat" functions.
(Id. P 3.) Goodman's description of the first screen shot
provides:
     3. The following screen illustration shows the results of
     loading the reconstructed code into an Internet Explorer
     4 browser window maximized to fill an 800x600 pixel
     screen, a very common screen resolution at the time of
     the patent filing. Because I did not have access to the
     image files referenced in the code, the browser displays a
     placeholder (white box with a red "x" and alternative
     text) where an image would have appeared. The titlebars
     of three window objects (News, Homepage, and Chat)
     can be seen in the initial view.

     4. In this example, the browser window is maximized to
                                                                   Notably, Goodman does not claim that the "Chat window,"
     fill the display screen. Even in this configuration, one of
                                                                   which [*131] cannot be seen, is not "solely contained within"
     the [*130] window objects (the "Chat" window) is only
                                                                   its content manifestation environment. This is because it is
     partially visible.
                                                                   possible for one to scroll further down the web browser in an
     5. When I clicked the unmaximize button of the browser
                                                                   Internet Explorer 4 web browser. Indeed, just as window
     window, the browser window reduced in size, as shown
                                                                   objects can be equipped to manage "content that extends
     in the following screen illustration. This reduces the size
                                                                   beyond a bottom edge of a visible area," the Internet Explorer
     of the browser display area.
                                                                   4 web browser can deliver content that extends beyond the
(Id. PP 3-5.) A copy of the Screen illustration is shown below:    bottom edge of its visible area. See generally '493 Patent col.
                                                                   9, ll. 7-20 (describing the scroll function in module window
                                                                   objects); col. 2, ll. 18-23 (stating that prior art browsers had
                                                                   "scroll bars" which could be used to "scroll through a
                                                                   relatively large amount of text"). In short, merely because a
                                                                   window object is: (1) partially obscured by another window
                                                                   object; (2) in a portion of the web browser that the user must
                                                                   scroll to, to see; or (3) minimized so that only its control
                                                                   section can be seen, does not mean that it is not solely
                                                                   contained within its content manifestation environment.
                                                                   Goodman's screen illustrations serve as an excellent
                                                                   visualization of the Court's finding, that the term "solely
                                                                   contained within" should not be based solely on visual
                                                                   perception. Having analyzed [*132] the relevant intrinsic
                                                                   evidence and filings on record, the Court will define the term
                                                                   "solely contained within."
(Id. at 2.) As one can observe, certain window objects can
only be partially seen. Even so, they are still solely contained   2. "[S]olely contained within" Defined
within their content manifestation environment. Though
                                                                   The Court interprets "solely contained within" to mean that a
Goodman's initial screen illustration was "maximized to fill
                                                                   window object cannot be moved from or displayed, in whole
an 800x600 pixel screen," his subsequent illustration showed
                                                                   or in part, outside a content manifestation environment.
the same web page, but in a web browser window that did not
                                                                   "Solely contained within" a content manifestation
take up the entire screen. (Id. at 3.) Goodman observed that by
                                                                   environment includes the following requirements: (1) the user
reducing the size of the web browser window, the "News
                                                                   cannot move a window object out of the content manifestation
window" became only partially visible and the "Chat
                                                                   environment; (2) no portion of the window object can be
window" could not be seen at all. (Id. P 6 ("Upon reducing the
                                                                   displayed outside the content manifestation environment; and
browser window size, the News window is partially not
                                                                   (3) though a portion of a window object may not be displayed
visible. Additionally, the Chat window is now not visible at
                                                                   or may be obscured or hidden, said window object is still
all.").) Goodman's second screen illustration is produced
                                                                   solely contained within a content manifestation environment.
below.
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 106 of 183
                                                                             Page 33 of 38
                                              2009 U.S. Dist. LEXIS 25241, *132

                                                                    in other words, as it was commonly understood by one skilled
3. The Special Master's Recommended Construction                    in the art. (Id. at 162.) Citing from various technical
Overemphasizes Visual Perception                                    dictionaries, the Special Master then concluded that
                                                                    "'[e]xecute,' in the context of computers, simply means 'run,'
In view of the foregoing analysis, the Court declines to adopt      'perform' or 'operate.'" (Id. (citing Computer & Internet
the Special Master's proposed construction of the term "solely      Dictionary 200, 488 (3d ed. 1999); Microsoft Computer
contained within" [*133] because it focuses too much on a           Dictionary [*135] 173 (4th ed. 1999))). In further clarifying
user's visual perception of a window object. As discussed           his interpretation, the Special Master stated that "[e]ssentially,
above, a window object need not be seen to be within a              the web browser client causes, i.e., processes some set of
content manifestation environment.                                  instructions or performs some action, the window object to be
                                                                    manifested within the CME." (Id. at 162.) This clarifying
                                                                    language was not however part of the Special Master's final
D. The Court's Ruling on the Phrase "solely contained               construction of the phrase "executes within," rather it was
within"                                                             included to add context. Having summarized the Special
                                                                    Master's proposed construction, the Court will discuss CA's
The Court sustains, in part, Simple's objection to the Special
                                                                    objection and Simple's corresponding counter arguments.
Master's recommended construction of "solely contained
within." The Court agrees with Simple, and finds that the
phrase "solely contained within" should not be linked
                                                                    B. CA's Objection and Simple's Counter Argument
exclusively to the visual representation of a window object
but adopts a more detailed construction of the term, which          CA objects to the Special Master's definition because it may
better comports with the behavior of window objects rather          confuse a jury and instead recommends that his clarifying
than adopting Simple's proposed construction. (See Simple's         language also be adopted, "verbatim." (CA's Claim
Claim Construction Objections at 16-17.)                            Construction Objections at 19 (stating that the Special Mater's
                                                                    "recommended construction -- 'the window object runs inside
                                                                    the client' -- may inadvertently obscure its meaning because a
VIII. "[E]xecutes within"                                           jury may be confused by how a 'window object' can be said to
                                                                    'run inside the client.'"); CA International, Inc.'s Reply In
The phrase "executes within" expressly appears in claims 1
                                                                    Support of Objections To Special Master's Report and
and 2 of the '493 Patent, claim 7 of the '563 Patent, and claims
                                                                    Recommendation          Regarding      Claim       Construction
7 and 16 of the '882 Patent.
                                                                     [*136] (Dkt. No. 599) ("CA's Claim Construction Objections
                                                                    Reply"), at 9-10.) In affect, CA argues that rather than merely
                                                                    construing "executes within" as "runs inside the [web
A. The Special Master's Proposed Construction
                                                                    browser] client," the Special Master should have defined the
The Special Master interpreted the phrase "[a] window object        phrase in greater detail and incorporated his clarifying
executes within . . . said web browser client" to mean "that        language as follows: "'the web browser client causes, i.e.,
the window object runs inside the [web browser] client."            processes some set of instructions or performs some action,
(R&R at 161-62 (emphasis added).) According to the                  the window object to be manifested within the CME.'" (CA's
 [*134] Special Master, there was no issue over whether             Claim Construction Objections Reply at 10 (citing R&R at
"within" meant "inside." (Id. at 161.) The Special Master then      162).) For its part, Simple argues that the Special Master's
noted that the "phrase 'executes within,' . . . does not refer to   proposed construction is clear and need not be altered as
where a window object appears on the web browser screen."           suggested by CA. (Simple's Reply to CA's Objection at 14-
(Id.) Rather, as the Special Master pointed out, the "phrase is     16.)
recited in the context of a 'web browser client,' e.g., 'wherein
said each window object executes within and is directly
controlled by said web browser client which operates within         C. Analysis
said data processing system' called for in claim 1 of the '493
                                                                    The Court's analysis of "executes within" will focus on the
[P]atent." (Id. at 161-62 (also citing '563 Patent Cl. 7 for the
                                                                    plain meaning of the term at the date of invention.
proposition that "'The network client according to claim 6,
wherein said at least one corresponding window object
executes within the network client.'").) This led the Special
                                                                    1. One Skilled in the Art at the Time the '493 Patent Was
Master to construe the phrase "in the context of computers";
                                                                    Filed Would Interpret "executes within" to Mean "Runs
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 107 of 183
                                                                             Page 34 of 38
                                             2009 U.S. Dist. LEXIS 25241, *136

Inside"                                                            Since the relevant [*139] claim language does not indicate
                                                                   that the term "executes within" should be given a special
Since the relevant claim language does not indicate that the       meaning, the Special Master was correct in defining the term
phrase "executes within" should be given a special meaning,        as it would be understood by one of ordinary skill in the art.
the Court will define the phrase as it would be understood by      In addition, the Special Master correctly pointed out that the
one of ordinary skill in the art. In fact, the record lacks any    term "'executes within' does not refer to where a window
evidence [*137] that the term "executes within" should be          object appears on the web browser screen." (Id. at 161.)
construed other than as it was by one skilled in the art, when     Accordingly, the Court will adopt the Special Master's
the patents in suit were filed. Symantec, 522 F.3d at 1291         recommended construction of the phrase "executes within,"
(stating that if a patent "specification does not reveal any       without needlessly incorporating his "clarifying" language.
special definition for… [a term, it must be construed]
according to [its]… ordinary meaning").
                                                                   D. The Court's Ruling on the Phrase "executes within"
As implied by the term "executes," the phrase "executes
within" does not refer to where a window object appears on a       CA's objection is denied since the Special Master's proposed
web browser screen. Rather, the Court will turn to technical       construction of "executes within" as "runs inside" is
dictionaries to understand the plain meaning of the term since     sufficiently clear when viewed in context of the relevant
no special meaning has been indicated by the intrinsic             claim language.
evidence on record. As the Special Master observed,
"'[e]xecute,' in the context of computers, simply means 'run,'
'perform' or 'operate.'" (R&R at 162, citing Computer &            CONCLUSION
Internet Dictionary at 200 and 488 (defining 'execute' as '. . .
RUN. Execute means to perform an action, as in executing a         In addition to the portions of the R&R which have not been
program or a command;' defining 'run as '1. To execute a           objected to, the Court adopts the Special Master's construction
program. 2. To operate.'); Microsoft Computer Dictionary at        of the following terms: (1) "window object"; (2) "a layer acts
173 (defining 'execute' as 'to perform an instruction).) Neither   independently of other content within a particular HTML
the parties nor the Special Master had any issue with              document"; (3) "network client"; and (4) "executes within."
construing the term "within" as inside. (Id. at 161.)              The Court declined to adopt the Special Master's proposed
 [*138] Accordingly, a window object will not act as a             construction of the following [*140] terms: (1) "content"; (2)
separate application on the operating system, rather it will run   "continuously manifested"; (3) "control section"; and (4)
inside a web browser. For example, a web browser hosting a         "solely contained within." In sum, the disputed claim terms
single content manifestation environment with three window         are defined as follows:
objects will count as one application level program if each
window object executes within the web browser. However, if               Go to table1
the window objects did not execute within the web browser,
there would be at least four application level programs            SO ORDERED.
running, one of which would be the web browser while the
other three would be the window objects running separately         Dated: Central Islip, New York
on the operating system, as opposed to executing within the
                                                                   March 5, 2009
web browser client.
                                                                   /s/
2. "[E]xecutes within" Defined
                                                                   Denis R. Hurley
In light of the foregoing analysis, the Court adopts the Special
Master's interpretation of "executes within." Accordingly, the     Senior District Judge
phrase "[a] window object executes within . . . said web
browser client" means "that the window object runs inside
                                                                         Go                      to                        table2
the client." (R&R at 161-62 (emphasis added).)


3. Since the Special Master Correctly Focused on the
Functional Properties of Window Objects as They Would
Be Understood by One Skilled in the Art, There is No
Need to Incorporate His "Clarifying" Language
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 108 of 183
                                                                             Page 35 of 38
                                                2009 U.S. Dist. LEXIS 25241, *140

Table1 (Return to related document text)

       Term                                     Definition
       window object                            a module or a layer
       a layer acts                             the activity associated with a
       independently of other                   layer, such as moving or resizing, does not depend
       content within a                         on other content within a particular HTML document
       particular HTML
       document
       content                                  any form of digital data stream that may be
                                                supplied or sent to a computing system such as a
                                                personal computer
       continuously manifested                  delivered without interruption
       control section                          a portion of a window object that contains a
                                                module control and enables user control
       network client                           web browser
       solely contained within                  a window object can not be moved from or
                                                displayed, in part or in whole, outside a content
                                                manifestation environment
       xecutes within                           the window object runs inside the client

Table1 (Return to related document text)


Table2 (Return to related document text)
      INTRODUCTION                                                                                   2
      APPLICABLE LAW                                                                                 4
      I. Standard of Review                                                                          4
      II. Claim Construction Standard                                                                4
      OVERVIEW OF PATENTS IN SUIT                                                                    7
      I. Summary of the Technology at Issue                                                          7
      II. The Shared Prosecution History of the Patents in Suit                                      11
                                                                                                     12
      III. [*141] The Patents in Suit Share Many Similarities
      IV. Content Transfer Processes Utilized by the Patents in Suit                                 12
      A. Window Objects Are a Critical Component of the
      Content Manifestation Environment Described by the                                             13
      Patents in Suit
      B. How Windows Based Content Manifestation Environments
      Are Delivered to a User                                                                        13
      V. Embodiments of the Claimed Content Manifestation Environment                                16
      A. Figure 2B, A Windows Based Content Manifestation
      Environment Featuring DMODs                                                                    16
      B. Figure 2, a Preferred Embodiment of the                                                     19
      '563 Patent Featuring DMODs
      C. Figure 2A, a Windows Based CME Featuring TMODs                                              21
      D. DMOD's and TMOD's Are Used to Embody the
      Window Objects Critical to Facilitating a CME                                                  22
      VI. Why the Patents in Suit Are Claimed to be an                                               24
      Improvement Over Prior Art
      DISCUSSION                                                                                     25
       Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 109 of 183
                                                                       Page 36 of 38
                                          2009 U.S. Dist. LEXIS 25241, *141

I. "[C]ontent"                                                                26
A. The Special Master's Recommended Construction                              26
B. The Parties' Objections                                                    27
C. Analysis                                                                   28
1. According to the Claim Language of the Patents
In Suit, the Term "content" Cannot Be Limited to
the Information Displayed on Screen                                           28
2. According to the Specifications of the Patents in
Suit, the Term "content" Cannot Be Limited to the
Information Displayed on Screen                                               29
3. "[C]ontent" Defined                                                        30
4. The Special Master Unnecessarily Added Language

to the Patentees' Glossary [*142] Definition of "content"
and Then Incorrectly Modified His Definition of
"content" to Exclude Data Supplied By a User                                  31
5. CA's Arguments and Proposed Construction                                   34
6. Simple's Arguments                                                         34
D. The Court's Ruling on the Term "content"                                   35
II. "[W]indow object"                                                         36
III. "[A] layer acts independently of other                                   36
content within a particular HTML document"
A. The Special Master's Recommended Construction                              37
B. The Parties' Objections                                                    43
C. Analysis                                                                   43
1. The Patentees' Glossary Definitions of "window
object" and "layer" Control                                                   44
2. Identifying the "acts" of a "layer"                                        45
3. "[I]ndependently" Cannot Be Interpreted in an
Absolute Sense Because Actions in One Window
Object Can Impact Other Window Objects in a
Content Manifestation Environment                                             46
4. "[A] layer acts independently of other content
within a particular HTML document" Defined                                    47
5. CA's Argument Is Inconsistent with the
Specifications of Patents in Suit                                             48
6. The Special Master Correctly Applied the Glossary
Definition of the Term Window Object as Required
By the Specifications of Each Patent in Suit                                  49
7. The Term "Layer" Should Be Given the Same
Meaning Regardless of Whether or Not It Is Capitalized .                      49
8. Since TMODs Are Not Explicitly Disclosed and

Contradict the Unambiguous Language of the [*143]
Patents in Suit, Certain Unproven Aspects of Their
Behavior May Be Excluded when Determining the
Scope of Patent Claim Language                                                51
D. The Court's Ruling on the Phrase
"a layer acts independently                                                   56
       Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 110 of 183
                                                                       Page 37 of 38
                                            2009 U.S. Dist. LEXIS 25241, *143

of other content"
IV. "[C]ontinuously manifested"                                                 57
A. The Special Master's Recommended Construction                                58
B. Simple's Objection and CA's Counter Argument                                 59
C. Analysis                                                                     59
1. The Intrinsic Evidence Before the Court Indicates That
Manifestation Should Not Be Limited to a User's Visual
Perception                                                                      60
2. "[C]ontinuously manifested" Defined                                          61
D. The Court's Ruling on the Term "continuously manifested"                     61
V. "[C]ontrol section"                                                          62
A. The Special Master's Recommendation                                          62
B. CA's Objection and Simple's Counter Arguments                                63
C. Analysis                                                                     63
1. The Patents in Suit Indicate That "control sections"
Can Be Used to Move Window Objects .                                            64
2. A User Cannot Move a Module Without Utilizing
its "control section"                                                           67
3. "[C]ontrol section" Defined                                                  69
4. The Special Master Incorrectly Narrowed the
Meaning of the term "control section"                                           69
5. The Court Agrees, in Part, with CA but
Declines to Adopt Its Proposed Construction                                     70
6. Simple's Argument's Parallel the Special
Master's Analysis and are Rejected for the                                      70
Same Reasons
D. The Court's Ruling on the Term "control section"                             71
VI. "[N]etwork client"                                                          71
                                                                                71
A. The Special [*144] Master's Recommendation
B. CA's Objections and Simple's Counter Arguments                               75
C. Analysis                                                                     77
1. The Claim Language of the Patents in Suit Indicates
That a "network client" is a Web Browser, Capable
of Being Customized                                                             77
2. The Specifications of the Patents in Suit Indicate
That the Term "network client" Should Be Broadly
Construed as a Web Browser                                                      78
3. "[N]etwork client" Defined                                                   79
4. CA's Proposed Construction of "network client"
Ignores the Relevant Intrinsic Evidence                                         80
5. Simple's Counter Arguments                                                   81
D. The Court's Ruling on the Term "network client"                              82
VII. "[S]olely contained within"                                                82
A. The Special Master's Recommended Construction                                83
B. Simple's Objection and CA's Counter Argument                                 83
C. Analysis                                                                     84
1. The Phrase "solely contained within" Should Be
Construed so as to Comport with the Functional
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 111 of 183
                                                                             Page 38 of 38
                                                2009 U.S. Dist. LEXIS 25241, *144

      Aspects of Window Objects and the Claimed
      Content Manifestation Environment                                             85
      2. "[S]olely contained within" Defined                                        89
      3. The Special Master's Recommended Construction
      Overemphasizes Visual Perception                                              89
      D. The Court's Ruling on the Phrase                                           89
      "solely contained within"
      VIII. "[E]xecutes within"                                                     90
      A. The Special Master's Proposed Construction                                 90
      B. CA's Objection and Simple's Counter Argument                               91
      C. Analysis                                                                   92

      1. One Skilled in the Art at the Time the '493 Patent [*145]
      Was Filed Would Interpret "executes within" to
      Mean "Runs Inside"                                                            92
      2. "[E]xecutes within" Defined                                                93
      3. Since the Special Master Correctly Focused on the
      Functional Properties of Window Objects as They
      Would Be Understood by One Skilled in the Art,
      There is No Need to Incorporate His "Clarifying"
      Language                                                                      93
      D. The Court's Ruling on the Phrase "executes within"                         94
      CONCLUSION                                                                    94

Table2 (Return to related document text)


  End of Document
Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 112 of 183
            Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 113 of 183


Carafino v. Forester, Not Reported in F.Supp.2d (2005)
2005 WL 1020892


                                                                remuneration to which an expert is entitled.... By its
                2005 WL 1020892                                 nature, a flat fee runs counter to this principle.") The
   Only the Westlaw citation is currently available.            Court also notes that the mere fact that the Office of the
            United States District Court,                       United States Attorney, in a different matter, apparently
                           J.NICVV LULA.
                                                                agreed to pay Dr. Goldstein the same flat fee he is
                                                                requesting here does not render the proposed fee
       Jonathan CARAFINO, et al., Plaintiffs,                   reasonable in the context of this case. See id. (noting that
                      v.                                        the fact that other clients of expert had "willing paid" the
       Bruce M. FORESTER, M.D., Defendant.                      requested flat fee was unpersuasive; the fact "[t]hat other
                                                                parties in other cases have not objected to [the expert's]
                 No. 03 Civ. 6258PKLDF.                         billing scheme has no bearing on whether it is fair to
                                                                plaintiff in this case").
                       April 29, 2005.
                                                                The further issue raised by defendant is whether Dr.
                                                                Goldstein's alternative requested fee of $500 per hour is a
                                                                "reasonable fee for time spent in responding to
                                                                discovery," under Rule 26(b)(4)(C) of the Federal Rules
                                                                of Civil Procedure. While this may well be a reasonable
                                                                hourly rate for, as counsel puts it, an "exceptionally
                                                                credentialed expert psychiatrist" (see letter to the Court
                                                                from Carmen S. Giordano, Esq., dated April 22, 2005
            MEMORANDUM AND ORDER                                ("Pl. 4/22/05 Ltr.")), plaintiffs have made no showing to
                                                                support the idea that Dr. Goldstein is, in fact,
                                                                "exceptionally credentialed," or that the requested rate is
FREEMAN, Magistrate J.                                          reasonable in this market and this case. In short, plaintiffs
                                                                have come forward with no evidence as to Dr. Goldstein's
*1 In this matter, referred to me by the Honorable Peter        area of expertise, his actual education and training, the
K. Leisure for general pretrial supervision, defendant has      prevailing rates in the New York City market for other
disputed the fee sought by plaintiffs' expert psychiatrist,     comparably respected experts, the nature and complexity
Dr. Robert Lloyd Goldstein, for his appearance at a             of the subject matter at issue, or any other factor that
deposition. Dr. Goldstein has sought the sum of $2,500          might support the requested fee. See 6 James Wm. Moore
for allotting one-half day for his appearance, regardless of    et al., Moore's Federal Practice, ¶ 26.80[3] (3d ed.2004)
whether the deposition is concluded in a shorter time.          (summarizing relevant factors to fee determination). On
Upon review of the correspondence submitted by counsel          the contrary, plaintiffs have merely stateet that, according
on this issue, and as stated at a telephone conference held     to Dr. Goldstein himself, his rate is "standard for an
today with counsel, plaintiffs' request that defendant          expert in his field with even less experience than he has."
compensate its expert at this level is denied, and the fee to   (Pl. 4/22/05 Ltr.) This may be true, but, stated baldly, it is
be charged to defendant is reduced, as set forth below.         an insufficient basis for the Court to determine the
                                                                reasonableness of the requested rate. See The Mark
                                                                Andrew of the Palm Beaches v. GMAC Commercial
                                                                Mortgage Corp., 01 Civ. 1812(JGK) (MHD), 2003 U.S.
                                                                Dist. LEXIS 13217, at *3 (S.D.N.Y. July 31, 2003)
                                                                (holding that "[T]he party that seeks reimbursement bears
                                                                the burden ... of demonstrating the reasonableness of the
                      DISCUSSION                                amounts claimed").
The first issue raised by defendant is the reasonableness
                                                                *2 Where the party seeking reimbursement fails to meet
of being charged a "flat fee" for Dr. Goldstein's
                                                                its burden of demonstrating the reasonableness of the
appearance. On this issue, the Court agrees that defendant
                                                                amount sought, the Court may exercise its discretion to
should not be required to pay a flat fee, but rather should
                                                                determine a reasonable fee. Mannarino, 218 F.R.D. at
compensate Dr. Goldstein on the basis of an hourly rate.
                                                                374; The Mark Andrews, 2003 U.S. Dist. LEXIS, at *3
See Mannarino v. U.S., 218 F.R.D. 372, 375 (E
                                                                (reducing a requested expert fee where the expert had
.D.N.Y.2003) ("Courts expect 'some reasonable
                                                                "fail[ed] to explain his hourly rate, much less justify it").
relationship between the services rendered and the
 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               1
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 114 of 183


Carafino v. Forester, Not Reported in F.Supp.2d (2005)
2005 WL 1020892

Here, given the absence of other information on which to               rate of $500 per hour, in light of the factors relevant to a
basis a decision, the Court finds the rate charged by                  proper analysis of the question (see supra ), the Court will
defendant's psychiatric expert, $350 per hour, to be                   reconsider this ruling. Any further submission by
reasonable. Accordingly, defendant shall compensate                    plaintiffs should be made promptly, so that, if requested
plaintiffs' expert for his appearance at the deposition, as            to revisit its ruling, the Court will have the opportunity to
well as reasonable travel time, at that $350 per hour rate.            do so prior to the scheduled deposition.
See Magee v. Paul Revere Life Ins. Co., 172 F.R.D. 627,
646 (E.D.N.Y.1997) (concluding that $350 per hour fee
sought by Dr. Goldstein in that case was unreasonable,
and reducing fee to $250 per hour, which was what he had
charged for a psychiatric examination of the plaintiff and,
at that time, was more in line with expert rates sustained
by other courts); see also Royal Maccabees Life Ins. Co.                                     CONCLUSION
v. Malachinski, No. 96 C 6135, 2001 U.S. Dist. LEXIS
                                                                       For the reasons stated above, it is hereby ORDERED that
3362, at *51-54 (N.D.Ill. Mar. 19, 2001) (adopting
                                                                       defendant shall compensate Dr. Goldstein for his
recommendation of magistrate judge that, where plaintiff
                                                                       appearance at deposition, including reasonable travel
did not meet its burden in establishing the reasonableness
                                                                       time, at the rate of $350 per hour, without prejudice to
of a claimed $600 hourly rate for a psychiatric expert, and
                                                                       plaintiffs to make a further showing to justify a higher
where case law did not support such a rate, the rate
                                                                       hourly rate.
charged to defendant should be reduced to $250 per hour).

Nonetheless, because plaintiffs may not have realized that             All Citations
the Court was seeking a further showing in support of the
claimed fee, this ruling is without prejudice to plaintiffs to         Not Reported in F.Supp.2d, 2005 WL 1020892
return to the Court with such a showing. If plaintiffs are
able to demonstrate the reasonableness of the requested
End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S Government Works.




 WESTLAW        © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 115 of 183
            Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 116 of 183


Conte v. Newsday, Inc., Not Reported in F.Supp.2d (2011)
2011 WL 3511071



                                                              This action, which has been pending since September
                 2011 WL 3511071                              2006, alleges violations of Section 43(a) of the Lanham
   Only the Westlaw citation is currently available.          Act, 15 U.S.C. § 1125(a), as well as various state law
            United States District Court,                     torts. Plaintiff served his amended expert report regarding
                  E.D. New York.                              damages on May 20, 2011. Defendants noticed the
                                                              depositions of plaintiff's damages experts—Olga
           Anthony CONTE, Plaintiff(s),                       Danilytcheva—Averin and Bruce L. Pulchin—for July 27
                       v.                                     and 28, 2011. (Motion at 1). Defendants offered to pay
        NEWSDAY, INC. et al., Defendants(s).                  the experts in advance for 7 hours of deposition time and
                                                              reasonable travel time, with any additional costs to be
              No. CV 06-4859(JFB)(ETB).                       invoiced after the depositions. (Id.). Plaintiff countered,
                                                              asking for an advance payment of $12,600, reflecting
                      Aug. 10, 2011.                          compensation for 16 hours of testimony, 16.8 hours of
                                                              preparation, and 3.2 hours of travel time. (Id.) Defendants
Attorneys and Law Firms                                       then offered to pay $3,850.00 in advance (reflecting
                                                              compensation for 7 hours of deposition testimony, 3 hours
Anthony Conte, South Setauket, NY, pro se.                    of preparation, and 2 hours of travel time) and, if
                                                              additional days of testimony were required, to make
Andrew G. Celli, Jr., 0. Andrew F. Wilson, Kennisha           similar advance payments at the start of each day. (Id.).
Anlee Austin, Zoe A. Salzman, Emery, Celli,                   This offer was rejected. (Id.). Defendants claim plaintiff
Brinckerhoff & Abady LLP, Paul Shechtman, Daniel              thereafter demanded payment of $25,850 (representing 32
Victor Shapiro, Stillman, Friedman & Shechtman, P.C.,         hours of deposition testimony, 35.1 hours of preparation,
New York, NY, Joseph 0. Giaimo, Jade Lois Fuller,             and 6.4 hours of travel time). (Id.). Plaintiff's experts
Giaimo & Vreeburg LLP, Kew Gardens, NY, Sanford               failed to appear for their scheduled depositions. (See
Strenger, Anthony F. Prisco, Salamon, Gruber, Blaymore        Plaintiff's Letter Dated Aug. 5, 2011 re: Clarification
& Strenger, P.C., Roslyn Heights, NY, for Defendants.         ("Aug. 5 Letter") at 1).' Plaintiff asserts that the next time
                                                              plaintiff's experts are available for deposition is
Sam Martinez, Selden, NY, pro se.                             September 19, 2011. (See Motion at 3; Aug. 5 Letter at 2).
                                                                     The letter is actually dated August 2, 2011; however, as
Dennis Springer, Lindenhurst, NY, pro se.                            the docket reflects that it is dated August 5, 2011, the
                                                                     Court will refer to it as the August 5 Letter.




       MEMORANDUM OPINION AND ORDER
                                                                                     DISCUSSION
E. THOMAS BOYLE, United States Magistrate Judge.
                                                              Federal Rule of Civil Procedure 26(b)(4)(A) allows a
*1 Before the Court is defendants' Motion for Discovery       party to "depose any person who has been identified as an
("Motion") requesting "that the Court order the plaintiff     expert whose opinion may be presented at trial." Fed. R.
Anthony Conte to allow [defendants] to take the               Civ. Proc. 26(b)(4) (A). Federal Rule of Civil Procedure
depositions of his designated experts for a 'reasonable       26(b)(4)(E) states: "Unless manifest injustice would
fee.' " (Motion at 1). For the reasons below, the Motion is   result, the court must require that the party seeking
granted in part.                                              discovery ... pay the expert a reasonable fee for time spent
                                                              responding to discovery under Rule 26(b)(4)(A) ...."2 Fed.
                                                              R. Civ. Proc. 26(b)(4)(E). "While a party may contract
                                                              with any expert it chooses, the court will not
                                                              automatically tax the opposing party with any
                                                              unreasonable fees charged by the expert." Reit v. Post
                                                              Props., Inc., No. 09 Civ. 5455, 2010 WL 4537044, at *2
                    BACKGROUND
 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1
            Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 117 of 183


Conte v. Newsday, Inc., Not Reported in F.Supp.2d (2011)
2011 WL 3511071

(S.D.N.Y. Nov. 4, 2010) (internal quotation marks             Although defendants have the right to depose plaintiff's
omitted); see also Johnson v. Spirit Airlines, No. CV         experts at a "reasonable fee," to the extent that
07-1874, 2008 WL 1995117, at *1 (E.D.N.Y. May 6,              defendants' Motion asks the Court to set such a fee, it is
2008) ("[I]t is the court's prerogative to balance one        premature. The rule and the case law makes it clear that
party's need to retain a competent expert with the need to    the parties seeking court intervention to determine a
protect the opposing party from being unfairly burdened       reasonable fee for an expert deposition should do so
with excessive ransoms which produce windfalls for the        retrospectively—that is, after the deposition has taken
party's experts" (internal quotation marks omitted)).         place. The rule clearly contemplates that a court order will
2      The 2010 amendments to the Federal Rules of Civil      be issued subsequent to the deposition, as it requires a
       Procedure renumbered Federal Rule of Civil Procedure   court to order payment of a "reasonable fee for time spent
       26(b)(4)(C) as Federal Rule of Civil Procedure         in responding to discovery." Fed. R. Civ. Proc.
       26(b)(4)(E). See Fed. R. Civ. Proc. 26 advisory        26(b)(4)(E). For this reason, "[t]he pertinent rule thus
       committee's notes to 2010 amendments                   teaches that once [the expert] has actually 'spent' time
                                                              responding to ... questions at the deposition, he may then
                                                              bill ... for a 'reasonable' fee for that amount of 'time.' "
*2 Courts consider the following factors in determining       Johnson, 2008 WL 1995117, at *1). Additionally, in
whether a requested expert fee is reasonable:                 determining the reasonableness of any fees demanded, the
                                                              court should take into account, among other factors, "the
                                                              nature, quality and complexity of the discovery responses
                                                              provided." Broushet, 274 F.R.D. 432, 2011 WL 1750753,
            (1) the witness' area of expertise;               at *1; see also Magee, 172 F.R.D. at 645; Mathis v.
            (2) the education and training that               NYNEX, 165 F.R.D. 23, 24 (E.D.N.Y.1996). It is
            is required to provide the expert                 speculative to make such a determination prospectively.
            insight that is sought; (3) the                   Furthermore, the cases place the burden of demonstrating
            prevailing     rates    for    other              the reasonableness of any "reimbursement" sought on the
            comparably respected available                    party who hires the expert. Broushet, 2011 WL 1705753,
            experts; (4) the nature, quality and              at *1; Reit, 2010 WL 4537044, at *2; Gamier, 2006 WL
            complexity of the discovery                       1085080, at *2. This, too, indicates that any order
            responses provided; (5) the cost of               regarding fees should be deferred until after expert
            living in the particular geographic               depositions have taken place.
            area; (6) any other factor likely to
            be of assistance to the court in                  *3 Even without this guidance from the text of the rule
            balancing the interests implicated                and the cases interpreting it, the Court is unable to
            by Rule 26; (7) the fee actually                  determine a reasonable fee based on the information
            being charged to the party who                    nrnwirlpri her the nartipc Nn attemnt hnc hppri mnrip to
            retained him; and (8) fees                        justify the experts' apparent hourly rate of $350.00. (See
            traditionally charged by the expert               Motion, Exh. 2, at 2 ("In case our testimony is required in
            on related matters.                               this matter, the hourly rate in $350.00."). Nor, as noted
                                                              above, can the Court determine in advance how much
                                                              time will reasonably be expended in preparation for,
Broushet v. Target Corp., — F.R.D.             2011 WL        traveling to, or attending the depositions.
1750753, at *1 (E.D.N.Y. Mar.3, 2011). Time spent in
preparation and travel, as well as out-of-pocket              Plaintiff asserts that he demanded payment in advance
expenditures, are generally compensable. See Kreyn v.         "out of fear that defendants would refuse to pay my
Gateway Target, No. CV 05-3175, 2008 WL 2946061, at           experts their reasonable fees and that I might become
*1 (E.D.N.Y. July 31, 2008) (citing Magee v. Paul Revere      liable for whatever they refused to pay." (Aug. 5 Letter at
Life Ins. Co., 172 F.R.D. 627, 646 (E.D.N.Y.1997) and         1). Plaintiff forgets that he retained these experts and it is
Feliciano v. County of Suffolk, 246 F.R.D. 134, 137           his responsibility to pay them. While the Federal Rules of
(E.D.N.Y.2007)). "The party seeking to be reimbursed          Civil Procedure entitle plaintiff to reimbursement for
bears the burden of demonstrating that the fee sought is      "reasonable fees" in connection with his expert's
reasonable." Id.; see also Reit, 2010 WL 4537044, at *2;      depositions, defendants are under no obligation to pay
Gamier v. Ill. Tool Works, Inc., No. 04 CV 1825, 2006         fees charged by experts plaintiff has retained if those fees
WL 1085080, at *2 (E.D.N.Y. Apr. 24, 2006).                   are found to be unreasonable. See Reit, 2010 WL
                                                              4537044, at *2 ("While a party may contract with any

    WESTLAW    © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       2
            Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 118 of 183


Conte v. Newsday, Inc., Not Reported in F.Supp.2d (2011)
2011 WL 3511071

expert it chooses, the court will not automatically tax the         this limited purpose. In the event that plaintiff fails to
opposing party with any unreasonable fees charged by the            timley produce his experts, plaintiff will be precluded
expert."); see also Lamere v. N.Y. State Office for the             from offering such expert testimony at trial. There is no
Aging, 223 F.R.D. 85, 93 (N.D.N.Y.2004) ("The                       dispute that the expert witnesses are entitled to a
determination of a reasonable fee and for what services,            "reasonable fee for the time spent responding" to
including preparation, falls solely within [the court's]            defendants' discovery demands. Fed. R. Civ. Proc.
province."). Nor, as discussed above, does the rule entitle         26(b)(4)(E). There are, however, no special circumstances
plaintiff to payment in advance. See Fed. R. Civ. Proc.             involved here which would dictate that this determination
26(b)(4)(E) (entitling an expert to a reasonable fee for            be made before the depositions. The Court will make this
"time spent" responding to discovery); Johnson, 2008 WL             determination following the depositions, on motion of any
1995117, at *1 ("[The expert] therefore may not insist on           party, in the event that the parties are unable to reach an
advance payment ...."). Rather, if the parties cannot agree         agreement. Defendants' Motion to conduct expert
to reasonable reimbursement for plaintiff's experts                 depositions at a reasonable fee is granted to the limited
following their depositions, either party may apply to the          extent provided above, and without prejudice to the filing
Court for such a determination.                                     of a motion to set that fee following the completion of
                                                                    such depositions in the event that the parties are unable to
                                                                    reach an agreement.


                                                                    *4 SO ORDERED.

                     CONCLUSION                                     All Citations

For the foregoing reasons, plaintiff is afforded an                 Not Reported in F.Supp.2d, 2011 WL 3511071
additional opportunity to produce his expert witnesses for
deposition at a mutually agreeable time on or before
September 30, 2011, and expert discovery is extended for
End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   3
Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 119 of 183
            Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 120 of 183


Flynn v. DIRECTV, LLC, Slip Copy (2018)
2018 WL 3970913



                                                              members have an injury-in-fact that would allow them
                 2018 WL 3970913                              constitutional standing to maintain a claim. Second,
   Only the Westlaw citation is currently available.          plaintiffs have failed to show that common questions of
    United States District Court, D. Connecticut.             law or fact predominate over individual questions of law
                                                              or fact.
          Jean M. FLYNN, et al., Plaintiffs,
                        v.
          DIRECTV, LLC, et al., Defendants.

                No. 3:15-(w-01053 (JAM)

                   Signed 08/20/2018                                              BACKGROUND

                                                              Defendant DIRECTV furnishes satellite-based television
Attorneys and Law Firms                                       programming by means of signals that it broadcasts
                                                              through the air to small satellite receptor "dishes" at
Bruce E. Newman, Brown, Paindiris & Scott, LLP,               customers' locations. When a customer in Connecticut
Bristol, CT, Shelly A. Leonard, Steven Bennett Blau,          signs up for service from DIRECTV, a technician from
Blau Leonard Law Group, LLC, Huntington, NY, for              defendant MasTec North America, Inc. (MasTec) goes to
Plaintiffs.                                                   the customer's location to install the DIRECTV satellite
                                                              dish. The installation ordinarily entails the drilling of
Andrew Z. Edelstein, John Nadolenco, Mayer Brown              holes in the exterior walls or roof of the building where a
LLP, Los Angeles, CA, Hans J. Germann, John E.                customer lives in order to affix the satellite dish.
Muench, Kyle J. Steinmetz, Mayer Brown LLP, Chicago,
IL, Nicholas Norton Ouellette, Kurien Ouellette LLC,          Plaintiffs own a three-story multi-dwelling unit (MDU)
West Hartford, CT, Christopher J. Better, Daniel B. Moar,     building that they lease to tenants in Waterbury,
Goldberg Segalla, LLP, Buffalo, NY, Scott S. Orenstein,       Connecticut. They have filed this lawsuit on behalf of
Troy A. Bataille, Goldberg Segalla LLP, Hartford, CT,         themselves and a putative class of thousands of other
for Defendants.                                               landlords in Connecticut alleging that defendants
                                                              wrongfully install satellite dishes on their property
                                                              without obtaining their written consent. According to
                                                              plaintiffs, defendants have a business practice that is
                                                              designed to allow them to install DIRECTV dishes for
                                                              tenant customers without obtaining landlords' consent.

 RULING DENYING PLAINTIFFS' MOTION FOR                        When DIRECTV signs a tenant customer up to receive its
          CLASS CERTIFICATION                                 services, DIRECTV and MasTec have the customer sign a
                                                              work order agreement stating that the tenant has received
                                                              the landlord's permission or otherwise authorizes the
Jeffrey Alker Meyer, United States District Judge             installation of the satellite dish on the property:

*1 Plaintiffs are landlords who claim that defendants
installed satellite television equipment on their property
without their consent. On behalf of themselves and                        Land Lord Permission: I confirm
thousands of allegedly similarly situated landlords                       that I have been granted permission
throughout Connecticut, they have sued defendants for                     or authorize the DIRECTV Home
trespass and under the Connecticut Unfair Trade Practices                 Service Provider [MasTec] to
Act (CUTPA).                                                              install a DIRECTV Satellite
                                                                          System at the above mentioned
I have previously dismissed plaintiffs' class action                      address. I understand that a satellite
allegations as to their trespass claim. Plaintiffs now move               dish may need to be permanently
for class certification as to their CUTPA claim. I will                   fixed to the structure and
deny the motion for class certification on two grounds.                   modifications,      including     the
First, plaintiffs have not proposed a class for which all                 drilling of holes, may be necessary.

 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          1
            Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 121 of 183


Flynn v. DIRECTV, LLC, Slip Copy (2018)
2018 WL 3970913

             In no event shall either the                       business practices that violate public policy" and that the
             DIRECTV Home Service Provider                      fact "[t]hat some landlords may have consented to having
             or DIRECTV have any obligation                     the dishes affixed to their property does not make the
             to remove the system or accept any                 alleged practice as a whole any more scrupulous or
             liability whatsoever for violations                proper, given the likelihood that many landlords will not
             of my lease/rental agreement.                      consent and still be victim to defendants' trespass." Ibid.
                                                                On the other hand, I voiced some doubt about whether
                                                                plaintiffs could ever define their class in a cognizable and
                                                                manageable way that would satisfy CUTPA's individual
Doc. #97-10 at 3; Doc. #101-4 at 2. When the MasTec             "ascertainable loss" requirement, in view that if some
technician arrives at the customer's location to do the         landlords in fact consented (even if not in writing but by
installation, the technician has the customer sign the work     means of oral consent), then plaintiffs would be unable to
order form on a hand-held electronic device stating that        show on a class-wide basis that any such consenting
the customer has permission from the landlord, and a            landlord class members suffered an ascertainable loss as
confirmation email with the above-quoted language is            required for a CUTPA claim. Id. at *6-7.
then sent to the customer following the installation. Doc.      Notwithstanding these doubts, I decided that "plaintiffs
#97-3 at 27; #97-10 at 2-3.                                     should have the opportunity to refine their proposed class
                                                                definition to address the concerns raised here." Id. at *7.
*2 Neither DIRECTV nor MasTec directly contact the
landlord to obtain permission to install a DIRECTV              The parties have conducted extensive discovery in the two
satellite dish. Technicians are told that "[y]ou do not need    years since I issued that ruling, and plaintiffs now move
to speak with or receive a signature from the landlord,"        to certify a class under Fed. R. Civ. P. 23(b)(3) with the
and "[t]he customer is responsible for getting this             following class definition:
permission." Doc. #101-3 at 2.

Plaintiffs filed this lawsuit alleging a trespass claim and a
CUTPA claim. Two years ago, I denied defendants'                            All     persons    and/or    entities
motion to dismiss the CUTPA claim, rejecting                                ("Landlords") that own and lease
defendants' argument that the CUTPA claim could not be                      residential multiple dwelling units
sustained in the absence of a business relationship                         ("MDU's") in the State of
between plaintiffs and defendants. See Flynn v.                             Connecticut,        upon      which
DIRECTV, LLC, 2016 WL 4467885, at *2-5 (D. Conn.                            Defendants, by their agents,
2016).                                                                      servants and/or employees have, on
                                                                            at least one occasion during the
I further granted in part and denied in part defendants'                    applicable statutory period, without
motion to dismiss plaintiffs' class action allegations. As                  first receiving prior written
to plaintiffs' trespass claim, I noted that any trespass                    Landlord      authorization and/or
claim would be defeated by evidence of consent (whether                     permission, installed DIRECTV
consent is viewed as an element of a trespass claim or a                    satellite dish model Ka/Ku, on the
defense) and that "[a]lthough some tenants might well                       roof of said MDU.
falsely certify that such consent has been granted (and
defendants may well count on some tenants doing so),
many tenants will doubtlessly seek and obtain the consent
of their landlords." Id. at *6. Regardless whether a tenant     *3 Doc. #92-1 at 6.
acted truthfully or not, "[b]ecause the issue of consent
will require an individual-by-individual consideration of
the interaction (if any) between tenant and landlord, the
issue of consent cannot be adjudicated on a class-wide
basis." Ibid.
                                                                                      DISCUSSION
As to the CUTPA claim, I concluded that it would be
premature at the bare pleadings stage to strike the class       Rule 23 of the Federal Rules of Civil Procedure permits a
action allegations. I concluded that "the CUTPA claim           federal court to certify a class action by which named
differs from the trespass claim in a key respect," in that      plaintiffs may litigate claims on behalf of a class of
regardless of individual consent "CUTPA forbids                 similarly situated aggrieved class members. "Class
 WESTLAW        © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
            Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 122 of 183


Flynn v. DIRECTV, LLC, Slip Copy (2018)
2018 WL 3970913

actions under Rule 23 of the Federal Rules of Civil                       laws. The court of appeals concluded that this issue
Procedure are an exception to the general rule that one                   should not be addressed by means of evaluating
person cannot litigate injuries on behalf of another."                    whether the named class plaintiff had "standing" to
Langan v. Johnson & Johnson Consumer Companies,                           assert the claims of consumers from other States but
Inc., 897 F.3d 88, 93 (2d Cir. 2018).                                     whether the predominance requirement could be
                                                                          satisfied in light of any differences among the law of
In order for the Court to grant plaintiffs' motion to certify             multiple States. The case before me now involves
a class under Fed. R. Civ. P. 23(b)(3), plaintiffs must                   plaintiffs from one State and an issue—not discussed in
                                                                          Langan—concerning whether the class has been
satisfy seven requirements. First, plaintiffs must satisfy                defined in a manner to include only persons who have
the     four     threshold    requirements       of     Rule              suffered an injury-in-fact sufficient for constitutional
23(a)—numerosity,       commonality,       typicality,   and              standing.
adequate representation of the class. See In re Petrobras
Sec., 862 F.3d 250, 260 (2d Cir. 2017). Next, plaintiffs
must further satisfy two more requirements under Rule
                                                                   *4 The problem for plaintiffs here is that their proposed
23(b)(3)—predominance and superiority. Ibid. Lastly,
                                                                   class includes only those landlords who did not give
plaintiffs must otherwise satisfy " 'an implied
                                                                   written consent. As I explained in my prior ruling on
requirement of ascertainability in Rule 23,' which
                                                                   defendants' motion to dismiss, Connecticut law allows for
demands that a class be 'sufficiently definite so that it is
                                                                   consent to be either oral or written in form. Consent may
administratively feasible for the court to determine
                                                                   be given in any number of ways, and consent need not be
whether a particular individual is a member.' " Ibid.
                                                                   written down, or even spoken. See, e.g., Restatement
(quoting Brecher v. Republic of Argentina, 806 F.3d 22,
                                                                   (Second) of Torts, § 892 & corn. b ("[Consent] need not
24 (2d Cir. 2015) ).
                                                                   ... be so manifested by words or affirmative action. It may
                                                                   equally be manifested by silence or inaction."). In view
It is axiomatic that the federal courts lack jurisdiction
                                                                   that a landlord may consent by means other than a formal
over a lawsuit unless a plaintiff alleges a concrete and
                                                                   writing, this means that plaintiffs' proposed class will
particularized injury-in-fact that is fairly traceable to a
                                                                   necessarily include landlord members who have in fact
defendant's wrongful conduct and redressable by a court
                                                                   validly consented to the installation of a DIRECTV
order. See, e.g., Spoken, Inc. v. Robins, 136 S. Ct. 1540,
                                                                   satellite dish—that is, landlords who have not suffered
1547 (2016); Crupar-Weinmann v. Paris Baguette Am.,
                                                                   any wrong or injury at all.2
Inc., 861 F.3d 76, 79 (2d Cir. 2017). "The filing of suit as
                                                                   2      To the extent that plaintiffs might re-craft the class
a class action does not relax this jurisdictional
requirement." Denney v. Deutsche Bank AG, 443 F.3d                        definition to include landlords who neither gave written
253, 263 (2d Cir. 2006). Accordingly, as the Second                       nor oral consent, this might redress the standing
                                                                          problem but expand the degree to which individual
Circuit has made clear, not only must the named plaintiff                 consent issues would need adjudication in derogation of
in g dace getion have individual stgnding to sue but "no
                                                                          the predominance requirement discussed below.
class may be certified that contains members lacking
Article III standing." Id. at 264. While each member of a
class is not required to submit evidence of personal
standing, id. at 263, the class nonetheless "must ... be           Even if I could overlook this problem that plaintiffs have
defined in such a way that anyone within it would have             defined their class to include members who have no
standing." Id. at 264. Of course, if the rule were                 standing, it is equally clear that plaintiffs cannot satisfy
                                                                   the predominance requirement for a class action. The
otherwise, then class actions would become a means for
                                                                   predominance requirement provides that "questions of
courts to award money and relief to multitudes of class
                                                                   law or fact common to class members predominate over
members who were never injured at all.'
                                                                   any questions affecting only individual members." Fed. R.
       Not to the contrary is the Second Circuit's recent          Civ. P. 23(b)(3). As the Second Circuit has recently
       decision in Langan v. Johnson & Johnson Consumer            explained, "[t]he predominance requirement is satisfied if
       Companies, Inc., 897 F.3d 88 (2d Cir. 2018), in which
                                                                   `resolution of some of the legal or factual questions that
       the court of appeals concluded that constitutional
       standing analysis should not govern the consideration       qualify each class member's case as a genuine
       of certification for a multi-state class action involving   controversy can be achieved through generalized proof,'
       claims brought under parallel state consumer protection     and 'these particular issues are more substantial than the
       laws. A principal issue presented in Langan was             issues subject only to individualized proof.' " Langan,
       whether named plaintiffs from one State could press the     897 F.3d at 97 (quoting Roach v. T.L. Cannon Corp., 778
       claims of plaintiffs from other States whose claims of      F.3d 401, 405 (2d Cir. 2015) ).
       injury arose from alleged violations of different state

 WESTLAW        © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            3
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 123 of 183


Flynn v. DIRECTV, LLC, Slip Copy (2018)
2018 WL 3970913

Here, there is no doubt that at least one element of
plaintiffs' CUTPA claim—ascertainable loss—will be                      *5 Accordingly, because of individualized issues of
subject to individualized proof. Every CUTPA claim                      landlord consent, plaintiffs have not carried their burden
requires proof not only of an unfair business practice but              to establish the predominance requirement. See e.g.,
also of an ascertainable loss of money or property. See                 Sandusky Wellness Ctr., LLC v. ASD Specialty
Conn. Gen. Stat. § 42-110g(a); Landmark Inv. Grp., LLC                  Healthcare, Inc., 863 F.3d 460, 468-69 (6th Cir. 2017)
v. CALCO Const. & Dev. Co., 318 Conn. 847, 880 (2015).                  (affirming     district   court's    determination     that
It follows that no landlord is an appropriate class member              predominance requirement not established for class
unless the landlord has suffered some ascertainable loss.               certification of action under Telephone Consumer
Cf. Neighborhood Builders, Inc. v. Town of Madison, 294                 Protection Act involving alleged unsolicited faxes in light
Conn. 651, 663 (2010) (concluding under state law class                 of individualized issue of consent to such faxes); Ung v.
action rules that "in order to certify a CUTPA claim for                Universal Acceptance Corp., 319 F.R.D. 537, 539 (D.
class action status, the representative plaintiffs must                 Minn. 2017) (predominance requirement not established
prove, in addition to the fact that the defendant engaged in            for class certification of action under Telephone
unfair or deceptive acts or practices, that each putative               Consumer Protection Act involving alleged marketing
class member has suffered an ascertainable loss as a result             calls in light of individualized issue of consent to such
of the defendant's acts or practices").                                 calls). My conclusion is reinforced by defendants'
                                                                        arguments that individualized proof will also be required
Of course, the fact that one element of plaintiffs' claim               as to the terms of specific lease agreements and the
will be subject to individualized proof does not                        amount of damages incurred from property to property.
necessarily resolve the predominance question, because a                See Doc. #97 at 29-35.
court must still step back to consider whether those
elements of plaintiffs' claim that are subject to
generalized proof are "more substantial" than the
elements or issues that are subject only to individualized
proof. See, e.g., Roach, 778 F.3d at 405. Here, there are
aspects of plaintiffs' CUTPA claim that appear to be
subject to common class-wide proof, namely defendants'                                       CONCLUSION
use of a common form and practice to secure consent
                                                                        I have considered all of plaintiffs' remaining arguments
from a tenant for the installation of a DIRECTV dish on a
                                                                        and reject them for substantially the reasons set forth in
landlord's property. Still, the ultimate wrongfulness (if
                                                                        defendants' briefing. Plaintiffs' motion for class
any) of defendants' practice turns on an inquiry about
                                                                        certification (Doc. #92) is DENIED.
whether defendants could rely in good faith on tenants'
representations about their landlord's consent. This in turn
,,x.rould rely henyily nn indivirliiali7erl proof about l,x4Int         It is so ordered.
steps tenants took to obtain consent (as well as what
restrictions may exist under individual lease agreements).              All Citations
Thus, not only would individualized proof be required to
determine if there has been an ascertainable loss but also              Slip Copy, 2018 WL 3970913
to determine whether defendants' practices are unfair at
all.
End of Document                                                   © 2019 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW        © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                4
Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 124 of 183
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 125 of 183


    Caution
As of: June 17, 2019 7:26 PM Z


                                           Garcia v. Tyson Foods, Inc.
                                     United States District Court for the District of Kansas
                                                   August 21, 2012, Decided
                                                    Case No. 06-2198-JTM

Reporter
890 F. Supp. 2d 1273 *; 2012 U.S. Dist. LEXIS 118965 **; 2012 WL 3594212
                                                                  Miguel Lorenzo Gonzalez, Rosari Melendez Grande, Manuel
ADELINA GARCIA, ET. AL., Plaintiffs, vs. TYSON
                                                                  Guerrero, Samuel Guevara, Angel R. Gutierrez, Eusebio
FOODS, INC. ET. AL., Defendants.
                                                                  Guzman, Juana Guzman, Leticia Guzman, Rosendo Guzman,
                                                                  Silvia Guzman, Elizabeth C. Hamilton, Herber Rufino
Subsequent History: Costs and fees proceeding at, Motion
                                                                  Henriquez, Alberto Hernandez, Efren Hernandez, Elida
granted by, in part, Motion denied by, in part Garcia v. Tyson
                                                                  Hernandez, Feliciano Hernandez, Fidel Hernandez,
Foods, Inc., 2012 U.S. Dist. LEXIS 170177 (D. Kan., Nov.
                                                                  Guadalupe Hernandez, Guadalupe Hernandez, Jesus
29, 2012)
                                                                  Hernandez, Jorge Hernandez, Maria Hernandez, Miguel
Affirmed by Garcia v. Tyson Foods, Inc., 2014 U.S. App.           Angel Hernandez, Rosa Hernandez, Wenceslao C. Hernandez,
LEXIS 15917 (10th Cir. Kan., Aug. 19, 2014)                       Wilfrido Hernandez, Adrian S. Herrada, Aida Herrada,
                                                                  Alfonso Herrada, Maria Guadalupe Herrada, Elizabeth
Prior History: Garcia v. Tyson Foods, Inc., 2011 U.S. Dist.       Herrada De Cruz, Randy Hoskinson, Oscar Interiano, Martin
LEXIS 52450 (D. Kan., May 13, 2011)                               H. Isco, Margarita Leanos, Pedro Leyva, Celsa Leyva De
                                                                  Garcia, Blanca E. Lira, Diana Lopez, Genaro Lopez, Ismael
Counsel: [**1] For Adelina Garcia, Antonio Garcia,                Lopez, Laura Lopez, Lauro Lopez, Margarito Lopez, Maria
Jeronimo Vargas-Vera, Efrain Aguilar, Paulina Aguilar,            Del Carmen Lopez, Maria De La Luz Lopez, [**3] Maura
Adelaida Aguirre, Jose R. Aguirre, Salvador Almanza,              Lopez, Miguel A. Lopez, Miguel Z. Lopez, Rodolfo Lopez,
Miguel Amaya, Rogelio Andrade, Jesus Anguiano, Efigenia           Modesto Loya, Jose A. Lujan, Manuela O. Garay De Lujan,
Arana, Jose R. Arana, Ramon Arana, Alma Armendariz,               Beatriz Madera, Monica Marmolejo, Feliciano Martinez,
Jorge L. Banda Valadez, Delfino Barragan, Lucia Barragan,         Fidel Martinez, Gandino Martinez, Leticia Martinez, Nestor
Ramon P. Barragan, Holga Benitez, Baltazar Bonilla, Maria         Martinez, Rafaela Ortiz Martinez, Saturnino Martinez, Mario
Guadalupe Bonilla, Catalina Bustillos, Bernardo Calderon,         Maya, Domingo Martin Medina, Ramiro Mejia, Maria Dora
Etelvina Calderon, Gloria Calzada De Carrillo, Manuel             Mendez, Rodolfo Mendez, Beatriz Mendoza, Irene E. Merino,
Calzadillas, Joaquin Camacho, Roberto Cano, Rosa M. Cano,         Dionila Mezquita, Maria Molina, Maxio A. Molina, Sergio A.
Alberto Carrillo, Javier Carrvajal, Luis Castanon, Maria          Monrreal-Rocha, Raul Monrroy, Alfonso Montano, Luis
Rosario Castillo, Victor Castillo, David Castro, Cipriano         Monterroza, Adrian Morales, Francisca Magallanes Muniz,
Cerna, Flavio Chavez, Jose A. Chavez, Griselda Claro, Jesus       Alfonso Murcia, Carlos Murguia, Abraham Sosa, Individually
Claro, Jose L. Contreras, Eliseo Perez Correa, Agustin Cruz,      and on behalf of a class of others similarly situated, Abel
Flor Angela Cruz, Lorenzo Cruz, Socorro De Leon, Aurora           Navarrete, Alberto Tamayo, Individually and on behalf of a
Chavez De Montes, Javier Delgado, Jose N. Delgado, Liliana        class of others similarly situated, Lorenzo Navarrete, Sonia
Martinez Delgado, Lorenzo Delgado, Gildardo Ramon Diaz,           Tamayo, Individually and on behalf of a class of others
Rosa D. Diaz, Carmelo G. Diaz-Santamaria, Ana Duran,              similarly situated, Ramon Navarrette, Alisia Nieto, Jose J.
Edgar E. Duran, Abe Dyck, Elizabeth Dyck, Fernando H.             Terrazas, Individually and on behalf of a class of others
Escalante, Marina Escalante, Candido Hernandez Escobedo,          similarly situated, Isaac Olguin, Maria Terrazas, Individually
Carlos E. Espino, Francisco Estrada, Humberto Estrada,            and on behalf of a class of others similarly situated, Javier
Maria Estrada, Aide B. Estrada Vital, [**2] Jesus Felix, Jose     Olguin, Mary Olguin, Albaro Torres, Individually and on
Flores, Juan Jose Flores, Tomasa Fraire, Erasmo Galan,            behalf of a class of others similarly [**4] situated, Maria D.
Maricela Galan, Romualdo Galan, Gloria Galaviz, Rocio             Olivas, Sang Thi Tran, Individually and on behalf of a class
Galaviz, Ciro Galvez, Silvia Reyes Galvez, Agustin Garcia,        of others similarly situated, Lauro Ortega, Thanh Ngoc Tran,
Bertha Garcia, Humberto Perez Garcia, Luz E. Garcia, Mauro        Individually and on behalf of a class of others similarly
Garcia, Moises Garcia, Maria S. Gloria, Elia Goitia,              situated, Maria Rosa Ortega, Maricela Lares Ortega, Maria
Melquiades Gonzales, Juan M. Gonzalez, Maria T. Gonzalez,
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 126 of 183
                                                                              Page 2 of 20
                            890 F. Supp. 2d 1273, *1273; 2012 U.S. Dist. LEXIS 118965, **4

Urrutia, Individually and on behalf of a class of others          For Miguel Aguilera, Juana Almanza, Manuel Almanza,
similarly situated, Yolanda Ortega, Rolando Vaillant,             Benito Barragan, Maria Cerritos, Ismael Chairez, Sara
Individually and on behalf of a class of others similarly         Chavarria, Raquel Estrada, Ana R. Flores, Jose Huerta,
situated, Francisco A. Ortez, Maria E. Valadez, Individually      Sophia Lamdero, Arnulfo Lira, Gabriela Lira, Julia Lopez,
and on behalf of a class of others similarly situated, Manuel     Manuel De Jesus Lopez, Maria A. Martinez, Maria
Osorio, Yasmin Valadez, Individually and on behalf of a class     Guadalupe Martinez, Mareial Morales, Estela Murguia,
of others similarly situated, Jose Raul Palacios, Maria           Armando Nunez, Michelle Ortega, Omar Ortega, Luis Ortiz,
Angelina Palacios, Gilberto Armando Valencia, Individually        Rosalia [**7] Perez, Socorro Perez, Maria Perez-Serrano,
and on behalf of a class of others similarly situated, Miguel     Melania Pineda, Jose Ramirez, Peter Ramirez, Steven
Perales, Abraham Vallejo, Individually and on behalf of a         Ramirez, Diana Ramos, Blanca Salmeron, Felix Solozano,
class of others similarly situated, Bertha Perez, Gabriela        Vashon L. Telfair, Arturo Villanueva, Irineo Zepien, Carlos
Perez, Bertha Vallejo, Individually and on behalf of a class of   Acosta, Elias Murillo Avalos, Hugo Castruita, Alicia Munoz
others similarly situated, Jorge L. Perez, Mariana Vanegas,       Hernandez, Francisco Huereque, Alicia Martinez, Jose G.
Individually and on behalf of a class of others similarly         Martinez, Pedro Neave, Catalina Alvarez de Nichols, Eduard
situated, Martha Perez, Gerardo C. Varela, Individually and       Nichols, Maria del Carmen Perez, Maria Margarita Renova,
on behalf of a class of others similarly situated, Jose           Alicia Sanchez, Macario R. Farias, Primitivo Galvez, Maria
 [**5] Alejandro Pineda, Alejandro Ponce, Jose Vasquez,           Lourdes Gonzales, Gaspar Benito Lux, Enrique Munoz,
Individually and on behalf of a class of others similarly         Gregoria Ramirez, Salvador Sanchez, Aura Santacruz, Jose I.
situated, Irma Ponce, Raymundo Vasquez, Individually and          Valdez, Hector Garcia Valles, Jesus Aguilar, Maria A.
on behalf of a class of others similarly situated, Juan Ponce,    Arreola, Federico G. Baltazar, Armando Castillo, Abigail
Salvador Vasquez, Individually and on behalf of a class of        Chairez, Maria Estrada Chairez, Patricia Correa, Angelica
others similarly situated, Jose Victor Prieto, Rosa Maria         Maria Nunez Enriquez, Jose Anselmo Enriquez, Francisco
Velasco, Individually and on behalf of a class of others          Esquivel, Humberto Esquivel, Tomas Felix, Maria Flores,
similarly situated, Eugene Prokopinski, Saul Velasco,             Samuel Gomez, Elizabeth Gonzales, Kristal Gonzalez,
Individually and on behalf of a class of others similarly         Ronald W. Harden, Teodolo Heredia, Mario Herrera,
situated, Juan Enrique Ramirez, Maria Ramirez, Nicolas            Rigoberto Jhonson, Jose De Jesus Liamas, Luis E. Lozano,
Ramirez-Acosta, Jose Renteria, Alma Resendiz, Esteban             Mario Chairez Mares, Eusebio Marroquin, Maria Noeli
Resendiz, Sandra Resendiz, Jose A. Reyes, Francisco J.            Montoya, Norma Naiera Morales, Hugo Ortega, Rosalba
Velazquez, Individually and on behalf of a class of others        Ortega, Gonzalo Padilla, Mercedes Ramirez, Salvador
similarly situated, Jose A. Reyes, Irma G. Velazquez,              [**8] Rojo, Rodolfo Rubalcava, Rosinda De Jesus Ucles,
Individually and on behalf of a class of others similarly         Iginio Cruz, Felipe Bravo, Charles Velazquez Baez, Reyna
situated, Miriam Del Carmen Reyes, Francisco Montes Rios,         Lopez, Aurora Aldana, Eduardo F. Nolasco, Pedro Baltazar,
Reymundo Viana, Individually and on behalf of a class of          Eddie Prieto, Jacimto Almaraz, Carlos Martinez, Maria
others similarly situated, Salvador Alvarez Rivera, Jesus         Martinez, Josefina Garcia de Rodriguez, Felimon Rodriguez,
Villeda, Individually and on behalf of a class of others          Jose Martin Hernandez, Josh Lundblade, Nora Duran, Sandra
similarly situated, Jorge Robles, Santiago Villegas, Jr,          M. Hernandez Alfaro, Fausto Vasquez, Jose Hernandez, Jorge
Individually and on behalf of a class of others similarly         Hinojosa, Severiona Hinojosa, Gilberto Guillen, Cruz P.
situated, [**6] Luz M. Rocha, Sergio Zamora, Individually         Ramirez, Vidalina G. Galvan, Anthony Garcia, Ascencion
and on behalf of a class of others similarly situated,            Garcia, Javier Delgado, Jose Flores, Roberto Aguilar, Roberto
Guadalupe Rodriguez, Jose R. Rodriguez, Marina Rodriguez,         Almeda, Blanca Benitez, David Chavez, Luis Alberto
Rafael Rodriguez, Rosa Rodriguez, Salvador Romero, Ruben          Santacruz Castaneda, Martin Facio, Federico Chavez, Aaron
N. Salas-Ortiz, Ricardo Saldana, Sixto Saldana, Candido           Findley, Antonio Hinojos, Maria Laguna Guerra, Joel Garcia
Marino Sanchez, Rosa Maria Sanchez, Ramon Sandoval,               Maeda, Jose Morales, Elizabeth Ontveros, Joel Ortega,
Daniel Santacruz, Luis A. Santacruz, Joaquin Santoyo, Sofia       Manuela Ortega, Juan Reyes, Pedro Reyes, Heladio Rivas,
E. Sauceda, Armando Serrano, Fernando Serrano, Sergio             Carmelita Rosales, Federico Rosales, Alfredo Rutiaga, Reyna
Serrano, Brenda Serrato, Rafael Solis, David S. Solorzano,        Salinas, Ramon Soto, Plaintiffs: Adam T. Klein, Justin M.
Aaron Sosa, Plaintiffs: Adam T. Klein, Justin M. Swartz,          Swartz, Linda A. Neilan, LEAD ATTORNEYS, PRO HAC
Linda A. Neilan, LEAD ATTORNEYS, PRO HAC VICE,                    VICE, Outten & Golden LLP, New York, NY; Peter J.
Outten & Golden LLP, New York, NY; Eric L. Dirks, George          Antosh, LEAD ATTORNEY, Garcia & Antosh, LLP, Dodge
A. Hanson, Lee R. Anderson, LEAD ATTORNEYS, Stueve                City, KS.
Siegel Hanson LLP - KC, Kansas City, MO; Peter J. Antosh,
                                                                  For Jose Arras, Maria Del Carmen, Elaine Romero, Carlos
LEAD ATTORNEY, Garcia & Antosh, LLP, Dodge City,
                                                                  Mendias, Sabrina Garcia, [**9] Adam Murillo, Amalia
KS.
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 127 of 183
                                                                              Page 3 of 20
                            890 F. Supp. 2d 1273, *1273; 2012 U.S. Dist. LEXIS 118965, **9

Morales, Michael Libarra, Arturo Celis, Sonya Maribel           Rodriguez, Jose Topete, Jose Vlloa, Robert Wilson, Miguel
Hernandez, Maria Gerrero, Wilfrido Ingles, Edelmira             Lopez Zavala, Maria de la Luz Alejo, Asencion Barrios,
Velazzo, Sharon Smith, Ramon Perez, Cindy Cisneros, Dora        Gloria Benitez, Adrian Martinez Bonilla, Martin Dominquez,
Alicia Martinez, Plaintiffs: Adam T. Klein, Justin M. Swartz,   Angelica I. Guaderrama, Salvador Holquin, Margarita Olivas,
Linda A. Neilan, LEAD ATTORNEYS, PRO HAC VICE,                  Celerino Pacheco, Martha Pena de Hernandez, Maria del
Outten & Golden LLP, New York, NY; George A. Hanson,            Rocio Sotelo, Miguel Soto Rodriguez, Juvenal Sotelo,
LEAD ATTORNEY, Stueve Siegel Hanson LLP - KC,                   Elevteria Torres, Elias Velasco, Said Abid, Danny Alvidrez,
Kansas City, MO; Peter J. Antosh, LEAD ATTORNEY,                Cesar Aquino, Juan Antonio Bonilla, Griselda Corado,
Garcia & Antosh, LLP, Dodge City, KS.                           Abdisalan Garad, Edin E. Gomez, David Hernandez,
                                                                Esperanza Hernandez, Jose S. Lazarin, Inocente Lopez,
For Amado Figueroa, Guadalupe Quesada, Patricia Anguiano,
                                                                Abdulkadir Mohamed Omar, Claudia Pena, Inocente Perez
Jose Luis Barron Mendez, Maria Ponce, Leobardo Godinez
                                                                Sanchez, Rocio Perez, Jose Manuel Pineda, Ruben Robles,
Villalobos, J.R. Otero, Alvaro Torres, Fidel Reyes, Ismael
                                                                Margarita Romos Rojas, Russell Saucedo, Martha Sanchez,
Lopez, Plaintiffs: Adam T. Klein, Justin M. Swartz, Linda A.
                                                                Araceli Alarcon, Benjamin Alvarez, Rosa M. Baltazar,
Neilan, LEAD ATTORNEYS, PRO HAC VICE, Outten &
                                                                [**12] Gildardo Barragan, Juan Chavez, Laquita Clark,
Golden LLP, New York, NY; George A. Hanson, LEAD
                                                                Antonio Martinez, Antonio Martinez Cano, Juan Francisco
ATTORNEY, Stueve Siegel Hanson LLP - KC, Kansas City,
                                                                Mendez, Richard Molina, Maria E. Montano, Juan F. Munoz,
MO; Peter J. Antosh, LEAD ATTORNEY, Garcia & Antosh,
                                                                Gregorio Ortega, Maria Felix Ortega, Michell Pineda, Carmen
LLP, Dodge City, KS.
                                                                Ramirez, Imelda Aniles, Jose Aranda, Adrian Arce, Luis
For Maria R. Pena, Antonio G. Villegas, Isaac Adame,            Chavez, Gerardu Contreras, Jose L. Felix, Rafael G. Gallardo,
Calixto Aguilar, Rigoberto Arvizu, Rosa Barahoma, Isaac         Maria Gomez, Olga V. Gomez, Miguel Gonzalez, Maria
Bonilla, Javier Castellanos, Maria Castruita, Luis Orlando      Luisa Herrera, Florencia Coronado Jurado, Guadalupe Lopez,
Coto, Felix Cruz, Higinio Cruz, Maria Cruz, Juan M.             Telesforo Montelongo, Ernestine Magallanes Rios, Chris
Calderon Dominquez, Jose Ines Sanchez Espinoza,                 Morales, Frank Rivera, Javier Hernandez Rivera, Vilma
 [**10] Juan Figueroa, Victoriano Galvez, Maria E. Gomez,       Rubio, Federico A. Solis, Salvador Toquinto, Martin Alvarez,
Elena Gonzalez, Robin E. Hernandez, Berta Herrera, Brenda       Plaintiffs: Peter J. Antosh, LEAD ATTORNEY, Garcia &
Leija, Herlinda Leyva, Eduardo Lomelin, Noe Lopez, Aurelio      Antosh, LLP, Dodge City, KS.
Marquez, Barbaro Mendoza, Luisa Miguel, Florisela Nuncio,
                                                                For Jose Valadez, Rafael Ruiz, Leopoldo Sanchez, Saul
Gilberto Garcia Ponce, Cristina Renteria, Hermenegildo
                                                                Rivera, Miguel Enriquez, Ricardo Martinez, Gloria Garcia,
Resendez, Maria Elena Retana, Leocadio Roberto Rodriguez,
                                                                Jose Mineros, Ines Lopez, Pedro S. Hernandez, Alejandro
Armando Rico, Maria Rodriguez, Maria Rucker, Blanca
                                                                Solorzano, Francisca Quintana, Cruz Guevara, Cristina
Salazar, Patrick Smith, Maria Solis, Atanacio Solorsano, Saul
                                                                Tucker, Pascual Barcenas, Miguel Cortez, Maria Elena
Lopez Satelo, Lidia Sotelo, Jose Acosta, Maria Guevara,
                                                                Gomez, Roque Soto, Armando Aguirre, Jesus Alvarez,
Clara Ines Lopez, Ramiro Adame, Humberto Arrendondo,
                                                                Galinda Banuelos, Leticia Cardemas, Maria Damian,
Martha A. Arrendondo, Claudia Cardona, Valentin Castro,
                                                                Guillermo Dominquez, Carla Espino, Oscar Galvez, Bernabed
Equileo Cisneros, Jesus Gaspar Escobedo, Maria Isabel Felix,
                                                                Gramajo, Frank Guebanc, Francisco Guerrero, Antonia
Herminio Pino Graciano, Jose R. Guevara, Lorena Guevara,
                                                                Hernandez, Leticia [**13] Hernandez, Marco Antonio
Alma Rose Hernandez, Carolina Hernandez, Emilio
                                                                Hernandez, Jose Martinez, Jose Luis Medina, Martha Maria
Landeros, Edgar Loza, Edmundo Navarrete, Antonio Puentes,
                                                                Mendiola, Silvia Navar, David Ramirez, Maria I. Reyes,
Juan A. Puentes, Mayra Puentes, Joel Ramos, Edlfanio Reyes,
                                                                Francisco Rico, Juan Rico Rodriquez, Lawrence Steadham,
Jose Wis Salas, Esequiel Salazar, Alma D. Velazaquez,
                                                                Martin Terrazas, Jr., Bertha F. Trejo, Juan Virquez, Plaintiffs:
Alfredo Aguilar, Rosa Aguilar, Josefina Alcantar, Juana
                                                                George A. Hanson, LEAD ATTORNEY, Stueve Siegel
Almanza, Ismael Alvarado, Caudelario Bonilla, Oscar A.
                                                                Hanson LLP - KC, Kansas City, MO; Peter J. Antosh, LEAD
Cabrera, Agustin Cervantes, Jose Cervantes, Maria Cervantes,
                                                                ATTORNEY, Garcia & Antosh, LLP, Dodge City, KS.
Rosa M. Cervantes, Martin Chairez, Mario Fajardo, Martha
Hernandez, Marco [**11] Huerta, Adelaido Leal, Ivonne J.        For Marco Antonio Artega, Edith A. Barrera, Jose Ovidio
Malone, Jesus Mendoza, Maria C. Morales, Juan Munoz,            Benitez, Jose L. Cortez Castro, Tony Cruz, Rosamaria Montes
Limbo Adriana Perez, Josefina Prieto, Salbador Rascom, Lino     de Cortez, Carlos Dominguez, Eusebia Dominguez, Jose J.
Salas, Angel Seijas, Cristina Vargas, Ana Maria Astorga,        Herrera Galdamez, Obed Lira, Miguel Lopez, Vicente
Teresa Escovar, Manuel H. Gonzalez, Alicia Hernandez, Raul      Marquez, Maria L. Montelongo, Aurora Ramos, Jesus Ramos,
Hernandez, Ana Maria Jimenez, Maria Leon, Samuel Liberto,       Lauro Rios, Felipe Robledo, Elida Salvador, Maria Solorzano,
Rosa Macias, Javier Martinez, Jaime Monarrez, Ivan Montes,      Manuel Sanchez, Debby G. Torres, Gonzalo Albarran, Jasinto
Juan Nunez, Antonio Quesada, Maria Rivera, Gabriel              Almaraz, Maria E. Almaraz, Maria Sara Alvarez, Rafael
            Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 128 of 183
                                                                             Page 4 of 20
                          890 F. Supp. 2d 1273, *1273; 2012 U.S. Dist. LEXIS 118965, **13

Aragomez, Juan Arreola, Jose R. Botello, Hector Castillo, San   Madera, Rosa Majalia, Rosalva Martinez, Javier Morales,
Juana Cavazos, Martin Cruz, Florina de Leon, Rolando de         Anatolio Nunez, Daniel Nunez, Martimiana Nunez,
Leon, Abdon Garcia, Jose Gomez, Victor Hernandez, Noemi         Atenojenes Melgarejo Ramos, Ruben Rayas, Maria C.
Holguin, Carlos Martin Leyva, Jose de Jesus Llamas Valle,       Rincons, Cipriana Rodriguez, Eduardo Rodriguez, Jose J.
Maria R. Pena, Bertha A. Rodriguez, Armandina Salazar,          Rodriquez, Ernest de la Rosa, Jose Hernan Sandobal, Juana
Leonardo Salazar, Guillermina Trejo, Julia E. Turcios,          Seijas, Leobardo Trejo, Ronaldo Vaillant, Alberto Gonzales,
 [**14] Tomas Valdivia, Francisco O. Yescas, Yadira             Roxanne Gayle Guebara, Benita Lozano, Maribel Renteria,
Albarran, Clara M. Alvares, Obdulia Barcenas, Efrain De         Renee D. Cannon, Robert R. Krumme, Connie J. Masenthin,
Leon, Mauricio Gallegos, Mauro I. Garcia, Jacinto Gonzalez-     Dorinda Snyder, Plaintiffs: Peter J. Antosh, LEAD
Calvario, Luis I. Gonzalez, Jose F. Guevara, Alejandro Lopez,   ATTORNEY, Garcia & Antosh, LLP, Dodge City, KS.
Andres Lopez, Maria Lopez, Monica Lopez, Gladys Merino,
                                                                For Mawlid Taakilo, Galicano Alea, Dexter Bell, Edward
Cristina Nungaray, Alejandra Nuno, Ricardo Pinto, Johan M.
                                                                Franklin, Bonita Hayes, Willie Randal, Ron Soth, Maryan
Pulido, Cristian Ramirez, Mauricio Ramirez, Sofia Reyes,
                                                                Abdille, Estiban Aguilera, Julio Alfaro, Jerome Allen, Robert
Jose Gonzalez Rivera, Miguel Rivera, Andrea Rodriguez,
                                                                Alonzo, Mohamed Arale, Kenneth Arndt, Allan Arthur,
Gerardo Ronquillo, Dominga Saldana, Rosa Saldivar, Diego
                                                                Trinidad Arzate, James Aubert, Pablo Avalos-Quiroz, Aliou
Sanchez, Jesus Soriano, Leobardo Trejo, Oscar Vasquez, Jose
                                                                Ba, Joseph Barrett, Benjamin Bartee, Clinton Baysinger,
Acosta, Martin Almaraz, Fernando Alvarado, Blanca L.
                                                                Anthony Beckstrom, Teodoro Bonilla, Rodney Borg, Roy
Benitez, Erick Jose Campos, Jose Enriquez, Adelina Espino,
                                                                Bouse, Anthony Bowen, Melissa Bowen, Samuel Brachle,
German Ferman, J. Carmen Flores, Martha Franco, Carmen I.
                                                                Shad Bremer, Harold [**17] Buckbee, Cid Buell, Diane
Gonzalez, Rosa Gonzalez, Victor Manuel Reyes, Manuela
                                                                Burger, Mario Butler, Carl Bynum, John Calaman, Roy
Rios, Martin Rios, Felipe Tena, Margarita Meza de Tena,
                                                                Carson, Angel Casillas, De La Cruz Castaneda, Juan
Irma Vicente, Fabian Villatoro, Ernesto Alcantara, Elmer
                                                                Castaneda, Jerry Cervantes, Richard Cervantes, Rochelle
Lopez, Domingo Sierra, Jose Rodriguez, Delia Valenzucla,
                                                                Chambers, Mario Cojon, Nathaniel Collins, Daniel Cox,
Darlene Acevedo, Josi Angel Amaya, Augustin Avila,
                                                                Arthur Criqui, Lola Cummings, Deeqa Dahir, Plaintiffs:
Manuel Angel Balbaneda, Jose Barrera, Juan Pablo Canqles,
                                                                George A. Hanson, LEAD ATTORNEY, Stueve Siegel
Manuel Cisneros, Rafaela Cisneros, Hermila Corral, Luz
                                                                Hanson LLP - KC, Kansas City, MO; Peter J. Antosh, LEAD
Idalia Cruz, Castellano Dominguez, Crecenciano Garcia,
                                                                ATTORNEY, Garcia & Antosh, LLP, Dodge City, KS.
Patricia Garcia, Juan [**15] Manuel Gonzalez, Antonio
Hernandez, Israel Hernandez, Sophia Landero, Eric Ledesma,      For Jeremy Davis, Pedro Deloera, Matthew Denner, George
Guillermina Martinez, Ines Munoz, Maria Nunez, Jonathan         Dennis, Yusuf Mohamed Diini, Juana Duran, Aaron Elder,
Olson, Niller Pinto, Peter Ramirez, Roberto Ramirez, Jose R.    Tony Ferguson, Anthony Fuller, Mary Gamez, Martin Garcia,
Recinos, Jose Alberto Rodriguez, Maria Gonzalez Romero,         Sabino Garcia, Charles Garner, Estela Garza, Jesus Garza,
Nancy Romero, Hector Saldivar, Simeon Saldivar, Eliseo R.       Cristina Gonzalez, Mario Gonzalez, Ruben Gonzalez, John
Sandoval, Joaquin Santoya, Brenda Terrazas-Leyva, Jesus H.      Green, Octavia Green, John Hall, William Harrell, Ashley
Terrazas, Maria L. Terrazas, Hector Valdez, Jesus Vallejo,      Harvey, Thomas Hebb, Alejandro R. Hernandez, Eduardo
Guadalupe Zuniga, Maria Bertha (Bazan) Curtis, Maria            Hernandez, Juan Hernandez, Randal Hippen, Harold Hodge,
Gamez, Sulema Jimenez, John R. Juarez, Carlos Rolvera,          Jonathon Hohn, Brandon Igwe, Joseph Jimerson, Geral
Natalia Amaya, Jose Carmona, Maria Carmona, Sarafin             Johnson, Paul Johnson, Viola Johnson, Sharilyn Jones, Jeffrey
Claro, Arcadio Figueroa, Juana Fuentes, Ramon Gomez,            Keating, Marcus Kindle, Tarah Kluth, David Koester,
Nicolas Gutierrez, Maria G. Guzman, Maria Guzman, Adrian        Christopher Lesslie, Janeth Linares, De Vallejo Lopez,
Hernandez, Armando Hernandez, Ramon Hernandez, Teresa           Ricardo Lopez, Rodrick Love, Dolores Magee, Candida
Hernandez, Jose M. Hernandez-Torres, Adrian Leon, Estevan       Martinez, Juan Martinez, Madeleine [**18] Matthews,
Luna, Jose Luna, Erica Judith Majalca, Rosa Markotte, Felipe    Valerie Mayo, Daniel Miller, Abdi Moalim, Marcel
Medina, Juan Medina, Consuelo Molina Meza, Ampara               Moliovan, Monicke Moore, Shaun Moore, Maria Mora,
Nunez, Maria Ontiveros, Maria Carmen Perez, Juan Moreno,        Dianna Morales, Juan Morelos, Juan Moreles, Dung Nguyen,
Filiberto Sanchez, Sergio Vera, Saul Sanchez, Rosa              Nadine Nunnelee, Nelson Orellana-Quijada, Maria Ortega,
Velasquez, Yenny Ventura, Maximino Vividor, Maria               Victor Ortega, Christopher Palomino, Billie Pendleton,
Cristina Zaragoza, Maria Hernandez Adame, Raul Aguirre,         Adrian Perkins, David Ponce, Keldrick Pratt, Candelaria
Cecilia Chavez, Evangelina Cruz, Jose A. Cruz, Alicia           Ramirez, Joel Reese, Lucia Reyes, Joseph Rhine, Robert
Delgado, [**16] William A. Ducos, Adan Ferrel, Etelvina         Richardson, Felipe Rivera, Anna Rodriguez, Dellareece
Garcia, Joel Garcia, Rocenda Gouz, Rocenda Goux, Jesus          Rogers, Josephine Romero, Jose Rondon, Jose Ruiz, Simon
Guevara, Antonia Hernandez, Manuela C. Hernandez,               Salcedo, Nazario Saldana, Perez Obed Saldivar, Delia
Wesceslao Hernandez, Fernando Leos, Doralia Lira, Vidal         Salinas, De Mapula Sandoval, Flor Sandoval, Robert Santoni,
            Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 129 of 183
                                                                             Page 5 of 20
                          890 F. Supp. 2d 1273, *1273; 2012 U.S. Dist. LEXIS 118965, **18

Jose Santoyo, Taina Santoyo, Fauzi Sheekh, Gary Shepard,        Esparza, Agustin Guzman-Cabrera, Matthew Marrs, Leopoldo
Carol Sisson, Jeffery Sisson, Brandon Smith, Kenneth Smith,     Martinez, Lamar Means, Jr Raul Munoz, Loan Nguyen, Tiet
Jr, Keith Smith, Kenneth Smith, Lori Solis, Kerby Southward,    Nguyen, Jaquin Rios, John Rodriguez, Alma Rosa Rojo,
Charles Speer, Michael Srader, Joseph Sullivan, Gary Tapp,      Jason Rojo, Koster Rojo, Orlando Rojo, Robert Smith, Jr
Marcos Tellez, Ada Theel, Anthony Thomas, Troy Torrence,        Antonio Vasquez, Jr Robert Zavala, [**21] Elias Zuniga,
Rigoberto Torres, Alejandrina Trevino, Garcia Trevino,          Julene Acuna, Silvia Aguirre, Hassan Ahmed, Leopoldo
Rodolfo Trevino, Sean Uk, Lilia Ultreras, Javier Vasquez,       Araiza, Donald Babb, Mares de Rosa Benitez, Curtis
Frank Vigil, Elfego Villa, Kenneth Walstrom, George             Benjamin, Gustavo Blanco, Richard Bolen, Kevin Campbell,
Warner, Maurice Warner, Jesse Weaver, Mark Weingartner,         Erica Caudillo, Edgar Correa, Mervin Davis, Maria de la
William Weingartner, Brandon Welch, Andre White, Randell        Cruz, Rosa Espino Gomez, Michael Everett, John Baldomino,
Williams, JR Wilson, [**19] Nick Wolfe, Brian Yowell,           Mohamud Farah, Omar Farah, Loren Flaharty, Jose Flores,
Abdisalan Adan, Nuur Aden, Aniceto Avila, Tom Boone,            Gordon Furness, Philip Gallas, Ha Gee, Socorro Gonzalez,
Howard Boston, Felix Castillo, Ramos Nativida Castillo,         Rodney Greene, Luis Guitierrez, Adolfo Guzman, Jama
Rufino Castro, Chi Chau, Martin Chavez-Duran, Chhoukrath        Hassan, Anagil Hernandez, Xavius Hill, Lynn Hunter,
Chhay, Cecilio Chiapa, Shyla Cooper, Maria Delgado, Maria       Morayma Jaquez, Delmy Landaverde, Porfirio Landaverde,
Esparza, Juan Gamez-Guerra, David Garcia, Demetrius             Refugio Mares, Nola McGill, Cleophas McKinnie, Fernandez
Green, Marian Guled, Jacob Guitierrez, Enrique Guzman,          Mendez, Carol Miller, Gilberto Olivarez, Tecumskeh Oliver,
Theresa Hansen, Rosalva Hernandez, Torres Pablo                 Abdulkadir Omar, Vickie Pegel, Jose Robles, Maria
Hernandez, De Hermosillo Huaracha, George Hunter, Jeff          Rodriguez, Valentin Rodriguez, Krsna Rosalez, Juana
Irvin, Chi Le, Dung Le, Hieu Le, Manh Le, Trinh Le, Aaron       Sandoval, Jovan Rivas, Mark Seidler, Joseph Simon, Andrew
Lee, Donald Leonard, Jose Lopez, Luis Maes, Hassan              Smith, Jarom Smith, Rick Smith, David Tran, Bernardo
Mahamed, Delia Martinez, Jose Martinez, Jose Martinez, Jr,      Trevino, Ruiz Royce Varela, Maria Vasquez, Francisco Villa-
Cesar Medina, Ortega Ismael Mendoza, Donald Meyers,             Leon, Bryan Walstrom, Annie Williams, Mohamed Adan,
Nathan Meyers, Hussein Mohamed, Victor Mora, Antonette          Hamdi Ahmed, Marquez Fernan Bautista, David Bilas, Alisha
Nelson, Thuy Nguyen, Touch Nou, Plaintiff: George A.            Chituck, Gary Davies, Magdalena Diaz, Juan Estrada, Gloria
Hanson, LEAD ATTORNEY, Stueve Siegel Hanson LLP -               Gallegos, Raul Garcia Penate, Joshua Hedgepath, Dewayne
KC, Kansas City, MO; Peter J. Antosh, LEAD ATTORNEY,            Holcomb, Shamhad Ibrahim, [**22] Maria Interial, G
Garcia & Antosh, LLP, Dodge City, KS.                           Izaguirre, Jose Izaguirre, Rosalinda Izaguirre, David
                                                                Martinez-Lara, Herbi Mohamoud, Jose Ochoa, David Ortega,
For Ayala Prudencio, Plaintiff: Peter J. Antosh, LEAD
                                                                Maria Rojas, Angel Romero, Elisa Romero, Olga Romero,
ATTORNEY, Garcia & Antosh, LLP, Dodge City, KS.
                                                                Rodolfo Sosa, Perry Steele, Ja Tin, Samuel Villegas, Bruce
For Patricia Garcia, Plaintiff: George A. Hanson, LEAD          Willingham, Lawrence Barranca, Juan Bustos, Alfredo
ATTORNEY, Stueve Siegel Hanson LLP - KC, Kansas City,           Carrillo, Lidia Carrillo, Plaintiffs: George A. Hanson, LEAD
MO.                                                             ATTORNEY, Stueve Siegel Hanson LLP - KC, Kansas City,
For Blanca Rangel, Raquel Salamanca-Galvez, Jessie Salinas,     MO; Peter J. Antosh, LEAD ATTORNEY, Garcia & Antosh,
 [**20] Alfredo Sandoval, Aki Stimatze, Tomas Roman,            LLP, Dodge City, KS.
Jackie Stocks, Marcelo Tarango, Melanie Taylor, Chad            For Tiffany Ellmore, Concepcion Ornelas, Mario Padilla,
Tuttle, Celia Vasquez, Richard Ward, Abdulaziz Warsame,         Veronica Urbina, Plaintiffs: Eric L. Dirks, LEAD
Ali Warsame, Mohamed Warsame, Chaifa Xayasing, Scott            ATTORNEY, Stueve Siegel Hanson LLP - KC, Kansas City,
Xayasing, Farhiyo Yusuf, Loretta Zamora, Jose Zepeda,           MO; George A. Hanson, LEAD ATTORNEY, Stueve Siegel
Jeffrey Zorn, Ernie Ayala, Marylou Barajas, Terrance Battles,   Hanson LLP - KC, Kansas City, MO; Peter J. Antosh, LEAD
Bobby Beverly, Brenna Beyer, Dee Cooper, Jose Cruz,             ATTORNEY, Garcia & Antosh, LLP, Dodge City, KS.
Roberto Garza, Obdulio Guardado, Jermyn Harrell, Deldrick
                                                                For Santos Castillo, James Coble, Michael Curwich, Jesus
Harrison, Juan Herrera, Joseph Jensen, Gregory Johnson,
                                                                Escareno, Darren Fergel, Ronette Garcia, Esther Gonzalez,
Sandra Kessler, Stanley Kessler, Blanca Landaverde, Bertha
                                                                Jose Gutierrez, Saul Izaguirre, Ali Jama, Dana Leens, Darrell
Lopez, Monserrato Lopez, Sandra Malave Torres, Transito
                                                                Marshall, Heriberto Martinez, Lucecita Muniz, Hector Olivas,
Martinez, Linda Nguyen, Evan Noble, April Paw, Fredric
                                                                Maria Palacios, Mary Reber-Charboneau, Plaintiffs: Lindsey
Petersen, Jason Raff, Gabriel Ramirez, Christina Schmitt,
                                                                Rodriguez, Mayte Ruiz, Nathaniel Terrell, Ali Abdinasir, Luis
Jason Schmitt, Mariela Solorio, Robert Stuart, Santa Vasquez,
                                                                Briceno, Joaquin Caballero, Alfredo Cisneros, [**23] Misael
Ta-Tunc Vaxter-Franklin, Marcos Villegas, Dionysius
                                                                Garcia, David Guillermo, Gregorio Lopez, Emilo Rodriguez,
Wallace, Janice Wilcoxson, Joann Aldrete, Yolanda Blanco,
                                                                Gregory Stewart, Eduardo Zaragoza, Rafael Arrendondo,
Obdulia Calvario, Miguel Contreras, Andre Cox, Rodolfo
                                                                Corey Bristol, David McGill, Albert Palacios, Nadia
            Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 130 of 183
                                                                             Page 6 of 20
                          890 F. Supp. 2d 1273, *1273; 2012 U.S. Dist. LEXIS 118965, **23

Rodriguez, Scott Schoenfeld, Carlos Valenzuela, Alinur        Opinion by: J. THOMAS MARTEN
Mohamud, Rose Oaks, Adonis Williams, Jorge Alcaraz,
Juana Alcaraz, Ruben Guardado, Rosa Molina, Severo            Opinion
Pachacano, Dawn Walker, Norma Zepeda, Aristeo Anaya,
Cesar Burgueno-Vargas, Apolonio Camarillo, Maria Chan,
Alma Cruz, Abdullahi Geesood, Lorena Godinez, Delfina
Gomez, JR Hanners, Cindy Hicok, Jose Ibarra, Maria Ibarra,    [*1277] MEMORANDUM AND ORDER
Qorane Jimale, Kenneth Knittle, Rodolfo Lopez-Zavala, Suad
Jama, Abdirahman Mohamud, Alvin Naeve, Luis Saenz-            Presently before the court are the following motions:
Martinez, Trone Scott, Abdulkadir Yussuf, Alicia Mendoza,     plaintiffs' Post-Trial Motions to Alter or Amend the Judgment
Osman Ali, Tony De La Rosa Jr., Joe Harrell III, Dujuan       Regarding Liquidated Damages, Interest, and the Final Class
Sims, Kathleen Thomas, James Lovaglio, Mayolo Arevalo,        Definition (Dkt. No. 1055); defendants' Motion for Remittitur
Christina De Santiago, Luis Huertas, Anthony Kirk, Jose       to Receive Credit for "Sunshine Time" (Dkt. No. 1056); and
Martinez, Cynarra Nauls, Ronald Nelson, Ler Say, Alex         defendants' Motion for Judgment as a Matter of Law (Dkt.
Sierra, Deivy Valle, Mary Van Gorden, Dennis Burton, Alvin    No. 1058). As detailed below, the court denies the defendants'
Carter, Juan Castillo, Andres Desantiago, Phuong Do, Brenda   Motions and grants the plaintiffs' Motion.
Garcia, Jose Giron, Thanh Le, James Parks, Fancisco Ramos,
Duuha Ahmed, Hashi Ali, Hanad Guled, Abdirizak Kulane,
Antonia Lira, Irma Lopez-Vasquez, [**24] Daniel Mitchell,     I. Background
Abshir Mohamed, Raul Monroy, Abdirashid Omar, Federico
Rodriguez, Rafael Rodriguez De Cruz, Rodney Shepherd,         This case has a lengthy procedural history spanning over six
Juan Torres, Carlos Zamorano, Debra Vanderman, Tiffany        years, which needs a brief review. Adelina Garcia and other
Ellmore, Victorino Aguirre, Ardo Ahmed, Jorge Ayala, Jose     past and present employees of defendants Tyson Foods, Inc.
Ayala, Ana Bautista, Sierra Clariett, Maria De Leon, Luis     and Tyson Fresh Meats, Inc., (collectively Tyson) filed a class
Garcia, Santos Guzman, Joana Loza, Maria Perez, Rene          action and collective action lawsuit on May 15, 2006, alleging
Reyna, Luis Rodriguez, Iris Soto, Michael Terriquez, Jesse    violations of the Fair Labor Standards Act (FLSA) and the
Thacker, Claribel Axume, Luz Barrera, Ana Guzman, Nery        Kansas Worker Protection Act (KWPA) against
Rabanales, Jose Anguiano, Ana M Bejar, George A. Hanson,       [**26] Tyson at its Finney County and Emporia, Kansas
LEAD ATTORNEY, Stueve Siegel Hanson LLP - KC,                  [*1278] plants. In February 2007, Judge John W. Lungstrum
Kansas City, MO; Peter J. Antosh, LEAD ATTORNEY,              denied defendants' Motion for Partial Summary Judgment.
Garcia & Antosh, LLP, Dodge City, KS.                         See Dkt. No. 599. Tyson filed a motion to amend the court's
                                                              summary judgment order, which was denied, and Tyson
For Cristina Renteria, Plaintiff: George A. Hanson, LEAD      appealed. On August 19, 2008, the Tenth Circuit dismissed
ATTORNEY, Stueve Siegel Hanson LLP - KC, Kansas City,         Tyson's appeal. Thereafter, on February 12, 2009, this court
MO.                                                           granted plaintiffs' motion for class certification and
For Fernando Monjaras, Luis Ortiz, Olivia Rodriguez, Ruben    conditional collective action certification. See Dkt. No. 741.
Rodriguez, Alfredo Villarreal, Clarence Wilson, Alejandra
                                                              Both parties filed summary judgment motions, which the
Delgado, Jada Market, Farhan Omar, Victor Oseguera,
                                                              court granted in part and denied in part. See Dkt. No. 952. The
Plaintiffs: Eric L. Dirks, George A. Hanson, LEAD
                                                              case was then reassigned to the undersigned, and the case
ATTORNEYS, Stueve Siegel Hanson LLP - KC, Kansas
                                                              proceeded to trial. See Dkt. No. 964. On February 10, 2011,
City, MO; Peter J. Antosh, LEAD ATTORNEY, Garcia &
                                                              the court held a hearing on Tyson's Motion to Bifurcate (Dkt.
Antosh, LLP, Dodge City, KS.
                                                              No. 951), which the court granted.1 The court held an in
For Tyson Foods, Inc., Tyson Fresh Meats, Inc., Defendants:   limine conference, granting and denying several of the parties'
Craig S. O'Dear, Robert J. [**25] Hoffman, Terence J.         requests and taking some under advisement. The matter went
Thum, LEAD ATTORNEYS, Bryan Cave LLP - KC, Kansas             to trial on March 2, 2011, and the jury returned a verdict on
City, MO; Evangeline C. Paschal, Michael J. Mueller, LEAD     March 16. Specifically, the jury found that Tyson failed to
ATTORNEYS, PRO HAC VICE, Hunton & Williams LLP -              compensate plaintiffs for time spent during the continuous
DC, Washington, DC; Emily Burkhardt Vicente, PRO HAC
VICE, Hunton & Williams LLP - LA.
                                                              1 The  court bifurcated the trial by plant, with Finney County being
Judges: J. THOMAS MARTEN, JUDGE.                              tried first. The parties also agreed to try the liquidated damages and
                                                              statute of limitations (willfulness) issues to the court. But the
                                                              willfulness issue was ultimately submitted to the jury.
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 131 of 183
                                                                              Page 7 of 20
                           890 F. Supp. 2d 1273, *1278; 2012 U.S. Dist. LEXIS 118965, **26

workday for pre-and post-shift activities; [**27] that Tyson      court has properly certified a collective action under the
willfully violated the FLSA; and that Tyson violated the          FLSA and a class action under Rule 23. "To maintain a
KWPA. The jury awarded $166,345.00 for pre- and post-shift        collective action under the FLSA, plaintiffs must demonstrate
violations of the FLSA and awarded $366,666.00 for                that they are similarly situated." Anderson v. Cagle's, Inc.,
violations of the KWPA. The court denied Tyson's initial          488 F.3d 945, 952 (11th Cir. 2007) (quotations omitted); see
motion for a directed verdict on March 16, and entered            also 29 U.S.C. § 216(b) ("An action to recover the liability
judgment in favor of the plaintiffs on March 17. Dkt. No.         prescribed in either of the preceding sentences may be
1046.                                                             maintained against any employer (including a public agency)
                                                                  in any Federal or State court of competent jurisdiction by any
                                                                  one or more employees for and in behalf of himself or
II. Tyson's Motion for Judgment as a Matter of Law                themselves and other employees similarly situated.").
                                                                  Plaintiffs need only show their positions are similar, not
                                                                  identical, to the positions held by the rest of the collective
A. Legal Standard                                                 class members. Grayson v. K Mart Corp.., 79 F.3d 1086,
                                                                  1096 (11th Cir. 1996); Chabrier v. Wilmington Fin., Inc., No.
Courts grant judgment as a matter of law under Fed. R. Civ.       06-4176, 2006 U.S. Dist. LEXIS 90756, 2006 WL 3742774,
P. 50(b) only "cautiously and sparingly." Zuchel v. City &        at *3 (E.D. Pa. Dec. 13, 2006). Plaintiffs must, however,
County of Denver, 997 F.2d 730, 734 (10th Cir. 1993)              demonstrate a reasonable basis for their claim of class-wide
(quotations omitted). Granting judgment as a matter of law is     treatment. See Harper v. Lovett's Buffet, Inc., 185 F.R.D. 358,
improper "'[u]nless the proof is all one way or so                362 (M.D. Ala. 1999).
overwhelmingly preponderant in favor of the movant as to
permit no other rational conclusion.'" Crumpacker v. Kan.         The [**30] Tenth Circuit uses a two-step approach in
Dep't of Human Res., 474 F.3d 747, 751 (10th Cir. 2007)           determining whether plaintiffs are "similarly situated" under §
(quoting Greene v. Safeway Stores, Inc., 98 F.3d 554, 557         216(b). See Thiessen v. General Elec. Capital Corp., 267 F.3d
(10th Cir. 1996)). [**28] When considering the motion, a          1095, 1102-03 (10th Cir. 2001). Under Thiessen, the court
court may not weigh the evidence, consider the credibility of     makes an initial determination of "similarly situated" at the
the witnesses, or substitute its judgment for that of the jury.   "notice stage" and another at the conclusion of discovery. Id.
Sims v. Great Am. Life Ins. Co., 469 F.3d 870, 891 (10th Cir.     The standard at the conclusion of discovery is a stricter
2006). The court must view the record in the light most           standard than that at the notice stage. Id. Because this case is
favorable to the nonmoving party, and affirm the verdict if it    at the post-trial motion stage, this court must evaluate whether
contains evidence upon which the jury could properly return a     the plaintiffs were similarly situated using the stricter
verdict for the nonmoving party. See Bartee v. Michelin N.        standard. Under this standard, the court evaluates several
Am., Inc., 374 F.3d 906, 914 (10th Cir. 2004). The court,         factors including, (1) the disparate factual and employment
however, should enter judgment as a matter of law in favor of     settings of the individual plaintiffs, (2) the defenses available
the moving party when "there is no legally sufficient             to defendants which appear to be individual to each plaintiff,
evidentiary basis for a reasonable jury to find for the issue     and (3) fairness and procedural considerations. Id. at 1103;
against that party." Sims, 469 F.3d at 891.                       see also Ruehl v. Viacom, Inc., 500 F.3d 375, 388 n.17 (3d
                                                                  Cir. 2007) ("A representative (but not exhaustive or
                                                                  mandatory) list of relevant factors includes whether the
B. Legal Conclusions                                              plaintiffs are employed in the same corporate department,
                                                                  division and location; advanced similar claims of age
Tyson argues this court must grant its Motion for two reasons.    discrimination; [**31] sought substantially the same form of
First, that plaintiffs failed to submit adequate proof for        relief; and had similar salaries and circumstances of
purposes of the FLSA collective action and the Rule 23 class      employment."). The court must also consider whether the
action. Second, Tyson contends plaintiffs did not prove it        plaintiffs can show that the defendant has a common policy or
acted willfully under the FLSA. Tyson moves the court to          plan in violation of the FLSA. O'Brien v. Ed Donnelly
grant it judgment as a matter of law on these issues or, in the   Enters., Inc., No. 04-CV-00085, 2006 U.S. Dist. LEXIS
alternative, [*1279] to decertify the FLSA collective action      86895, 2006 WL 3483956, at *3 (S.D. Ohio Nov. 30, 2006).
and the Rule 23 class action. [**29] The court will analyze
each argument in turn.                                            The requirements for class treatment under Fed. R. Civ. P. 23
                                                                  are more stringent than those under 29 U.S.C. § 216(b). See,
1. Collective and Class Action Viability
                                                                  e.g., Vaughan v. Mortgage Source, L.L.C., No. 08-4737, 2010
There are two separate standards for determining whether a        U.S. Dist. LEXIS 36615, 2010 WL 1528521, at *4 (E.D.N.Y.
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 132 of 183
                                                                              Page 8 of 20
                            890 F. Supp. 2d 1273, *1279; 2012 U.S. Dist. LEXIS 118965, **31

Apr. 14, 2010) (stating "courts have repeatedly stated that        plant with different specific duties; they used different knives
Section 216(b)'s 'similarly situated' requirement is               or equipment; and they had different pre- and post-shift
considerably less stringent than the requirements for class        routines. But they also had important similarities: all plaintiffs
certification under Rule 23."). The prerequisites for class        worked at the Finney County, Kansas plant; all plaintiffs were
certification include Fed. R. Civ. P. 23(a)'s requirements of      required to don and doff some combination of sanitary and
numerosity, commonality, typicality, and adequacy of               safety equipment; all plaintiffs were paid on gang time and
representation. In addition, Fed. R. Civ. P. 23(b)(3) requires     were paid K code. The similarities between the plaintiffs
predominance and superiority—that is, common questions             outweigh the differences. Further, the similarly situated
must predominate over individual issues and class resolution       requirement does not require proof that each employee
must be superior to other methods of adjudication. Amchem           [**34] performed identical jobs, or that each employee wore
Prods., [*1280] Inc. v. Windsor, 521 U.S. 591, 613-15, 117         the same equipment. See Tucker v. Labor Leasing, Inc., 872
S. Ct. 2231, 138 L. Ed. 2d 689 (1997).                             F. Supp. 941, 947 (M.D. Fla. 1994). More importantly, Tyson
                                                                   had a company-wide policy of paying the plaintiffs on gang
This court [**32] conditionally certified plaintiffs' FLSA         time and K code. See Bouaphakeo v. Tyson Foods, Inc., 564
collective action and Rule 23 class action on February 12,         F. Supp.2d 870, 899 (N.D. Iowa 2008) (holding that the "tie
2009. See Dkt. No. 741. Nevertheless, Fed. R. Civ. P.              that binds" all the plaintiffs was the gang time compensation
23(c)(1)(C) permits the court to alter or amend class              system). While it is true that the employees vary to some
certification before final judgment. See Briggs v. Anderson,       degree in the equipment they are required to don and doff, the
796 F.2d 1009, 1017-19 (8th Cir. 1986); Key v. Gillette Co.,       jury found that the plaintiffs spent at least some
782 F.2d 5, 6-7 (1st Cir. 1986). A decision to decertify after a   uncompensated time performing donning and doffing during
trial on the merits must take into account the possible            the limitations period.
unfairness to the defendant. CHARLES ALAN WRIGHT,
ARTHUR R. MILLER, & MARY KAY KANE, 7AA FEDERAL                     Tyson cites Lugo v. Farmer's Pride, Inc., 737 F. Supp.2d 291
PRACTICE & PROCEDURE § 1785.4 (3d ed. 2005) ("If the class         (E.D. Pa. 2010), in which the court granted a defendant's
has lost on the merits, this result may be inappropriate when      motion to decertify an FLSA collective action in a donning
the opponent has devoted the time and resources necessary to       and doffing case. Tyson contends this court should grant its
defend a class suit and now finds that only the named              motion for judgment as a matter of law or decertify the class
plaintiffs are bound and the same issues may have to be            for the reasons stated in Lugo. [*1281] The Lugo court
retried. Similarly, if the class prevailed, then decertification   decertified the class for many reasons:
wrongly may deprive them of the fruits of their victory.").
Because the class prevailed at trial here, the court must               First, while plaintiffs bear some general similarities to
carefully weigh its decision to decertify as it may wrongly             one another, the evidence indicates that plaintiffs worked
deprive plaintiffs of the fruits of their victory. See id.              in different positions and departments [**35] and on
                                                                        different shifts at defendant's plant, and that these
2. The Plaintiffs Are Similarly Situated                                positions and departments varied not only as to the PPE
                                                                        required and worn, but also as to the schedules followed
                                                                        and the amount of time provided for donning-and-
a. Tyson Had a Common [**33] Policy or Plan                             doffing activities before and after the shifts and meal
                                                                        periods. Furthermore, the time study prepared by
First, it is clear that Tyson had a common policy or plan of
                                                                        plaintiffs' expert, Dr. Kenneth Mericle, indicated
paying all class members on gang time and paying them K
                                                                        significant variation among workers regarding the
code. And the K code was based on average estimated
                                                                        amount of time necessary to perform these tasks.
amounts of time that it takes to don and doff the sanitary and
safety equipment. Tyson does not dispute this. Rather Tyson        Id. at 303-04. Although Lugo is a donning and doffing case,
contends the plaintiffs are not similarly situated because of      the plaintiffs did not identify a policy or plan that applied to
their disparate employment settings.                               the whole class, such as the gang time and K code payments
                                                                   here. The plaintiffs' principal argument in Lugo was not that
                                                                   the defendant's pay policy was unlawful as written, but that it
b. Employment Setting                                              was unlawfully applied. Id. at 304-05. The court found there
                                                                   was no evidence of a uniform policy to support the plaintiffs'
There are factual differences among the plaintiffs: they wore
                                                                   claim that the defendant was not following its compensation
various combinations of sanitary and safety equipment; they
                                                                   system. Id. at 310 ("While plaintiffs have offered evidence
spent varying amounts of time donning and doffing such
                                                                   suggesting defendant's compensation system may not have
items; they worked in different areas and departments at the
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 133 of 183
                                                                              Page 9 of 20
                            890 F. Supp. 2d 1273, *1281; 2012 U.S. Dist. LEXIS 118965, **35

been followed as written at times, the Court finds this             e. Conclusion
evidence fails to demonstrate a single 'decision, policy or
 [**36] plan' on behalf of defendant to not compensate for          All the Thiessen similarly-situated factors weigh in plaintiffs'
donning and doffing activities."). The court also identified        favor. [**38] The plaintiffs have identified a common policy
several inconsistencies in testimony, which undermined the          that applies to all plaintiffs and the factual similarities
credibility of the representative evidence as applicable to         between the plaintiffs outweigh the differences. And there are
other class members. Id. at 310-11. Because the Lugo court          no individual defenses that weigh against collective action
did not involve a policy or plan similar to Tyson's gang time       treatment. Last, procedural and fairness grounds weigh in
and K code, its application to this case is limited. The            plaintiffs' favor. Accordingly, the court will not decertify the
employment settings here weigh in favor of collective action        FLSA collective action.
treatment.                                                          3. Certification Under Rule 23 Was Appropriate

                                                                    Tyson contends this court should decertify the Rule 23 class
c. Defenses Available                                               action because "there is no reason to assume that, because one
                                                                    employee reasonably required more than K Code time for
The second factor the court looks at is whether there are           compensable donning and doffing and walking activities,
individual defenses that make collective action treatment           employees in different positions would take the same
improper. This factor clearly weighs in plaintiffs' favor. All      reasonable time to don/doff, much less that their walking
the defenses presented to the court and to the jury have been       times would be the same." Dkt. No. 1059, pgs. 7-8. To
adjudicated on a class-wide basis and are not individualized        support its argument, Tyson cites the Eleventh Circuit's
defenses. At summary judgement, the court considered                opinion in Babineau v. Fed. Express Corp. 576 F.3d 1183
whether the donning and doffing activities were integral and        (11th Cir. 2009). In Babineau, a putative class of FedEx
indispensable to the work performed by the plaintiffs, whether      employees sued the company seeking pay for time worked
that time was de minimis, and whether liquidated damages            prior to and after each shift and during break periods. Id. at
and a three-year statute of limitations was appropriate for the     1185-86. Each employee had a scheduled start and finish time
class. The court denied summary judgment on these issues            each day but, for a variety of [**39] reasons, many
and the jury ultimately decided them (except                        employees arrived early or left late. Id. at 1187-88.
 [**37] liquidated damages), all on a class-wide basis. Thus,       Additionally, not all employees worked during the break
the court's treatment of the defenses in this case favors           periods, and the company specifically prohibited employees
collective action treatment.                                        from working during the rest breaks. Id. at 1188-89. The
                                                                    district court denied certification finding that there was no
                                                                    uniform way to determine how much time each employee
d. Procedural and Fairness Considerations                           worked before and after their shift or at the break periods
                                                                    because the testimony of several plaintiffs indicated each
Last, procedural and fairness considerations also weigh in
                                                                    worked different amounts of time on any given day. Id. at
plaintiffs' favor. The FLSA's collective action has an
                                                                    1191. The Eleventh Circuit affirmed the district court's denial
important remedial purpose: "(1) to lower costs to the
                                                                    of class certification. Id. at 1195.
plaintiffs through the pooling of resources; and (2) to limit the
controversy to one proceeding which efficiently resolves            By analogy, Tyson seeks to apply Babineau to this case.
common issues of law and fact that arose from the same              Babineau, however, is not as persuasive as Tyson would have
alleged activity." Moss v. Crawford & Co., 201 F.R.D. 398,          it. First, the plaintiffs in Babineau did not identify a single
410 (W.D. Pa. 2000) (citing Hoffmann-La Roche, Inc. v.              policy or plan that applied to all plaintiffs, such as the gang
Sperling, 493 U.S. 165, 170, 110 S. Ct. 482, 107 L. Ed. 2d          time and K code here. And the court stated that even if the
480 (1989)). Throughout the six-year litigation history of this     defendant did have a policy requiring employees to arrive
case, numerous Tyson employees have been able to recover            early and stay late, the district court did not err in finding that
unpaid wages that would likely not have been possible if each       this policy "would not predominate over individualized
employee had filed individually. Further, this court has been       issues." Id. at 1193. Second, the Eleventh Circuit did not hold
able to efficiently [*1282] adjudicate several common issues        that class certification [**40] would never be appropriate in
of law and fact throughout the course of this case.                 situations in which employees may have worked different
Accordingly, the procedural and fairness considerations             amounts of time. The court merely held that the district court
weigh heavily against granting Tyson's Motion.                      did not abuse its discretion in denying class certification—a
                                                                    much more narrow holding. See id. at 1195 (holding that "we
                                                                    find that the district court's denial of class certification was
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 134 of 183
                                                                             Page 10 of 20
                            890 F. Supp. 2d 1273, *1282; 2012 U.S. Dist. LEXIS 118965, **40

not an abuse of discretion"). In addition, the plaintiffs in         Although, as noted previously, not all employees wear the
Babineau were not required to perform certain functions              same equipment or require the same amount of time to don
before and after each shift such as donning and doffing,             and doff that equipment, these individual differences are not
unlike the plaintiffs in this case. Thus, the dissimilarities to     so significant that they predominate. Plaintiffs have also
this case limit Babineau's persuasive value. See Burch v.            established superiority because the class action tried to the
QWEST Comm's Int'l, Inc., 677 F. Supp.2d 1101, 1128 (D.              jury was superior to individual lawsuits filed by five thousand
Minn. 2009) (limiting Babineau's application "[b]ecause the          class members. It would have been more burdensome on the
alleged uncompensated activity consists of almost identical          class members and the court to try these FLSA violations
actions by employees, regardless of geographic location or           individually. See Valentino v. Carter-Wallace, 97 F.3d 1227,
particular supervisors").                                            1234 (9th Cir. 1996) [**43] ("Where classwide litigation of
                                                                     common issues will reduce litigation costs and promote
 [*1283] For substantially the same reasons that this court          greater efficiency, a class action may be superior to other
sustained the jury's verdict as to the collective action             methods of litigation."). Accordingly, the court will not
members, the court also finds that certification of the Rule 23      decertify the Rule 23 class.
class was appropriate. First, the commonality requirement is
met because the employees were paid on gang time and paid            4. Representative Evidence
K code, notwithstanding [**41] the factual differences in
                                                                     Next, Tyson argues that even if the plaintiffs are similarly
safety and sanitary equipment worn by each employee.
                                                                     situated, they failed to present sufficient representative
Second, plaintiffs have proved typicality because the
                                                                     testimony supporting the jury's finding that Tyson owed each
plaintiffs' overall legal theory that Tyson's gang time and K
                                                                     plaintiff additional compensation. Specifically, Tyson
code time is unlawful, or resulted in undercompensation,
                                                                     complains the five testifying plaintiffs did not provide
applies to all employees. Tyson does not challenge the
                                                                     sufficient testimony to sustain their burden. The plaintiffs
adequacy or numerosity requirements.
                                                                     contend they presented sufficient class-wide proof and that
The plaintiffs have also met the "predominance" and                  there is no requirement that a certain amount or percentage of
"superiority" components of Rule 23(b)(3). This Rule                 the class testify in order to recover. Further, they contend Dr.
specifically lists four factors relevant to the court's              Radwin's time study stands in [*1284] proxy for the
determination of predominance and superiority:                       thousands of plaintiffs who could have testified in court.
     (A) the class members' interests in individually
                                                                     The use of representative evidence is well accepted for
     controlling the prosecution or defense of separate
                                                                     determining liability in FLSA cases. See Anderson v. Mt.
     actions;
                                                                     Clemens Pottery Co., 328 U.S. 680, 66 S. Ct. 1187, 90 L. Ed.
     (B) the extent and nature of any litigation concerning the
                                                                     1515 (1946). The burden originally is on the employees to
     controversy already begun by or against class members;
                                                                     demonstrate with sufficient evidence that the employees have,
     (C) the desirability or undesirability of concentrating the
                                                                     in fact, performed work for which they [**44] were
     litigation of the claims in the particular forum; and
                                                                     improperly compensated, and to produce sufficient evidence
     (D) the likely difficulties in managing a class action.
                                                                     to show the amount and extent of that work "as a matter of
FED. R. CIV. P. 23(b)(3)(A)-(D). First, the court does not           just and reasonable inference." Id. at 687. As the Tenth
believe that the individual plaintiffs have an interest in           Circuit stated in Metzler v. IBP, Inc., "[w]hen the employer
proceeding individually; in fact, they have made the decision        has failed to record compensable time and the employees
not to do so. Individual suits would be costly and less likely to    have proved that they actually performed the work in
result in a significant [**42] remedy. The advantages of             question, the plaintiffs need only produce evidence sufficient
proceeding as a class are apparent—all class members have            to support a reasonable inference of the amount and extent of
been able to adjudicate their claims in one trial. The second        that work." 127 F.3d 959, 965 (10th Cir. 1997) (citing Mt.
and third factors are largely irrelevant at this stage because the   Clemens, 328 U.S. at 687); see also Reich v. Southern New
case has already been tried. And the fourth factor is also a         England Telecomms., 121 F.3d 58, 66-67 (2d Cir. 1997).
nonissue because the court did not have difficulties managing        "'The burden then shifts to the employer to come forward with
this class action. The plaintiffs have established predominance      evidence of the precise amount of work performed or with
because they proved to the jury that they were not paid for all      evidence to negative the reasonableness of the inference to be
the work they performed under the gang time system and that          drawn from the employee[s'] evidence.'" Metzler, 127 F.3d at
the K code was insufficient to cover donning and doffing. To         965-66 (quoting Mt. Clemens, 328 U.S. at 687-88).
do so, they were required to prove that they performed work
which was unpaid—the donning and doffing activities.
                                                                     a. Plaintiffs' Burden
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 135 of 183
                                                                             Page 11 of 20
                            890 F. Supp. 2d 1273, *1284; 2012 U.S. Dist. LEXIS 118965, **44

The burden is on the plaintiffs to demonstrate with sufficient      The time study also took into account the time spent by the
evidence that the employees have, in fact, performed work for       sample employees in which they were not donning or doffing.
which they were improperly compensated, and to produce              For example, each time an employee went to the restroom
sufficient evidence to show the amount and extent of that           while donning or doffing, or when an employee would sit and
work, [**45] as a matter of just and reasonable inference. Mt.      wait, the videographers measured that time, but subtracted it
Clemens, 328 U.S. at 687. Employee testimony, documentary           out of the total time. In all, Dr. Radwin and his colleagues
evidence, and expert testimony are appropriate methods of           videotaped 43 employees on the processing side, 26 preshift
making a prima facie showing of a pattern or practice of            and 17 postshift. They also videotaped 24 slaughter
unpaid time and wages. See Castillo v. Givens, 704 F.2d 181,        employees, 13 preshift and 11 postshift. Based on these
195 (5th Cir. 1983) (holding "plaintiffs met their burden of        samples, Dr. Radwin averaged the pre- and post-shift times to
proof by demonstrating that they performed work and were            calculate his estimate of times for the class. Dr. Radwin
not compensated . . . " where 13 plaintiffs testified regarding     testified that his study was conducted within a confidence
the hours they and members of their families worked and             interval of 95—that is "if I did this study over and over again,
plaintiffs' statistics expert testified and calculated a minimum    95 out of a hundred times I would expect to get an average
and maximum number of hours each plaintiff worked),                 between that interval." Dkt. No. 1018, pg. 145.
overruled on other grounds by Mclaughlin v. Richland Shoe
Co., 486 U.S. 128, 108 S. Ct. 1677, 100 L. Ed. 2d 115 (1988).       Dr. Radwin's time study bolsters the testimony of the five
                                                                    testifying plaintiffs and was used by the plaintiffs as a
Tyson primarily contends the plaintiffs did not meet their          substitute [**48] for calling all or a substantial number of the
burden because the testimony of five plaintiffs was                 plaintiffs to testify. As Dr. Radwin testified in response to a
insufficient. In support, Tyson cites several cases in which it     question of why he did not conduct a study of all the
contends testimony from more than five plaintiffs was               employees:
required. See, e.g., Donovan v. Bel-Loc Diner, Inc.., 780 F.2d            Well, for one thing, it's not possible to follow everybody,
1113, 1115-16 (4th Cir. 1985) (22 of 98 plaintiffs testified);            there is just too many people to follow. And you don't
Donovan v. Burger King Corp., 672 F.2d 221, 225 (1st Cir.                 need to. You can sample, and if you do it in a proper
1982) (6 employees testified out of 246); McLaughlin v.                   way, you can get a very good estimate within the
DialAmerica Mktg., Inc., 716 F. Supp. 812, 825-26 (D.N.J.                 boundaries of what we need to estimate to know how
1989) [**46] (43 of 393 testified). But these courts did not              much time it takes.
hold that a specific number of plaintiffs were required to          Dkt. No. 1018, pg. 107. This court agrees. It was unnecessary
testify. And Tyson concedes neither the FLSA nor Rule 23            for the time study to measure all employee plaintiffs' donning
require that a certain amount of plaintiffs in a collective or      and doffing time. The representative sample presented, as
class action testify in order for the class to prevail at trial.    testified to by Dr. Radwin, a sufficient evidentiary basis for
Testimony from the plaintiffs is not the only type of               the jury to decide the case. Therefore, this court will not upset
representative evidence.                                            that finding.

In addition to the employee testimony, the plaintiffs               The plaintiffs also presented damages testimony from Dr.
introduced Dr. Radwin's time study, in which he measured the        Baggett, their damages expert. Dr. Baggett determined, from
reasonable amount of time that employees spend donning and          Tyson's records, the weeks that an employee was paid on
doffing during various times of the day. The study was              gang time and paid K code. Then he took Dr. Radwin's
conducted by [*1285] six videographers and Dr. Radwin's             averaged donning and doffing numbers, subtracted from that
assistant Tom Yen in May 2010 over the course of three days.        number the K code Tyson had already paid to each plaintiff,
During those three days, the videographers sampled a number         and calculated damages for each plaintiff.
of employees to get a representative sample of different
employees in different areas of the plant at different shifts and   The evidence submitted by [**49] the plaintiffs—five
different departments. The videographers randomly selected          testifying witness and expert testimony from Dr. Radwin and
certain employees at the beginning of each shift and began          Dr. Baggett—was sufficient to allow the jury to award
recording when the employee donned the first piece of               damages for violations of the FLSA and the KWPA. While
equipment and stopped recording when the employee donned            the testimony of the five plaintiffs alone likely would not have
the last piece of equipment. Similarly, they recorded               been sufficient to sustain the jury's verdict, when coupled
employees at the end of the [**47] shift from the time the          with the evidence of the time study conducted by Dr. Radwin,
employee doffed the first piece of equipment until the              and the damages figures calculated by Dr. Baggett, the
employee doffed the last piece of equipment. They recorded          evidence presented was sufficient to show the amount and
donning and doffing at the meal period in the same manner.          extent of that work, as a matter of just and reasonable
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 136 of 183
                                                                             Page 12 of 20
                            890 F. Supp. 2d 1273, *1285; 2012 U.S. Dist. LEXIS 118965, **49

inference. Accordingly, the plaintiffs met their initial burden.   sufficient representative evidence to support the jury's verdict,
                                                                   and Tyson's Motion is denied.
 [*1286] To be clear, Dr. Radwin's time study, and the
numbers produced by Dr. Baggett are not completely without
issues. The recorded times for each employee tested varied,        C. Willfulness
that is, employee donning and doffing time was not uniform
throughout the sample. And each employee's first act of            The FLSA adopts a two-year statute of limitations in actions
donning and last act of doffing occurred at different times and    for unpaid wages, unless the employer acted willfully, in
at different locations in the plant. Tyson contends this "wide     which case the limitations period is three years. See 29 U.S.C.
variation in individual outcomes" cannot possibly be               § 255(a) (2006). The employee has the burden of proving the
representative of the class as a whole. But these differences      employer acted willfully. McLaughlin v. Richland Shoe Co.,
do not undermine the representative value of the evidence. In      486 U.S. 128, 135, 108 S. Ct. 1677, 100 L. Ed. 2d 115 (1988).
fact, Tyson [**50] could not reasonably expect that the             [**52] To show willfulness, the plaintiffs must prove "the
donning and doffing times or locations of donning and              employer either knew or showed reckless disregard for the
doffing would be the same for all employees. This is precisely     matter of whether its conduct was prohibited by the statute."
why Dr. Radwin sought to determine "average times" and not         Id. at 133; Smith v. Aztec Well Servicing Co., 462 F.3d 1274,
the "actual time" it took every employee to don and doff their     1283 (10th Cir. 2006); Reich v. Monfort, 144 F.3d 1329, 1334
equipment. In order to meet their burden, the plaintiffs were      (10th Cir. 1998). An employer's action is not willful when the
required to present "evidence sufficient to show the amount        employer acts reasonably or unreasonably, so long as it did
and extent of that work, as a matter of just and reasonable        not act recklessly. [*1287] Mclaughlin, 486 U.S. at 135 n.13.
inference." See Mt. Clemens, 328 U.S. at 687. They have done       Mere negligence is generally not enough to sustain a finding
so.                                                                of willfulness. Nelson v. Waste Management of Alameda
                                                                   County, Inc., 33 F. App'x 273, 274 (9th Cir. 2002). But "[f]or
                                                                   § 255's extension to obtain, an employer need not knowingly
b. Tyson's Rebuttal                                                have violated the FLSA; rather, the three-year term can apply
                                                                   where an employer disregarded the very 'possibility' that it
Because the plaintiffs have shown that they performed unpaid       was violating the statute . . . although we will not presume
work and provided evidence as to the amount of unpaid work,        that conduct was willful in the absence of evidence." Alvarez,
the burden shifts to Tyson to produce "evidence of the precise     339 F.3d at 908-09 (citing Cox v. Brookshire Grocery Co.,
amount of work performed or evidence to negative the               919 F.2d 354, 356 (5th Cir.1990)) (internal quotations
reasonableness of the inference to be drawn from the               omitted).
employee's evidence. If the employer fails to produce such
evidence, the court may then award damages to the                  Here, the court submitted the willfulness issue to the jury, and
employee[s], even though the result be only approximate."          the jury found that Tyson willfully violated the FLSA.2
Mt. Clemens, 328 U.S. at 687-88. "'The employer cannot be           [**53] For the following reasons, the court finds that the
heard to complain that the damages lack the exactness and          plaintiffs established sufficient facts on the willfulness issue,
precision of measurement that would be possible had he kept        and the court will not disturb the jury's verdict.
records in accordance with [**51] the requirements of [29
U.S.C. § 211(c)].'" Metzler, 127 F.3d at 966 (quoting Mt.          To fully understand the willfulness issue, this court must
Clemens, 328 U.S. at 688).                                         analyze what Tyson (formerly IBP) knew regarding its
                                                                   compliance with the FLSA. The United States Department of
Tyson has not produced evidence of the precise amount of           Labor began investigating a number of IBP's beef and pork
work performed by the plaintiffs to negative the                   processing plants in 1987. The DOL took the position that the
reasonableness of the jury's award. As noted above, the            time spent donning and doffing protective gear and clothing
plaintiffs submitted evidence through representative               and walking to and from the workstation was compensable.
testimony of five plaintiffs, Dr. Radwin's time study, and the     Trial Transcript, Dkt. No. 1031, pg. 44-46. In 1988, the DOL
testimony of their damages expert Dr. Baggett. This evidence       filed a lawsuit known as Reich v. IBP, in the District of
was sufficient to show the amount and extent of the work           Kansas. The lawsuit covered a number of plants, including the
performed. Tyson has failed to rebut the evidence by showing       one in Finney County. Id. at 140-42. The trial was bifurcated
the precise amount of work performed. Because Tyson does
not record the compensable time worked by its employees, it
                                                                   2 The
cannot complain that the damages lack precision. See Metzler,             jury also awarded the plaintiffs damages based on Tyson's
127 F.3d at 966. Accordingly, the plaintiffs presented             violations of the KWPA. But the jury found that Tyson did not
                                                                   willfully violate the KWPA.
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 137 of 183
                                                                             Page 13 of 20
                           890 F. Supp. 2d 1273, *1287; 2012 U.S. Dist. LEXIS 118965, **53

between a liability phase and a damages phase. After a trial to   compensating pre and post shift compensable activities until
the court in 1993, Judge Earl E. O'Connor found the               such time as the Department announces its position with
following activities compensable: time spent walking from         respect to recordkeeping in the industry." Trial Transcript,
the knife room to the work station and back to the knife          Dkt. No. 1031, pg. 68-69. Tyson understood that the DOL
 [**54] room; time spent waiting in the knife room; time          was not giving its blessing to IBP's K code payment system,
spent donning personal protective gear unique to the              but was saying that it could use K code until the DOL
production job of individual employees; time spent cleaning       announced its opinion on the matter. On July 16, 1999, the
knives and unique personal protective gear. Reich v. IBP, Inc.,   court dismissed Herman v. IBP, in accordance with a joint
820 F. Supp. 1315, 1322-27 (D. Kan. 1993). He also found          stipulation submitted by the parties.
these activities noncompensable: clothes changing time and
walking time related to obtaining sanitary outer garments. Id.    Tyson acquired IBP in 2001, and continued the practice of
The Tenth Circuit affirmed the district court's findings. Reich   paying four minutes of K code. The DOL announced its
v. IBP, Inc., 38 F.3d 1123, 1127-28 (10th Cir. 1994). The case    position on recordkeeping in an opinion letter on January 15,
proceeded to its damages phase with a bench trial in July         2001. In that opinion, the DOL stated that "in order to comply
1995. The district court found that the employees were            with the FLSA and its implementing regulation . . . [a]
entitled to compensation for the reasonable time necessary to     company must record and pay for each employee's actual
complete the compensable activities. Reich v. IBP, Inc., No.      hours of work. Including compensable time spent putting on,
88-2171, 1996 U.S. Dist. LEXIS 3709, 1996 WL 137817, at           taking [**57] off, cleaning his or her protective equipment,
*3-6 (D. Kan. Mar. 21, 1996) (holding that "fourteen minutes      clothing or gear." Trial Transcript, Dkt. No. 1031, pg. 71-72.
is the total average reasonable time involved for all             Tyson's Senior Vice President of Human Resources, Kenneth
compensable pre-shift and post-shift activities"). The court      Kimbro, testified that Tyson knew that this was the DOL's
also permanently enjoined IBP from future violations of the       position, and admitted that he personally lobbied the DOL for
FLSA. 1996 U.S. Dist. LEXIS 3709, [WL] at *8-9.                   that opinion, albeit a part of the opinion relating to unions.
Additionally, IBP was ordered "to record and compensate for       Yet he also testified that he was not aware of the opinion
time spent in compensable activities under its present working    letter until 2005 or 2006. Regardless, he agreed that Tyson did
conditions," and to "implement [**55] recordkeeping               not comply with the opinion letter in 2001 or in 2005. On
practices sufficient to record the time spent by each employee    redirect, Mr. Kimbro testified as follows:
in performing pre-shift and post shift activities found to be           Q. When it suits your company's purpose, it will follow
compensable under the act." Id. IBP appealed this decision,             the DOL, right? And when it doesn't suit your company's
and the Tenth Circuit affirmed. Metzler v. IBP, Inc., 127 F.3d          purpose, you ignore it, right?
959, 966 (10th Cir. 1997).                                              A. I think [when] we believe we're right we do, and
                                                                        when we believe they are wrong, we challenge it.
After IBP's last appeal in 1997, it still disputed how much it          Q. Okay. So you get to choose when the Department of
was required to pay under Reich. As a result, in April 1998             Labor is right and wrong, right? That's what you are
 [*1288] the DOL filed another suit against IBP alleging it             saying?
was wrongfully withholding compensation from workers. See               A. I believe so.
Herman v. IBP, Inc., No. 98-2163 (D. Kan. Apr. 10, 1998). In            Q. So you get to selectively decide which part of the
1998, IBP began a time study of the pre- and post-shift                 Department's labor guidance you want to follow and
activities as they related to unique, personal protective               which part you just want to ignore, that's your choice,
equipment that the Reich court found to be compensable. IBP             that's what you say?
determined that it took four minutes per day to perform such            A. I believe so.
activities. The DOL sent an independent time-study expert,        Trial Transcript, Dkt. No. 1031, pg. 229 (alterations added).
Dr. Fernandez, to conduct its own time study. The DOL came
up with similar compensable time figures. IBP began paying        In [**58] 1998, employees at IBP's Pasco, Washington, plant
four minutes per day for donning and doffing activities           filed suit to recover unpaid wages for donning and doffing
performed by employees in knife-wielding departments,             related activities, including walking to and from workstations.
which was called "K code" time in 1998. Eventually the DOL        The trial court found, among other things, that the time spent
agreed that four minutes per day was sufficient [**56] to pay     donning and doffing protective gear pre-and post-
employees for back pay from October 1994 to 1999 even             shift [*1289] was work and required compensation under the
though four minutes was less than the amount of time the          FLSA. Alvarez v. IBP, Inc., No. CT-98-5005, 2001 U.S. Dist.
Reich court found that IBP owed. Thereafter, the DOL              LEXIS 25344, 2001 WL 34897841, at *13-14 (E.D. Wash.
Solicitor's Office sent IBP a letter stating that "IBP may        Sept. 14, 2001). It also found that time spent walking to and
continue its current practice with respect to recording and       from the locker room and work station, time spent donning
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 138 of 183
                                                                             Page 14 of 20
                            890 F. Supp. 2d 1273, *1289; 2012 U.S. Dist. LEXIS 118965, **58

and doffing at the meal and rest break, and time devoted to         overcome a settlement impasse," thus, the DOL did not
waiting for, preparing, handling, replacing, and washing            approve Tyson's method of paying K code rather [**61] than
equipment was compensable. Id. The Ninth Circuit agreed             actual time. See 339 F.3d at 908. In fact, on January 15, 2001,
with the district court and held that "'donning and doffing' and    the DOL explicitly announced in an opinion letter that Tyson
'waiting and walking' constitute compensable work activities        must record and pay for each employee's actual hours of
except for the de minimis time associated with the donning          work. Although Mr. Kimbro repeatedly denied knowing about
and doffing of non-unique protective gear." Alvarez v. IBP,         the letter until 2005, Tyson did not change its pay practice in
Inc., 339 F.3d 894, 904 (9th Cir. 2003). Tyson appealed this        2005. And the jury also had sufficient grounds for questioning
decision to the Supreme Court. On November 8, 2005, the             the credibility of Mr. Kimbro's testimony on this matter,
Court held that pre-shift walking time is compensable as part       especially in light of his admission that [*1290] Tyson
of the continuous workday if it occurs after the first principal    follows DOL opinion statements when they are in Tyson's
 [**59] activity of the day, and post-shift walking time is         favor, but challenges the DOL or refuses to comply with DOL
compensable if it occurs before the last principal activity of      interpretations when they are not in Tyson's favor.
the day. After this ruling, Tyson conducted more time studies.
Effective January 2007, Tyson authorized seven minutes of K         It is true that the courts and not the DOL are the final
code, which it began to pay in August 2007. Tyson also back         interpreters of the FLSA. The pertinent regulation provides
paid its employees from January 2007. From the Supreme              that "[t]he ultimate decisions on interpretations of the act are
Court's decision in November 2005 to January 2007 Tyson             made by the courts. The Administrator must determine in the
knew that it was required to pay for compensable walking            first instance the positions he will take in the enforcement of
time at Finney County but it did not do so. According to Mr.        the Act. The regulations in this part seek to inform the public
Kimbro, the company was focused on determining how much             of such positions. It should thus provide a 'practical guide for
more K code to add for walking time and to start paying that        employers as to how the office representing the public interest
amount on a forward basis.                                          in its enforcement will seek to apply it.'" 29 C.F.R. § 785.2
                                                                     [**62] (quoting Skidmore v. Swift, 323 U.S. 134, 138, 65 S.
Tyson contends that the jury's verdict on willfulness cannot        Ct. 161, 89 L. Ed. 124 (1944)). But Tyson's admittedly
stand because Tyson has complied with the Reich injunction          cavalier attitude regarding the DOL's 2001 opinion letter is
and with the Supreme Court's decision in Alvarez. Tyson             pertinent to the willfulness issue.
contends that its interpretation of Reich did not mandate that it
record and pay for actual time spent donning and doffing,           After Alvarez, Tyson again conducted time studies. At the
rather it believes it can pay for the reasonable time spent         conclusion of these studies, it determined it needed to add
doing those things, i.e., K code. The plaintiffs argue that         between one and three minutes of K code to each employee's
Tyson has acted willfully by not recording and paying for           pay per day. As a result, Tyson decided to increase its K code
actual time spent performing the donning and doffing                by three minutes in January 2007, but it did not make any
 [**60] activities. They argue that the Reich injunction            back payments for time worked before January 2007. It is
required Tyson to record actual time and that the DOL               clear at this point that Tyson either knew or should have
explicitly informed Tyson that it needed to record and pay for      known that the K code minutes it added in response to
actual time. And because Tyson has refused to pay actual time       Alvarez should have been paid to its employees before
but instead has adopted the K code or "reasonable time"             January 2007. Mr. Kimbro testified that Tyson was concerned
payments it has willfully violated the FLSA.                        with making the payments on a forward basis and did not
                                                                    consider paying before January 2007. The plaintiffs need not
The plaintiffs have produced sufficient evidence that Tyson         prove that Tyson knew it was in violation of the law, it is
knew or showed reckless disregard that its pay practices were       sufficient that Tyson "showed reckless disregard for the
prohibited by statute. First, this court issued a permanent         matter of whether its conduct was prohibited by the statute."
injunction against Tyson over 15 years ago restraining it from      See McLaughlin, 486 U.S. at 133. Tyson cannot avoid a
future violations of the FLSA. That injunction also required        finding of willfulness simply by hiding behind its admission
Tyson to record and to pay employees for time spent on              that it was only thinking about compliance [**63] going
compensable activities. In response, Tyson conducted time           forward. And from Mr. Kimbro's testimony alone the jury had
studies and began paying its employees in knife wielding            sufficient evidence to conclude that Tyson knew or recklessly
departments four minutes per day for donning and doffing            disregarded the possibility that it had not paid sufficient
activities. Although less than the amount of time the court         compensation to its employees under the FLSA during the
found Tyson owed, the DOL settled its lawsuit with Tyson.           limitations period.
Yet, as the Ninth Circuit stated in Alvarez, "IBP's four-minute
compliance plan, moreover, merely embodies an effort to             As stated by another court "[t]hese defendants [Tyson and
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 139 of 183
                                                                             Page 15 of 20
                            890 F. Supp. 2d 1273, *1290; 2012 U.S. Dist. LEXIS 118965, **63

IBP], individually or collectively, have now been litigating
this same issue for decades, reflecting what can only be           B. Analysis
described as a deeply-entrenched resistance to changing their
compensation practices to comply with the requirements of          Section 207(h) is the only provision in the FLSA that
the FLSA." Jordan v. IBP, Inc., & Tyson Foods, Inc., 542 F.        addresses offsets. See 29 U.S.C. § 207(h). This section
Supp.2d 790, 794 (M.D. Tenn. 2008) (alterations added); see        provides:
also Trial Transcript, Dkt. No. 1031, pgs. 105-06. The jury in          (h) Extra compensation creditable toward overtime
this case had ample evidence from which to agree with the               compensation
sentiment expressed by the court in Jordan. And, for the                (1) Except as provided in paragraph (2), sums excluded
reasons stated above, the jury had a sufficient evidentiary             from the regular rate pursuant to subsection (e) shall not
basis for concluding that Tyson willfully violated the FLSA.            be creditable toward wages required under section 6 or
Accordingly, Tyson's Motion for Judgment as a Matter of                 overtime compensation required under this section.
Law is denied.                                                          (2) Extra compensation paid as described in paragraphs
                                                                        (5), (6), and (7) of subsection (e) of this section shall be
                                                                        creditable toward overtime compensation payable
III. Tyson's Motion to Alter Judgment to Receive Credit                 pursuant to this section.
for Sunshine Time
                                                                   Id. § 207(h)(1)-(2). According to paragraphs (h)(1) and (2),
In this Motion, Tyson seeks a remittitur (a reduction) in          sums excluded from [**66] the regular rate of pay may not
damages for "sunshine [**64] time" paid to the plaintiffs.         be used as offsets except the three exceptions found in
Sunshine time was a form of compensation paid to slaughter         subsection (e). The three types of compensation eligible for
employees representing the difference between the amount of        offsets in subsection (e) are: (5) regular time and a half
time scheduled for a shift and the amount of time in which it      overtime for hours worked in excess of 8 in one day or in
took to complete the work for the day. For example, if the         excess of the maximum workweek applicable to the
shift was scheduled to last 7 hours and 56 minutes yet the         employee; (6) premium pay for days worked on weekends or
employees finished the work in 7 hours and [*1291] 40              holidays; and (7) premium pay provided under an
minutes, the employees were paid for the entire scheduled          employment contract or collective-bargaining agreement. Id.
shift. The parties agree that allowing an offset for sunshine      § 207(e)(5)-(7).3 Both parties disagree as [*1292] to the
time would reduce plaintiffs' damages by $67,507.
                                                                   3 Section   207(e)(5)-(7) provides:

A. Legal Standard                                                       (5) extra compensation provided by a premium rate paid for
                                                                        certain hours worked by the employee in any day or workweek
Ordinarily a motion for remittitur is appropriate when the jury         because such hours are hours worked [**67] in excess of eight
erred in awarding damages. Arnold v. Riddell, Inc., 882 F.              in a day or in excess of the maximum workweek applicable to
Supp. 979, 995 (D. Kan. 1995). Whether or not to grant a                such employee under subsection (a) of this section or in excess
remittitur motion is within the sound discretion of the trial           of the employee's normal working hours or regular working
court. Aerotech Res., Inc. v. Dodson Aviation, Inc., 191 F.             hours, as the case may be;
Supp.2d 1209, 1223 (D. Kan. 2002). The court, however, may              (6) extra compensation provided by a premium rate paid for
not substitute its judgment for that of the jury. Goico v.              work by the employee on Saturdays, Sundays, holidays, or
Boeing Co., 358 F. Supp.2d 1028, 1030 (D. Kan. 2005).                   regular days of rest, or on the sixth or seventh day of the
"'[A]bsent an award so excessive as to shock the judicial               workweek, where such premium rate is not less than one and
conscience and to raise an irresistible inference that passion,         one-half times the rate established in good faith for like work
prejudice, corruption or other improper cause [**65] invaded            performed in nonovertime hours on other days;
the trial, the jury's determination of the damages is considered        (7) extra compensation provided by a premium rate paid to the
inviolate.'" Id. (quoting Fitzgerald v. Mountain States tel. &          employee, in pursuance of an applicable employment contract
Tel. Co., 68 F.3d 1257, 1266 (10th Cir. 1995) ((citing                  or collective-bargaining agreement, for work outside of the
Malandris v. Merrill Lynch, Pierce, Fenner, & Smith, Inc.,              hours established in good faith by the contract or agreement as
703 F.2d 1152, 1168 (10th Cir. 1981))). In this case,                   the basic, normal, or regular workday (not exceeding eight
application and possible reduction of damages based on                  hours) or workweek (not exceeding the maximum workweek
sunshine time was not submitted to the jury; both parties               applicable to such employee under subsection (a) of this
agreed the court would make this determination. Thus, the               section, where such premium rate is not less than one and one-
normal standards for remittitur do not apply.                           half times the rate established in good faith by the contract or
                                                                        agreement for like work performed during such workday or
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 140 of 183
                                                                             Page 16 of 20
                            890 F. Supp. 2d 1273, *1292; 2012 U.S. Dist. LEXIS 118965, **67

correct reading of the statute. According to Tyson, the statute     Plaintiffs cite Alvarez v. IBP, Inc., and a DOL regulation to
does not apply to bar offsets for sunshine payments because it      support their position that the sunshine payments should not
paid sunshine time as part of the regular rate, thus, falling       be used [**70] to offset their damages. See Alvarez v. IBP,
outside the realm of subsection (h)(1). Because the statute         Inc., No. CT-98-5005, 2001 U.S. Dist. LEXIS 25344, 2001
does not specifically bar an offset for sunshine pay, Tyson         WL 34897841, at *24 (E.D. Wash. Sept. 14, 2001), reversed
contends it is available. Plaintiffs, on the other hand, read       on other grounds by Alvarez v. IBP, Inc., 339 F.3d 894 (9th
subsection (h)(2) as providing the only three instances in          Cir. 2003); 29 C.F.R. § 778.207. The Alvarez court briefly
which compensation may be offset against wages not paid.            addressed the issue of sunshine payment offsets and
                                                                    concluded:
To be clear, the [**68] plain language of the statute does not
explicitly support either party's position. Unlike Tyson                 IBP has sought to treat Sunshine payments as an offset.
contends, the statute does not provide that amounts included             The Court finds that these Sunshine payments are in the
in the regular rate are eligible as an offset unless otherwise            [*1293] nature of incentive pay, i.e., a reward for
excluded. Likewise, contrary to plaintiffs' position, the statute        working more efficiently and at greater speeds. In effect,
does not provide that only in the three instances listed in              IBP has been making these payments to slaughter
subsection (e) may a defendant be eligible for an offset.                division employees for their production floor
Rather, the statute establishes the three instances in which             performance during their work shift. Sunshine pay is not
payments excluded from the regular rate are nonetheless                  payment for off-the-clock work, nor is it the type of
eligible for an offset.                                                  premium pay that could offset overtime pay obligations
                                                                         under U.S.C. § 207(h). Similarly, Sunshine pay is not
This court must determine whether the sunshine pay here,                 compensation for MWA off-the-clock work and does not
indisputably paid as part of the regular rate, is eligible for an        offset MWA damages.
offset; a situation not addressed by § 207(h). The only court       2001 U.S. Dist. LEXIS 25344, 2001 WL 34897841, at *24.
of appeals to have ruled on a similar issue held that § 207(h)      While not dispositive, this case clearly supports plaintiffs'
did not apply. See Singer v. City of Waco, Tex., 324 F.3d 813,      position.
827 (5th Cir. 2003). In Singer, the court held amounts paid in
excess of overtime compensation due under the FLSA were             The DOL regulation plaintiffs cite also provides support for
properly offset against plaintiffs' damages because the excess      their position:
payments were part of the plaintiffs' regular rate of pay. Id. at
828. In reaching that conclusion, the Fifth Circuit determined           (a) Overtime premiums are those defined by the statute.
that § 207(h) "does not apply in this [**69] case [because] . .          The various types of contract premium rates which
. [t]hat provision refers to payments that are not included in           provide extra [**71] compensation qualifying as
determining the regular rate of pay." Id. (emphasis in                   overtime premiums to be excluded from the regular rate
original). Tyson cites two other cases which have cited Singer           (under section 7(e)(5), (6), and (7) and credited toward
and agreed with its holding that § 207(h) is inapplicable to             statutory overtime pay requirements (under section 7(h))
situations in which an offset is sought for an amount included           have been described in §§ 778.201 through 778.206. The
in the regular rate of pay. See Monroe Firefighters Ass'n v.             plain wording of the statute makes it clear that extra
City of Monroe, No. 06-CV-1092, 2009 U.S. Dist. LEXIS                    compensation provided by premium rates other than
27698, 2009 WL 916272, at *11-12 (W.D. La. Mar. 31,                      those described cannot be treated as overtime premiums.
2009); Solis v. Tyson Foods, Inc., No. 2:02-CV-1174-VEH                  Wherever such other premiums are paid, they must be
(attached as Ex. B. to Dkt. No. 1057). In Solis, the defendants          included in the employee's regular rate before statutory
sought a jury instruction entitling it to an offset for extra            overtime compensation is computed; no part of such
compensation it alleged it paid at the meal period and rest              premiums may be credited toward statutory overtime
breaks. Citing Singer, the court found the extra compensation            pay.
was included as part of the regular rate, thus, § 207(h) did not
                                                                         (b) Nonovertime premiums. The Act requires the
apply. See Dkt. No. 1057, Ex. B. Pg. 5. Ultimately, the court
                                                                         inclusion in the regular rate of such extra premiums as
refused to allow the offset instruction, but only because
                                                                         nightshift differentials (whether they take the form of a
defendants failed to present any evidence as to the amount of
                                                                         percent of the base rate or an addition of so many cents
over-compensation or the amount of over-compensated time.
                                                                         per hour) and premiums paid for hazardous, arduous or
                                                                         dirty work. It also requires inclusion of any extra
      workweek;                                                          compensation which is paid as an incentive for the rapid
                                                                         performance of work, and since any extra compensation
Id.
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 141 of 183
                                                                             Page 17 of 20
                            890 F. Supp. 2d 1273, *1293; 2012 U.S. Dist. LEXIS 118965, **71

     in order to qualify as an overtime premium must be            and Solis, involved extra compensation not akin to the
     provided by a premium rate per hour, except in the            sunshine payments here. Singer, 324 F.3d at 826 (involving
     special case of pieceworkers as discussed [**72] in §         faulty overtime calculations resulting in overpayments in
     778.418, lump sum premiums which are paid without             which firefighters worked 96 hours); Monroe Firefighters,
     regard to the number of hours worked are not overtime         2009 U.S. Dist. LEXIS 27698, 2009 WL 916272, at *10
     premiums and must be included in the regular rate. For        (involving an extra lump sum payment for 6.5 hours at half
     example, where an employer pays 8 hours' pay for a            the regular rate and longevity payments paid to firefighters
     particular job whether it is performed in 8 hours or in       after their 23rd year of employment); Solis, No. 2:02-CV-
     less time, the extra premium of 2 hours' pay received by      1174 (involving extra compensated minutes received at lunch
     an employee who completes the job in 6 hours must be          and rest breaks).
     included in his regular rate. Similarly, where an
     employer pays for 8 hours at premium rates for a job          The DOL's regulations are not binding on this issue. See 29
     performed during the overtime hours whether it is             C.F.R. § 775.1 ("Advisory interpretations announced by the
     completed in 8 hours or less, no part of the premium paid     Administrator serve only to indicate the construction of the
     qualifies as overtime premium under sections 7(e)(5),         law which will guide the Administrator in the performance of
     (6), or (7).                                                  his administrative duties . . . ."); 29 C.F.R. § 778.1 ("This Part
                                                                   778 constitutes the official interpretation of the Department of
29 C.F.R. § 778.207. Plaintiffs contend the language "extra        Labor with respect to the meaning and application of
compensation which is paid as an incentive for the rapid            [**75] the maximum hours and overtime pay requirements
performance of work" refers to sunshine pay. Under the             contained in section 7 of the Act. It is the purpose of this
regulation, such pay is included in the regular rate. Plaintiffs   bulletin to make available in one place the interpretations of
then point to the portion of subsection (a) which provides         these provisions which will guide the Secretary of Labor and
"[t]he plain wording of the statute makes it clear that extra      the Administrator in the performance of their duties under the
compensation provided by premium rates other than those            Act unless and until they are otherwise directed by
described cannot be treated as overtime premiums. Wherever         authoritative decisions of the courts or conclude, upon
such other premiums are paid, they must be included in the         reexamination of an interpretation, that it is incorrect."); 29
employee's [**73] regular rate before statutory overtime           C.F.R. § 785.2 ("The ultimate decisions on interpretations of
compensation is computed; no part of such premiums may be          the act are made by the courts."). But because 29 C.F.R. §§
credited toward statutory overtime pay." 29 C.F.R. §               778.201 and 778.207 are interpretative regulations, this court
778.207(a) (emphasis added). Plaintiffs argue the sunshine         should defer to them to the extent they have the power to
payments do not qualify for an offset because it is extra          persuade. Fowler v. Incor, 279 F. App'x 590, 598 (10th Cir.
compensation, other than that described in § 207(e)(5)-(7),        2008) (citing Skidmore v. Swift & Co., 323 U.S. 134, 138, 65
which may not be credited [*1294] toward statutory                 S. Ct. 161, 89 L. Ed. 124 (1944)).
overtime pay. Although not cited by plaintiffs, another section
of the regulations strengthens this interpretation. See 29         Nothing in the FLSA expressly permits Tyson to offset the
C.F.R. § 778.201(c). This section provides: "Section 7(h) [§       amount it paid in sunshine payments against plaintiffs'
207(h)] of the Act specifically states that the extra              recovery. The regulations indicate such sunshine payments
compensation provided by these three types of payments may         should not be offset against plaintiffs' damages. Because the
be credited toward overtime compensation due under section         payments are not the type Congress expressly authorized to be
7(a) for work in excess of the applicable maximum hours            used for offset treatment, this court finds the regulations
standard. No other types of remuneration for employment may        persuasive [**76] and holds Tyson's sunshine payments may
be so credited." Id. (emphasis added).                             not be offset against plaintiffs' damages. Therefore, Tyson's
                                                                   Motion is denied.
This court finds the sunshine payments at issue are incentive
payments for rapid performance of work that must and are
calculated as part of the regular rate. Because such payments      IV. Plaintiffs' Motion to Alter or Amend Judgment
are included in the regular rate and they do not fall under the
exceptions listed subsection (e)(5)-(7), § 207(h) does not         Plaintiffs move this court for (1) an award of liquidated
apply. This does [**74] not mean, however, that the                damages, (2) an award of pre-judgment interest, (3) an award
payments are automatically creditable against plaintiffs'          of post-judgment interest, and (4) clarification [*1295] of the
damages award simply because they are part of the regular          class definition. The court will address each request in turn.
rate and not covered by § 207(h). All three of the cases Tyson
relies on for that proposition, Singer, Monroe Firefighters,
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 142 of 183
                                                                             Page 18 of 20
                            890 F. Supp. 2d 1273, *1295; 2012 U.S. Dist. LEXIS 118965, **76

A. Liquidated Damages                                              rate.4 Plaintiffs calculated the interest by taking the KWPA
                                                                   award, $336,666, and dividing it by the number of months in
An employer may avoid paying liquidated damages for                the class period, which equals $3,699.63 per month. The 10%
violating the FLSA "if the employer shows to the satisfaction      interest rate is then applied to the $3,699.63 resulting in a
of the court that the act or omission giving rise to such action   prejudgment interest of $116,538.23. Tyson sought to reduce
was in good faith and that he had reasonable grounds for           this amount through its Remittitur Motion, but the court
believing that his act or omission was not a violation of the      denied the Motion. Therefore, the court grants plaintiffs'
Fair Labor Standards Act of 1938." 29 U.S.C. § 260 (2006).         Motion for pre-judgment interest and awards them
"'[L]iquidated damages are not a penalty exacted by the law,       $116,538.23.
but rather compensation to the employee occasioned by the
delay in receiving wages due caused by the employer's
violation of the FLSA.'" Jordan v. United States Postal Serv..,    C. Post-Judgment Interest
379 F.3d 1196, 1202 (10th Cir. 2004) (quoting Herman v.
RSR Sec. Servs. Ltd., 172 F.3d 132, 142 (2d Cir. 1999)).           In plaintiffs' initial brief (Dkt. No. 1055), plaintiffs sought
While the employer must prove subjective good faith, it must       post-judgment interest at [*1296] ten percent per annum
also prove [**77] that its actions were objectively reasonable.    running from the date the court entered judgment. The parties
Overly v. Black & Veatch Corp., No. 05-2161, 2006 U.S.             have since conferred and agreed that 28 U.S.C. § 1961
Dist. LEXIS 34665, 2006 WL 1517761, at *3 (D. Kan. May             governs the award of post-judgment interest. This statute
25, 2006). If the employer meets that burden the court retains     provides, "[i]nterest shall be allowed on any money judgment
discretion whether to award liquidated damages. Greene v.          in a civil case recovered in a district court. . . . Such interest
Safeway Stores, Inc., 210 F.3d 1237, 1245 (10th Cir. 2000).        shall be calculated from the date of the entry of the judgment,
But the Tenth Circuit has adhered to a different rule when a       at a rate equal to the weekly average 1-year constant maturity
jury has determined that the defendant willfully violated the      Treasury yield, as published by the Board of Governors of the
FLSA. Brinkman v. Dep't of Corrections of Kan., 21 F.3d            Federal Reserve System, for the calendar week preceding the
370, 372-73 (10th Cir. 1994). "The same willfulness standard       date of the judgment." This court entered judgment on March
for the statute of limitations issue applies to the liquidated     17, 2011. The weekly average in the preceding week, as
damages issue." Id at 373. Thus, the court is prohibited from      provided by the parties, was 0.252%. Thus, pursuant to §
reaching a contrary result as to liquidated damages. Id. at 372-   1961, this court amends judgment to provide for post-
73 ("We have held that when fact issues central to a claim are     judgment interest running from March 17, 2011, to the date of
decided by a jury upon evidence that would justify its             payment at the rate of 0.252%.
conclusion, the Seventh Amendment right to a jury trial
prohibits the district court from reaching a contrary
conclusion.").                                                     D. Modification of Class Definition

Here, recognizing Brinkman's holding, the parties have agreed      Last, [**80] plaintiffs move the court to amend the final Rule
this court must award liquidated damages in the full amount        23 class definition to the following:
of the FLSA award, or $166,345.00. Tyson filed its motion               All current and former hourly employees of Defendants
for remittitur seeking to reduce the liquidated                         who worked at the Finney County facility from May 15,
 [**78] damages award to $153,638.00. However, as noted                 2003, to December 31, 2010, who were paid on a "Gang
above, the court denied defendants' Motion. And the court               Time" basis and paid for their donning and doffing
denied Tyson's Motion for Judgment as a Matter of Law on                activities on an "average time" basis using K-code.
the willfulness issue. Therefore, the court grants plaintiffs'     Dkt. No. 1055, pg. 3. Essentially, plaintiffs seek to remove
Motion and awards liquidated damages to plaintiffs in the          any reference to the Emporia claims and employees because
amount of $166,345.00.                                             the trial was bifurcated, the Emporia trial yet to take place.
                                                                   They also seek to include only employees who were paid
                                                                   gang time and K code. Plaintiffs' request to amend the class
B. Pre-Judgment Interest

The parties agree that the plaintiffs are entitled to pre-         4 "At the discretion of the presiding officer, interest, as provided
judgment interest on the KWPA claim. Further, the parties          under K.S.A. 16-201, and amendments thereto, may be assessed on
agree it is appropriate to apply a 10% per annum interest          wage claims found to be due and owing from the date the wages
                                                                   were due as defined in [**79] K.S.A. 44-314, and amendments
                                                                   thereto." KAN. STAT. ANN. § 44-323(a). Kan. Stat. Ann. § 16-201
                                                                   provides that the interest rate shall be ten percent per annum.
               Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 143 of 183
                                                                               Page 19 of 20
                               890 F. Supp. 2d 1273, *1296; 2012 U.S. Dist. LEXIS 118965, **79

definition to exclude Emporia class members is granted. The                Stricklin v. Devaughn, 594 F.3d 1188, 1194 (10th Cir. 2010)
court bifurcated the trial in this matter and tried the Finney             ("Recognizing the considerable discretion the district court
County facility first. Dkt. No. 976. All evidence at trial only            enjoys in this area, we defer to the district court's certification
pertained to the Finney County facility, and no facts were                 ruling if it applies the proper Rule 23 standard and its
presented as to the Emporia facility. Tyson does not appear to             'decision falls within the bounds of rationally available
dispute this modification but it does object to plaintiffs'                choices given the facts and law involved in the matter at
attempt to modify the class to include only employees paid on              hand.'") (quoting Vallario v. Vandehey, 554 F.3d 1259, 1264
gang time and paid K code.                                                 (10th Cir. 2009)). [**83] This discretion continues
                                                                           throughout the course of the litigation as Fed. R. Civ. P.
Plaintiffs moved for class certification on October 15, 2008.              23(c)(1)(C) provides that "[a]n order that grants or denies
Judge Lungstrum certified this case [**81] as a class and                  class certification may be altered or amended before final
collective action on February 12, 2009, and defined the class              judgment." See id. at 1201. This broad discretion to modify or
as:                                                                        decertify a class extends after a trial on the merits in a given
     All current and former hourly employees of Defendants                 case. See Forehand v. Fla. State Hosp. at Chattahoochee, 89
     who worked at the Holcomb or Emporia facilities from                  F.3d 1562, 1566-67 (11th Cir. 1996); Stastny v. Southern Bell
     May 15, 2003 to the present and who performed off-the-                Tel. and Tel. Co., 628 F.2d 267, 275-76 (4th Cir. 1980); see
     clock activities during one or more workweeks,                        also 7AA CHARLES ALAN WRIGHT, ARTHUR R. MILLER, &
     including but not limited to donning, doffing, washing                MARY KAY KANE, FEDERAL PRACTICE & PROCEDURE §
     and walking and who were paid on a "Gang Time" basis                  1785.4 (3d ed. 2005) ("Courts have modified or decertified
     and/or paid for their donning and doffing activities on an            classes at the outset of pretrial, the completion of discovery,
     "average time" basis during one or more of those                      after summary judgment in favor of plaintiff class's injunctive
     workweeks.                                                            claims, but before awarding damages, at the close of plaintiff
                                                                           class's case-in-chief, and at the completion of the trial on the
Dkt. No. 741, pg. 7. This initial class covered all employees
                                                                           merits."). The Eleventh Circuit in Perryman v. Johnson
paid on gang time "and/or" paid K code for donning and
                                                                           Products Co., Inc., facing a similar situation, held the district
doffing activities. As explained in plaintiffs' brief, all
                                                                           court did not abuse its discretion when it reduced the size of
individuals who were paid K code were also paid on gang
                                                                           the class prior to a decision on the merits but after trial. 698
time. But not all individuals paid on gang time were paid K
                                                                           F.2d 1138, 1148 (11th Cir. 1983). [**84] In finding so the
code. Asserting that only individuals paid both gang time and
                                                                           court stated:
K code were tried to the jury, plaintiffs believe individuals
paid only gang time should not have their potential claims                      The defendant has failed to cite any case in which a trial
adjudicated in this trial because they were not subject to the K                court was held to have abused its discretion by reducing
code payments that were central to liability and damages in                     the size of a class prior to a decision on the merits where
this case. Said another way, plaintiffs seek to remove the "or"                 all members of the recertified class were also members
in the original class [**82] certification definition and leave                 of the original class. The prejudice, if any, suffered by
the "and." This and/or distinction amounts to approximately                     [defendant] as a result of the recertification of the
2,057 employees reducing the original class size of 7,187.                      plaintiff class was not severe enough to compel our
                                                                                interference with the trial court's duty to facilitate the fair
 [*1297] Tyson objects to plaintiffs' requested modification
                                                                                and expeditious utilization of the class action
for several reasons. First and foremost, it argues that the class
                                                                                mechanism.
as originally defined by Judge Lungstrum and as provided in
the Pretrial Order was the class tried to the jury. And it would           Id. at 1147-48. Tyson cites two cases for the proposition that a
be unfair to allow plaintiffs to remove over 2,000 class                   court may not alter the class definition after trial. See Garrett
members at this late date. Second, Tyson takes issue at the                v. City of Hamtramck, 503 F.2d 1236, 1244 (6th Cir. 1974);
time period in which plaintiffs first sought to formally narrow            EEOC v. Detroit Edison Co., 515 F.2d 301, 310 (6th Cir.
the class definition, arguing this also should preclude a                  1975). Neither of these cases, however, provide support for
modification.                                                              defendants' position. In Garrett, the Sixth Circuit held that the
                                                                           district court abused its discretion by enlarging the class
Fed. R. Civ. P. 23(c)(1)(A) grants the district court wide
                                                                           definition to include individuals not represented in the action.
discretion in the initial certification of a class.5 See DG ex rel.
                                                                           503 F.2d at 1245-46. By enlarging the class size the court
                                                                           found defendants had been prejudiced because they had no
5 Fed. R. Civ. P. 23(c)(1)(A) provides: "At an early practicable time
after a person sues or is sued as a class representative, the court must   determine by order whether to certify the action as a class action."
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 144 of 183
                                                                             Page 20 of 20
                            890 F. Supp. 2d 1273, *1297; 2012 U.S. Dist. LEXIS 118965, **84

opportunity to argue against including [**85] such                 2011. Additionally, defense counsel acknowledged in an
individuals. Id. at 1246. Similarly, in Detroit Edison Co., the    email on February 28, 2011, that the "Rule 23 class contains
court found the district court [*1298] erred by enlarging the      5,130 persons who are claiming non-zero damages." Dkt. No.
plaintiff class in its decision on the merits to include           1065, Ex. C. Even more, once the issue of final class
previously excluded persons and persons likely not                 definition arose during trial, plaintiffs prepared to file a
represented by the class as defined before and during trial.       motion immediately. Before doing so, plaintiffs sent a copy of
515 F.2d at 310-11.                                                the proposed order to defense counsel in an effort to reach
                                                                   agreement. In response defense counsel requested plaintiffs
Here, the plaintiffs do not seek to enlarge the class definition   delay filing the motion until they could consult with their
to persons not previously contemplated as members of the           client. In an act of professional courtesy, plaintiffs did not file
class. On the contrary, plaintiffs are seeking to narrow the       the motion before trial had concluded. Thus, it is abundantly
class. As such, any persuasive authority the Garrett and           clear [**88] that although plaintiff did not move for formal
Detroit Edison Co. cases may have is limited. Tyson has not        amendment, Tyson knew the class plaintiffs sought to try
and cannot provide authority showing a court may not narrow        before the trial and throughout it.
class definition after trial.
                                                                   In sum, this court finds it has discretion to modify the class
Given this broad discretion the court finds it appropriate to      definition to reflect the class presented at trial. Further, the
modify the plaintiffs' Rule 23 class to encompass only those       court finds Tyson will not be prejudiced by this decision.
employees who were paid on gang time and paid K code.              Therefore, the final Rule 23 class shall be defined as follows:
Plaintiffs' damages expert, Dr. Baggett, based his damages
methodology on employees who received both gang time and                [*1299] All current and former hourly employees of
 [**86] K code. While Dr. Baggett may have studied and                 Defendants who worked at the Finney County facility
calculated damages for all 7,187 class members, it is clear that       from May 15, 2003, to December 31, 2010, who were
plaintiffs only sought to prove damages for those paid both            paid on a "Gang Time" basis and paid for their donning
gang time and K code. This is further bolstered by plaintiffs'         and doffing activities on an "average time" basis using
representative testimony.                                              K-code.
                                                                   The court grants plaintiffs' Motion to Modify the Class
It is true that the initial Class Certification Order and the      Definition.
Pretrial Order defined the class to include gang time "and/or"
K-code employees. It is also true, as Tyson contends, that the     IT IS ACCORDINGLY ORDERED this 21st day of August
Pretrial Order binds counsel to the issues of fact and law to be   2012, that plaintiffs' Post-Trial Motion to Alter or Amend the
decided. See R.L. Drilling Contractors, Inc. v. Schramm, Inc.,     Judgment Regarding Liquidated Damages, Interest, and the
835 F.2d 1306, 1308 (10th Cir. 1987). Yet, as noted above,         Final Class Definition (Dkt. No. 1055) is granted.
this court's discretion to modify the class definition under
Fed. R. Civ. P. 23(c)(1)(C) is paramount and does not              IT IS FURTHER ORDERED that Tyson's Motion for
dissipate merely because the initial Class Certification Order     Remittitur to Receive Credit for "Sunshine Time" (Dkt. No.
and the Pretrial Order contained a slightly different class.       1056) is denied.
Tyson cannot show prejudice as a result of narrowing the
                                                                   IT IS FURTHER ORDERED that Tyson's Motion for
class definition.
                                                                   Judgment as a Matter of Law (Dkt. No. 1058) is denied.
Last, Tyson contends this court should not alter the class
                                                                   /s/ J. Thomas Marten
because plaintiffs did not try to amend the class definition
prior to trial or before the conclusion of trial. In fact, Tyson   J. THOMAS MARTEN, JUDGE [**89]
contends the first time they became aware of plaintiffs'
intention [**87] was during opening statements. It is true
plaintiffs did not seek to formally narrow the class definition      End of Document
prior to trial, but it is disingenuous of Tyson to assert they
were totally unaware of the class definition plaintiffs intended
to try. Tyson became aware of plaintiffs' methodology in
figuring damages when Dr. Baggett finished his initial report
in August 2010. Thereafter, Dr. Baggett was not able to
complete his report until late February 2011, because Tyson
provided him with the final data necessary around January 26,
Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 145 of 183
            Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 146 of 183


Johnson v. Spirit Airlines, Inc., Not Reported in F.Supp.2d (2008)
2008 WL 1995117


                                                                     the deposition has taken place. On that basis, I deny
                                                                     Spirit's motion as premature until Dr. Seldes has
                 2008 WL 1995117
   Only the Westlaw citation is currently available.                 performed the work for which he seeks reimbursement.
            United States District Court,
                     ..G..1., . .LAICW I"   It..
                                                                     "Compensating an expert for his time spent in deposition
                                                                     is mandatory under [Federal Rule of Civil Procedure
             Pansy JOHNSON, Plaintiff,                               26(b)(4)(C) ] to 'avoid the unfairness of requiring one
                       v.                                            party to provide expensive discovery for another party's
         SPIRIT AIRLINES, INC., Defendant.                           benefit without reimbursement.' " Gamier v. Illinois Tool
                                                                     Works, Inc., 2006 WL 1085080, *2 (E.D.N.Y. April 24,
                No. CV 07-1.874(FB)(J0).                             2006) (citing Magee v. Paul Revere Life Ins. Co., 172
                                                                     F.R.D. 627, 646 (E.D.N.Y.1997)). However, it is the
                        May 6, 2008.                                 court's prerogative to balance one party's need to retain a
                                                                     competent expert with the need to "protect the opposing
                                                                     party from being unfairly burdened by excessive ransoms
Attorneys and Law Firms                                              which produce windfalls for the party's experts." Id.
                                                                     (internal quotations omitted).
Nicole S. Weiser, Jaimee Lynn Nardiello, Martin J.
Weiser, Weiser & Associates, P.C., New York, NY, for                 Absent manifest injustice-a circumstance that no party has
Plaintiff.                                                           argued is present in this case-I must require Spirit to "pay
                                                                     the expert a reasonable fee for tune spent in responding to
Marguerite D. Peck, Alison D. Metzler, Downing & Peck
                                                                     discovery[.]" Fed.R.Civ.P. 26(b)(4)(C)(i) (emphasis
P.C., New York, NY, for Defendant.
                                                                     added). The pertinent rule thus teaches that once Dr.
                                                                     Seldes has actually "spent" time responding to Spirit's
                                                                     questions at the deposition, he may then bill Spirit for a
                                                                     "reasonable" fee for that amount of "time." Dr. Seldes
                                                                     therefore may not insist on advance payment, and may not
                                                                     set a flat fee before he knows what he will be called upon
                                                                     to do; he may instead charge only a reasonable hourly fee.
                                                                     I will not predict in advance what reasonable hourly fee
                           ORDER                                     Dr. Seldes may choose to request, but should a dispute
                                                                     arise, I will of course defer to the persuasive authority of
                                                                     cases such as the Gamier decision cited above and the
JAMFR ORRNSTRIN, united StAte.g MngistnitP                           precedent on which it in           leaned. See id. at *3-1'4
                                                                     (describing a range of reasonable hourly rates below
*1 Defendant Spirit Airlines, Inc. ("Spirit") seeks an order         $500).
pursuant to Fed. R. Civ. P 26(b)(4)(C) limiting the
compensation rate of the expert witness Dr. Richard                  For the reasons set forth above, I deny defendant Spirit's
Seldes ("Dr.Seldes"), a treating physician of the plaintiff.         motion as premature until Dr. Seldes has performed the
Docket Entry ("DE") 37. Dr. Seldes initially demanded a              work for which he seeks reimbursement.
flat fee payment of $7,500 to provide testimony. His
request was later reduced to $2,500. The plaintiff                   SO ORDERED.
responded to Spirit's motion by asserting that Dr. Seldes's
fee is reasonable in relation to his expertise and
qualifications, and requested that the court set Dr.                 All Citations
Seldes's fee at $1,000 per hour. DE 38. That response is
inadequate: Dr. Seldes's fee may represent his usual                 Not Reported in F.Supp.2d, 2008 WL 1995117
practice, but it is not a reasonable amount that he can
impose on the defendant in the form of a flat fee, before
End of Document                                                0 2019 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW        © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            1
Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 147 of 183
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 148 of 183


    Caution
As of: June 17, 2019 7:28 PM Z


        Mark Andrew of the Palm Beaches, Ltd. v. GMAC Commer. Mortg. Corp.
                                 United States District Court for the Southern District of New York
                                           July 29, 2003, Decided ; July 31, 2003, Filed
                                                    01 Civ. 1812 (JGK) (MHD)

Reporter
2003 U.S. Dist. LEXIS 13217 *; 2003 WL 21767633

THE MARK ANDREW OF THE PALM BEACHES et al.,
                                                                   Counsel: For The Mark Andrew of the Palm Beaches, Ltd,
Plaintiffs, -against- GMAC COMMERCIAL MORTGAGE
                                                                   The Mark Andrew Operating Company, Inc, Green Fields &
CORPORATION, Defendant.
                                                                   White Doors, Inc, PLAINTIFFS: J Joseph Bainton, Andrew H
                                                                   Beatty, Bainton, McCarthy & Siegel, LLC, New York, NY
Prior History: Mark Andrew of the Palm Beaches, Ltd. v.
                                                                   USA.
GMAC Commer. Mortg. Corp., 265 F. Supp. 2d 366, 2003
U.S. Dist. LEXIS 11528 (S.D.N.Y., 2003)                            For The Mark Andrew of the Palm Beaches, Ltd, The Mark
                                                                   Andrew Operating Company, Inc, Flagler Life Care, Inc,
Disposition: [*1] Plaintiff's motion for expert witness fees       Loretta Gardner, Robert C Gardner, Green Fields & White
and expenses granted.                                              Doors, Inc, PLAINTIFFS: Willie E Gary, F Shields
                                                                   McManus, Williams, Parenti, Finney, Lewis, McManus,
Case Summary                                                       Watson & Sperando, Stuart, FL USA.
                                                                   For Green Fields & White Doors, Inc, PLAINTIFF: Ethan D
                                                                   Siegel, Bainton, McCarthy & Siegel, LLC, New York, NY
Procedural Posture
                                                                   USA.
Following the completion of pre-trial discovery, plaintiffs
moved for an award of fees and expenses for the deposition         For GMAC Commercial Mortgage Corporation,
testimony of their two designated expert witnesses.                DEFENDANT: Steven S Rand, Zeichner Ellman & Krause
                                                                   LLP, New York, NY USA.
Overview
The first expert offered no information to demonstrate that his    Judges: MICHAEL H. DOLINGER, UNITED STATES
hourly rate was common in his field of expertise, and the          MAGISTRATE JUDGE.
court reduced his hourly rate to $ 200. The court saw no basis
for charging defendant for time spent by the expert's              Opinion by: MICHAEL H. DOLINGER
employees in talking to him or performing cryptically
described research. Apart from the six-hour deposition time,       Opinion
the court saw no reasonable basis for crediting him with more
than 20 hours of preparation time. The expert's expenses were
vastly overstated, at least as a measure of what defendant
should be expected to bear. The court reduced the air fair,        MEMORANDUM & ORDER
disallowed hotel charges for more than one night, and reduced
the hotel rate to $ 200. The other expert also failed to justify   MICHAEL H. DOLINGER
her hourly rate and the court only allowed for deposition time
                                                                   UNITED STATES MAGISTRATE JUDGE:
plus 20 hours of preparation time. The court disallowed
charges for more than a one-night hotel stay and reduced the       Following the completion of pre-trial discovery, plaintiffs
rate to $ 200.                                                     moved for an award of fees and expenses for the deposition
                                                                   testimony of their two designated expert witnesses. [*2]
Outcome                                                            Plaintiffs sought a payment of $ 25,942.98 for Mr. Scott
The court granted plaintiffs' motion, in part, and awarded a       Muldavin and $ 29,645.61 for Ms. J. Sabrina Bires. Defendant
significantly reduced amount for fees and expenses related to      opposed the motion, urging either denial of the motion or an
the deposition testimony of two expert witnesses.                  order directing payment of only $ 4,207.50 for Mr.
              Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 149 of 183Page 2 of 4
                                                   2003 U.S. Dist. LEXIS 13217, *2

Muldavin's time and $ 3,657.50 for Ms. Bires's time. We                  whether the charges that Mr. Muldavin has billed are
conclude that plaintiffs are entitled to payments of $ 6,060.00          reasonable given his expertise. See generally Solvent
and $ 6,213.50, respectively, for these two witnesses. 1                 Chemicals, 210 F.R.D. at 468 (summarizing factual matters
                                                                         pertinent to reasonableness of fee). In view of the absence of
Fed. R. Civ. P. 26(b)(4)(C) provides in pertinent part that              clear support for the rate sought, we reduce it to $ 200.00 per
"unless manifest injustice would result, [] the court" must              hour for his twenty-six hours of compensable time.
require the discovering party "to pay the expert a reasonable
fee for time spent in responding to discovery under this                 Finally, Mr. Muldavin's expense charges are vastly
subdivision [*3] …" The courts have interpreted this                     overstated, at least as a measure of what defendant should be
provision to cover reasonable expenses as well as fees. See,             expected to bear. Plaintiffs chose to hire an expert who is
e.g., Bonner v. American Airlines, Inc.,1997 U.S. Dist. LEXIS            based in California to testify in a case pending in New [*5]
20836, 1997 WL 802894, *1 (S.D.N.Y. Dec. 31, 1997) (citing               York, and now seek compensation for an airfare bill in excess
cases). The party that seeks reimbursement bears the burden,             of $ 1,800.00, as well as for three nights of lodging at the
however, of demonstrating the reasonableness of the amounts              Waldorf Astoria. Although we agree that the reasonable
claimed. See, e.g., New York v. Solvent Chemical Co., 210                expense of travel may be charged, this is not reasonable. For
F.R.D. 462, 468 (W.D.N.Y. 2002).                                         example, the cost of a roundtrip between Oakland and New
                                                                         York on Jet Blue is currently $ 268.00, with additional
Mr. Muldavin prepared a report outlining purported business              charges of as much as $ 17.00. See, e.g.,
opportunities of which plaintiffs were allegedly deprived                http://www.jetblueairways.com (site accessed by court on
because of defendant's actions in refusing a loan. He invoiced           July 28, 2003). Assuming that such an inexpensive ticket may
plaintiffs for 75.25 hours spent by five individuals in                  not have been available when Mr. Muldavin came to New
connection with his deposition.                                          York, we still see no reason to charge defendant for more that
                                                                         $ 400.00. 2 As for hotel charges, we equally fail to see why
As for the hourly rates, he bills himself and three others at $
                                                                         defendants should be required to reimburse Mr. Muldavin for
275.00 per hour and one other person at $ 95.00 per hour. He
                                                                         more than one night and for a room charge in excess of $
offers no information, however, to demonstrate that these
                                                                         200.00. Additional charges of $ 60.00 for dinner and breakfast
hourly rates are common in the particular field in which he
                                                                         and $ 200.00 for taxi fares may also be imposed on defendant.
exercises his expertise.
                                                                         The remaining billing expenses are neither explained nor
Finally, he adds a variety of miscellaneous expenses to his              justified by or on behalf of Mr. Muldavin and hence are not
bill. These include an unexplained three-percent                         deemed compensable.
"administrative charge" totaling $ 604.31, and charges for
                                                                          [*6] As for Ms. Bires, she charged plaintiff for 69 hours in
travel expenses that amount to $ 3,125.96.
                                                                         connection with her deposition, including 42.5 hours of
We have reviewed [*4] Mr. Muldavin's submission and see                  preparation, 19.5 hours of travel time between San Francisco
no basis for charging defendant for time spent by his various            and New York and seven hours for the deposition itself. She
employees in talking to him or performing cryptically                    bills her services at $ 400.00 per hour, but does not explain,
described research. As for his own time, apart from the six-             much less justify, this figure. Ms. Bires's expenses include
hour deposition, we see no reasonable basis for crediting him            three nights at an apparently expensive New York hotel,
with more than twenty hours of preparation.                              associated room charges, meals and cab fares.

Mr. Muldavin fails to explain his hourly rate, much less                 The hours charged are overstated. First, we see no reason to
justify it, and plaintiffs' legal submissions are equally                burden defendant with more that the time for the deposition
unhelpful. All that they do is to cite a handful of cases                and preparation time of twenty hours. The travel time --
upholding various hourly rates of specialists in other                   which is found in a claim of nearly 20 hours -- should not be
categories. (See Pltffs' Reply at 4). This says nothing about            separately billable for two reasons. First, plaintiff chose a
                                                                         West Coast expert and should not be reimbursed for the time
                                                                         spent in her traveling here, and in any case there was no
1 We note that in the interim the District Court has granted summary     reason why she could not have used at least some of her time
judgment in favor of defendant. The Mark Andrew of the Palm
Beaches, Ltd. v. GMAC Commercial Mortgage Corp.,265 F. Supp.
2d 366, 2003 U.S. Dist. LEXIS 11528, 2003 WL 21554347
(S.D.N.Y. July 3, 2003). We see no need to address the effect, if any,
of that ruling on the actual payment of expert fees and expenses         2 We note in this regard that Ms. Bires was able to obtain a ticket for
between the parties.                                                     a roundtrip between San Francisco and New York for only $ 353.50.
              Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 150 of 183Page 3 of 4
                                                  2003 U.S. Dist. LEXIS 13217, *6

on the flight to prepare. 3 With regard to the hourly rate, in the
absence of any compelling justification for the $ 400.00
figure, we reduce it to $ 200.00.

 [*7] As for the claimed expenses, the airfare is reasonable,
as are the cab fares. The hotel charges are not defensible since
there was no reason for more than a one-night stay, and room
rates of $ 425.00 and $ 350.00 are excessive. We uphold a
charge of $ 200.00 for the hotel. An added charge of $ 60.00
for two meals is also proper.

In view of the foregoing, we determine that the following are
properly compensable to plaintiffs for the depositions of the
two expert witnesses:


Mr. Muldavin

Fees: $ 200.00 x 26 hours = $ 5,200.00




    Go to table1


Ms. Bires

Fees: $ 200.00 x 27 hours = $ 5,400.00




    Go to table2

The total payable for these two witnesses is therefore $
6,060.00 (for Mr. Muldavin) and $ 6,213.50 (for Ms. Bires),
or a total of $ 12,273.50.

Dated: July 29, 2003

MICHAEL H. DOLINGER

UNITED           STATES           MAGISTRATE               JUDGE




3 We recognize that courts have awarded travel time for experts. See
Frederick v. Columbia University, 212 F.R.D. 176, 177 (S.D.N.Y.
2003); Magee v. Paul Revere Life Ins. Co., 172 F.R.D. 627, 646
(E.D.N.Y. 1997). We are aware of no precedent, however, that
supports the forced payment for travel time of nearly twenty hours
without any showing that equally skilled local experts are
unavailable.
            Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 151 of 183Page 4 of 4
                                           2003 U.S. Dist. LEXIS 13217, *7

Table1 (Return to related document text)
                                           Expenses:   hotel       $ 200.00
                                                       airfare     $ 400.00
                                                       meals        $ 60.00
                                                       cabs        $ 200.00
                                                                   $ 860.00

Table1 (Return to related document text)


Table2 (Return to related document text)
                                           Expenses:   hotel       $ 200.00
                                                       airfare     $ 353.50
                                                       meals        $ 60.00
                                                       cans        $ 200.00
                                                                   $ 813.50

Table2 (Return to related document text)


  End of Document
Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 152 of 183
            Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 153 of 183


New York City Dept. of Finance v. Twin Rivers, Inc., Not Reported in F.Supp. (1997)
1997 WL 299423




                 1997 WL 299423                                    Plaintiffs, New York City Department of Finance and the
   Only the Westlaw citation is currently available.               City of New York, brought this suit to collect on notes for
            United States District Court,                          the payment of taxes, signed by defendants Twin Rivers,
                  S.D. New York.                                   Inc. and American National Bank and Trust Company, the
                                                                   principal obligors. Defendants ROI and American Invesco
 NEW YORK CITY DEPARTMENT OF FINANCE,                              Corporation (AIC) are guarantors (collectively, the
       and the City of New York, Plaintiffs,                       "Guarantor Defendants") of the notes.
                        v.
  TWIN RIVERS, INC., American National Bank                        The Guarantor Defendants moved to dismiss the
 and Trust Company of Chicago, as Trustee, Realty                  complaint pursuant to Fed.R.Civ.P. 12(b)(6) on the
   Growth Investors, Inc., and American Invsco                     grounds that plaintiffs had not exhausted their remedies
               Corp., Defendants.                                  and failed to exercise due diligence against their principal
                                                                   obligors prior to commencing the action. Judge Baer
                No. 95 CIV. 1389 HB HBP.                           dismissed the claims against AIC, finding that although
                                                                   plaintiffs had not satisfied the exhaustion clause of the
                          June 5, 1997.                            AIC Guaranty Contract, New York City Department of
                                                                   Finance v. Twin Rivers, Inc., 920 F.Supp. 50, 54
                                                                   (S.D.N.Y.1996); 929 F.Supp. 172, 174 (S.D.N.Y.1996),
                                                                   but denied RGI's motion to dismiss, because under the
                                                                   RGI Guaranty contract "plaintiff[s] can prove a set of
                                                                   facts entitling it to relief," New York City Department of
                                                                   Finance v. Twin Rivers, Inc., supra, 920 F.Supp. at 54.

                 OPINION AND ORDER                                 Plaintiffs now move to dismiss defendant RGI's
                                                                   affirmative defenses—plaintiffs' failure to exhaust its
                                                                   remedies and exercise due diligence against the principal
PITMAN, United States Magistrate Judge:                            obligors—pursuant to the "law of the case" doctrine.




I. Introduction                                                    TTT 4nalycic
*1 Plaintiffs, creditors in the instant action, move to            The Court of Appeals for the Second Circuit recently
dismiss certain affirmative defenses of defendant Realty           articulated the law of the case doctrine in Pescatore v.
Growth Investors, Inc. ("RGI"), a guarantor, pursuant to           Pan American World Airways. Inc., 97 F.3d 1, 7-8 (2d
the "law of the case" doctrine. Defendant RGI opposes              Cir.1996):
dismissal of its affirmative defenses on the grounds that
(1) the law of the case doctrine is inapplicable; and that           The law of the case doctrine "posits that when a court
(2) in this case, plaintiffs carry the burden of proof on the        decides upon a ntle of law, that decision should
affirmative defenses. For the reasons set forth below,               continue to govern the same issues in subsequent stages
plaintiffs' motion is granted in part and denied in part.            in the same case.' " DiLaura v. Power Auth., 982 F.2d
                                                                     73, 76 (2d Cir.1992) (quoting In re PCH Assocs., 949
                                                                     F.2d 585, 592 (2d Cir.1991)); see also NLRB v.
                                                                     Coca—Cola Bottling Co., 55 F.3d 74, 77-78 (2d
                                                                     Cir.1995). The doctrine is "admittedly discretionary
II. Procedural History'                                              and does not limit a court's power to reconsider its own
       The Honorable Harold Baer, United States District             decisions prior to final judgment." Virgin Atlantic
       Judge, has set forth the complete history of this case in     Airways, Ltd. v. National Mediation Bd., 956 F.2d
       two opinions published at 920 F.Supp. 50                      1245, 1255 (2d Cir.), cert. denied, 506 U.S. 820, 113
       (S.D.N.Y.1996) and 929 F.Supp. 172 (S.D.N.Y.1996),            S.Ct. 67, 121 L.Ed.2d 34 (1992); see also Arizona v.
       familiarity with which is assumed.                            California, 460 U.S. 605, 618, 103 S.Ct. 1382, 1391,
                                                                     75 L.Ed.2d 318 (1983) (law of the case doctrine "does
 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                1
            Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 154 of 183


New York City Dept. of Finance v. Twin Rivers, Inc., Not Reported in F.Supp. (1997)
1997 WL 299423

  not limit the tribunal's power").                                   See, e.g. Amended Joint Pretrial Order at Section V, Para.
                                                                      6. Accordingly, these issues of fact preclude dismissal of
*2 Courts generally depart from the law of the case when              the exhaustion defense.
there is a change in controlling law, when new evidence
becomes available, to correct a clear error, or prevent               Turning to the due diligence defense, Judge Baer
manifest injustice. DiLaura v. Power Authority, supra,                interpreted RGI's guarantee as waiving the due diligence
982 F.2d at 76. The law of the case doctrine, however, is             requirement. After quoting the relevant provision of
limited to issues actually determined. Ouern v. Jordon,               RGI's guarantee2, Judge Baer concluded that "The
440 U.S. 332, 347 n. 18, 99 S.Ct. 1139, 59 L.Ed.2d 358                language in this provision clearly and unambiguously
(1979). "Questions that have not been decided do not                  excuses the [obligee] from the due diligence
become the law of the case merely because they could                  requirement." 920 F.Supp. at 54. Since interpretation of
have been decided." 18 Charles A. Wright, et al., Federal             the clear and unambiguous terms of a contract is a
Practice & Procedure § 4478 at 789 (1981); Bonnie &                   question of law committed to the Court alone, Hartford
Company Fashions, Inc., v. Bankers Trust Company, 955                 Accident & Indemnity Co. v. Wesolowski, 33 N.Y.2d 169,
F.Supp. 203, 209 (S.D.N.Y.1997).                                      172, 305 N.E.2d 907, 909, 350 N.Y.S.2d 895, 898 (1973);
                                                                      J. Calamari & J. Perillo, Contracts § 3-14 (3d Ed.1987);
In order to determine the applicability of the law of the             see Markman v. Westview Instruments, Inc., 517 U.S.
case doctrine, it is first necessary to determine the precise         370, — n. 7, 116 S.Ct. 1384, 1392 n. 7, 134 L.Ed.2d
nature of the prior ruling in this matter. Judge Baer's prior         577 (1996), there is no reason not to give binding effect to
ruling was made on a motion to dismiss for failure to state           Judge Baer's interpretation of RGI's guarantee.
a claim, and, thus, the scope of the Court's inquiry was               2      Although RGI's guarantee was not annexed to the
necessarily limited to questions of law. See 5A Charles A.                    Complaint, both plaintiffs and RGI submitted identical
Wright, et al., Federal Practice & Procedure, § 1357 at                       copies of the guarantee in connection with the motion
303 (2d ed.1990).                                                             to dismiss. Thus, it appears there has never been any
                                                                              issue as to the authenticity or terms of RGI's guarantee.
With respect to the exhaustion defense, the Court
considered the language of the ROI guaranty and
concluded that the exhaustion requirement would be                    *3 Accordingly, since there are disputed issues of fact
waived if certain conditions were met. 920 F.Supp. at                 relevant to the exhaustion of remedies defense, plaintiffs'
53-54. In their answer, defendants denied having                      motion to strike that defense is denied. Plaintiffs' motion
knowledge or information sufficient to form a belief as to            to dismiss the defense of failure to exercise due diligence
the truth of plaintiffs' allegations that the conditions              in pursuing payment from the primary debtors is granted
excusing exhaustion had occurred (RGI Answer at ¶ 2),                 because Judge Baer has previously interpreted RGI's
and no party submitted any evidentiary material on the                guarantee as precluding the assertion of this defense as a
motion to diSM'SS relevant to the issue of whether or not             matter of law. Dated: New York, New York
the conditions that would excuse exhaustion had, in fact,
occurred.                                                             SO ORDERED.

Given the foregoing facts, the only reasonable
construction of Judge Baer's opinion is that there are                All Citations
issues of fact concerning the exhaustion defense that
preclude dismissal of the complaint as a matter of law.               Not Reported in F.Supp., 1997 WL 299423
Specifically, there are issues of fact as to whether the
conditions that would excuse exhaustion have occurred.
End of Document                                                 0 2019 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW        © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 155 of 183
            Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 156 of 183


Reit v. Post Properties, Inc., Not Reported in F.Supp.2d (2010)
2010 WL 4537044



                                                                  fees. With respect to Dr. Head's deposition scheduled for
                 2010 WL 4537044                                  March 12, 2010, but cancelled by the plaintiff on March
   Only the Westlaw citation is currently available.              11, 2010, due to a medical emergency of the attorney
                                                                  scheduled to conduct the deposition, the defendants
This decision was reviewed by West editorial                      request that Dr. Head be paid $6,842.02, which includes:
       staff and not assigned editorial                           (1) $3,850 for seven hours of reserved deposition
               enhancements.                                      testimony time, at an hourly rate of $550; (2) $2,000 for
                                                                  five hours preparation time for his deposition, at an hourly
              United States District Court,                       rate of $400; (3) $547.50 in fees for copying two years of
                    S.D. New York.                                appointment pages and billing summaries (730 pages, at a
                                                                  rate of $0.75 per page); and (4) $444.52, an administrative
             Glenn REIT, Plaintiff,
                                                                  fee, for "twenty-one hours for three employees to comply
                     v.
                                                                  with subpoena (collection of billing summaries, redacting
    POST PROPERTIES, INC., et al., Defendants.
                                                                  all treating patients names from two years of schedules
              No. 09 Civ. 5455(RMB)(KNF).                         and printing sheets for two years)." Additionally, the
                                                                  defendants request that Dr. Head be paid $2,387.50 for
                       Nov. 4, 2010.                              the April 23, 2010 deposition, which includes: (5)
                                                                  $2,018.50 for three and two-thirds hours of deposition
                                                                  time, at an hourly rate of $550; (6) $108 in additional
                                                                  copying fees (144 pages, at a rate of $0.75 per page); (7)
                                                                  $100 for one-half hour of travel time, at an hourly rate of
                                                                  $200; and (8) $161 for round trip car service fare.

                                                                  The plaintiff contends the defendants' requests are
                                                                  unreasonable and proposes to pay Dr. Barschi $962.50,
            MEMORANDUM and ORDER                                  which includes: (a) $400 for two hours of deposition time,
                                                                  at an hourly rate of $200; (b) $262.50 for one and
                                                                  one-half hours of preparation time, at an hourly rate of
KEVIN NATHANIEL FOX, United States Magistrate
                                                                  $175; and (c) $300 for travel time, at an hourly rate of
Judge.
                                                                  $100 per hour. The plaintiff proposes to pay Dr. Head
*1 In this personal injury action, the plaintiff deposed Dr.      $1,289.60, which includes: (a) $900 for three hours of
Martin Barschi, a board certified orthopaedic surgeon,            deposition time, at an hourly rate of $300; (b) $375 for
and Dr. William B. Head Jr., a board certified neurologist,       one and one-half hours of preparation time, at an hourly
to probe the opinion testimony each is expected to offer,         rate of $250; and (e) $14.60 in copying tees for 730
on behalf of the defendants, at the trial of this action.         pages, at a rate of $0.02 per page.
Prior to the deposition, the plaintiff served Dr. Head with
a subpoena, pursuant to Rule 45, accompanied by a
"Rider," seeking documents to be produced at his
deposition. Dr. Head produced his appointment book, data
related to his work in the past two years and billing             Legal Standard
records limited to work he performed as an expert.                *2 The Federal Rules of Civil Procedure provide that "[a]
                                                                  party may depose any person who has been identified as
Before the Court is the defendants' application, made             an expert whose opinions may be presented at trial."
pursuant to Fed.R.Civ.P. 26(b)(4)(C), for the Court to fix        Fed.R.Civ.P. 26(b)(4)(A). "Unless manifest injustice
a reasonable amount that the plaintiff must compensate            would result, the court must require that the party seeking
the defendants' expert witnesses, for responding to the           discovery: (i) pay the expert a reasonable fee for time
plaintiff's discovery demands. The defendants request             spent in responding to discovery under Rule 26(b)(4) (A)
that Dr. Barschi be paid $2,960, which includes: (1)              or (B)." Fed.R.Civ.P. 26(b)(4)(C). "The determination of
$1,100 for two hours of deposition testimony, at an hourly        a reasonable fee and for what services, including
rate of $550; (2) $1,200 for three hours preparation time         preparation, falls solely withing [the court's] province."
for his deposition, at an hourly rate of $400; (3) $600 for       Lamere v. N.Y. State Office for the Aging, 223 F.R.D. 85,
three hours of travel time, at an hourly rate of $200; and        93 (N.D.N.Y.2004); see 8A CHARLES ALAN WRIGHT
(4) $60 to compensate him for mileage, tolls and parking          & ARTHUR R. MILLER, FEDERAL PRACTICE AND
 WESTLAW        © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        1
            Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 157 of 183


Reit v. Post Properties, Inc., Not Reported in F.Supp.2d (2010)
2010 WL 4537044

PROCEDURE § 2034 (3d ed.2010). In determining the                 the opposing party's expert work free from cost."
reasonableness of an expert witness's fees, courts                Goldwater, 136 F.R.D. at 339 (citing United States v. City
consider the following factors: (1) the witness's field of        of Twin Falls. Idaho, 806 F.2d 862, 879 (9th Cir.1986)).
expertise; (2) the education and training required to             "The party seeking reimbursement of deposition fees
provide the expert insight which is sought; (3) the               bears the burden of proving reasonableness. If the parties
prevailing rates of other comparably respected available          provide little evidence to support their interpretation of a
experts; (4) the nature, quality and complexity of the            reasonable rate, the court may use its discretion to
discovery responses provided; (5) the fee actually charged        determine a reasonable fee." Solvent Chem. Co., 210
to the party who retained the expert; (6) fees traditionally      F.R.D. at 468 (citation omitted).
charged by the expert on related matters; and (7) any
other factor likely to assist the court in balancing the
interests implicated by Rule 26. See e .g., Feliciano v.
County of Suffolk, 246 F.R.D. 134, 136 (E.D.N.Y.2007);
Frederick v. Columbia Univ., 212 F.R.D. 176, 177
(S.D.N.Y.2003); Edin v. Paul Revere Life Ins. Co., 188            Dr. Barschi
F.R.D. 543, 546 (D.Ariz.1999); Jochims v. Isuzu Motors,           *3 In support of their application for Dr. Barschi's fees,
Ltd., 141 F.R.D. 493, 495-96 (S.D.Iowa 1992).' "The               the defendants submitted a copy of his curriculum vitae
district courts in the Second Circuit have consistently held      indicating: he is a graduate of New York Medical
that time spent by an expert preparing for a deposition is        College, New York, New York; he is licensed to practice
compensable under Rule 26(b)(4) (C)," and that "time              in New York State, he received his internship training at
spent traveling to and from the deposition, and the               Cedars—Sinai Medical Center, Los Angeles, California,
expenses incurred during travel, so long as they are              and residency training in orthopedic surgery at
reasonable, are compensable under Rule 26(b)(4)(C)."              Montefiore Hospital Medical Center, Bronx, New York,
New York v. Solvent Chem. Co., 210 F.R.D. 462, 471-72             and in general surgery at Cedars—Sinai Medical Center.
(W.D.N.Y.2002). "The general rule ... is that                     Dr. Barschi is certified by the American Board of
compensation for travel time should be half the regular           Independent Medical Examiners and the American Board
hourly amount charged." Mannarino v. United States, 218           of Orthopedic Surgery, and he is a fellow of various
F.R.D. 372, 377 (E.D.N.Y.2003).                                   organizations pertaining to surgery, orthopedic surgery
                                                                  and sports medicine. Dr. Barschi's hospital appointments
       Some courts also consider "the cost of living in [a]
                                                                  include Montefiore Hospital Medical Center and Albert
       particular geographic area." See e.g., Goldwater v.
       Postmaster Gen. of the U.S., 136 F.R.D. 337, 340           Einstein College of Medicine in the Bronx, New York,
       (D.Conn.1991); Coleman v. Dydula, 190 F.R.D. 320,          White Plains Hospital Center and St. Agnes Hospital in
       324 (W.D.N.Y.1999); Mann v. United States, No. 06          White Plains, New York, and New York Medical College
       Civ. 552, 2008 WL 5351935, at *1 (S.D.N.Y. Dec. 22,        in Valhalla, New York. Dr. Barschi is a member of
       2008); Casiano v. Target Stores, No. CV 2006-6286,         various professional organizations and currently holds an
       2008 WL 3930558, at 9 (E.D.N.Y. Aug.21, 2008).             appointment as Chief Medical Officer, Scarsdale Public
       However, like the Iowa district court, the Court "does     School District. The defendants contend that Dr. Barschi
       not believe that the cost of living in a particular        charged them $1,100 for the plaintiff's independent
       geographic area is directly relevant to a reasonable fee   medical examination and that he typically charges $800
       and, in any event, this factor is frequently, at least
       indirectly, calibrated into prevailing market rates."      per hour for related matters. They assert:
       Jochims, 141 F.R.D. at 496.
                                                                    In conferring with other comparably respected
                                                                    orthopedic surgeons regarding depositions [sic] fees,
                                                                    we were advised the following:
"While a party may contract with any expert it chooses,
the court will not automatically tax the opposing party                1. Dr. Alan Zimmerman, Lido Beach, NY: $500.00
with any unreasonable fees charged by the expert." Grady               an hour for deposition testimony;
v. Jefferson County Bd. of County Comm'rs, 249 F.R.D.
657, 662 (D.Colo.2008) (quoting Kernke v. Menninger                    2. Dr. Robert Orlandi, Bronx, NY: $600.00 an hour
Clinic, Inc., No. 00-2263—GTV, 2002 WL 334901, at *1                   for deposition testimony; and
(D.Kan.2002)) (alteration omitted). In determining
reasonable fees, courts must keep in mind that "the                    3. Dr. Frank Hudak, Queens, NY: $800.00 an hour
underlying purpose of Rule 26(b)(4)(C) is to compensate                for deposition testimony.
experts for their time spent participating in litigation and
to prevent one party from unfairly obtaining the benefit of       The plaintiff contends the defendants failed to offer any

 WESTLAW        © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 158 of 183


Reit v. Post Properties, Inc., Not Reported in F.Supp.2d (2010)
2010 WL 4537044

proof regarding "the amount they charge others for                that Dr. Barschi testified he performs surgeries, primarily
similar work," and they offer merely their counsel's              arthroscopies of the knee and shoulder and open and
representation respecting the fees charged by three               closed fracture reductions. He also treats patients with
orthopedists, "with nothing ... to establish that these other     neck and back problems, but does not perform surgeries
doctors are comparable to the defendants' experts or that         in those areas, although he assists neurosurgeons who
the rates they charge are 'prevailing.' " Additionally, the       operate on such patients.
plaintiff maintains that, contrary to the defendants'
assertion that Dr. Barschi charged them $1,100 for the
plaintiff's independent medical examination, resulting in
a five-page report, and that he usually charges $800 per
hour for unspecified "related matters," Dr. Barschi
testified at his deposition that he is paid between $500 and         (1) Dr. Barschi 's Field of Expertise
$600 for an independent medical examination and about             According to Dr. Barschi's testimony, he is an orthopedic
$250 per hour for reviewing records. Moreover, Dr.                surgeon specializing primarily in surgeries that "have to
Barschi testified that his usual fee for performing an            do with arthroscopies of the knees and shoulder" and,
independent medical examination includes reviewing all            secondarily, fracture surgeries. All the plaintiff's alleged
the records, conducting the examination and writing a             injuries, enumerated by the defendants in their
report, which means that his usual $500 to $600 fee for an        submissions, appear to concern the plaintiff's neck and
independent medical examination falls into the $200 per           head. The defendants do not explain, by competent
hour range. According to the plaintiff, since Dr. Barschi's       evidence, the connection between the witness's expertise
usual hourly rate appears to be in the vicinity of $200, that     in knee, shoulder and fracture orthopedic surgery and the
is what he should be paid for his deposition time.                plaintiff's alleged neck and head injuries, in light of the
Additionally, the plaintiff requests that Dr. Barschi not be      fact that no allegations appear to have been made and no
paid for his preparation time "because of his transparent         evidence submitted to the Court that the plaintiff suffered
effort to exaggerate the charge," and his travel time             knee or shoulder injuries or had any fractures. Thus, it is
"should be billed at no more than $100 per hour." The             not readily apparent, based on the parties' submissions on
plaintiff proposes $962.50 as a reasonable fee to                 this motion, how Dr. Barschi's field of expertise is
compensate Dr. Barschi.                                           relevant to the plaintiff's injuries or what it is the
                                                                  defendants sought to elicit from Dr. Barschi.
*4 In its August 19, 2010 order, the Court informed the
defendants that their submissions regarding reasonable
experts' fees, through which they identified three
orthopedic surgeons and two neurologists whose fees for
deposition testimony, the defendants maintain, establish
                                                                     (2) Education and Training Required to Provide the
the regsongbleness of nr ncirschi's fees lgokesi Agtg
                                                                    Insight Sought
about the education, training and experience of those
                                                                  Although Dr. Barschi indicated in his report that he
identified specialists and did not state the hourly rates that
                                                                  examined the plaintiff "for an orthopedic independent
each charges for preparing to give deposition testimony.
                                                                  medical evaluation," the defendants failed to provide the
The Court cautioned the defendants that, absent this
                                                                  Court any evidence of what particular insight was sought
information, its ability to assess fully whether the
                                                                  that occasioned their retaining Dr. Barschi. Therefore,
identified specialists are appropriate comparators is
                                                                  absent that information, the Court is not able to assess the
limited and directed them to supplement their submissions
                                                                  education and training required to provide that insight.
with competent evidence addressing these matters. In
response, the defendants failed to provide the Court with
any evidence requested in the Court's order. Instead, the
defendants reiterated the assertions from their previous
submissions, adding a list of the plaintiff's alleged
injuries: concussion, central annular tear C5, C6, C6-7              (3) Prevailing Rates of Other Comparably Respected
disc herniation, C6—C7, C4—05, C3—C4 narrowing,                     Available Experts
dizziness and nausea, and, in addition, inter alia,               *5 While the defendants assert that Dr. Zimmerman, Dr.
difficulty sleeping, slurring and stuttering speech, blurry       Orlandi and Dr. Hudak are comparably respected
vision, extreme sensitivity to sound, daily headaches,            orthopedic surgeons, charging hourly rates of $500, $600
violent emotional swings, pain in the neck, numbness in           and $800, respectively, for deposition testimony, they
his head and balance problems. The defendants contend             failed to submit any evidence in support of those

 WESTLAW        © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        3
            Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 159 of 183


Reit v. Post Properties, Inc., Not Reported in F.Supp.2d (2010)
2010 WL 4537044

assertions, as they were instructed to do by the Court's             (6) Fees Traditionally Charged by the Expert on
August 19, 2010 order. The defendants did not make                   Related Matters
citation to any case law to demonstrate what the                  Dr. Barschi testified that he charges an average of $400
prevailing rates of other comparably respected available          for an initial worker's compensation independent medical
experts are in this or any other judicial district. The           examination, which includes reviewing a patient's history
defendants cite only two cases, in which the courts held          and medical reports, conducting an examination and
$400 per hour for preparation time and $550 per hour for          writing a report. He also testified, at his deposition, that
deposition time to be reasonable fees for a                       he usually charges between $500 and $600 for conducting
neuroradiologist and a neurologist, who is the head of the        an independent medical examination for a law firm or for
stroke service at New York Presbyterian Hospital, see             a third-party agency, and that his general hourly rate for
MaHn, 2008 WL 5351935, at *3, and $375 per hour to be             reviewing records is $250. Therefore, it would appear that
a reasonable fee for deposition time for an expert in             the $1,100 fee Dr. Barschi charged the defendants, for an
toxicology and medical toxicology, see Frederick. 212             independent medical examination of the plaintiff, was in
F.R.D. at 177. However, these cases do not establish the          excess of what he usually charges for an independent
prevailing rates of experts comparable in their area of           medical evaluation. Notwithstanding this unexplained
expertise to Dr. Barschi, namely orthopedic surgery, with         discrepancy, the defendants failed to indicate the number
a speciality in knee and shoulder arthroscopy and closed          of occasions on which Dr. Barschi has been compensated
and open fracture reductions. Consequently, absent any            for preparing for, and providing deposition testimony on,
information on prevailing rates of other comparably               related matters or at what rate. The mere assertion that
available experts, this factor weights against the                "[w]e have been informed by Dr. Barschi that he typically
defendants.                                                       charges $800.00 per hour for related matters," without
                                                                  more, does not suffice to support the reasonableness of
                                                                  the fees charged.



   (4) The Nature, Quality and Complexity of the
   Discovery Responses Provided                                      (7) Any Other Factor Likely To Assist the Court in
The deposition transcript pages submitted by the                     Balancing the Interests Implicated by Rule 26
defendants to the Court, namely page Nos. 18-20, contain          *6 The information provided by the defendants is scant
only colloquy concerning Dr. Barschi's specialty. The             and lacks any evidentiary support for their request that Dr.
transcript page Nos. 33-40, submitted by the plaintiff,           Barschi be compensated at the amount they urge. The
contain colloquy about Dr. Barschi's rates. The                   Court finds that the reasonable hourly rate for Dr.
defendants failed to provide any other evidence to the            Barschi's deposition testimony is $250, see Hose v.
Court that would explain the nature, quality and                  Chicago & Ni Western Tramp. Co.; 154 F.R.D. 222, 227
complexity of the discovery provided by Dr. Barschi               (S.D.Iowa 1994) (expert neurologist's "participation in a
though his deposition. With respect to this factor, the           deposition more closely parallels his work reviewing
defendants direct the Court's attention, erroneously, to the      medial records ... than his work performing neurological
plaintiff's alleged injuries. However, the plaintiff's            testing."); and that his $250 hourly fee for reviewing
allegations alone do not explain what questions were put          medical records in preparation for his deposition is
to Dr. Barschi or the nature, quality or complexity of Dr.        reasonable. See Packer v. SN Servicing Corp., 243 F.R.D.
Barschi's responses.                                              39, 44 (D.Conn.2007) (finding that $300 per hour rate
                                                                  charged for both preparation and deposition time was
                                                                  reasonable). In light of the Court's finding that a $250
                                                                  hourly rate is a reasonable fee for Dr. Barschi's deposition
                                                                  testimony, his reasonable hourly travel time rate is $125.
                                                                  See Mannarino, 218 F.R.D. at 377. Dr. Barschi's "auto
   (5) The Fee Actually Charged to the Party Who                  expenses" of $60, which include the mileage, bridge tolls
  Retained the Expert                                             and parking garage charge are reasonable.
The defendants state that Dr. Barschi charged them a flat
fee of $1,100 for an independent medical examination of           The defendants have failed to meet their burden of
the plaintiff, resulting in a five-page report.                   showing the reasonableness of Dr. Barschi's request for
                                                                  $2,960. Accordingly, the Court finds that $1,685 is a
                                                                  reasonable fee for Dr. Barschi, which includes: (a) two
                                                                  hours of deposition testimony, at an hourly rate of $250;
 WESTLAW        © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        4
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 160 of 183


Reit v. Post Properties, Inc., Not Reported in F.Supp.2d (2010)
2010 WL 4537044

(b) three hours preparation time, at an hourly rate of $250;      Similarly, Dr. Head seeks $400 per hour for preparation
(c) three hours travel time, at an hourly rate of $125; and       time, but he testified that "his usual charge for record
(d) $60 in travel expenses.                                       review is just $300." The plaintiff argues that Dr. Head's
                                                                  administrative and copying fees are problematic. For
                                                                  example, he charged the plaintiff for his employees' time
                                                                  spent redacting patients' names from the records,
                                                                  although the documents produced at his deposition were
                                                                  not redacted. Similarly, since the documents produced
Dr. Head                                                          were computer printouts, it is unclear to the plaintiff why
In support of their application for Dr. Head's fees, the          Dr. Head also charged for making copies of those
defendants submitted a copy of his curriculum vitae               documents. Furthermore, the plaintiff contends, Dr. Head
indicating: he received his medical degree at the                 offered no explanation of how he arrived at the
University of Southern California; his internship training        administrative fee of $444.52 for 21 hours' work, and,
was at St. Vincent's Hospital in Staten Island, New York;         according to the plaintiff, given that the administrative fee
his residency training in psychiatry was at Columbia              includes charges for redacting that was never done, those
Presbyterian Medical Center, New York, New York and               fees should be disallowed.
his neurology residency training at Mt. Sinai Hospital in
New York, New York. Dr. Head is affiliated with Beth              In its August 19, 2010 order mentioned above, the Court
Israel Medical Center in New York City and Hospital of            directed the defendants to supplement their submissions
the Good Samaritan in California. He is certified by the          with competent evidence about the education, training and
American Board of Psychiatry and Neurology' and                   experience of the two neurologists identified as other
licensed to practice in New York, New Jersey, California          comparably respected experts. The defendants failed to
and Massachusetts. He also serves as a medical arbitrator         comply with the Court's order. Instead, they contend that
for the New York City Board of Education and as an                Dr. Head testified that, according to the American Board
impartial specialist for the New York State Worker's              of Psychiatry and Neurology, he is one of only 465
Compensation Board. The defendants contend Dr. Head               individuals in the United States who are independently
charged them $2,575 for an independent medial                     certified in both fields. They maintain that Dr. Head
examination of the plaintiff, and they "have been                 testified to charging a $750 hourly fee for giving
informed by Dr. Head that he typically charges $800 per           deposition testimony, $1,300 for performing a
hour for related matters if conducted in his office." They        neuropsychiatric evaluation, $1,100 for performing a
assert:                                                           psychiatric evaluation, $1,000 for performing a
2       Dr. Head's invoices dated March 25, 2010, and May 4,      neurological evaluation and a $450 hourly fee for
        2010, indicate in their headings that, in addition to     reviewing medical records.
        being certified in psychiatry and neurology, he is also
        "UCNS Certified in Behavioral Neurology and
        Neuropsychiatry." However, this information does not
        appear in Dr. Head's curriculum vitae.

                                                                    (1) Dr. Head's Field of Expertise
                                                                  According to his testimony, Dr. Head is certified in both
    In conferring with other comparably respected                 psychiatry and neurology. Dr. Head's expertise in
    neurologists regarding depositions                            neurology appears to be directly relevant to the
                                                                  neurological examination of the plaintiff, in light of the
      [sic] fees, we were advised the following:                  plaintiff's alleged injuries to his neck and head.
        1. Dr. Paul Slotwiner, Brooklyn, NY: $500.00 p/hr
        for deposition testimony; and

       2. Dr. Murthy Vishnubhakat, Manhasset, NY:
       $625.00 p/hr for deposition testimony.                        (2) Education and Training Required to Provide the
*7 The plaintiff contends a discrepancy exists between               Insight Sought
Dr. Head's testimony that he charges $1,100 for a                 The defendants did not explain what particular insight
neurological independent medical examination and the              they sought when they retained Dr. Head. However, it
$2,575 that he charged the defendants, for the                    appears from Dr. Head's report that the plaintiff's
independent medical examination of the plaintiff.                 treatment history, for the alleged injuries, shows

    WESTLAW      © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        5
            Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 161 of 183


Reit v. Post Properties, Inc., Not Reported in F.Supp.2d (2010)
2010 WL 4537044

continuous treatment with the plaintiff's neurologist.            resulting in a nineteen-page report.
Therefore, it is reasonable to infer that the defendants
sought to have an independent medical examination
conducted, by their own neurologist, in order to obtain
their own insight into the plaintiff's condition. Dr. Head's
education and training in neurology, but not his education
and training in psychiatry, appears to be appropriate for            (6) 1•ees Traditionally Charged by the Expert on
performing a neurological examination of the plaintiff.              Related Matters
                                                                  Although Dr. Head testified that he usually charges an
                                                                  hourly rate of $750 for deposition testimony and $450 for
                                                                  reviewing medical records, the defendants provided no
                                                                  evidence indicating the number of occasions on which Dr.
                                                                  Head prepared for and provided deposition testimony on
   (3) Prevailing Rates of Other Comparably Respected             related matters and at what rate. Dr. Head also failed to
  Available Experts                                               explain why he usually charges substantially more for
*8 Although the defendants asserted that Dr. Slotwiner            deposition testimony than for reviewing medical records.
and Dr. Vishnubhakat are comparably respected
neurologists, charging hourly rates of $500 and $625,
respectively, for deposition testimony, they failed to
submit any evidence in support of those assertions, as
they were instructed to do through the Court's August 19,            (7) Any Other Factor Likely To Assist the Court in
2010 order. Absent this information, the Court is not able           Balancing the Interests Implicated by Rule 26
to assess fully whether the identified experts are                The defendants have not explained why Dr. Head charged
comparably respected available experts. The defendants            copying fees, as the documents in question sought in
did not make citation to any case law to demonstrate what         response to the plaintiff's subpoena, pursuant to Rule 45,
the prevailing rates of other comparably respected                and in connection with Rule 26(b)(4) of the Federal Rules
available neurologists are in this or any other judicial          of Civil Procedure, were computer printouts. They also
district. This factor weighs against the defendants.              failed to explain why Dr. Head charged an administrative
                                                                  fee for his employees' redaction of patients' names from
                                                                  the documents produced, given the plaintiff states that
                                                                  "Dr. Head called his office from the deposition room to
                                                                  complain to his staff that they had not redacted as
                                                                  instructed," and the defendants admit that the documents
   (4) The Nature, Quality and Complexity of the                  produced "were inadvertently not redacted by his office."
   Discovery Responses                                            Most importantly, the defendants fail to make citation to
The deposition transcript pages submitted by the                  any case law for the proposition that Rule 26(b)(4)(C)
defendants to the Court, namely page Nos. 20, 21, 82, 99,         "preparation time" includes copying fees or
100 and 115, contain only colloquy concerning Dr.                 administrative fees associated with the time an expert's
Head's qualifications and rates. The defendants failed to         employees spend collecting documents sought in
provide any other evidence to the Court that would                connection with the expert's deposition.
explain the nature, quality and complexity of the
discovery provided by Dr. Head through his deposition.            *9 Rule 26 requires that a disclosure of the identity of any
Therefore, it is impossible for the Court to ascertain the        expert witness that may be used at trial must be
nature, quality and complexity of the discovery Dr. Head          accompanied by a written report, which, among other
provided based solely on the submitted transcript                 things, must contain: "(v) a list of all other cases in which,
excerpts.                                                         during the previous four years, the witness testified as an
                                                                  expert at trial or by deposition; and (vi) a statement of the
                                                                  compensation to be paid for the study and testimony in
                                                                  the case." Fed.R.Civ.P. 26(a)(2)(B). "[T]he time spent
                                                                  collecting documents within the scope of documents
                                                                  required to be produced pursuant to Fed.R.Civ.P.
   (5) The Fee Actually Charged to the Party Who                  26(a)(2)(B) in connection with an expert's report should
  Retained the Expert                                             not be compensated." Packer, 243 F.R.D. at 43-44.
The defendants state that Dr. Head charged them $2,575
for an independent medical examination of the plaintiff,          Federal Rule of Civil Procedure 34 provides that, "[a]s

 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
              Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 162 of 183


Reit v. Post Properties, Inc., Not Reported in F.Supp.2d (2010)
2010 WL 4537044

provided in Rule 45, a nonparty may be compelled to               12, 2010 deposition that was cancelled at "5:45p.m. on
produce documents and tangible things or to permit an             March 11," because "the attorney who had prepared to
inspection." Fed.R.Civ.P. 34(c). Thus, a subpoena duces           depose Dr. Head had a medical emergency that
tecum, pursuant to Rule 45, is an appropriate discovery           afternoon." The defendants failed to make citation to any
mechanism against a nonparty expert witness. See, e.g.,           case law that supports their request that Dr. Head be
Expeditors Int'l of Washington, Inc. v. Vastera, Inc., No.        compensated for his "reserved" time. They also failed to
04 C 0321, 2004 WL 406999, at *3 (N.D.Ill. Feb.26,                submit any evidence to show how Dr. Head's scheduling
2004). "Under Federal Rule of Civil Procedure 45, a party         of patients was affected by this cancellation or that he was
issuing a subpoena is not required to bear the subpoenaed         unavailable to do any other work on March 12, 2010. See
nonparty's cost of compliance. Rather, qa] nonparty can           Itar—Tass Russian News Agency v. Russian Kurier, Inc.,
be required to bear some or all of the expenses where the         No. 95 Civ. 2144, 1996 WL 490700, at *1 (S.D.N.Y.
equities of the particular case demand it.' " In re World         Aug. 28, 1996) (quoting McHale v. Westcott, 893 F.Supp.
Trade Center Disaster Site Litig., No. 21 MC 100, 2010            143, 151 (N.D.N.Y.1995)). Absent any evidence that
WL 3582921, at *1 (S.D.N.Y. Sept.14, 2010) (citation              manifest injustice would result from failing to pay Dr.
omitted). Courts consider the following factors when              Head for the time he "reserved" for the March 12, 2010
determining each party's share of the compliance cost:            deposition, the Court finds that charge to be unreasonable.
"(1) whether the nonparty has an interest in the outcome
of the case; (2) whether the nonparty can more readily            As they failed to submit evidence in support of their
bear the costs; and (3) whether the litigation is of public       request for Dr. Head's fees, the defendants did not meet
importance." Id. "The public interest in litigation is a          their burden of showing that Dr. Head's requested fees are
factor that typically requires the nonparty to absorb             reasonable. Although Dr. Head appears to be a qualified
costs." Id. at *2.                                                expert certified in both psychiatry and neurology, his
                                                                  qualification in psychiatry is irrelevant in this case,
At the time the plaintiff served his Rule 45 subpoena on          because Dr. Head conducted no psychiatric examination
Dr. Head, no report had been produced to the plaintiff, as        of the plaintiff. Additionally, while Dr. Head appears to
required by Rule 26(a)(2)(B). Since the documents sought          be a qualified expert, his curriculum vitae and his
by subpoena are required to be produced pursuant to Rule          testimony do not reveal that he is a preeminent expert in
26, costs and expenses in connection with them are not            the field of neurology, that he possesses unique
compensable. See Packer, 243 F.R.D. at 43-44.                     knowledge or training that other experts in this field do
Moreover, it appears that the plaintiff determined to issue       not possess, or that he was required to testify on a highly
the subpoena to Dr. Head because the defendants failed to         technical or unusual area of expertise. See, e.g., Casiano,
comply timely with Rule 26(a)(2)(B), by submitting Dr.            2008 WL 3930558, at *2 (finding a $400 hourly fee for
Head's report accompanied by the documents required by            deposition testimony reasonable for an orthopedist who
Rule 26. Dr. Head has no interest in the outcome of this          "does not have exceptional qualifications nor is he being
litirratinn and crypt, the
                  • `."  `."
                                   nnetiirp of thic Pact.. ac     required to testify on an unusual or highly technical area
a nonparty expert witness, no reason has been proffered           of expertise."); Hose, 154 F.R.D. at 227 (reducing expert
by the defendants why he cannot more readily bear the             neurologist's deposition testimony fee from $800 hourly
cost associated with complying with the subpoena.                 to $400). Therefore, the Court finds that $400 is a
Although there does not appear to be any public interest          reasonable hourly fee for Dr. Head's preparation time as
in this litigation, the remaining factors do not support          well as his deposition time. Thus, the reasonable fee for
imposing Dr. Head's copying and administrative fees on            Dr. Head's travel time of one-half hour is $100. See
the plaintiff.                                                    Mannarino, 218 F.R.D. at 377.

*10 Dr. Head charged for three and two-thirds hours of            Dr. Head charged for the cost of round trip car service
deposition time. The plaintiff contends Dr. Head should           use, $161, without explaining from where he was
be paid for three hours of deposition time. The defendants        traveling when he went to the deposition conducted in the
failed to submit competent evidence, such as the                  plaintiff's counsel's office, in Brooklyn, New York. Dr.
transcript pages indicating the deposition's starting and         Head's curriculum vitae heading indicates his New York,
ending time, to support Dr. Head's request for                    New York, address, and his New Jersey address, under
compensation for three and two-thirds hours of deposition         the rubric "Addresses," and his mailing address, in Staten
time. In light of the conflicting claims on this issue, the       Island, New York. Dr. Head's invoices indicate that he
Court finds that Dr. Head should be paid for three hours          receives correspondence in all three locations listed in his
of deposition time. Additionally, Dr. Head charged                curriculum vitae. Thus, what Dr. Head's travel route on
$3,850 for seven hours of time "reserved" for the March           the deposition day was, is not clear. The Court finds that

 WESTLAW          © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      7
            Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 163 of 183


Reit v. Post Properties, Inc., Not Reported in F.Supp.2d (2010)
2010 WL 4537044

Dr. Head's request for $161 in travel expenses, without             For the foregoing reasons, the Court finds that the
more, is not reasonable and will be disallowed, for lack of         defendants failed to meet their burden of demonstrating
detailed travel information.                                        that the expert fees requested by Dr. Barschi and Dr. Head
                                                                    are reasonable. The Court finds that the reasonable fees
*11 Accordingly, Dr. Head's reasonable fee is $3,300,               the plaintiff must pay, pursuant to Fed.R.Civ.P.
which includes: (a) three hours of deposition testimony, at         26(b)(4)(c), are: (1) $1,685 for Dr. Barschi; and (2)
a $400 hourly rate; (b) five hours preparation time, at a           $3,300 for Dr. Head.
$400 hourly rate; and (3) $100 for one-half hour of travel
time.                                                               SO ORDERED.


                                                                    All Citations

                                                                    Not Reported in F.Supp.2d, 2010 WL 4537044

                    CONCLUSION
End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW       © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             8
Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 164 of 183
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 165 of 183


    Positive
As of: June 17, 2019 7:27 PM Z


                                       Strauch v. Computer Scis. Corp.
                                  United States District Court for the District of Connecticut
                                          June 9, 2015, Decided; June 9, 2015, Filed
                                                  Civil No. 3:14cv956 (JBA)

Reporter
2015 U.S. Dist. LEXIS 76995 *; 2015 WL 3727804
                                                                 HAC VICE, Jackson Lewis P.C. - CA, Sacramento, CA;
JOSEPH STRAUCH and TIMOTHY COLBY, on behalf of
                                                                 Nathan W. Austin, LEAD ATTORNEY, PRO HAC VICE,
themselves and all those similarly situated, Plaintiffs, v.
                                                                 Jackson Lewis, P.C. - Sacramento, CA, Sacramento, CA;
COMPUTER SCIENCES CORPORATION, Defendant.
                                                                 David R. Golder, David C. Salazar-Austin, Kristi Rich
                                                                 Winters, William Joseph Anthony, Jackson Lewis - P.C. Htfd,
Prior History: Strauch v. Computer Scis. Corp., 2015 U.S.
                                                                 CT, Hartford, CT.
Dist. LEXIS 516 (D. Conn., Jan. 6, 2015)

                                                                 Judges: Janet Bond Arterton, United States District Judge.
Counsel: [*1] For Joseph Strauch, on behalf of himself and
all those similarly situated, Timothy Colby, on behalf of
                                                                 Opinion by: Janet Bond Arterton
himself and all those similarly situated, Plaintiff: Andrew
Lah, Michael Caesar, Todd F. Jackson, LEAD ATTORNEYS,
PRO HAC VICE, Lewis, Feinberg, Lee, Renaker & Jackson,           Opinion
P.C.-CA, Oakland, CA; Daniel M. Hutchinson, Kelly M.
Dermody, LEAD ATTORNEYS, PRO HAC VICE, Lieff,
Cabraser, Heimann & Bernstein, San Francisco, CA; Jahan C.
Sagafi, LEAD ATTORNEY, PRO HAC VICE, Outten &                    RULING GRANTING PLAINTIFFS' MOTION FOR
Golden LLP - CA, San Francisco, CA; Lin Y. Chan, LEAD            CONDITIONAL CERTIFICATION
ATTORNEY, PRO HAC VICE, Lieff, Cabraser, Heimann &
                                                                 Plaintiffs, current and former Computer Sciences Corporation
Bernstein - CA, San Francisco, CA; Michael N Litrownik,
                                                                 ("CSC") System Administrators, bring this action alleging
LEAD ATTORNEY, Outten & Golden-NY, New York, NY;
                                                                 that CSC misclassified them as exempt employees under the
Michael J. Scimone, LEAD ATTORNEY, PRO HAC VICE,
                                                                 Fair Labor Standards Act ("FLSA") and state law. Plaintiffs
Outten & Golden-NY, New York, NY; Sudarsana Srinivasan,
                                                                 seek [Doc. # 152] conditional certification [*3] of a
LEAD ATTORNEY, PRO HAC VICE, Lieff Cabraser
                                                                 collective action under 29 U.S.C. § 216, consisting of "[a]ll
Heimann & Berstein, LLP - NY, New York, NY; Karen
                                                                 persons who were, are, or will be employed by CSC
Baldwin Kravetz, Susman, Duffy & Segaloff, PC, New
                                                                 nationwide from July 1, 2011 to the present as Associate
Haven, CT.
                                                                 Professional System Administrators, Professional System
For Stephen King, Hassell D. Stacy, Christian G. Rothrock,       Administrators,       or    Senior   Professional    System
Grover C. Boone, Sr., Stephan A. Cheney, Brandon Kimas,          Administrators, who earned less than $100,000 annually, and
Chris Lamer, Pierre J. Wills, Shaun King, Kevin Perry, Scott     who were classified as exempt from the overtime pay
Schneeberg, Timothy J. Clark, Joe A. Williams, Marlon            requirements of the FLSA." (Pls.' Mem. Supp. Mot. for
Haynes, Jason M. Nice, Anthony [*2] C. Fantetti, Raymond         Conditional Cert. [Doc. # 154] at 1.) For the reasons that
Pierce, Richard Conway, Cheri L. Johnson, Gigy S. Kunnath,       follow, Plaintiffs' Motion [Doc. # 152] for Conditional
Thomas W. Laughlin, Rocky Burns, Isaac Owusu, Anita              Certification is granted.
Soule, David L. Brunmeier, Frank T. King, Chad W. Malone,
Joseph H. Marshall, Dennis Farkas, Samuel Fleming, Angela
Brown, Nash Jasmine, Plaintiffs: Karen Baldwin Kravetz,          I. Background
Susman, Duffy & Segaloff, PC, New Haven, CT.
                                                                 CSC employs about 72,000 individuals to provide information
For Computer Sciences Corp, Defendant: Brett M. Anders,          technology services to clients in more than 70 countries.
LEAD ATTORNEY, PRO HAC VICE, Jackson Lewis P.C.,                 (Def.'s Opp'n to Mot. for Conditional Cert. [Doc. # 160] at 4.)
Morristown, NJ; Cary G. Palmer, LEAD ATTORNEY, PRO               Because the company is so large, in 2006 it created a
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 166 of 183Page 2 of 6
                                                2015 U.S. Dist. LEXIS 76995, *3

company-wide job structure to categorize all of its jobs and         only to certification of Senior Professional SAs. (Opp'n at 3.)
enable "people to understand the kinds of responsibilities that
they are going to be doing . . . [and] what their title is."
(Josephson Dep., Ex. 11 to Salazar-Austin Decl. [Doc. # 161]         II. Discussion
& Ex. E to Sagafi Decl. [Doc. # 155] at 71.) In the process,
CSC reviewed all of its job titles to ensure they accurately
described the work being [*4] done by employees, and where           A. Conditional Certification
they did not, CSC created new job titles. As Heidi Josephson,
a principal in CSC's Compensation group, explained, "We did          The FLSA provides employees with a right to sue on behalf
want to use . . . titles so that we could say this was an apple      of themselves and "other employees similarly situated" for
and this was an apple," at a level of generality that "describes     claimed violations of the FLSA; such a joint, or "collective,"
the frequent, important duties and responsibilities to help us       action requires potential plaintiffs to "opt in" to the suit in
differentiate between a database administrator and a                 order to benefit from any judgment. 29 U.S.C. § 216(b). As
programmer and a project manager. . . . [A]t a position level        both parties recognize, confronted with a purported collective
things might be a little different, but it helped describe the       action alleging an FLSA violation, "[c]ourts typically
predominant work performed." (Id, at 134-35.) By the end of          undertake a two-stage review in determining whether a suit
the process, CSC had grouped its employees into over 1500            may proceed as a collective action under the FLSA. As a first
job titles, categorized into families, disciplines, functions, and   step the court examines pleadings and affidavits, and if the
job series. (Id. at 15-16.)                                          court finds that proposed class members are similarly situated,
                                                                     the class is conditionally certified; potential class members
One such job series is that of System Administrator ("SA"),          are then notified and given an opportunity to opt-in to the
which encompasses five job titles (i.e. levels): Associate           action." Cuzco v. Orion Builders, Inc., 477 F. Supp. 2d 628,
Professional, Professional, Senior Professional, Advisor and         632 (S.D.N.Y. 2007). "The second step of the certification
Principal. (Opp'n at 4.) According to CSC's Job Description          analysis occurs upon completion of discovery. A court, often
Summary Report, Associate Professional SAs "[i]nstall[],             prompted by a motion for decertification by the defendant,
investigate[] and resolve[] matters of significance with             will examine all evidence then in the record to determine
computer software and hardware equipment"; Professional              whether there is a sufficient basis to conclude that the
SAs "[i]nstall[], investigate[] and resolve[] routine and            proposed [*7] class members are similarly situated." Id. If it
complex matters of significance with computer [*5] software          is determined that they are, the case will proceed to trial; if it
and hardware equipment"; and Senior Professional SAs                 is determined they are not, the class is decertified and only the
"[p]rovide[] support for moderately complex and technical            individual claims of the purported class representatives (here,
and team management activities related to system and                 Mr. Strauch and Mr. Colby) proceed.
database administration." (SA Job Summaries, Ex. F to Sagafi
Decl.; see also Job Comparison Report, Ex. N to Sagafi Decl.)        At the initial collective action assessment, before discovery is
All SAs, regardless of job title, fall within the Technology         completed, class representatives must satisfy only a "minimal
Family, Systems Services Discipline, Systems Administration          burden to show that [they are] similarly situated to the
Function, and System Administrator Job Series (see Job Tree,         potential class," which requires "a modest factual showing
Ex. G to Sagafi Decl.), and all SAs are classified by CSC as         sufficient to demonstrate that [they] and potential plaintiffs
exempt from the FLSA's overtime protections (Opp'n at 3).            together were victims of a common policy or plan that
                                                                     violated the law." Cuzco, 477 F. Supp. 2d at 632-33; see
SAs "serve CSC's internal, commercial and governmental               Velasquez v. Digital Page, Inc., No. CY 11-3892 (LDW)
clients," including the U.S. Armed Forces, the Department of         (AKT), 2014 U.S. Dist. LEXIS 68538, 2014 WL 2048425, at
Defense, United Technologies Corporation, General                    *8 (E.D.N.Y. May 19, 2014) ("Courts do not require proof of
Dynamics, and Boeing. (Id. at 11, 14.) Their salaries range          an actual FLSA violation, but rather that a 'factual nexus'
from about $35,000 to $100,000 a year, although most make            exists between the plaintiffs situation and the situation of
between $60,000 and $80,000 annually. (See Salary Table,             other potential plaintiffs." (internal quotation marks omitted)).
Ex. 8 to Salazar-Austin Decl.) No SAs supervise or manage            "The standard of proof remains low because the purpose of
other employees. (Josephson Dep. at 80.)                             this first stage is merely to determine whether 'similarly
                                                                     situated' plaintiffs do in fact exist." Id.
Plaintiffs seek conditional certification of a collective action
including SAs from the bottom three levels of the SA                 Defendant here contends that because some discovery has
hierarchy (Associate Professional, Professional, and Senior          taken place, the more stringent second tier standard [*8] is
Professional [*6] SAs). (Mem. Supp. at 1.) Defendant objects         applicable. (See Opp'n at 15 n.69.) The out-of-circuit cases
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 167 of 183Page 3 of 6
                                               2015 U.S. Dist. LEXIS 76995, *8

cited by Defendant, however, are contrary to "the                  Plaintiffs offer additional support for their claim that Senior
overwhelming case law in this Circuit" which "clearly holds        Professional SAs are similarly situated to other SAs in the
that a heightened standard is not appropriate during the first     form of depositions of the named plaintiffs and declarations
stage of the conditional certification process and should only     by 24 opt-in plaintiffs [Doc. # 156], eight of whom are or
be applied once the entirety of discovery has been                 were Senior Professional SAs. Although the details of their
completed." Amador v. Morgan Stanley & Co. LLC, No. 11             accounts vary, the majority of opt-in plaintiffs state in their
CIV. 4326 (RJS), 2013 U.S. Dist. LEXIS 19103, 2013 WL              declarations that their main job duties consisted of building
494020, at *4 (S.D.N.Y. Feb. 7, 2013) (internal quotation          and/or installing, maintaining, supporting, upgrading,
marks omitted) (emphasis in original) (collecting cases).          configuring, and troubleshooting servers and/or software
Discovery has not been completed in this case, and the Court       according to specifications set by CSC or the client, in
will therefore apply the more lenient first stage standard.        accordance with strict procedures and/or checklists. Named
                                                                   plaintiffs Mr. Colby and Mr. Strauch similarly testified that
Plaintiffs argue, on the basis of CSC's job structure as well as   they built, ran, configured, maintained, and performed
depositions and affidavits from twenty-six named and opt-in        troubleshooting [*11] on servers, and installed and upgraded
plaintiffs, that a factual nexus exists between Mr. Colby and      operating systems and system software according to a strict
Mr. Strauch's job duties and those of other CSC SAs. With          set of parameters.
regard to CSC's job structure, Plaintiffs contend that CSC's
"system, with its emphasis on giving each worker the proper        Defendant responds however that these accounts are at odds
job title to reflect her core job duties, provides unusually       with CSC's SA job descriptions, and as a result, they undercut
strong evidence that individuals in a given Job Series—like        Plaintiffs' "entire class theory, which explicitly relies on the
the System Administrators here—are similarly situated."            alleged 'consistency and uniformity' with which CSC manages
(Mem. Supp. at 8.) Defendant objects that "[a]lthough              its System Administrators." (Opp'n at 17.) Moreover,
Plaintiffs make much of the 'Job Family[,]' 'Discipline,' [*9]     Defendant argues, citing Mike v. Safeco Ins. Co. of Am., 274
'Function' and 'Job Series' designations that CSC uses, in         F. Supp. 2d 216, 221 (D. Conn. 2003), "Plaintiffs' disavowal
reality these designations are simply tools used by Human          of the job descriptions leaves the Court with no class-wide
Resources to organize the tens of thousands of individuals         mechanism for determining whether the Senior Professionals
CSC employs. . . . Grouping them together in this way in no        are 'similarly situated' to the lower levels of the System
way enables CSC, or anyone else, to determine whether one          Administrator position." (Opp'n at 18.)
pocket of System Administrators . . . is performing duties
similar to another pocket of . . . System Administrators."         However, unlike the plaintiff in Mike, Plaintiffs here "did not
(Opp'n at 9-10.)                                                   completely disavow the [job] description[s]—[their]
                                                                   testimony was more to clarify the tasks and responsibilities
This argument, however, falters in light of CSC's own              listed and the time [they] spent performing each." Neary v.
witness's testimony. Ms. Josephson stated that the job titles      Metro. Prop. & Cas. Ins. Co., 517 F. Supp. 2d 606, 621 (D.
were created in such a way as to "describe the predominant         Conn. 2007). A plaintiff's claim that "he and all putative class
work performed" by the individuals with each title (Josephson      members were injured by the same . . . policy—designation as
Dep. at 135), including "the typical nature and level of duties    exempt from the FLSA . . . — . . . is sufficient to meet the
and responsibilities and the central functions that are done on    lenient first-tier collective action standard" and a holding "to
the job" (id. at 76). Indeed, Ms. Josephson specifically           the contrary would preclude certification of a collection
affirmed that the job structure "ensured that each particular      action [*12] in any FLSA case where the defendant was
job description grouped employees who did similar work,"           asserting an . . . exemption defense." Id. at 621-22; see Austin
"no matter where the job was geographically." (Id. at 50.)         v. CUNA Mut. Ins. Soc., 232 F.R.D. 601, 606 (W.D. Wis.
Notwithstanding Defendant's assertions to the contrary, Ms.        2006) ("Defendant's arguments about the predominance of
Josephson's statement that the 2006 job restructuring was          individualized inquiries and the dissimilarities between
"just [an attempt] to categorize things to help navigate           plaintiff and other employees are properly raised after the
through the job [*10] descriptions," does not support the          parties have conducted discovery and can present a more
conclusion that CSC's job tree has no bearing on whether SAs       detailed factual record for the court to review."); White v.
are similarly situated individuals. Rather, the Court concludes    MPW Industrial Servs., Inc., 236 F.R.D. 363, 373 (E.D. Tenn.
that while by no means dispositive, the fact that CSC grouped      2006) ("[A] defendant's assertion of the potential applicability
Senior Professional SAs into the same family, discipline,          of an exemption should not be permitted to overcome an
function, and job series as Associate and Professional SAs is      otherwise adequate threshold showing by the plaintiff. . . .
some evidence of a factual nexus between individuals in these      Several courts have stated . . . that disparate factual and
groups.                                                            employment settings of the individual plaintiffs should be
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 168 of 183Page 4 of 6
                                               2015 U.S. Dist. LEXIS 76995, *12

considered at the second stage of analysis." (internal citations     The parties here dispute the amount of time potential
omitted)).                                                           plaintiffs should be given to opt-in to the collective action.
                                                                     Plaintiff seeks a notice period of 90 days while Defendant
Nor is the Court persuaded by Defendant's contention that            seeks a period of 45 days. Courts in this Circuit "routinely
"[t]he Senior Professionals' dramatically different pay scale        restrict the opt-in period to sixty days," 2014 U.S. Dist.
precludes them from being similarly situated to the rest of the      LEXIS 68538, [WL] at *12 (collecting cases), and generally
putative class." (Opp'n at 21.) Colon v. Major Perry Street          only grant 90-day opt-in periods "where the period is agreed
Corp., No. 12 Civ. 3788 (JPO), 2013 U.S. Dist. LEXIS                 upon between the parties or special circumstances require an
93021, 2013 WL 3328223, at * 7 (S.D.N.Y. July 2, 2013),              extended opt-in period," Whitehorn v. Wolfgang's Steakhouse,
cited by Defendant in support of this argument, does not stand       Inc., 767 F. Supp. 2d 445, 452 (S.D.N.Y. 2011). As Plaintiffs
for the proposition that "groups separated by [a significant]        have not represented that any special circumstances exist
disparity [in compensation] cannot be subject to the same            here, the notice which will be mailed (not emailed) should be
policy and do not share any sort of factual nexus," as               modified to direct opt-in plaintiffs to submit their consent
Defendant claims. [*13] (Opp'n at 21 (internal quotation             forms within sixty days of [*15] the date of the notice. The
marks omitted) (emphasis added).) Rather, the Colon court            Court will entertain untimely motions to join on a showing of
stated only that the "markedly different pay scales" of two          good cause for the delay.
groups was one factor among several factors—not present
here—that led it to conclude the groups were not similarly           The parties additionally disagree about whether or not
situated. 2013 U.S. Dist. LEXIS 93021, 2013 WL 3328223, at           Plaintiffs may send out a reminder notice 21 days before the
* 7.                                                                 end of the notice period. Defendant, citing primarily out-of-
                                                                     circuit cases, objects to a reminder notice on the grounds that
After reviewing the declarations of the opt-in plaintiffs, the       Plaintiffs have failed to provide a reason for the notice in this
depositions of the named plaintiffs, and the parties' well-          case and because "a second Notice inherently suggests to the
drafted and thorough briefs and attached exhibits, the Court         recipient that he or she did something wrong when they chose
concludes that Plaintiffs have met their "minimal burden" of         to disregard the first Notice." (Opp'n at 32-33.) However,
demonstrating that they and the "potential plaintiffs together       "[g]iven that notice under the FLSA is intended to inform as
were victims of a common policy or plan that violated the            many potential plaintiffs as possible of the collective action
law," Cuzco, 477 F. Supp. 2d at 632-33, such that conditional        and their right to opt-in," the Court finds that a Court-
certification is appropriate. The Court thus turns to the parties'   approved reminder notice is appropriate and may be executed
disputes regarding the effectuation of notice to potential opt-      by mail and/or email to non-responding putative class
in plaintiffs which have been refined by the parties' joint          members. Chhab v. Darden Rests., Inc., No. 11 Civ. 8345
submission [Doc. # 167] on issues remaining in dispute after         (NRB), 2013 U.S. Dist. LEXIS 135926, 2013 WL 5308004,
counsels' diligent conferencing.                                     at *16 (S.D.N.Y. Sept. 20, 2013); see Morris v. Lettire
                                                                     Constr., Corp., 896 F. Supp. 2d 265, 274 (S.D.N.Y. 2012)
                                                                     (same).
B. Timing of Notice(s)

"Because trial court involvement in the notice process is
                                                                     C. Disclosure Request
inevitable in cases with numerous plaintiffs where written
consent is required by statute, it lies within the discretion of a   Plaintiffs seek a Court order requiring Defendant to produce
district court to begin its involvement [*14] early, at the point    "the names, all known addresses, all known email addresses,
of the initial notice, rather than at some later time."              all known telephone numbers including non-work numbers,
Hoffmann-La Roche, Inc. v. Sperling, 493 U.S. 165, 171, 110          and Social Security numbers of all Collective Members."
S. Ct. 482, 107 L. Ed. 2d 480 (1989). "When exercising               (Notice of Mot. for Conditional [*16] Cert. [Doc. # 152] at
[their] broad discretion to craft appropriate notices in             2.) Defendant objects, asserting that "[a]ny information
individual cases, District Courts consider the overarching           beyond employee name and last known address is
policies of the collective suit provisions and whether the           unwarranted and intrusive, and could encourage improper and
notice provides accurate and timely notice concerning the            unauthorized contact." (Opp'n at 31.) The Court disagrees.
pendency of the collective action so that an individual              "'Disclosure of the names, addresses, telephone numbers and
receiving the notice can make an informed decision about             email addresses of putative class members is commonplace in
whether to participate." Velasquez, 2014 U.S. Dist. LEXIS            this [Circuit] because such information is essential to
68538, 2014 WL 2048425, at *9 (internal quotation marks              identifying and notifying potential opt-in plaintiffs.'" Robles
and brackets omitted).                                               v. Liberty Rest. Supply, Corp., No. 12-cv-5021 (FB) (VMS),
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 169 of 183Page 5 of 6
                                               2015 U.S. Dist. LEXIS 76995, *16

2013 U.S. Dist. LEXIS 177922, 2013 WL 6684954, at *11                Finally, Defendant seeks an order requiring that the notice to
(E.D.N.Y. Dec. 18, 2013) (quoting Melgadejo v. S & D Fruits          potential opt-in plaintiffs be issued by a third-party
& Vegetables Inc., No. 12 Civ. 6852 (RA) (HBP), 2013 U.S.            administrator, rather than by Plaintiffs. (Opp'n at 28.)
Dist. LEXIS 159932, 2013 WL 5951189, at * 7 (S.D.N.Y.                Defendant claims such a step is "necessary" "given the
Nov. 7, 2013)); see Puglisi v. TD Bank, N.A., 998 F. Supp. 2d        aggressive recruitment tactics already employed by Plaintiffs
95, 102 (E.D.N.Y. 2014) ("In regard to requests for 'names,          and their counsel." (Id.) Defendant stops short of accusing
last known addresses, telephone numbers (both home and               Plaintiffs' counsel of impropriety but asserts that Plaintiffs'
mobile), e-mail addresses, and dates of employment,' courts          "overzealous recruitment efforts" demonstrate the "potential
'often grant this kind of request in connection with a               for abuse." (Id. at 29, 30.)
conditional certification of an FLSA collective action.'"
(quoting Raniere v. Citigroup, Inc., 827 F. Supp. 2d 294, 327        The Court sees no need for a third-party administrator at this
(S.D.N.Y. 2011))); Ack v. Manhattan Beer Distribs., Inc., No.        stage. Unlike in Ruggles v. Wellpoint, Inc., 591 F. Supp. 2d
11 Civ. 5582 (CBA) (SMG), 2012 U.S. Dist. LEXIS 67883,               150, 164 (N.D.N.Y. 2008), cited by Defendants, there is no
2012 WL 1710985, at *6 (E.D.N.Y. May 15, 2012) (ordering             record of abuse or misleading statements by Plaintiffs'
production of names, addresses, telephone numbers, and               counsel here, and "[t]he bulk of the district courts in this
email addresses).                                                    Circuit" do not require the use of third-party administrators,
                                                                     Hernandez v. Merrill Lynch & Co., No. 11 CIV. 8472 (KBF),
However, Plaintiffs have offered no reason why Defendant             2012 U.S. Dist. LEXIS 49822, 2012 WL 1193836, at *7
should be required to produce all known addresses, email             (S.D.N.Y. Apr. 6, 2012). See Pippins v. KPMG LLP, No. 11
addresses, and phone numbers, as opposed to only last-known          CIV. 0377 (CM) (JLC), 2012 U.S. Dist. LEXIS 949, 2012
addresses, [*17] email addresses, and phone numbers. Nor             WL 19379, at *15 (S.D.N.Y. Jan. 3, 2012) (rejecting
have Plaintiffs demonstrated a need for social security              request [*19] for third-party administrator); Diaz v. Scores
numbers, which have been recognized by courts to be a                Holding Co., No. 07 CIV. 8718 (RMB), 2008 U.S. Dist.
particularly sensitive form of identification that should not be     LEXIS 38248, 2008 WL 7863502, at *5 n.2 (S.D.N.Y. May 9,
ordered to be produced absent a showing of necessity. See            2008) (same). Defendant's request for a third-party
Velasquez, 2014 U.S. Dist. LEXIS 68538, 2014 WL 2048425,             administrator is therefore denied.
at *15 ("With regard to . . . social security numbers, however,
courts typically decline to allow discover in the first
instance."); Whitehorn, 767 F. Supp. 2d at 448 ("While courts        III. Conclusion
often decline to allow discovery of social security numbers
due to privacy concerns, it is generally accepted that such          For the foregoing reasons, Plaintiffs' Motion [Doc. # 152] for
discovery is permitted where Plaintiff can demonstrate that          Conditional Certification is GRANTED.
names and contact information are insufficient to effectuate
                                                                     The Court Orders the following:
notice."). Similarly, since Plaintiffs' counsel will not be
conducting "out reach" other than by the procedures outlined                 1. Within 21 days of the entry of this Order, Defendant
here, there is no need shown for telephonic information                      shall provide Plaintiffs, in Microsoft Excel or
except for opt-in plaintiffs who can themselves provide such                 comparable format, with a list of the names, last known
information to Plaintiffs' counsel.                                          addresses, email addresses, and dates of employment of
                                                                             all potential collective action members employed by
As such, Defendant is ordered to provide Plaintiffs, in
                                                                             CSC during the relevant time period.
Microsoft Excel or comparable format, with a list of the
                                                                             2. Notice shall be sent by first class mail to all persons
names, last known addresses, known email addresses, and
                                                                             who were, are, or will be employed by CSC nationwide
dates of employment of all potential collective action
                                                                             from July 1, 2011* to the present as Associate
members employed by it during the relevant time [*18]
                                                                             Professional System Administrators, Professional
period. The list is to be furnished within 21 days of the entry
                                                                             System Administrators, or Senior Professional System
of this Order and is to be treated by the parties as confidential.
                                                                             Administrators, who earned less than $100,000 annually,
If Plaintiffs are unable to effectuate notice on some potential
                                                                             and who were classified as exempt from the overtime
opt-in plaintiffs with the information that is produced, they
                                                                             pay requirements of the FLSA.
may renew their application for additional individual
employee information.
                                                                     * Any  issues of equitable tolling are deferred until the opt-in period
                                                                     closes to permit development of an appropriate record on which to
D. Third-Party Administrator
                                                                     base the Court's determination.
             Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 170 of 183Page 6 of 6
                                               2015 U.S. Dist. LEXIS 76995, *19

     3. Potential opt-in plaintiffs will have 60 days from the
     date of the notice to submit their consent forms,
     electronically or in writing.

     4. Plaintiffs' counsel may send a Court-approved
     reminder notice, by first class mail and/or email, to
     potential [*20] opt-in plaintiffs who have not yet opted
     in 21 days before the opt-in period closes. Plaintiffs shall
     submit their proposed reminder notice to the Court by
     June 23, 2015 and Defendant may file letter comments
     by June 29, 2015.

IT IS SO ORDERED.

/s/ Janet Bond Arterton, U.S.D.J.

Dated at New Haven, Connecticut this 9th day of June, 2015.


  End of Document
Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 171 of 183




  EXHIBIT C
DocuSign Envelope ID: 745FE0D7-A7A5-4BCC-9CBA-1C184903A7C7
                   Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 172 of 183



                                     IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF CONNECTICUT


                JOSEPH STRAUCH and TIMOTHY COLBY,
                individually and on behalf of all others similarly
                situated,

                                        Plaintiffs,
                                                                           No. 14 Civ. 956 (JBA)
                        v.

                COMPUTER SCIENCES CORPORATION,

                                        Defendant.



                                           CONFIDENTIALITY AGREEMENT

                    I, Jimil Patel, have been informed by counsel that in my role as expert or in my role

            assisting Plaintiffs’ expert pursuant to Dkt. 487, whichever the case may be, I may participate in

            conversations with Defendant Computer Sciences Corporation (“CSC”) employees and agents,

            and interface with CSC time keeping and employee information systems, which I have been

            informed may contain highly confidential information, including but not limited to confidential

            business information, confidential proprietary systems and information, confidential trade secrets,

            and confidential employee and other personal data and information. Given the difficulties of

            designating specific information transmitted orally or viewed in CSC’s time keeping and

            employee information systems as confidential, I have been informed that I am to treat any such

            conversations with CSC employees as confidential and any information obtained by viewing

            CSC’s systems as similarly confidential and proprietary.

                    I hereby agree that I will hold all conversations with CSC as confidential subject to the

            exceptions set forth in Section (d) of Judge Arterton’s Standing Protective Order (Dkt No.4).
DocuSign Envelope ID: 745FE0D7-A7A5-4BCC-9CBA-1C184903A7C7
                    Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 173 of 183



            (Attached hereto as Exhibit 1.) I further agree not to use any such information learned from

            conversations with CSC employees or agents, or any information viewed from my accessing or

            interfacing with CSC systems for any purpose other than this litigation pursuant to the Court’s

            order under Dkt 487.


                                                  2/8/2019
            _______________________________________

            [Name]
            4844-7303-3095, v. 1
DocuSign Envelope ID: 745FE0D7-A7A5-4BCC-9CBA-1C184903A7C7
                   Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 174 of 183




                                         Exhibit 1
DocuSign Envelope ID: 745FE0D7-A7A5-4BCC-9CBA-1C184903A7C7
                   Case
                      Case
                        3:14-cv-00956-JBA
                            3:14-cv-00956-JBA
                                            Document
                                               Document
                                                     5094 Filed
                                                           Filed06/17/19
                                                                 07/01/14 Page
                                                                           Page175
                                                                                1 ofof3183



                                           UNITED STATES DISTRICT COURT
                                             DISTRICT OF CONNECTICUT

                                            STANDING PROTECTIVE ORDER
                                                Effective April 20, 2010

                   It is hereby ordered by the Court that the following shall apply to information,
            documents and excerpts from documents supplied by the parties to each other as initial
            disclosure and in response to discovery requests:

                    (a) Counsel for any party may designate any document or information contained
                    in a document as confidential if counsel determines, in good faith, that such
                    designation is necessary to protect the interests of the client. Information and
                    documents designated by a party as confidential will be labeled ―CONFIDENTIAL
                    — PRODUCED PURSUANT TO PROTECTIVE ORDER.‖ ―Confidential‖
                    information or documents may be referred to collectively as ―confidential
                    information.‖

                    (b) Unless ordered by the Court, or otherwise provided for herein, the confidential
                    information disclosed will be held and used by the person receiving such
                    information solely for use in connection with the action, in which this Order
                    issued.

                    (c) In the event a party challenges another party’s confidential designation,
                    counsel shall make a good faith effort to resolve the dispute in accordance with
                    Rule 37(a)(2)of the Local Rules of the District Court for the District of
                    Connecticut, and in the absence of a resolution, the challenging party may
                    thereafter seek resolution by the Court. Nothing in this Protective Order operates
                    to create an admission by any party that confidential information disclosed in this
                    case is relevant or admissible. Each party specifically reserves the right to object
                    to the use or admissibility of all confidential information disclosed, in accordance
                    with applicable law and Court rules.

                    (d) Information or documents designated as ―Confidential‖ shall not be disclosed
                    to any person, except:
                            (1) The requesting party and counsel of record;
                            (2) Employees of such counsel assigned to and necessary to assist in the
                            litigation;
                            (3) Consultants or experts to the extent deemed necessary by counsel;
                            (4) Any person from whom testimony is taken or is to be taken in these
                            actions, except that such a person may only be shown that confidential
                            information during and in preparation for his/her testimony and may not
                            retain the confidential information; and
                            (5) The Court or the jury at trial or as exhibits to motions.

                    (e) Prior to disclosing or displaying the confidential information to any person,

            Rev. 7-1-13
DocuSign Envelope ID: 745FE0D7-A7A5-4BCC-9CBA-1C184903A7C7
                   Case
                      Case
                        3:14-cv-00956-JBA
                            3:14-cv-00956-JBA
                                            Document
                                               Document
                                                     5094 Filed
                                                           Filed06/17/19
                                                                 07/01/14 Page
                                                                           Page176
                                                                                2 ofof3183



                    counsel shall:
                          (1) inform the person of the confidential nature of the information or
                          documents; and
                          (2) inform the person that this Court has enjoined the use of the
                          information or documents by him/her for any purpose other than this
                          litigation and has enjoined the disclosure of that information or documents
                          to any other person.

                    (f) The confidential information may be displayed to and discussed with the
                    persons identified in Paragraphs (d)(3) and (4) only on the condition that, prior to
                    any such display or discussion, each such person shall be asked to sign an
                    agreement to be bound by this Order in the form attached hereto as Exhibit A. In
                    the event such person refuses to sign an agreement in the form attached as
                    Exhibit A, the party desiring to disclose the confidential information may seek
                    appropriate relief from the Court.

                    (g) For the purpose of Paragraphs (d)(4) and (5), any documents which become
                    part of an official judicial proceeding or which are filed with the Court are public
                    documents, and such documents will be sealed by the Court only upon motion
                    and in accordance with applicable law, including Rule 5(e) of the Local Rules of
                    this Court. This Protective Order does not provide for the automatic sealing of
                    any documents.

                    (h) At the conclusion of litigation, the confidential information and any copies
                    thereof shall be promptly (and in no event later than forty–five (45) days after
                    entry of final judgment) returned to the producing party or certified as destroyed.

                    (i) The foregoing is entirely without prejudice to the right of any party to apply to
                    the Court for any further Protective Order relating to confidential information; or
                    to object to the production of documents or information; or to apply to the Court
                    for an order compelling production of documents or information; or for
                    modification of this Order; or to seek any other relief from the Court.

            Parties and counsel are advised that their claimed need for a more restrictive
            protective order does not relieve them from compliance with discovery requests
            in a timely fashion. It is counsel’s responsibility to timely move for further
            protection based on confidentiality, if needed. If the Court has not ruled on any
            such motion when discovery is due, then the documents shall be produced by
            the deadline for “attorneys eyes” only, pending decision by the Court. If
            exceptional circumstances exist in which production in this form would be
            irreparably prejudicial, counsel shall immediately advise the Court by letter.

                                                               IT IS SO ORDERED.
                                                               _____/s/_________________
                                                               Janet Bond Arterton, U.S.D.J.
            Effective April 20, 2010

            Rev. 7-1-13
DocuSign Envelope ID: 745FE0D7-A7A5-4BCC-9CBA-1C184903A7C7
                   Case
                      Case
                        3:14-cv-00956-JBA
                            3:14-cv-00956-JBA
                                            Document
                                               Document
                                                     5094 Filed
                                                           Filed06/17/19
                                                                 07/01/14 Page
                                                                           Page177
                                                                                3 ofof3183



                                                             EXHIBIT A


                     I have been informed by counsel that certain documents or information to be

            disclosed to me in connection with the matter entitled ________________________

            ___________________________________ have been designated as confidential. I

            have been informed that any such documents or information labeled ―CONFIDENTIAL

            PRODUCED PURSUANT TO PROTECTIVE ORDER‖ are confidential by Order of the

            Court.

                     I hereby agree that I will not disclose any information contained in such

            documents to any other person. I further agree not to use any such information for any

            purpose other than this litigation.

            ______________________________________ DATED: ________________________


            Signed in the presence of:
            ______________________________________
            (Attorney)




            Rev. 7-1-13
DocuSign Envelope ID: 5DB31ACB-07CA-4F96-9C26-9D56D8389F95
                   Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 178 of 183



                                      IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF CONNECTICUT


                JOSEPH STRAUCH and TIMOTHY COLBY,
                individually and on behalf of all others similarly
                situated,

                                         Plaintiffs,
                                                                           No. 14 Civ. 956 (JBA)
                        v.

                COMPUTER SCIENCES CORPORATION,

                                         Defendant.



                                            CONFIDENTIALITY AGREEMENT

                     I, Dan Regard, have been informed by counsel that in my role as expert or in my role

            assisting Plaintiffs’ expert pursuant to Dkt. 487, whichever the case may be, I may participate in

            conversations with Defendant Computer Sciences Corporation (“CSC”) employees and agents,

            and interface with CSC time keeping and employee information systems, which I have been

            informed may contain highly confidential information, including but not limited to confidential

            business information, confidential proprietary systems and information, confidential trade secrets,

            and confidential employee and other personal data and information. Given the difficulties of

            designating specific information transmitted orally or viewed in CSC’s time keeping and

            employee information systems as confidential, I have been informed that I am to treat any such

            conversations with CSC employees as confidential and any information obtained by viewing

            CSC’s systems as similarly confidential and proprietary.

                     I hereby agree that I will hold all conversations with CSC as confidential subject to the

            exceptions set forth in Section (d) of Judge Arterton’s Standing Protective Order (Dkt No.4).
DocuSign Envelope ID: 5DB31ACB-07CA-4F96-9C26-9D56D8389F95
                    Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 179 of 183



            (Attached hereto as Exhibit 1.) I further agree not to use any such information learned from

            conversations with CSC employees or agents, or any information viewed from my accessing or

            interfacing with CSC systems for any purpose other than this litigation pursuant to the Court’s

            order under Dkt 487.


                                                  2/8/2019
            _______________________________________

            [Name]
            4844-7303-3095, v. 1
DocuSign Envelope ID: 5DB31ACB-07CA-4F96-9C26-9D56D8389F95
                   Case 3:14-cv-00956-JBA Document 509 Filed 06/17/19 Page 180 of 183




                                         Exhibit 1
DocuSign Envelope ID: 5DB31ACB-07CA-4F96-9C26-9D56D8389F95
                   Case
                      Case
                        3:14-cv-00956-JBA
                            3:14-cv-00956-JBA
                                            Document
                                               Document
                                                     5094 Filed
                                                           Filed06/17/19
                                                                 07/01/14 Page
                                                                           Page181
                                                                                1 ofof3183



                                           UNITED STATES DISTRICT COURT
                                             DISTRICT OF CONNECTICUT

                                             STANDING PROTECTIVE ORDER
                                                 Effective April 20, 2010

                   It is hereby ordered by the Court that the following shall apply to information,
            documents and excerpts from documents supplied by the parties to each other as initial
            disclosure and in response to discovery requests:

                     (a) Counsel for any party may designate any document or information contained
                     in a document as confidential if counsel determines, in good faith, that such
                     designation is necessary to protect the interests of the client. Information and
                     documents designated by a party as confidential will be labeled ―CONFIDENTIAL
                     — PRODUCED PURSUANT TO PROTECTIVE ORDER.‖ ―Confidential‖
                     information or documents may be referred to collectively as ―confidential
                     information.‖

                     (b) Unless ordered by the Court, or otherwise provided for herein, the confidential
                     information disclosed will be held and used by the person receiving such
                     information solely for use in connection with the action, in which this Order
                     issued.

                     (c) In the event a party challenges another party’s confidential designation,
                     counsel shall make a good faith effort to resolve the dispute in accordance with
                     Rule 37(a)(2)of the Local Rules of the District Court for the District of
                     Connecticut, and in the absence of a resolution, the challenging party may
                     thereafter seek resolution by the Court. Nothing in this Protective Order operates
                     to create an admission by any party that confidential information disclosed in this
                     case is relevant or admissible. Each party specifically reserves the right to object
                     to the use or admissibility of all confidential information disclosed, in accordance
                     with applicable law and Court rules.

                     (d) Information or documents designated as ―Confidential‖ shall not be disclosed
                     to any person, except:
                             (1) The requesting party and counsel of record;
                             (2) Employees of such counsel assigned to and necessary to assist in the
                             litigation;
                             (3) Consultants or experts to the extent deemed necessary by counsel;
                             (4) Any person from whom testimony is taken or is to be taken in these
                             actions, except that such a person may only be shown that confidential
                             information during and in preparation for his/her testimony and may not
                             retain the confidential information; and
                             (5) The Court or the jury at trial or as exhibits to motions.

                     (e) Prior to disclosing or displaying the confidential information to any person,

            Rev. 7-1-13
DocuSign Envelope ID: 5DB31ACB-07CA-4F96-9C26-9D56D8389F95
                   Case
                      Case
                        3:14-cv-00956-JBA
                            3:14-cv-00956-JBA
                                            Document
                                               Document
                                                     5094 Filed
                                                           Filed06/17/19
                                                                 07/01/14 Page
                                                                           Page182
                                                                                2 ofof3183



                     counsel shall:
                           (1) inform the person of the confidential nature of the information or
                           documents; and
                           (2) inform the person that this Court has enjoined the use of the
                           information or documents by him/her for any purpose other than this
                           litigation and has enjoined the disclosure of that information or documents
                           to any other person.

                     (f) The confidential information may be displayed to and discussed with the
                     persons identified in Paragraphs (d)(3) and (4) only on the condition that, prior to
                     any such display or discussion, each such person shall be asked to sign an
                     agreement to be bound by this Order in the form attached hereto as Exhibit A. In
                     the event such person refuses to sign an agreement in the form attached as
                     Exhibit A, the party desiring to disclose the confidential information may seek
                     appropriate relief from the Court.

                     (g) For the purpose of Paragraphs (d)(4) and (5), any documents which become
                     part of an official judicial proceeding or which are filed with the Court are public
                     documents, and such documents will be sealed by the Court only upon motion
                     and in accordance with applicable law, including Rule 5(e) of the Local Rules of
                     this Court. This Protective Order does not provide for the automatic sealing of
                     any documents.

                     (h) At the conclusion of litigation, the confidential information and any copies
                     thereof shall be promptly (and in no event later than forty–five (45) days after
                     entry of final judgment) returned to the producing party or certified as destroyed.

                     (i) The foregoing is entirely without prejudice to the right of any party to apply to
                     the Court for any further Protective Order relating to confidential information; or
                     to object to the production of documents or information; or to apply to the Court
                     for an order compelling production of documents or information; or for
                     modification of this Order; or to seek any other relief from the Court.

            Parties and counsel are advised that their claimed need for a more restrictive
            protective order does not relieve them from compliance with discovery requests
            in a timely fashion. It is counsel’s responsibility to timely move for further
            protection based on confidentiality, if needed. If the Court has not ruled on any
            such motion when discovery is due, then the documents shall be produced by
            the deadline for “attorneys eyes” only, pending decision by the Court. If
            exceptional circumstances exist in which production in this form would be
            irreparably prejudicial, counsel shall immediately advise the Court by letter.

                                                                IT IS SO ORDERED.
                                                                _____/s/_________________
                                                                Janet Bond Arterton, U.S.D.J.
            Effective April 20, 2010

            Rev. 7-1-13
DocuSign Envelope ID: 5DB31ACB-07CA-4F96-9C26-9D56D8389F95
                   Case
                      Case
                        3:14-cv-00956-JBA
                            3:14-cv-00956-JBA
                                            Document
                                               Document
                                                     5094 Filed
                                                           Filed06/17/19
                                                                 07/01/14 Page
                                                                           Page183
                                                                                3 ofof3183



                                                             EXHIBIT A


                     I have been informed by counsel that certain documents or information to be

            disclosed to me in connection with the matter entitled ________________________

            ___________________________________ have been designated as confidential. I

            have been informed that any such documents or information labeled ―CONFIDENTIAL

            PRODUCED PURSUANT TO PROTECTIVE ORDER‖ are confidential by Order of the

            Court.

                     I hereby agree that I will not disclose any information contained in such

            documents to any other person. I further agree not to use any such information for any

            purpose other than this litigation.

            ______________________________________ DATED: ________________________


            Signed in the presence of:
            ______________________________________
            (Attorney)




            Rev. 7-1-13
